 1     DONALD SPECTER – 083925                          MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                             JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                        ERNEST GALVAN – 196065
       PRISON LAW OFFICE                                LISA ELLS – 243657
 3     1917 Fifth Street                                THOMAS NOLAN – 169692
       Berkeley, California 94710-1916                  JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                        MICHAEL S. NUNEZ – 280535
                                                        JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                          MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                      CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                           ALEXANDER GOURSE – 321631
       Ed Roberts Campus                                AMY XU – 330707
 7     3075 Adeline Street, Suite 210                   ROSEN BIEN
       Berkeley, California 94703-2578                  GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                        101 Mission Street, Sixth Floor
                                                        San Francisco, California 94105-1738
 9                                                      Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                    UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                               Case No. 2:90-CV-00520-KJM-DB
16                      Plaintiffs,                     APRIL 21, 2021 JOINT REPORT
                                                        ADDRESSING CURRENT COVID-19
17                 v.                                   RELATED DEPARTURES FROM
                                                        PROGRAM GUIDE REQUIREMENTS
18 GAVIN NEWSOM, et al.,
19                      Defendants.                     Judge: Hon. Kimberly J. Mueller
20
21
22
23
24
25
26
27
28
     [3723630 2]
                                                    1
          APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                      PROGRAM GUIDE REQUIREMENTS
 1                 On April 17, 2020, the Court ordered the parties to file a stipulation identifying
 2 “temporary departures from certain Program Guide requirements” for the provision of
 3 mental health care arising from Defendants’ efforts to respond to the COVID-19
 4 pandemic. ECF No. 6622 at 2-3 (Apr. 17, 2020). On May 20, 2020, the parties submitted
 5 a stipulation and proposed order as the Court directed. See ECF No. 6679 (May 20, 2020).
 6 That stipulation set forth a process whereby the parties, on a monthly basis, would meet
 7 and confer, under the supervision of the Special Master, and report to the Court on updated
 8 changes to the stipulation and its attachment, Appendix A. See id. at 4-5. The parties filed
 9 updates to Appendix A, along with stipulations, on June 15, 2020, see ECF No. 6718, and
10 July 15, 2020, see ECF No. 6761.
11                 The Court disposed of the parties’ May 20 stipulation without adopting it in the
12 July 28, 2020 Order, ECF No. 6791 (“July 28 Order”). By minute order, the Court
13 required the parties to continue to provide monthly updates regarding changes to
14 Appendix A on the fifteenth of every month except for August 2020. See Minute Order,
15 ECF No. 6814 (Aug. 14, 2020). On August 21, 2020, the parties submitted their
16 August monthly update, along with “their positions on the path to full resumption of
17 Program Guide level mental health care assuming the COVID-19 pandemic has not abated
18 and will not abate for some time,” July 28 Order at 3, and their agreement that the monthly
19 update process should continue, see Jt. Report Addressing Current COVID-19-Related
20 Departures from Program Guide Requirements & Resumption of Program Guide Mental
21 Health Care, ECF No. 6831 (Aug. 21, 2020).
22                 The parties hereby submit the attached updated version of Appendix A, which
23 captures as of the date of this filing the status of COVID-19-related departures from
24 requirements set forth in the Program Guide and/or policies listed in the “Compendium of
25 Custody Related Measures,” see ECF No. 6661 at 2, jointly filed by the parties on
26 December 19, 2019, ECF No. 6431 (“Compendium policies”).
27 / / /
28 / / /
     [3723630 2]
                                                          2
          APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                      PROGRAM GUIDE REQUIREMENTS
 1         1.     The chart attached hereto as Appendix A identifies policies that depart from
 2 the Program Guide and/or Compendium policies in Defendants’ efforts to manage the
 3 delivery of mental health care during COVID-19. An April 9, 2021 revision to the
 4 Movement Matrix’s cover page is added. One policy and part of a second have been
 5 removed from Appendix A as a result of the March 26, 2021 directive to decommission the
 6 Temporary Mental Health Units (TMHUs) (Exhibit 8), including the April 17, 2020
 7 COVID-19 Emergency Mental Health Treatment Guidance for MAX Custody Patients and
 8 parts of the April 10, 2020 COVID-19 Emergency Mental Health Treatment Guidance and
 9 COVID-19 Temporary Transfer Guidelines and Workflow. Additionally, three other
10 policies, the April 17, 2020 COVID-19 EOP Temporary Transfer Guidelines and
11 Workflow, May 11, 2020 COVID-19 Patient Movement for Mental Health Treatment, and
12 November 9, 2020 COVID-19 Risk Transfers Revised, were removed as a result of the
13 Movement Matrix revision. A true and correct copy of the revised April 9 Movement
14 Matrix cover page is attached as part of Appendix A.
15         2.     One of the Appendix A policies added to the September 2020 update—the
16 August 14, 2020 Institutional Roadmap to Reopening (“Roadmap”)—addresses the
17 quantity and modalities of mental health treatment provided within CDCR. Defendants
18 have agreed to report on institutions’ movement between Roadmap “phases” prior to each
19 COVID Taskforce Meeting, or every two weeks. True and correct copies of two Roadmap
20 phase reports, including point-in-time data as of April 3, 2021 and April 12, 2021, are
21 attached hereto as Exhibit 6. These reports show the progress of each facility by phase,
22 with phase one being the most restrictive and phase four being the least restrictive. The
23 parties will continue to meet and confer regarding the Roadmap phase report, including as
24 to its content and format, as appropriate.
25         3.     Defendants continue to update their pandemic policies to reflect current
26 public health guidelines. Because Defendants’ pandemic policies are in flux and because
27 Plaintiffs believe the current policies do not always match the practices on the ground,
28 Plaintiffs remain unclear on the status of several policies and will continue to seek
   [3723630 2]
                                                 3
       APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
 1 clarification from Defendants. In September, Defendants indicated that the Roadmap and
 2 the August 19 version of the Movement Matrix resulted in the need to revise some existing
 3 pandemic policies and/or to recognize that some had been superseded. The parties
 4 previously reported on Defendants’ draft COVID Guidance, circulated in November 2020.
 5 As a result of the resumption of inpatient movement in February 2021 and CDCR’s
 6 decision to end the use of the TMHUs in March 2021, Defendants will no longer pursue
 7 revision to policies governing those processes, including the draft COVID Guidance.
 8 Defendants remain focused on eliminating the remaining inpatient waitlist. In addition,
 9 Defendants will file an updated Roadmap to Reopening with the Court on or before April
10 22, 2021. The updated Roadmap will be discussed at the May 14, 2021 status conference.
11 (ECF No. 7112.) Defendants are also in the process of revising the March 25, 2020
12 COVID-19 Mental Health Delivery of Care Guidance & Tier Document and anticipate
13 finalizing revisions prior to the next update.
14         Also on January 12, Defendants circulated a revised January 8, 2021 version of the
15 Movement Matrix. The January 8 Movement Matrix incorporates some of Plaintiffs’
16 comments and feedback, provided in a December 4, 2020 letter, and by email and
17 teleconference on December 9, 2020. Defendants updated the Movement Matrix’s cover
18 page on April 9, 2021 and provided Plaintiffs with a draft revision to the entire Matrix on
19 April 12, 2021. Plaintiffs provided comments on the revised Movement Matrix on April
20 19, 2021. Among other things, the April 9, 2021 Movement Matrix cover page eliminates
21 the concept of “closed” institutions or facilities entirely.
22         On February 11, 2021, Defendants provided Plaintiffs and the Special Master the
23 February 8 Directive, which modifies in part both the April 10 and 17 COVID Emergency
24 Mental Health Treatment Guidance policies. Specifically, while certain COVID-19 safety
25 protocols for PIP and MHCB transfers remain in place, individual transfers to and from
26 PIP and MHCB units will no longer be subject to review for emergent circumstances.
27 Instead, PIP and MHCB transfers will return to being governed by Program Guide
28 requirements and processes, and individual class members’ vaccination status will not
   [3723630 2]
                                               4
       APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
 1 prevent them from transferring to inpatient levels of care. Due to the backlog of patients
 2 awaiting inpatient transfers, patients will be prioritized according to the following criteria:
 3 “emergency transfers in progress, requests for expedited transfers, patients waiting longest
 4 on the wait list, transfers to less restrictive housing, and other transfers to open up bed
 5 space in inpatient settings as necessary.” February 8 Directive at 1; see also Exhibit 5
 6 (COVID-19 Dashboard showing patients awaiting inpatient transfers). As Defendants
 7 prioritize and work through the backlog, there will be residual delays in PIP transfers. The
 8 parties will continue to discuss this issue within the COVID Taskforce.
 9                 On March 26, 2021, Defendants, due to the progress made in eliminating the
10 inpatient waitlist backlog, issued a directive to end the use of TMHUs (“March 26
11 Directive”). The March 26 Directive required TMHU use to end by April 2, 2021.
12 Defendants plan to issue further directives superseding early COVID policies when the
13 backlog is eliminated.
14                 The parties will continue to meet and confer, under the supervision of the Special
15 Master, to clarify any other implications of the February 8 and March 26 Directives and
16 address any concerns with the Directives’ operation and implementation, as appropriate.
17                 4.     Defendants have indicated they are in the process of reviewing all policies in
18 Appendix A to ensure they are up to date and consistent with each other. Defendants also
19 indicated that a memo or memos to the field will be necessary to clarify the status of these
20 policies, once the review is complete. The March 26 Directive is one such memo as it
21 supersedes seven COVID policies.
22                 Plaintiffs believe that a clarifying memo to the field should also address the status
23 of the COVID-19 Surge Mitigation and Management Plan attached as Exhibit 7 to the
24 September 15, 2020 Program Guide Departures Update.
25                 The parties will continue to meet and confer regarding these policies to clarify
26 terms and intent; work out implementation of the policies with regard to Coleman class
27 members; and address Defendants’ reporting on the impacts of the memos.
28                 5.     In their May 20, 2020, stipulation, Defendants agreed to provide certain
     [3723630 2]
                                                          5
          APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                      PROGRAM GUIDE REQUIREMENTS
 1 reports to the Special Master and Plaintiffs. See ECF No. 6679 at 3-5, ¶ 2. Defendants
 2 began producing reports the week of May 25, 2020. Redacted copies of those reports are
 3 appended hereto:
 4                 a.     Tier Reports, March 8-12, 2021; March 15-19, 2021; March 22 – 26,
 5 2021; March 29 – April 2, 2021. Exhibit 1;
 6                 b.     Shower and Yard in Segregation Compliance Report for March 2021,
 7 Exhibit 2;
 8                 c.     TMHU 114-A Tracking Log Report for March 2021, Exhibit 3. This
 9 report also integrates the report on the custody reviews of Max Custody patients referred to
10 a TMHU. See ECF No. 6679 at 3-4, ¶ 2(c); and
11                 d.     On Demand Patient’s Pending Inpatient Transfer Registry accessed
12 April 21, 2021, Exhibit 4.
13                 e.     COVID-19 Mental Health Dashboard, accessed April 21, 2021,
14 Exhibit 5.
15          The parties have agreed on the form of the Tier Reports.1 See ECF No. 6679 at 3,
16 ¶ 2(a). On October 9, 2020, Defendants finalized updating the TMHU Registry, see id.,
17 ¶ 2(b), and replaced it with the Patient’s Pending Inpatient Transfer Registry. The Patients
18 Pending Inpatient Transfer Registry includes data on (1) all patients housed in a TMHU,
19 (2) patients referred to an acute bed and not housed in a TMHU, crisis bed, or psychiatric
20 inpatient program, and (3) patients referred to intermediate care and not housed in a
21 TMHU, crisis bed, or psychiatric inpatient program. Because the report logic has not been
22 updated to reflect the decommissioning of the TMHUs, some patients are noted to be
23 housed in a TMHU after April 2, 2021, while in reality those patients were housed in
24 inpatient beds pending transfer to the appropriate level of care. This issue appears on the
25 COVID-19 Mental Health Dashboard as well. CDCR will decommission the Registry
26
27
     In contrast to the Roadmap Phase Report, the first tier of the Tier Report is the least
     1

28 restrictive, while the fourth tier is the most restrictive.
   [3723630 2]
                                                    6
         APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                     PROGRAM GUIDE REQUIREMENTS
 1 once the inpatient backlog is resolved and is still considering future steps on the
 2 Dashboard.
 3         Plaintiffs provided written comments on the Patients Pending Inpatient Transfer
 4 Registry on November 24, 2020. Defendants responded by letter December 11, 2020. The
 5 parties met and conferred regarding the Patients Pending Inpatient Transfer Registry on
 6 January 8, 2021, resolving several outstanding issues. Plaintiffs continue to have concerns
 7 that Defendants’ reporting mechanisms do not capture class members referred to an
 8 MHCB but not housed in an MHCB. Defendants confirmed they are continuing to work to
 9 make several updates to the Registry based on Plaintiffs’ feedback. The parties will
10 continue to meet and confer as necessary.
11         The parties have had ongoing discussions regarding the Shower and Yard in
12 Segregation Compliance Report, id. at 4, ¶ 2(d), and the TMHU 114-A Tracking Log
13 Report, id. at 3, 4 ¶¶ 2(c), (e). See ECF No 6761 at 3 (July 15, 2020). During a January 8,
14 2021 meet and confer, Plaintiffs exhausted their questions regarding the Shower and Yard
15 in Segregation Compliance Report (“Shower and Yard Report”). During the January 8
16 meet and confer, Defendants explained that then-planned revisions to the TMHU 114-A
17 Tracking Log Report, incorporating input from the Special Master’s team, awaited
18 finalization of the Draft COVID Guidance. Defendants have since resolved the need for a
19 revised COVID Guidance, updates to the TMHU 114-A Tracking Log Report will not be
20 pursued, and the report will also be decommissioned.
21         At the March 2, 2021 Taskforce meeting, the Special Master raised additional
22 questions regarding the Shower and Yard Reports and the TMHU 114-A Tracking Logs.
23 Specifically, Defendants confirmed that the Shower and Yard Report does not report
24 whether class members in TMHUs located within existing segregation units are offered
25 shower and yard. At the institution level, individuals in TMHUs located within existing
26 segregation units are administratively separated, for tracking purposes, from other
27 individuals in segregations units. Defendants agreed to add a footnote to future Shower
28 and Yard Reports to identify this exclusion from the reported data.
   [3723630 2]
                                                 7
       APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
 1         In addition, CDCR did not receive adequate documentation to confirm whether
 2 certain individuals in TMHUs have been offered showers. In the past, when CDCR did
 3 not receive adequate documentation for any field on the TMHU 114-A Tracking Logs,
 4 including showers, CDCR noted on the Log that the activity did not occur or was not
 5 offered. CDCR is working with the institutions on fixing the documentation issue to
 6 improve the accuracy of reporting on the TMHU 114-A Tracking Logs going forward.
 7 Plaintiffs have asked Defendants to identify in the 114-A Tracking Logs where they are
 8 lacking documentation sufficient to accurately report on programs or services provided.
 9 Given that the TMHUs have been decommissioned, further modifications to the TMHU
10 114-A Tracking Log Report will not be made and the report will be decommissioned.
11         The parties will continue to meet and confer regarding the Shower and Yard
12 Reports.
13         6.     On May 20, 2020, the parties reported that they were still negotiating the
14 data Defendants can provide regarding the average number of hours of out-of-cell
15 treatment, including yard and recreation time, offered per week, as well as the status of
16 available entertainment devices and other in-cell activities for all class members in mental
17 health segregation units. In meet and confer discussions, Defendants reported that they do
18 not have the capability to report on this information because none of this data is currently
19 automated and they lack a single source of tracking information that could be used to
20 provide a report on these issues. Defendants reported that, in lieu of a headquarters-level
21 automated tracking report, their typical practice is to regularly audit many of these items
22 via on-site audits by Mental Health Regional Administrators. While on-site audits were
23 temporarily paused due to the COVID-19 pandemic, they resumed in mid-July 2020.
24 Since that time, Defendants have inspected twenty-eight institutions and collected data on
25 the operation of mental health segregation units at those institutions.
26         During the January 8, 2021 meet and confer, the parties discussed the status of these
27 segregation audits, the methodology for performing the audits, and the status of
28 Defendants’ reporting on them. Defendants agreed to provide all mental health
   [3723630 2]
                                             8
       APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
 1 segregation unit data and information collected during the audit process to Plaintiffs,
 2 including data and information collected since the resumption of onsite monitoring in
 3 July 2020. Defendants provided some of this data and information and the parties filed it
 4 with the January 15, 2021 Program Guide Departures update. Attached hereto as
 5 Exhibit 7 are true and correct copies of six additional onsite audits, conducted at CCWF,
 6 CMC, LAC, SVSP, COR, and KVSP.
 7                 During the January 8, 2021 meet and confer, Defendants explained that the on-site
 8 audits use a portion of the Continuous Quality Improvement Tool (CQIT). The parties
 9 agree that any questions about the process or methodology of these on-site custody audits
10 should be raised through the existing CQIT update process.
11                 Plaintiffs remain concerned about Defendants’ inability to effectively track and
12 report on these requirements at the headquarters level, and about Defendants’ reliance on
13 on-site audits as a general matter given Plaintiffs’ concerns about the PSU and EOP ASU
14 hub certification process. The parties nonetheless agree to continue to meet and confer
15 about these issues as necessary under the supervision of the Special Master.
16 DATED: April 21, 2021                           ROSEN BIEN GALVAN & GRUNFELD LLP
17
18                                                 By: /s/ Jessica Winter
                                                       Jessica Winter
19
20                                                 Attorneys for Plaintiffs

21
22 DATED: April 21, 2021                           XAVIER BECERRA
                                                   Attorney General of California
23
                                                   By: /s/ Lucas Hennes
24
                                                       Lucas Hennes
25                                                     Deputy Attorney General
26
                                                   Attorneys for Defendants
27
28
     [3723630 2]
                                                         9
          APRIL 21, 2021 JOINT REPORT ADDRESSING CURRENT COVID-19 RELATED DEPARTURES FROM
                                      PROGRAM GUIDE REQUIREMENTS
APPENDIX A
                                    Appendix A

  Policy,              Program Guide or
  Memorandum, or       Related Policy
  Guidelines           Provision                Summary of Departure

  *COVID-19 Mental     Stipulation and Order        Permits telepsychiatry broadly,
  Health Delivery of   Approving CDCR’s              including in PIPs and MHCBs,
  Care Guidance &      Telepsychiatry Policy,        without a finding of emergency
  Tier Document        ECF No. 6539
  (Mar. 25, 2020)      (Mar. 27, 2020)              Telepsychiatry not treated as a
                                                     supplement, but rather a
                       Program Guide 12-1-           substitute, for in-person
                       12 & Attachment A             psychiatry at EOP and higher
                       (confidentiality)             levels of care

                                                    Permits use of tele-psychology

                                                    Approval for use of
                                                     telepsychiatry is made by the
                                                     hiring authority, and may be
                                                     preferred modality of providing
                                                     psychiatry services

                                                    Telepsychiatrists may provide
                                                     telepsychiatry services from
                                                     their homes during regular work
                                                     hours, rather than from
                                                     telepsychiatry hubs

                                                    Each institution can decide
                                                     which telepresenters can be
                                                     used, including: MA or CNA,
                                                     and any healthy staff unable to
                                                     perform their assigned duties
                                                     during the crisis (with training).

                                                    Telepsychiatry providers not
                                                     required to conduct site-visits at
                                                     any particular frequency

                                                    Registry telepsychiatrists may
                                                     be used without limitation



[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                  Summary of Departure

                                                    Patients may not have an option
                                                     to refuse telepsychiatry as a
                                                     treatment modality

                                                    On-site psychiatrists may not be
                                                     available if a clinical emergency
                                                     occurs during a telepsychiatry
                                                     session

                                                    Confidential space for
                                                     telepsychiatry contacts may not
                                                     be available

                                                    Nurse practitioners may provide
                                                     telepsychiatry services

                                                    Requires telepresenters for
                                                     telepsychiatry, but clinical and
                                                     other telepsychiatry support-
                                                     staff may not be available

                   Mental Health              Decisions on admission and discharge
                   Services Delivery          subject to day-to-day analysis of
                   System Program             staffing, individual patient needs,
                   Guide, 2020 Revision       space availability, social distancing,
                   (“Program Guide”) at       restrictions on movement, quarantine
                   12-1-16 (timelines for     and isolation status, and the degrees of
                   level of care transfers)   risk when making these decisions.

                   Program Guide at 12-
                   3-1 to 2, 12-3-12 to
                   14, 12-4-1, 12-4-6 to
                   8, 12-4-13, 12-4-16,
                   12-4-20 to 21, 12-5-1,
                   12-5-3 to 10, 12-5-15,
                   12-5-26 to 29, 12-5-
                   32, Chapter 6, 12-7-2
                   to 8, 12-7-11, 12-7-12,
                   12-8-1, 12-8-5 to 7,


[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                 Summary of Departure
                   12-8-9, 12-8-11 to 12,
                   12-9-2 to 3, 12-9-4 to
                   5, 12-9-6, 12-9-12 to
                   14, 12-10-12 to 13,
                   12-10-19 to 21 (access
                   to higher levels of
                   care)

                   Program Guide at 12-      Groups may not be offered, depending
                   3-2 to 4, 12-3-11, 12-    on space, staffing, and quarantine or
                   4-1 to 2, 12-4-8 to 12,   isolation status. Groups that do
                   12-4-18 to 21; 12-5-      continue may be reduced in size in
                   14, 12-5-33 to 34, 12-    order to adhere to social distancing
                   7-7, 12-7-10, 12-8-4,     requirements.
                   12-8-10, 12-9-7 to 9,
                   12-10-14 (availability    Larger classrooms or vocational space
                   of treatment              could be used to allow for smaller
                   modalities)               groups.

                                             Patients in isolation and/or quarantine
                                             will not attend groups but shall be
                                             provided with activities and receive
                                             daily rounding.

                   Program Guide 12-1-       Groups may not be confidential if
                   12 & Attachment A         placed in an alternative location (e.g.
                   (confidentiality          day room, classrooms) or due to social
                   requirements)             distancing purposes.

                   Program Guide 12-1-       Contacts with IDTT may be cell front
                   12 & Attachment A         and non-confidential.
                   (confidentiality
                   requirements)

                   Program Guide at 12-      Patients may be limited to in-cell
                   3-2 to 4, 12-3-11, 12-    activities only.
                   4-1 to 2, 12-4-8 to 12,
                   12-4-18 to 21; 12-5-      Patients housed in a MHCB awaiting
                   14, 12-5-33 to 34, 12-    transfer to a higher level of care and
                   7-7, 12-7-10, 12-8-4,     patients in alternative housing awaiting


[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                 Summary of Departure
                   12-8-10, 12-9-7 to 9,     transfer to a MHCB will be provided
                   12-10-14 (availability    enhanced out-of-cell time and
                   of treatment              therapeutic activities as well as daily
                   modalities)               rounds, as operations allow.

                   Program Guide at 12-      Patients may not receive SRASHEs if
                   5-7 to 8, 12-5-10, 12-    suicidal, but may instead be screened
                   5-31, 12-10-7 to 12       using the Columbia screening tool.

                   Program Guide at 12- Depending on the institution’s Tier
                   1-6, 12-1-16, 12-3-1 to level, patients may be placed in
                   2, 12-5-4               alternative housing for longer than 24
                                           hours. Within 24 hours of placement
                   Order, ECF No. 5710 or if patient remains longer than 24
                   (Oct. 10, 2017)         hours, a full SRASHE must be
                                           completed.
                   CCHCS Policy
                   12.05.301: Housing of
                   Patients Pending
                   Mental Health Crisis
                   Bed Transfers

                   Program Guide at 12-      As patients wait for inpatient referrals
                   3-2 to 4, 12-3-11, 12-    to process, they may not receive
                   4-1 to 2, 12-4-8 to 13,   treatment commensurate with their
                   12-4-18 to 21, 12-5-      level of care.
                   14, 12-5-33 to 34, 12-
                   7-7, 12-7-10, 12-8-4,
                   12-8-10, 12-9-7 to 9,
                   12-10-14 (availability
                   of treatment
                   modalities)

                   Program Guide
                   Chapters 5, 6

                   Program Guide 12-1-       Symptomatic patients shall be isolated
                   16 (timelines for level   from other patients in the general
                   of care transfers)        population and will not transfer absent
                                             showing of legal or medical necessity.


[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                  Summary of Departure

                   Program Guide at 12-
                   3-1 to 2, 12-3-12 to
                   14, 12-4-1, 12-4-13,
                   12-4-16, 12-4-20 to
                   21, 12-5-2, 12-5-3 to
                   10, 12-5-15, 12-5-26
                   to 29, 12-5-32,
                   Chapter 6, 12-7-2 to 8,
                   12-7-11, 12, 12-8-1, 5
                   to 7, 9, 11 to 12, 12-9-
                   2 to 3, 4 to 5, 6, 12 to
                   14, 12-10-12 to 13, 19
                   to 21 (access to higher
                   levels of care)

                   Program Guide at 12-
                   3-2 to 4, 12-3-11, 12-
                   4-1 to 2, 12-4-8 to 12,
                   12-4-18 to 21, 12-5-
                   14, 12-5-33 to 34, 12-
                   7-7, 10, 12-8-4, 10,
                   12-9-7 to 9, 12-10-14
                   (availability of
                   treatment modalities)

                   Program Guide at 12-       Pre-release planning activities may be
                   1-4, 12-3-3 to 4, 12-4-    limited to varying degrees.
                   10 to 11, 12-4-13
                                              All required activities to occur when
                   Memo: Release              social distancing can be followed.
                   Planning for Inmates
                   Participating in the
                   Institution’s Mental
                   Health Services
                   Delivery System (Mar.
                   11, 2010), Program
                   Guide, Appendix C,
                   see ECF No. 5864-1 at
                   276-82.


[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                 Summary of Departure

                   Program Guide at 12-      1:1 contacts with psychiatrists may not
                   3-2 to 4, 12-3-11, 12-    occur within timeframes.
                   4-1 to 2, 12-4-8 to 12,
                   12-4-18 to 21, 12-5-
                   14, 12-5-33 to 34, 12-
                   7-7, 12-7-10, 12-8-4,
                   12-8-10, 12-9-7 to 9,
                   12-10-14 (availability
                   of treatment
                   modalities)

                   Program Guide at 12-
                   3-14 to 15, 12-4-9, 12-
                   4-14 to 15, 12-4-19,
                   20, 12-5-14, 12-5-33,
                   12-7-4, 12-7-6, 12-7-
                   7, 12-7-10, 12-7-13,
                   12-8-4, 12-8-9 to 11,
                   12-9-6 to 8 (primary
                   clinician contacts)

                   Program Guide at 12-      1:1 contacts with psychologists or
                   3-2 to 4, 12-3-11, 12-    social workers may not occur within
                   4-1 to 2, 12-4-8 to 12,   timeframes.
                   12-4-18 to 21, 12-5-
                   14, 12-5-33 to 34, 12-
                   7-7, 12-7-10, 12-8-4,
                   12-8-10, 12-9-7 to 9,
                   12-10-14 (availability
                   of treatment
                   modalities)

                   Program Guide at 12-
                   3-14 to 15, 12-4-9, 12-
                   4-14 to 15, 12-4-19,
                   20, 12-5-14, 12-5-
                   33,12-7-4, 12-7-6, 12-
                   7-7, 12-7-10, 12-7-13,
                   12-8-4, 12-8-9 to 11,


[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                 Summary of Departure
                   12-9-6 to 8 (primary
                   clinician contacts)

                   Program Guide at 12-      1:1 suicide watch may not occur where
                   3-2 to 4, 12-3-11, 12-    clinically indicated.
                   4-1 to 2, 12-10-15 to
                   19 (availability of
                   treatment modalities)

                   Program Guide 12-3-2 Any physician, nurse practitioner, or
                   (psychiatrists as    physician assistant can serve as a
                   primary clinicians)  psychiatrist.

                   Program Guide at 12-
                   3-14 to 15, 12-4-9, 12-
                   4-14 to 15, 12-4-19,
                   20, 12-5-14, 12-5-33,
                   12-7-4, 12-7-6, 12-7-
                   7, 12-7-10, 12-7-13,
                   12-8-4, 12-8-9 to 11,
                   12-9-6 to 8 (primary
                   clinician contacts)

                   Program Guide at 12-      Psychiatrist duties may be triaged only
                   3-2 to 4, 12-3-11, 12-    to serve urgent or emergent needs.
                   4-1 to 2, 12-4-8 to 12,
                   12-4-18 to 21, 12-5-
                   14, 12-5-33 to 34, 12-
                   7-7, 12-7-10, 12-8-4,
                   12-8-10, 12-9-7 to 9,
                   12-10-14 (availability
                   of treatment
                   modalities)

                   Program Guide at 12-
                   3-14 to 15, 12-4-9, 12-
                   4-14 to 15, 12-4-19,
                   20, 12-5-14, 12-5-33,
                   12-7-4, 12-7-6, 12-7-
                   7, 12-7-10, 12-7-13,


[3722060.3]
  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure
                         12-8-4, 12-8-9 to 11,
                         12-9-6 to 8 (primary
                         clinician contacts)

  COVID-19               Program Guide at 12-      Not congregating in groups of 10 or
  Pandemic –             3-2 to 4, 12-3-11, 12-    more individuals and suspending
  Guidance               4-1 to 2, 12-4-8 to 12,   group programs where participants are
  Regarding Field        12-4-18 to 21, 12-5-      likely to be in close contact.
  Operations (Mar.       15, 12-5-33 to 34, 12-
  18, 2020, revised      7-7, 10, 12-8-10, 12-9-
  Mar. 20, 2020)         7 to 9, 12-10-14
                         (availability of
                         treatment modalities)

                         February 14, 2017
                         memorandum titled
                         Mental Health Crisis
                         Bed Privileges
                         Revision, Program
                         Guide, Appendix C,
                         see ECF No. 5864-1 at
                         349.

  Restricted Housing,    September 22, 2016        Extends phone call privileges for those
  Reception Centers,     memorandum                in segregated housing, reception
  PIP Phone Calls        regarding Reception       centers, and PIPs beyond what is
  (Apr. 8, 2020)         Center Privileges for     permitted by privilege group.
                         EOPs, see ECF No.
                         6431 at 4.

  *COVID-19              Program Guide at 12-      Implementation of third watch
  Programming            3-2 to 4, 12-3-11, 12-    programming opportunities within
  Opportunities for      4-1 to 2, 12-4-8 to 12,   restricted housing. If mental health
  Inmates                12-4-18 to 21, 12-5-      groups and 1:1 clinical contacts cannot
  Participating in the   14, 12-5-33 to 34, 12-    occur in the restricted housing units,
  MHSDS in               7-7, 12-7-10, 12-8-4,     wardens will ensure PM yard is
  Restricted Housing     12-8-10, 12-9-7 to 9,     offered to those in the MHSDS.
  (Apr. 1, 2020)         12-10-14 (availability




[3722060.3]
  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        of treatment
                        modalities)

                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

  COVID-19              January 22, 2014       Increase patient access to loaner
  Electronic            Memo – Multi-          electronic appliances.
  Appliance Loaner      Powered Radio
  Program (Apr. 1,      Loaner Program in
  2020)                 Administrative
                        Segregation Units; and
                        March 12, 2007
                        Memo – Televisions
                        in Segregation Units,
                        see ECF No. 6431 at
                        4.

  *COVID-19             Program Guide 12-1-       Enhanced Treatment-in-Place
  Emergency Mental      12 & Attachment A
  Health Treatment      (confidentiality)              When a patient is referred to an
  Guidance and                                          inpatient level of care and is
  COVID-19              Program Guide 12-1-             unable to transfer to an inpatient
  Temporary             16 (timelines for level         bed or is not already in an
  Transfer              of care transfers)1             inpatient setting, treatment will


              1
         While the February 8 Directive eliminated the emergent transfer review process
for PIP and MHCB transfers, there continue to be delays in transfers while CDCR works
through the backlog of waitlisted patients. The parties will continue to meet and confer,
under the supervision of the Special Master, and will update Appendix A when these
timelines are no longer impacted. In the meantime, Plaintiffs will not seek contempt



[3722060.3]
  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure
  Guidelines and         Program Guide at 12-             be provided in the patient’s
  Workflow (Apr. 10,     3-1 to 2, 12-3-12 to             housing unit until transfer can
  2020) (As modified     14, 12-4-1, 12-4-13,             occur (“treatment-in-place”)
  by February 8,         12-4-16, 12-4-20 to
  2021 direction to                                      When possible, all treatment,
                         21, 12-5-2, 12-5-15,
  resume Pre-                                             including groups and clinical
                         12-5-26 to 29, 12-5-
  COVID-19 PIP and                                        contacts, shall be provided in
                         32, Chapter 6, 12-7-2
  MHCB movement                                           confidential setting, however
                         to 8, 12-7-11, 12-7-12,
  processes and                                           that may not always be possible
                         12-8-1, 12-8-5 to 7,
  March 26, 2021         12-8-9, 12-8-11 to 12, 
  direction to end use                                    Primary clinical contacts may
                         12-9-2 to 3, 12-9-4 to           not occur on a daily basis
  of TMHUs April 2,      5, 12-9-6, 12-9-12 to
  2021.)                 14, 12-10-12 to 13,             Group therapy may be reduced
                         12-10-19 to 21 (access           to 3-4 people and may be
                         to higher levels of              eliminated. If no groups can be
                         care)                            run, then yard time in the
                                                          evening should be considered.
                         Program Guide at 12-
                         3-2 to 4, 12-3-11, 12-          If in-person huddles cannot be
                         4-1 to 2, 12-4-8 to 12,          conducted safely, then huddles
                         12-4-18 to 21, 12-5-             should but are not required to
                         14, 12-5-33 to 34, 12-           occur telephonically
                         7-7, 12-7-10, 12-8-4,
                         12-8-10, 12-9-7 to 9,
                         12-10-14 (availability
                         of treatment
                         modalities)

                         Program Guide at 12-
                         3-14 to 15, 12-4-9, 12-
                         4-14 to 15, 12-4-19,
                         20, 12-5-14, 12-5-33,
                         12-7-4, 12-7-6, 12-7-
                         7, 12-7-10, 12-7-13,

sanctions for failures to transfer patients in a timely manner when the failure resulted
from COVID-19, although Plaintiffs reserve the right to challenge the scope of
Defendants’ claimed exceptions in this regard. See, e.g., Pls’ Response to OSC re
Inpatient Admissions Ev’ry Hrg., ECF No. 7119, at 6-9 (Apr. 9, 2021).


[3722060.3]
  Policy,           Program Guide or
  Memorandum, or    Related Policy
  Guidelines        Provision                  Summary of Departure
                    12-8-4, 12-8-9 to 11,
                    12-9-6 to 8 (primary
                    clinician contacts)

                    Orders, ECF Nos.
                    6095, 6314 (Feb. 20,
                    2019, Oct. 8, 2019)
                    (requirement
                    implementation of
                    Custody and Mental
                    Health Partnership
                    Plan, including inter-
                    disciplinary huddles)



  Department of     Program Guide 12-1-9 Coleman admissions to DSH resumed
  State Hospitals                           after a 30-day suspension with
  Directive on      Program Guide 12-1- additional guidelines and protocols
  Suspension of     16 (timelines for level required to effectuate transfers from
  Admissions from   of care transfers)      CDCR to DSH.
  CDCR to DSH
  (Apr. 15, 2020)   Program Guide at 12-
                    3-1 to 2, 12-3-12 to
                    14, 12-4-1, 12-4-13,
                    12-4-16, 12-5-15, 12-
                    5-26 to 29, 12-5-32,
                    Chapter 6, 12-7-2 to 8,
                    12-7-11, 12-7-12, 12-
                    8-1, 12-8-5 to 7, 12-8-
                    9, 12-8-11 to 12, 12-9-
                    2 to 3, 12-9-4 to 5, 12-
                    9-6, 12-9-12 to 14, 12-
                    10-12 to 13, 12-10-19
                    to 21 (access to higher
                    levels of care)

                    CDCR-DSH MOU
                    and PIP Policy
                    12.11.2101(A) –


[3722060.3]
  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Referrals and
                        Admissions

  COVID-19           Program Guide                    The treatment team shall not be
  Temporary          Chapter 6                         required to complete a new
  Transfer                                             intake evaluation because the
  Restriction                                          treatment team will be the same,
  Psychiatric                                          as the patient continues to
  Inpatient Programs                                   remain in the same licensed
  FLEX Guidance                                        unit; however, an intake IDTT
  (May 14, 2020)                                       and updated treatment plan for
                                                       the new level of care will be
                                                       required.

                                                      While patients receiving
                                                       intermediate and acute inpatient
                                                       care typically will have
                                                       different treatment goals, there
                                                       currently is not a significant
                                                       difference in treatment
                                                       modalities provided to patients
                                                       at the intermediate and acute
                                                       inpatient levels of care.

  *Tele-Mental          Stipulation and Order         Permits the provision of tele-
  Health                Approving CDCR’s               mental health services beyond
  Memorandum            Telepsychiatry Policy,         those permitted by the parties’
  (May 22, 2020)        ECF No. 6539                   stipulated telepsychiatry policy,
                        (Mar. 27, 2020)                including by psychologists and
                                                       social workers

  COVID-19              Program Guide at 12-          Goal of having patients
  Guidance for Daily    3-2 to 4, 12-3-11, 12-         maintain at least six feet apart
  Program               4-1 to 2, 12-4-8 to 12,        from each other, and attendant
  Regarding Social      12-4-18 to 21, 12-5-           impacts on programming:
  Distancing for Cell   15, 12-5-33 to 34, 12-
  or                    7-7, 12-7-10, 12-8-10,        Requires social distancing in
  Alternative/Dorm      12-9-7 to 9, 12-10-14          the workplace
  Style Housing of


[3722060.3]
  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
  Eight Persons (May    (availability of
                                                      Reduced numbers to allow for
  11, 2020) and         treatment modalities)
                                                       increased social distancing may
  COVID-19
                        February 14, 2017              result in no dayroom activities
  Operational
  Guidelines            memorandum titled
                                                      Educational programs shall be
  Monitoring and        Mental Health Crisis
                                                       provided in such a manner as to
  Accountability        Bed Privileges
                                                       allow for social distancing, once
  (May 27, 2020)        Revision, see Dkt.
                                                       group activities resume. Until
                        5864-1 at 349.
                                                       such time, education materials
                                                       will be provided to housing
                                                       unit/dorm/cells.

                                                      The May 27 memo
                                                       operationalizes and creates an
                                                       accountability procedure to
                                                       assure that the modifications to
                                                       programming directed by the
                                                       May 11 Social Distancing
                                                       Guidance are being
                                                       implemented; enforces
                                                       departures directed by the May
                                                       11 Guidance

  Updated Draft         Program Guide 12-1-           Provides direction on transfers
  COVID-19              16 (timelines for level        between DSH and CDCR that
  Temporary             of care transfers)             may impact timeframes
  Guidelines for
  Transfer to DSH       CDCR-DSH MOU                  Provides additional
  Inpatient Care        and PIP Policy                 individualized clinical review
  (March 1, 2021,       12.11.2101(A) –                and a COVID-19 screening
  superseding           Referrals and                  process.
  April 15, 2020, May   Admissions &
  15, 2020, June 12,    Exceptions Addendum           Delays certain individuals who
  2020, June 19,                                       otherwise qualify for transfer
  2020, July 16,        Program Guide at 12-           from CDCR to DSH from doing
  2020,October 20,      3-1 to 2, 12-3-12 to           so, where the patient tests or
                        14, 12-4-1, 12-4-13,           screens positive for COVID-19.
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-15,


[3722060.3]
  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure
  2020, and January      12-5-26 to 29, 12-5-
                                                         CDCR must order a PCR
  4, 2021 versions)2     32, Chapter 6, 12-7-2
                                                          COVID-19 test no more than
                         to 8, 12-7-11, 12-7-12,
                                                          five days before the projected
                         12-8-1, 12-8-5 to 7,
                                                          admission date for any patient
                         12-8-9, 12-8-11 to 12,
                                                          accepted to DSH.
                         12-9-2 to 3, 12-9-4 to
                         5, 12-9-6, 12-9-12 to           For referrals to DSH from a
                         14, 12-10-12 to 13,              CDCR institution closed due to
                         12-10-19 to 21 (access           a COVID-19 outbreak, patient
                         to higher levels of              transfers to DSH will occur
                         care)                            where CDCR and DSH decide
                                                          there is adequate public health
                                                          data demonstrating an
                                                          acceptably low risk of
                                                          COVID-19 exposure. To make
                                                          this decision, CDCR and DSH
                                                          leadership will discuss relevant
                                                          public health information on a
                                                          patient by patient basis,
                                                          including exposure risk,
                                                          availability and use of PPE,
                                                          testing and results, physical
                                                          plant effects on exposure risks,
                                                          and the extent of staff crossover
                                                          between units with active cases
                                                          and those without cases to
                                                          evaluate the possibility of
                                                          transfer. Patients considered for
                                                          transfer pursuant to this process
                                                          will be quarantined for 14 days,
                                                          and tested for COVID-19,
                                                          followed by a further discussion
                                                          between CDCR and DSH
                                                          leadership regarding any

              2
        Plaintiffs maintain their objection to the guidelines, as stated in the October 23,
2020 evidentiary hearing and in Plaintiffs’ post-trial brief, ECF No. 6948 (Nov. 13,
2020).


[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision             Summary of Departure
                                              interim exposure risks that
                                              occurred during the quarantine
                                              period.

                                             Provides direction as to the
                                              transfer of class members with
                                              presumed immunity to
                                              COVID-19 due to prior
                                              infection.

                                             Transfers to DSH will not be
                                              held based on a patient’s
                                              vaccination status, unless the
                                              receiving DSH facility cannot
                                              complete the patient’s
                                              vaccination series in accordance
                                              with public health guidance.

                                             DSH collaborates at least
                                              weekly with the Special
                                              Master’s experts in small group
                                              meetings to discuss and refine
                                              the referral process, resolve
                                              conflicts and respond to
                                              COVID-19 related impacts on
                                              referrals and transfers due to the
                                              changing nature of the
                                              pandemic.

                                             The Special Master continues to
                                              closely monitor all referrals,
                                              rejections and completed
                                              transfers to and from the DSH
                                              inpatient programs, and to
                                              evaluate compliance with the
                                              Court’s April 24, 2020 Order.
                                              See ECF Nos. 6622 at 3; 6639.

  Memo re 90-Day   Program Guide 12-3-       Permits the provision of a
  Supply of        14 (prescribed             90-day supply of certain


[3722060.3]
  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure
  Medications for        medication supply for           medications for individuals
  Expedited Releases     CCCMS patients who              subject to expedited release due
  (July 7, 2020)         parole)                         to COVID-19 population
                                                         density reduction measures.
                         Memorandum:
                         Release Planning for           Psychiatric providers are
                         Inmates Participating           directed to write medication
                         in the Institution’s            orders, as clinically appropriate
                         Mental Health                   and within legal confines, for a
                         Services Delivery               90-day, rather than 30-day,
                         System (Mar. 11,                duration for those subject to
                         2010) at 4-5, 6                 expedited release.

  Memo re Cell-          Program Guide 12-5-            Permits IDTTs to recommend
  Front Nursing          32, 12-10-4, 12-10-15           that nursing staff provide cell-
  Activities (June 26,   to 19 (describing               front activities to patients
  2020)                  suicide watch and
                         observation                    Requires these activities to be
                         procedures)                     performed while designated
                                                         nursing staff are performing 1:1
                         Memorandum: Level               observations of patients; in the
                         of Observation and              past, nursing staff had only one
                         Property for Patients           primary task during 1:1
                         in Mental Health                observation—observing the
                         Crisis Beds (Mar. 15,           patient
                         2016) at 2 (describing
                         suicide watch as               Provides a library of cell-front
                         primarily observation)          nursing activities for patients

  *Institutional         Program Guide at 12-      Based on several factors, including
  Roadmap to             3-2 to 4, 12-3-11, 12-    the number of new COVID-19 cases,
  Reopening (August      4-1 to 2, 12-4-8 to 12,   the availability of adequate testing,
  14, 2020); Memo re     12-4-18 to 21, 12-5-      nursing and custody staff, and PPE,
  Reintroduction of      15, 12-5-33 to 34, 12-    adequacy of physical distancing
  In-Person              7-7, 12-7-10, 12-8-10,    practices, and status of employee
  Rehabilitative         12-9-7 to 9, 12-10-14     testing and contract tracing, each
  Programming            (availability of          institution may be placed, at the
  (Sept. 25, 2020)       treatment modalities)     discretion of its Warden and Chief
  (directing                                       Executive Officer, in one of four
  institutions to                                  “phases.” The phases range from


[3722060.3]
  Policy,              Program Guide or
  Memorandum, or       Related Policy
  Guidelines           Provision                 Summary of Departure
  create plans to      Program Guide 12-1-       most to least restrictive on the
  implement portions   16 (timelines for level   institution’s general operation,
  of Roadmap to        of care transfers)        healthcare services, and inmate
  Reopening); Memo                               programs. Depending on an
  – Clarification –    Program Guide at 12-      institution’s phase, restrictions may be
  COVID-19             3-1 to 2, 12-2-8 to 10,   placed on:
  Pandemic and         12-3-12 to 14, 12-4-1,
  Guidance             12-4-13, 12-4-16, 12-          Mental health treatment
  Regarding Field      4-20 to 21, 12-5-2, 12-         modalities and quantities that
  Operations (Mar.     5-15, 12-5-26 to 29,            can be provided
  3, 2021)             12-5-32, Chapter 6,
                                                      Movement between or within
                       12-7-2 to 8, 12-7-11,
                                                       institutions or facilities,
                       12-7-12, 12-8-1, 12-8-
                                                       including movement to and
                       5 to 7, 12-8-9, 12-8-11
                                                       from restricted housing, to and
                       to 12, 12-9-2 to 3, 12-
                                                       from desert institutions, and
                       9-4 to 5, 12-9-6, 12-9-
                                                       between levels of care, which
                       12 to 14, 12-10-12 to
                                                       may result in class members
                       13, 12-10-19 to 21
                                                       remaining in settings not
                       (access to higher
                                                       designed to provide the level of
                       levels of care)
                                                       treatment and programming
                       Memorandum:                     contemplated by the Program
                       Transfer of                     Guide and other negotiated
                       Correctional Clinical           policies for their level of care.
                       Case Management
                       System Inmate-                 Out of cell and other yard time
                       Patients to Male Short
                                                      When a facility can safely
                       Term Restricted
                                                       resume in-person programming,
                       Housing Units (Mar.
                                                       incarcerated people can
                       3, 2016)
                                                       participate in assigned
                       Memorandum:                     rehabilitative programs with
                       Creation of                     incarcerated people from
                       Correctional Clinical           different housing units in the
                       Case Management                 same facility. They may not
                       System Short Term               participate in rehabilitative
                       and Long Term                   programming with individuals
                       Restricted Housing              from different facilities within
                       (Jan. 15, 2015)                 the same institution.



[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision                 Summary of Departure

                   Memorandum: Short-
                   Term Restricted
                   Housing Mental
                   Health Requirements
                   (Feb. 8, 2016)
                   (mandates movement
                   of CCCMS class
                   members with an ASU
                   term to STRH)

                   Memorandum: Long
                   Term Restricted
                   Housing Mental
                   Health Requirements
                   (Feb. 8, 2016)
                   (mandates movement
                   of CCCMS class
                   members with a SHU
                   term to LTRH)

                   Memorandum: Short-
                   Term and Long-Term
                   Restricted Housing
                   Policies (Feb. 4, 2016)
                   (mandates movement
                   of CCCMS class
                   members with ASU
                   and SHU terms to
                   STRH and LTRH,
                   respectively)

                   Stipulation & Order,
                   ECF No. 6296 (Sept.
                   27, 2019) (approving
                   and attaching policy
                   for reducing transfer
                   timeframes from
                   desert institutions)



[3722060.3]
  Policy,              Program Guide or
  Memorandum, or       Related Policy
  Guidelines           Provision                 Summary of Departure

  *Movement Matrix     Program Guide 12-1-       For each type of movement between
  (revised Jan. 8,     16 (timelines for level   and within institutions, sets the
  2021, cover page     of care transfers)        COVID-19 testing strategy, required
  revised April 9,                               type of quarantine housing, and
  2021), as modified   Program Guide at 12-      process for moving an inmate who
  by Memo –            3-1 to 2, 12-2-8 to 10,   refuses a COVID-19 test. In certain
  COVID-19             12-3-12 to 14, 12-4-1,    circumstances, precludes transfer, at
  Screening &          12-4-13, 12-4-16, 12-     least temporarily.
  Testing Matrix for   4-20 to 21, 12-5-2, 12-
  Movement of          5-15, 12-5-26 to 29,           Defines movement of MHSDS
  Newly Resolved       12-5-32, Chapter 6,             patients to meet Program Guide
  Reception Center     12-7-2 to 8, 12-7-11,           requirements as a necessary
  Patients to          12-7-12, 12-8-1, 12-8-          transfer.
  Institutions (Feb.   5 to 7, 12-8-9, 12-8-11
  19, 2021)            to 12, 12-9-2 to 3, 12-        Testing, quarantine, and transfer
                       9-4 to 5, 12-9-6, 12-9-         procedures in some cases may
                       12 to 14, 12-10-12 to           impact timeframes for transfers
                       13, 12-10-19 to 21              to higher levels of care, from
                       (access to higher               desert institutions and reception
                       levels of care).                centers, and to and from
                                                       restricted housing units, which
                       CDCR-DSH MOU                    may result in class members
                       and PIP Policy                  remaining in settings not
                       12.11.2101(A) –                 designed to provide the level of
                       Referrals and                   treatment and programming
                       Admissions                      contemplated by the Program
                                                       Guide and other negotiated
                       Memorandum:                     policies for their level of care.
                       Transfer of
                       Correctional Clinical          Limits COVID-19 related
                       Case Management                 processes for transfer of
                       System Inmate-                  recently resolved COVID-19
                       Patients to Male Short          patients from the Wasco State
                       Term Restricted                 Prison and North Kern State
                       Housing Units                   Prison Reception Centers to the
                       (Mar. 3, 2016)                  patients’ endorsed institutions.
                       Memorandum:                    In certain circumstances,
                       Creation of                     including where a patient is


[3722060.3]
  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure
                        Correctional Clinical         currently housed in isolation or
                        Case Management               quarantine due to a COVID-19
                        System Short Term             exposure, or where the patient
                        and Long Term                 tests or screens positive for
                        Restricted Housing            COVID-19, the patient will not
                        (Jan. 15, 2015)               transfer until their COVID-19
                                                      status is resolved. These
                        Stipulation & Order,          prohibitions on transfers apply
                        ECF No. 6296 (Sept.           to transfers into CDCR
                        27, 2019) (approving          institutions from reception
                        and attaching policy          centers; to and from levels of
                        for reducing transfer         care and mental health
                        timeframes from               segregation units within the
                        desert institutions)          same institution; and external
                                                      transfers other than transfers to
                                                      an MHCB or PIP.

                                                     Precludes incarcerated people
                                                      with a COVID-19 risk score of
                                                      3 or higher from transferring to
                                                      six institutions (ASP, CIM
                                                      (Facilities A and D), CRC,
                                                      CVSP, FSP, CMC-West, and
                                                      SQ) or facilities within those
                                                      institutions unless they have
                                                      completed the COVID vaccine.



  COVID-19              Program Guide                Permits audits of PSU and EOP
  Operations EOP        Chapters 7, 8, 9              ASU units to be conducted
  Hub Certification                                   remotely, by video equipment
  Process &             Order, ECF No. 5131           or telephone, due to
  Addendum for          (Apr. 10, 2014);              COVID-19-related staffing
  Certifying Met        Order, ECF No. 5196           limitations
  with Explanation      (Aug. 11, 2014)
  due to COVID-19                                    If no institution staff are
  Restrictions (Sept.   Defs’ Plans & Policies        available to conduct remote
  11, 2020)             Submitted in Resp. to         audits, then those audits will be
                        Apr. 10, 2014 and


[3722060.3]
  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        May 13, 2014 Orders,         conducted by a regional staff
                        ECF No. 5190 at 17-          member
                        19 (Aug. 1, 2014)
                                                    COVID-19-related limitations
                                                     or changes to standard audit
                                                     procedure or mental health
                                                     treatment provisions—including
                                                     whether audits are conducted
                                                     remotely or by regional staff,
                                                     groups or other treatment are
                                                     not offered, and IDTTs or ICCs
                                                     are held in absentia—shall be
                                                     documented on the audit form

                                                    If an institution’s failure to meet
                                                     certification requirements is due
                                                     purely to COVID-19-related
                                                     restrictions, the institution may
                                                     pass certification “with
                                                     explanation,” assuming certain
                                                     criteria are met. Documentation
                                                     of the rationale for any such
                                                     “with explanation” certification
                                                     is required.

  COVID-19              PIP Policy                  Creates a process by which
  Psychiatric           12.11.2101(A) –              patients newly admitted to a PIP
  Inpatient Program     Referrals and                will be housed in a single-cell
  Admission Bed         Admissions                   admission bed in the PIP before
  Policy and                                         they are placed in their
  Procedure (Oct. 23,   PIP Policy 12.11.2111        endorsed program. If local
  2020)                 – Housing                    medical or public health staff
                        Review/Least                 deem it necessary, patients
                        Restrictive Housing          transferring within a PIP will
                                                     also initially be placed in an
                                                     admission bed.

                                                    Patients typically will remain in
                                                     a PIP admission bed for 14 to



[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision          Summary of Departure
                                           21 days following their
                                           admission to a PIP.

                                          Creates Admission Units, or
                                           groupings of admission beds in
                                           PIPs.

                                          Creates and implements
                                           COVID-19 safety protocols
                                           applicable to each patient in an
                                           admission bed, including
                                           quarantine, testing and
                                           screening.

                                          If identified admission beds are
                                           full but vacant patient beds exist
                                           in the PIPs, intake of new
                                           patients will not stop. In this
                                           circumstance, PIP leadership
                                           will identify additional
                                           admission beds for quarantining
                                           new admissions to ensure
                                           patient admissions can
                                           continue.

                                          Local PIP leadership will
                                           monitor admission unit bed
                                           numbers and identify overflow
                                           admission beds in advance to
                                           ensure the admission units do
                                           not reach capacity.

                                          While PIP patients are housed
                                           in an admission bed, their
                                           endorsed non-admission bed in
                                           the PIP will be reserved for
                                           them.

                                          While patients are in admission
                                           units, they will receive all


[3722060.3]
  Policy,              Program Guide or
  Memorandum, or       Related Policy
  Guidelines           Provision                 Summary of Departure
                                                      available PIP mental health
                                                      services, focusing on patient
                                                      orientation, intake evaluation,
                                                      and initial treatment planning.
                                                      The treatment plan developed
                                                      by the admission unit clinical
                                                      team will be coordinated with
                                                      the receiving treatment team to
                                                      which the patient will transition.
                                                      Patients in admission units will
                                                      also be offered property, phone
                                                      calls, yard, and all other
                                                      privileges consistent with
                                                      current policy for all PIP
                                                      patients.

  Guidance for         Program Guide at 12-          Provides guidance to
  Mental Health        3-2 to 4, 12-3-11, 12-         institutional mental health staff
  Milestone            4-1 to 2, 12-4-8 to 12,        for allowing class members to
  Completion Credits   12-4-18 to 21, 12-5-           continue to earn milestone
  During COVID-19      15, 12-5-33 to 34, 12-         completion credits during the
  (December 2, 2020)   7-7, 12-7-10, 12-8-10,         pandemic and while receiving
                       12-9-7 to 9, 12-10-14          modified mental health
                       (availability of               treatment activities
                       treatment modalities)
                                                     Describes pandemic-related
                       Enhanced Outpatient            modifications to group mental
                       Program Milestone              health treatment typically
                       Credit Group Therapy           offered to class members and a
                       – Required Materials           means of measuring milestone
                       (Sept. 24, 2015)               credits earned pursuant to these
                                                      modified offerings
                       15 C.C.R. §
                       3043.3(f)(2), as
                       incorporated into
                       Compendium of
                       Custody-Related
                       Remedies, 2020
                       Program Guide



[3722060.3]
  Policy,          Program Guide or
  Memorandum, or   Related Policy
  Guidelines       Provision              Summary of Departure
                   Revision, Appendix E
                   at 1




[3722060.3]
EXHIBIT 1
         March 8, 2021 - March 12, 2021
Region        Institution            MH Program   Current Tier
    I           CMF PIP                 Acute          4
    I           CMF PIP                   ICF          4
    I             PBSP                 CCCMS           3
    I             PBSP                  MHCB           3
    I              SAC                    PSU          4
    I              SAC                   ASU           4
    I              SAC                   STRH          4
    I              SAC                   LTRH          4
    I              SAC                   EOP           4
    I              SAC                 CCCMS           4
    I              SAC                  TMHU           4
    I              SAC                  MHCB           4
   II            CCWF                  CCCMS           4
   II             CMC                  CCCMS           3
   II             CMC                    EOP           3
   II             CMC                    ASU           3
   II              SCC                 CCCMS           3
   II              SCC                  TMHU           3
   II             SVSP                 EOP (A)         3
   II              VSP                   EOP           3
  III             COR                    ASU           3
  III             COR                    EOP           3
  III             COR                    LTRH          3
  III             COR                    STRH          3
  III             NKSP                 RC EOP          3
  III             WSP                  RC EOP          3
  III             WSP                  CCCMS           3
  III             WSP                 RC STRH          3
  III             WSP                   MHCB           3
  IV               CAL                    NA           3
  IV               CAL                  TMHU           3
  IV               ISP                  TMHU           3
  IV               RJD                 CCCMS           3
  IV               RJD                   EOP           3
  IV               RJD                  MHCB           3
  IV               RJD                  TMHU           3
         March 15, 2021 - March 19, 2021
Region         Institution           MH Program   Current Tier
    I           CMF PIP                 Acute          4
    I           CMF PIP                   ICF          4
    I             PBSP                 CCCMS           3
    I             PBSP                  MHCB           3
    I              SAC                    PSU          4
    I              SAC                   ASU           4
    I              SAC                   STRH          4
    I              SAC                   LTRH          4
    I              SAC                   EOP           4
    I              SAC                 CCCMS           4
    I              SAC                  TMHU           4
    I              SAC                  MHCB           4
   II            CCWF                  CCCMS           4
   II             CMC                  CCCMS           3
   II             CMC                    EOP           3
   II             CMC                    ASU           3
  III              COR                   ASU           3
  III              COR                   EOP           3
  III              COR                   LTRH          3
  III              COR                   STRH          3
  III             NKSP                 RC EOP          3
  III             WSP                  RC EOP          3
  III             WSP                  CCCMS           3
  III             WSP                  RC STRH         3
  III             WSP                   MHCB           3
  IV               ISP                  TMHU           3
  IV               RJD                 CCCMS           3
  IV               RJD                   EOP           3
  IV               RJD                  MHCB           3
  IV               RJD                  TMHU           3
         March 22, 2021 ‐ March 26, 2021
Region         Institution           MH Program   Current Tier
    I             PBSP                CCCMS (A)        3
    I             PBSP                  MHCB           3
   II            CCWF                  CCCMS           4
   II             CMC                  CCCMS           3
   II             CMC                    EOP           3
  III              COR                   ASU           3
  III              COR                   EOP           3
  III              COR                   LTRH          3
  III              COR                   STRH          3
  III             NKSP                 RC EOP          3
  III             WSP                  RC EOP          3
  III             WSP                  CCCMS           3
  III             WSP                  RC STRH         3
  III             WSP                   MHCB           3
  IV               ISP                  TMHU           3
  IV               RJD                 CCCMS           3
  IV               RJD                   EOP           3
  IV               RJD                  MHCB           3
  IV               RJD                  TMHU           3
                                  March 29, 2021 ‐ April 2, 2021
             Region                    Institution            MH Program             Current Tier
                 I                        PBSP                   CCCMS                    3
                 I                        PBSP                    MHCB                    3
                II                       CCWF                    CCCMS                    4
                II                        CMC                    CCCMS                    3
                II                        CMC                      EOP                    3
                                              1
                II                         DVI                   CCCMS                    3
                                               2
                II                        SVSP                    STRH                    4
               III                         COR                     ASU                    3
               III                         COR                     EOP                    3
               III                         COR                    LTRH                    3
               III                         COR                    STRH                    3
               III                        NKSP                   RC EOP                   3
               III                         WSP                   RC EOP                   3
               III                         WSP                   CCCMS                    3
               III                         WSP                   RC STRH                  3
               III                         WSP                    MHCB                    3

1
 DVI changed from Tier 2 to Tier 3 as of 03/30/21.
2
 SVSP changed from Tier 1 to Tier 4 as of 03/29/21, back to Tier 1 as of 03/30/21, returned to Tier
4 on 04/02/21.
EXHIBIT 2
                                       MARCH 2021
                         SHOWER AND YARD COMPLIANCE IN SEGREGATION
    Institution       Facility       3 Showers Offered/Week     10 Hours Yard Offered/Week
       CAC              ASU                    100%                        100%
        CAL             ASU                    100%                        100%
        CCC               C                    100%                        100%
        CCI             ASU                    100%                        100%
      CCWF                A                    100%                        100%
       CEN                Z                    100%                        100%
       CHCF            E-1A                    100%                        100%
       CIM                B                    100%                        100%
       CIW              ASU                    100%                        100%
       CMC              ASU                    100%                        100%
       CMF                A                    100%                        100%
       COR              ASU                    100%                        100%
        DVI          K&L WING                   99%                        100%
        FOL             ASU                    100%                        100%
       HDSP             ASU                    100%                        100%
        ISP             ASU                    100%                        100%
       KVSP             ASU                    100%                        100%
        LAC             ASU                    100%                        100%
      MCSP                C                    100%                        100%
       NKSP             ASU                    100%                        100%
       PBSP             ASU                    100%                        100%
       PVSP            STRH                    100%                        100%
        RJD           B6 & B7                  100%                        100%
        SAC             ASU                    100%                        100%
       SATF             ASU                    100%                        100%
        SCC               C                    100%                        100%
        SOL               B                    100%                        100%
        SQ                A                    100%                        100%
       SVSP             ASU                    100%                        100%
        VSP             ASU                    100%                        100%
       WSP                D                    100%                        100%
Data Source-Monthly Certification Provided by Institutions


 This report does not report on whether MAX TMHU patients received yard or
 shower. That data is reflected in the TMHU 114-A Tracking Log.
EXHIBIT 3
Name   CDCR# Institutio Date of Discharg Custody Housing Hours of   Phone     Showers Applianc Dayroom Linen   RVR's RVR Date Supplies Commen     ICC
                        A i l      D      S      L   i    Y d       C ll( )                    f N    E         ceived and     Issued ts (any Review
                                                                                                                TMHU Offense           additona of MAX
                                                                                                               if yes,                      l     IP's
                                                                                                               ill out                 informati
                                                                                                                next                     on or
                                                                                                               olumn)                   unusual
                                                                                                                                        events)
Name   CDCR#   Institution   Date of Arrival   Discharge Date Custody Housing Hours of   Phone     Showers Appliances Dayroom    Linen     RVR's   RVR    Supplies Commen ICC Review
                                                               Status Location Yard      Call(s)           (Radio/TV/ for Non‐ Exchange received Date and Issued ts (any of MAX IP's
                                                                                                             Tablet)    MAX             in TMHU Offense            additona
                                                                                                                                          (if yes,                      l
                                                                                                                                          fill out                 informati
                                                                                                                                            next                     on or
                                                                                                                                         column)                    unusual
                                                                                                                                                                    events)

                                                REMAINED
                                                                                                                                                                             N/A
                  RJD          3/14/2021          TMHU         GP              NONE      NONE        YES      NO        NO       NO        No              NO
Name   CDCR#   Institutio Date of Arrival   Discharge Date Custody   Housing       Hours of Yard     Phone     Showers Appliances Dayroom    Linen     RVR's      RVR Date Supplies Commen ICC Review of
                   n                                        Status   Location                        Call(s)           (Radio/TV/ for Non‐ Exchange received in and Offense Issued ts (any    MAX IP's
                                                                                                                         Tablet)    MAX              TMHU (if                       additona
                                                                                                                                                    yes, fill out                        l
                                                                                                                                                       next                         informati
                                                                                                                                                     column)                          on or
                                                                                                                                                                                     unusual
                                                                                                                                                                                     events)

                 RJD        3/16/2021         3/17/2021     MAX                 12 TAKEN 3 REFUSED    NO         NO       NO        NO       NO         No                                      No ICC
                                                                                                                                                                                             completed,
                                                                                                                                                                                              therefore
                                                                                                                                                                            NO              retained MAX
                 RJD        3/14/2021         3/15/2021      GP                       NONE           NONE        YES      NO        NO       NO         No                  NO       N/A         N/A
 Name      CDCR# Institutio Date of Discharg Custody Housing Hours of   Phone     Showers Applianc Dayroom Linen       RVR's RVR Date Supplies Commen     ICC
                     n      Arrival e Date    Status Location Yard      Call(s)              es    for Non‐ Exchange received  and     Issued ts (any Review
                                                                                          (Radio/T MAX               in TMHU Offense           additona of MAX
                                                                                                                                                    l     IP's
                                                                                                                                               informati
                                                                                                                                                 on or
                                                                                                                                                unusual
                                                                                                                                                events)




*Data Source – Manual CD
EXHIBIT 4
  Treat In Place      Date       Region     Inst tution   CDCR#   Patient Name   Cell bed     Custody        Program     Sub     MHI     Referral Date ime       C in cal LOS   MHU Placement Da e   MHU Release Da e   MHU LOS    Re ease to   Release to   SRASHE    SPI     5 Day Follow      PC Contact         PC Contact     PC Contact          MHMD Contact               MHMD           MHMD                    D                 R Contact   R Con act     1st        2nd      Ce l Front    Group      Group    Group     Conf dential        Non             otal        otal          otal
                                                                                            C ass fication             Program                                                                                                    Sub Program      MHI                              Up                              Confidential      Non                                         Contact        Contact                                     (Hour)     (Count)    Rounding   Rounding    (Hour)      At ended   Refused   Offered     x (Hour)     Conf dential x   Attended   Refused(Hour Offered(Hour)
                                                                                                                                                                                                                                                                                                                      Count        Con ident al                                 Confidential      Non-                                                                                                 (Hour)     Hour)    (Hour)                       (Hour)        (Hour)          )
                                                                                                                                                                                                                                                                                                                                     Count                                         Count       Confident al
                                                                                                                                                                                                                                                                                                                                                                                                  Count
ICF not housed in   03/16/2021   Region I     CHCF                                                             ML        CTC      ICF     3 1 2021 3 11:00 PM       18.89                                                                                                                      12:25 00 Bedside          0              1         13 30:00 Beds de Conf for          1              0                                                     0                                  0           0          0         0          0 25            0.08          0.33          0            0.33
  PIP or MHCB or                                                                                                                                                                                                                                                                               NonConf for 0 08                                          0.25 Hours
       TMHU                                                                                                                                                                                                                                                                                         Ho s
ICF not housed in   03/17/2021   Region I     CHCF                                                             ML        CTC      ICF     3 1 2021 3 11:00 PM       18.89                                                                                                                      10: 5 00 Bedside          0              1         1 :30:00 Ce lF ont Conf for        1              0                                                     0                                 0 25         0          0         0          0 25            0.25           05           0             0.5
  PIP or MHCB or                                                                                                                                                                                                                                                                               NonConf for 0 25                                          0.25 Hours
       TMHU                                                                                                                                                                                                                                                                                         Ho s
ICF not housed in   03/18/2021   Region I     CHCF                                                             ML        CTC      ICF     3 1 2021 3 11:00 PM       18.89                                                                                                                      10:30 00 Bedside          0              1                                            0              0                                                     0                                  0           0          0         0           0              0.17          0.17          0            0.17
  PIP or MHCB or                                                                                                                                                                                                                                                                               NonConf for 0.17
       TMHU                                                                                                                                                                                                                                                                                         Ho s
ICF not housed in   03/19/2021   Region I     CHCF                                                             ML        CTC      ICF     3 1 2021 3 11:00 PM       18.89                                                                                                                                                0              0         12 30:00 Beds de Conf for          1              0                                                     0                                  0           0          0         0          0 25             0            0.25          0            0.25
  PIP or MHCB or                                                                                                                                                                                                                                                                                                                                         0.25 Hours
       TMHU
ACUTE not housed    03/20/2021   Region I     CHCF                                                             ML        CTC      ICF     3 1 2021 3 11:00 PM       18.89                                                                                                                     11 00:00 Cel Front         0              1         07:30:00 Cel Front NonCof          0              1         11:00:00 Ce lFront NonCof                   0                                 0 83         0          0         0           0              0.83          0.83          0            0.83
in PIP or MHCB or                                                                                                                                                                                                                                                                             NonConf for 0 33                                           0.50 Hours                                                  0 33 Hours
       TMHU                                                                                                                                                                                                                                                                                        Ho s
ICF not housed in   03/20/2021   Region I     CHCF                                                             ML        CTC      ICF     3 1 2021 3 11:00 PM       18.89                                                                                                                     11 00:00 Cel Front         0              1         07:30:00 Cel Front NonCof          0              1         11:00:00 Ce lFront NonCof                   0                                 0 83         0          0         0           0              0.83          0.83          0            0.83
  PIP or MHCB or                                                                                                                                                                                                                                                                              NonConf for 0 33                                           0.50 Hours                                                  0 33 Hours
       TMHU                                                                                                                                                                                                                                                                                        Hou s
ACUTE not housed    03/21/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         12: 5:00 Cel Front NonCof          0              1                                                     0                                 0.5          0          0         0           0              0.5            05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.50 Hours
       TMHU
ACUTE not housed    03/22/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                      12:35:00 Standard         1              0                                            0              0                                                     0                                  0           0          1         1          0.17             0            0.17          1            1.17
in PIP or MHCB or                                                                                                                                                                                                                                                                             Conf for 0.17 Hours
       TMHU
ACUTE not housed    03/23/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                     1 30:00 Cel Front          0              1                                            0              0                                                     0                                 0 08         0          1         1           0              0.08          0.08          1            1.08
in PIP or MHCB or                                                                                                                                                                                                                                                                             NonConf for 0 08
       TMHU                                                                                                                                                                                                                                                                                        Hou s
ACUTE not housed    03/24/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                     11: 0:00 Cel Front         0              1                                            0              0                                                     0                                 0 33         0          1         1           0              0.33          0.33          1            1.33
in PIP or MHCB or                                                                                                                                                                                                                                                                             NonConf for 0 33
       TMHU                                                                                                                                                                                                                                                                                        Hou s
ACUTE not housed    03/25/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                     1 30:00 Cel Front          0              1                                            0              0                                                     0                                 0.5          0          0         0           0              0.5            05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                             NonConf for 0 50
       TMHU                                                                                                                                                                                                                                                                                        Hou s
ACUTE not housed    03/26/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         11: 0 00 Standard Conf for         1              0                                                     0                                  0           0          0         0          0.2              0             02           0             0.2
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                         0.20 Hours
       TMHU
ACUTE not housed    03/27/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         12: 3:00 Cel Front NonCof          0              1         11:00:00 Ce lFront NonCof                   0                                 0 32         0          0         0           0              0.32          0.32          0            0.32
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.32 Hours                                                  0.17 Hours
       TMHU
ACUTE not housed    03/28/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         12:00:00 Cel Front NonCof          0              1                                                     0                                  1           0          0         0           0               1             1            0             1
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        1.00 Hours
       TMHU
ACUTE not housed    03/29/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         09:30:00 Cel Front NonCof          0              1                                                     0                                 0.5          0          0         0           0              0.5            05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.50 Hours
       TMHU
ACUTE not housed    03/30/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         12:55:00 Cel Front NonCof          0              1                                                     0                                 0.13         0          0         0           0              0.13          0.13          0            0.13
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.13 Hours
       TMHU
ACUTE not housed    03/31/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                      11 35:00 Cel Front        0              1                                            0              0                                                     0                                 0 33         0          0         0           0              0.33          0.33          0            0.33
in PIP or MHCB or                                                                                                                                                                                                                                                                              NonConf for 0 33
       TMHU                                                                                                                                                                                                                                                                                         Ho s
ACUTE not housed    04/01/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         1 13:00 Beds de Conf for           1              0                                                     0                                  0           0          0         0          0.18             0            0.18          0            0.18
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                       0.18 Hours
       TMHU
ACUTE not housed    04/02/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         16:05 00 Bedside NonCof            0              1                                                     0                                  0           0          0         0           0              0.78          0.78          0            0.78
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.78 Hours
       TMHU
ACUTE not housed    04/03/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         13:16:00 Cel Front NonCof          0              1         11:10:00 Ce lFront NonCof                   0                                 0.13         0          0         0           0              0.13          0.13          0            0.13
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.13 Hours                                                  0.17 Hours
       TMHU
ACUTE not housed    04/04/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                     13 15:00 Cel Front         0              1         11:30:00 Cel Front NonCof          0              1                                                     0                                 0 67         0          0         0           0              0.67          0.67          0            0.67
in PIP or MHCB or                                                                                                                                                                                                                                                                             NonConf for 0.17                                           0.50 Hours
       TMHU                                                                                                                                                                                                                                                                                        Hou s
ACUTE not housed    04/05/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         12:30:00 Cel Front NonCof          0              1                                                     0                                 0.5          0          0         0           0              0.5            05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.50 Hours
       TMHU
ACUTE not housed    04/06/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                                                0              0         13:58:00 Cel Front NonCof          0              1                                                     0                                 0.1          0          0         0           0              0.1            0.1          0             0.1
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.10 Hours
       TMHU
ACUTE not housed    04/07/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                     10:30:00 NonConf           0              1                                            0              0                                                     0                                  0           0          0         0           0              0.17          0.17          0            0.17
in PIP or MHCB or                                                                                                                                                                                                                                                                               or 0.17 Hours
       TMHU
ACUTE not housed    04/08/2021   Region I     CHCF                                                             ML        CTC     ACUTE   3/20/2021 12:26 00 PM      31.35                                                                                                                      10 30:00 Cel Front        0              1         15: 0 00 Standard Conf for         1              0                                                     0                                  1           0          0         0          0 33             1            1.33          0            1.33
in PIP or MHCB or                                                                                                                                                                                                                                                                              NonConf for 1 00                                           0.33 Hours
       TMHU                                                                                                                                                                                                                                                                                         Ho s
ACUTE not housed    03/16/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/17/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                      08:05 00 Bedside          1              0                                            0              0                                        0 33         1                                  0           0          0         0          0 83             0            0.83          0            0.83
in PIP or MHCB or                                                                                                                                                                                                                                                                             Conf for 0.83 Hours
       TMHU
ACUTE not housed    03/18/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                0              0         13 30:00 Standard NonCof           0              1                                                     0                                  0           0          0         0           0              0.5            05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                        0.50 Hours
       TMHU
ACUTE not housed    03/19/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                      13:00:00 Standard         1              0                                            0              0         11:56:00 Standard Conf for                  0                                  0           0          0         0          0.5              0             05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                             Conf for 0.50 Hours                                                                                                     0 57 Hours
       TMHU
ACUTE not housed    03/20/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/21/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/22/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/23/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/24/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/25/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                     10:20:00 Conf or           1              0                                            0              0                                                     0                                  0           0          0         0          0 83             0            0.83          0            0.83
in PIP or MHCB or                                                                                                                                                                                                                                                                                0.83 Hou s
       TMHU
ACUTE not housed    03/26/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                     11:1 :00 Standard Conf for                  0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                                                                                     0 92 Hours
       TMHU
ACUTE not housed    03/27/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/28/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/29/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/30/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/31/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/01/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                     10:20:00 Conf or           1              0         12:25 00 Standard Conf for         1              0                                                     0                                  0           0          0         0          1.5              0             15           0             1.5
in PIP or MHCB or                                                                                                                                                                                                                                                                                1.00 Hou s                                               0.50 Hours
       TMHU
ACUTE not housed    04/02/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                      10:52 00 Conf for 0.30                     0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                                                                                      Hours
       TMHU
ACUTE not housed    04/03/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/04/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/05/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                                 0                                  0           0          0         0           0               0             0            0             0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/06/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                0              0         12:30 00 Standard Conf for         1              0                                                     0                                  0           0          0         0          0.5              0             05           0             0.5
in PIP or MHCB or                                                                                                                                                                                                                                                                                                                                         0.50 Hours
       TMHU
ACUTE not housed    04/07/2021   Region I     CHCF                                                             ML        CTC     ACUTE   2/12/2021 1:06:00 PM       67.32                                                                                                                                                                                                                                                                    0. 2         1                                 0. 2         0          0         0           0              0. 2          0. 2          0            0. 2
in PIP or MHCB or
       TMHU




                                                                                                                                                                                                                                                                      Page 1
ACUTE not housed    04/08/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32             12 00:00 Cel Front    0   1                                0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB or                                                                                              NonConf for 0.17
       TMHU                                                                                                         Ho s
ACUTE not housed    04/09/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                 11:5 00 Conf for 0. 0       0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or                                                                                                                                                                         Hours
       TMHU
ACUTE not housed    04/10/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/11/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/12/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/13/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/14/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                   0   0   11:30 00 Standard Conf for   1   0                                0    0      0     0    0     0.5     0     05     0   0.5
in PIP or MHCB or                                                                                                                                    0.50 Hours
       TMHU
ACUTE not housed    04/15/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/16/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                13: 5:00 Standard Conf for   0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or                                                                                                                                                                         0 25 Hours
       TMHU
ACUTE not housed    04/17/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/18/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/19/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/20/2021   Region I   CHCF   ML   CTC   ACUTE   2/12/2021 1:06:00 PM   67.32                                                                                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16              12: 7:00 Standard    1   0                                0   0                                0    0      0     0    0     1 03    0     1.03   0   1.03
  PIP or MHCB or                                                                                               Conf for 1.03 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16                                                                                                             0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16                                                                                                             0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16             09:30:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.5    05     0   0.5
  PIP or MHCB or                                                                                                 or 0.50 Hours
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16                                                                                                             0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16                                                                                                             0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   OHU    ICF    1/19/2021 :57:00 PM    91.16              12: 5:00 Standard    1   0   12: 5 00 Standard Conf for   1   0                                0    0      0     0    0     0.5     0     05     0   0.5
  PIP or MHCB or                                                                                               Conf for 0.25 Hours                   0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92              12:15 00 Bedside     0   1                                0   0                                0    0      0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                NonConf for 0 08
       TMHU                                                                                                          Hou s
ICF not housed in   03/17/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92              10:25 00 Bedside     0   1    15 00:00 Beds de Conf for   1   0                                0    0      0     0    0     0.18   0.25   0. 3   0   0. 3
  PIP or MHCB or                                                                                                NonConf for 0 25                     0.18 Hours
       TMHU                                                                                                          Hou s
ICF not housed in   03/18/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92              10: 5 00 Bedside     0   1                                0   0                                0    0      0     0    0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                          Hou s
ICF not housed in   03/19/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    13 00:00 Beds de Conf for   1   0   11 10:00 Beds de NonCof      0    0      0     0    0     0.2     0     02     0   0.2
  PIP or MHCB or                                                                                                                                     0.20 Hours                          0 25 Hours
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    16 15:00 Beds de Conf for   1   0                                0    0      0     0    0     0 23    0     0.23   0   0.23
  PIP or MHCB or                                                                                                                                     0.23 Hours
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    12:15:00 Cel Front NonCof   0   1                                0   0 75   0.25   0   0.25    0     0.75   0.75   0   0.75
  PIP or MHCB or                                                                                                                                     0.50 Hours
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92              12:50 00 Bedside     0   1                                0   0                                0    0     0.25   0   0.25    0     0. 2   0. 2   0   0. 2
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                          Ho s
ICF not housed in   03/23/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92              1 : 0 00 Bedside     0   1                                0   0                                0    0      0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                NonConf for 0 08
       TMHU                                                                                                          Ho s
ICF not housed in   03/24/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                                                                                             0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92             1 15:00 Cel Front     0   1                                0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                        Ho s
ICF not housed in   03/26/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    11 30:00 Beds de Conf for   1   0   11 15:00 Beds de NonCof      0    0      0     0    0     0 23    0     0.23   0   0.23
  PIP or MHCB or                                                                                                                                     0.23 Hours                          0 25 Hours
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    13:33:00 Cel Front NonCof   0   1                                0   0.2     0     0    0      0     0.2    02     0   0.2
  PIP or MHCB or                                                                                                                                     0.20 Hours
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    11:00 00 Bedside NonCof     0   1                                0    0      0     0    0      0      1      1     0    1
  PIP or MHCB or                                                                                                                                     1.00 Hours
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0    09:00 00 Bedside NonCof     0   1                                0    0      0     0    0      0     0.5    05     0   0.5
  PIP or MHCB or                                                                                                                                     0.50 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92                                   0   0   12:25 00 NonCof 0.35 Hours   0   1                                0    0      0     0    0      0     0.35   0.35   0   0.35
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92             11:00 00 Bedside      0   1                                0   0                                0    0      0     0    0      0     0. 2   0. 2   0   0. 2
  PIP or MHCB or                                                                                                NonConf for 0. 2
       TMHU                                                                                                          Hou s
ICF not housed in   04/01/2021   Region I   CHCF   ML   CTC    ICF    2/12/2021 : 6:00 PM     8.92             10: 0:00 NonConf      0   1    13 55:00 Beds de Conf for   1   0                                0    0      0     0    0     0 25   0.33   0.58   0   0.58
  PIP or MHCB or                                                                                                 or 0.33 Hours                       0.25 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   CTC    ICF    2/12 2021 : 6:00 PM     8.92                                   0   0   16:0 00 Standard Conf for    1   0   12:15:00 Standard Conf for   0    0      0     0    0     0.8     0     08     0   0.8
  PIP or MHCB or                                                                                                                                    0.80 Hours                            0 25 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   CTC    ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                            0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                      Page 2
ICF not housed in   03/28/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   CHCF   ML   CTC   ICF    5/8 2019 9: 9:00 AM    713. 5                                                                                                          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   CTC   MHCB   3/19/2021 9:38:00 PM    9 65                                   0   0   08:30 00 Bedside NonCof     0   1   09: 8:00 Ce lFront NonCof   0   0 25   0.25   0   0.25    0     0.75   0.75   0   0.75
  PIP or MHCB or                                                                                                                                   0.50 Hours                          0 37 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   CTC   ICF    3/29/2021 1:16:00 PM   12.87                                   0   0   13 10:00 Beds de Conf for   1   0                               0    0      0     0    0     0 85    0     0.85   0   0.85
  PIP or MHCB or                                                                                                                                   0.85 Hours
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   CTC   ICF    3/29/2021 1:16:00 PM   12.87              10:30 00 Bedside     0   1                               0   0                               0    0      0     0    0      0     0.5    05     0   0.5
  PIP or MHCB or                                                                                               NonConf for 0 50
       TMHU                                                                                                         Ho s
ICF not housed in   04/01/2021   Region I   CHCF   ML   CTC   ICF    3/29/2021 1:16:00 PM   12.87                                   0   0   1 : 6:00 Beds de Conf for   1   0                               0    0      0     0    0     0.3     0     03     0   0.3
  PIP or MHCB or                                                                                                                                   0.30 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   CTC   ICF    3/29/2021 1:16:00 PM   12.87              12:35 00 Bedside     0   1   16:05 00 Bedside NonCof     0   1                               0    0      0     0    0      0     1.22   1.22   0   1.22
  PIP or MHCB or                                                                                               NonConf for 0. 2                    0.80 Hours
       TMHU                                                                                                          Ho s
ICF not housed in   04/03/2021   Region I   CHCF   ML   CTC   ICF    3/29/2021 1:16:00 PM   12.87              10:20 00 Bedside     0   1   13 21:00 Beds de Conf for   1   0                               0    0      0     0    0     0 27   0.67   0.93   0   0.93
  PIP or MHCB or                                                                                               NonConf for 0 67                    0.27 Hours
       TMHU                                                                                                          Ho s
ICF not housed in   04/04/2021   Region I   CHCF   ML   CTC   ICF    3/29/2021 1:16:00 PM   12.87              13:35 00 Bedside     1   0   12:00:00 Cel Front NonCof   0   1                               0   0.5     0     0    0     0 25   0.5    0.75   0   0.75
  PIP or MHCB or                                                                                              Conf for 0.25 Hours                  0.50 Hours
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87                                   0   0   11:30 00 Bedside NonCof     0   2   10 00:00 Beds de NonCof     0    0      0     0    0      0     0.9    09     0   0.9
  PIP or MHCB or                                                                                                                                   0.50 Hours                          0 25 Hours
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87                                   0   0   1 :0 :00 Cel Front NonCof   0   1                               0   0 25    0     0    0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                   0.25 Hours
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87              18:01 00 Bedside     1   0                               0   0                               0    0      0     0    0     0 57    0     0.57   0   0.57
  PIP or MHCB or                                                                                              Conf for 0.57 Hours
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ML   CTC   ICF    3/29 2021 1:16:00 PM   12.87              08: 9 00 Bedside     0   1                               0   0                               0    0      0     0    0      0     0. 3   0. 3   0   0. 3
  PIP or MHCB or                                                                                               NonConf for 0. 3
       TMHU                                                                                                          Ho s
ICF not housed in   03/25/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6              11: 2:00 Standard    1   0                               0   0                               0    0      2     1    3     0 32    2     2.32   1   3.32
  PIP or MHCB or                                                                                              Conf for 0.32 Hours
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      1     0    1      0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6             10 30:00 Cel Front    0   1                               0   0                               0   0 25   0.92   0   0.92    0     1.17   1.17   0   1.17
  PIP or MHCB or                                                                                              NonConf for 0 25
       TMHU                                                                                                        Hou s
ICF not housed in   03/31/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      2     0    2      0      2      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      2     0    2      0      2      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   EOP   ICF    3/8 2021 9: 0:00 AM     3. 6                                                                                                           0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                     Page 3
ICF not housed in   04/06/2021   Region I   CHCF   ML   EOP    ICF     3/8 2021 9: 0:00 AM      3. 6                                                                                                             0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   EOP    ICF     3/8 2021 9: 0:00 AM      3. 6                                                                                10:38:00 Standard Conf for   0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                            0 30 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   EOP    ICF     3/8 2021 9: 0:00 AM      3. 6                                                                                                             0   0   0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   EOP    ICF     3/8 2021 9: 0:00 AM      3. 6                                   0   0   08:51 00 Standard Conf for   1   0                                0   0   1   0   1   0.15    1     1.15   0   1.15
  PIP or MHCB or                                                                                                                                       0.15 Hours
       TMHU
ACUTE not housed    04/20/2021   Region I   CHCF   ML   CTC   ACUTE   12 30/2020 10: 7:00 AM   111. 1                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/16/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/17/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/18/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/19/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/20/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/21/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/22/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/23/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/24/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/25/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/26/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/27/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/28/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/29/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/30/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    03/31/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/01/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/02/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/03/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/04/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/05/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/06/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/07/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/08/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/09/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/10/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/11/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/12/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/13/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/14/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/15/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/16/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/17/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/18/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/19/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/20/2021   Region I   CHCF   ML   CTC   ACUTE    1 7 2021   30:00 PM     103.18                                                                                                            0   0   0   0   0    0      0      0     0    0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/17/2021   Region I   CHCF   ML   CTC   MHCB      6/2021 10: 9 00 AM     11.12                                   0   0   11:55 00 Bedside NonCof      0   1   11 15:00 Beds de NonCof      0   0   0   0   0    0     0. 2   0. 2   0   0. 2
in PIP or MHCB or                                                                                                                                     0. 2 Hours                           0 20 Hours
       TMHU
ACUTE not housed    04/18/2021   Region I   CHCF   ML   CTC   ACUTE     /17/2021 1: 3:00 PM     3 29                                   0   0   11:18 00 Bedside NonCof      0   1                                0   0   0   0   0    0     0. 2   0. 2   0   0. 2
in PIP or MHCB or                                                                                                                                     0. 2 Hours
       TMHU
ACUTE not housed    04/19/2021   Region I   CHCF   ML   CTC   ACUTE     /17/2021 1: 3:00 PM     3 29                                   0   0   12:27 00 Bedside NonCof      0   1                                0   0   0   0   0    0     0.3    03     0   0.3
in PIP or MHCB or                                                                                                                                     0.30 Hours
       TMHU
ACUTE not housed    04/20/2021   Region I   CHCF   ML   CTC   ACUTE     /17/2021 1: 3:00 PM     3 29                                   0   0   13:31 00 Bedside NonCof      0   1                                0   0   0   0   0    0     0.23   0.23   0   0.23
in PIP or MHCB or                                                                                                                                     0.23 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   CTC    ICF     2/17/2021 6:17:00 PM     62.1              13:30:00 Standard    2   0                                0   0                                0   0   0   0   0   0 65    0     0.65   0   0.65
  PIP or MHCB or                                                                                                 Conf for 0.25 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   CTC    ICF     2/17/2021 6:17:00 PM     62.1                                                                                11: 2:00 Standard Conf for   0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                            0 78 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   CTC    ICF     2/17/2021 6:17:00 PM     62.1                                                                                                             0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   CTC    ICF     2/17/2021 6:17:00 PM     62.1                                                                                                             0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   CTC    ICF     2/17/2021 6:17:00 PM     62.1                                                                                                             0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                        Page 4
ICF not housed in   03/21/2021   Region I   CHCF   ML   CTC   ICF   2/17/2021 6:17:00 PM   62.1                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   CTC   ICF   2/17/2021 6:17:00 PM   62.1                                   0   0   11:30 00 Standard Conf for   1   0                                   0    0     0   0   0   0 25    0     0.25    0     0.25
  PIP or MHCB or                                                                                                                                  0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                  0   0    13 05:00 Standard NonCof    0   1                                   0    0     0   0   0    0     0.13   0.13    0     0.13
  PIP or MHCB or                                                                                                                                  0.13 Hours
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                               11:55 00 Conf for 0.25          0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                       Hours
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                  0   0    1 55:00 Standard NonCof     0   1                                   0    0     0   0   0    0     0.12   0.12    0     0.12
  PIP or MHCB or                                                                                                                                 0.12 Hours
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                          09: 5:00 NonCof 0.25 Hours                                           0    0     0   0   0    0      0      0     0 25   0.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27            10:15:00 NonConf      0   1                                0   0                                   0    0     0   0   0    0     0.58   0.58    0     0.58
  PIP or MHCB or                                                                                              or 0.58 Hours
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27             13:10 00 Bedside     1   0                                0   0                            0 25   1   0 25   0   0   0   0.5    0.25   0.75    0     0.75
  PIP or MHCB or                                                                                            Conf for 0.50 Hours
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   CHCF   ML   CTC   ICF   2 5 2021 2 11:00 PM    7 .27                                                                               12:02 00 Conf for 0.08          0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                       Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     1   0   1    1      0      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18             11: 0:00 Standard    1   0                                0   0                                   0    0     0   0   0   0 32    0     0.32    0     0.32
  PIP or MHCB or                                                                                            Conf for 0.32 Hours
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM    68.18                                                                                                               0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU




                                                                                                   Page 5
ICF not housed in   03/28/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18             11:32:00 Standard    1   0                                0   0                                0   0   0   0   0   0. 3    0     0. 3   0   0. 3
  PIP or MHCB or                                                                                             Conf for 0. 3 Hours
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                  0   0   10:13 00 Standard Conf for   1   0                                0   0   1   0   1   1.2     0     12     0   1.2
  PIP or MHCB or                                                                                                                                   0.20 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18             10: 8:00 Standard    1   0                                0   0                                0   0   0   0   0   0 62    0     0.62   0   0.62
  PIP or MHCB or                                                                                             Conf for 0.62 Hours
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                               09:17:00 Standard Conf for   0   0   1   0   1   1 22    0     1.22   0   1.22
  PIP or MHCB or                                                                                                                                                                        0 22 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18             11:13:00 Standard    1   0                                0   0                                0   0   0   0   0   0.5     0     05     0   0.5
  PIP or MHCB or                                                                                             Conf for 0.50 Hours
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ML   OHU   ICF   2/11/2021 :32:00 PM     68.18            18: 5:00 NonConf      0   1                                0   0                                0   0   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               or 0.17 Hours
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ML   OHU   ICF   2/11 2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ML   OHU   ICF   2/11 2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   CHCF   ML   OHU   ICF   2/11 2021 :32:00 PM     68.18                                                                                                            0   0   1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   CHCF   ML   OHU   ICF   2/11 2021 :32:00 PM     68.18                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33             10 31:00 Standard    1   0                                0   0                                0   0   0   0   0   0 37    0     0.37   0   0.37
  PIP or MHCB or                                                                                             Conf for 0.37 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33             10: 8:00 Standard    1   0   11:15 00 Standard Conf for   2   0   10:55:00 Standard Conf for   0   0   0   0   0   0. 7    0     0. 7   0   0. 7
  PIP or MHCB or                                                                                             Conf for 0.10 Hours                   0.27 Hours                           0 32 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33             08:31:00 Standard    1   0                                0   0                                0   0   0   0   0   0 28    0     0.28   0   0.28
  PIP or MHCB or                                                                                             Conf for 0.28 Hours
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33             10:22:00 Standard    1   0                                0   0                                0   0   0   0   0   0. 7    0     0. 7   0   0. 7
  PIP or MHCB or                                                                                             Conf for 0. 7 Hours
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   CTC   ICF   1/28 2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0   0   0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                    Page 6
ICF not housed in   04/11/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33             10:38:00 Standard    1   0                                0   0                                0    0      0     0    0     0. 7    0     0. 7   0     0. 7
  PIP or MHCB or                                                                                             Conf for 0. 7 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   CHCF   ML   CTC   ICF   1/28/2021 12:55 00 PM   82.33                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    10:00:00 Cel Front NonCof   0   1                                0   0 25    1     0    1      0     1.25   1.25   0     1.25
  PIP or MHCB or                                                                                                                                   0.25 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.              09 31:00 Cel Front    0   1                                0   0   10:31:00 Standard Conf for   0   0 23    0     1    1      0     0.23   0.23   1     1.23
  PIP or MHCB or                                                                                             NonConf for 0 23                                                           0 23 Hours
       TMHU                                                                                                       Hou s
ICF not housed in   03/18/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    10:30:00 Cel Front NonCof   0   1                                0   0.17    1     0    1      0     1.17   1.17   0     1.17
  PIP or MHCB or                                                                                                                                   0.17 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    11:30:00 Cel Front NonCof   0   1                                0   0.5     0     0    0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                                                   0.50 Hours
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    15:30:00 Cel Front NonCof   0   1                                0   0.5     1     0    1      0     1.5    15     0     1.5
  PIP or MHCB or                                                                                                                                   0.50 Hours
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    11:00:00 Cel Front NonCof   0   1                                0   0.5     0     0    0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                                                   0.50 Hours
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    12:30:00 Cel Front NonCof   0   1                                0   0.5     0     0    0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                                                   0.50 Hours
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                            11:30:00 NonCof 0.50 Hours                                        0    0      1     0    1      0      1      1     0.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.              09 01:00 Cel Front    0   1                                0   0   10:01:00 Standard Conf for   0   0.      1     0    1      0     1.     1.     0     1.
  PIP or MHCB or                                                                                             NonConf for 0. 0                                                           0 23 Hours
       TMHU                                                                                                       Hou s
ICF not housed in   03/25/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.              13: 5:00 Cel Front    0   1                                0   0                                0   0. 2    1     0    1      0     1. 2   1. 2   0     1. 2
  PIP or MHCB or                                                                                             NonConf for 0. 2
       TMHU                                                                                                       Hou s
ICF not housed in   03/26/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    12:30:00 Cel Front NonCof   0   1                                0   0 08    0     0    0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                   0.08 Hours
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    13:15:00 Cel Front NonCof   0   1                                0   0 05    1     0    1      0     1.05   1.05   0     1.05
  PIP or MHCB or                                                                                                                                   0.05 Hours
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               11 5 :00 Standard    1   0   09:10 00 Standard Conf for   1   0                                0    0      0     0    0     0 55    0     0.55   0     0.55
  PIP or MHCB or                                                                                             Conf for 0.27 Hours                   0.28 Hours
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    11:02:00 Cel Front NonCof   0   1                                0   0 27    1     1    2      0     1.27   1.27   1     2.27
  PIP or MHCB or                                                                                                                                   0.27 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0   10:35 00 Standa d Conf for   1   0                                0    0      1     0    1     0.18    1     1.18   0     1.18
  PIP or MHCB or                                                                                                                                   0.18 Hours
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0   17:20 00 Standa d Conf for   1   0   09 10:00 Standard Conf for   0    0      0     0    0     0 05    0     0.05   0     0.05
  PIP or MHCB or                                                                                                                                   0.05 Hours                           0 20 Hours
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               1 0 :00 Standard     1   0                                0   0                                0    0      1     0    1     0.6     1     16     0     1.6
  PIP or MHCB or                                                                                             Conf for 0.60 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0   16:0 00 Standard Conf for    1   0                                0    0      1     0    1     0 78    1     1.78   0     1.78
  PIP or MHCB or                                                                                                                                  0.78 Hours
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    12:57:00 Cel Front NonCof   0   1                                0   0 07    0     0    0      0     0.07   0.07   0     0.07
  PIP or MHCB or                                                                                                                                   0.07 Hours
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               15 26:00 Cel Front   0   1    12:27:00 Cel Front NonCof   0   1                                0   0 37    0     1    1      0     0.37   0.37   1     1.37
  PIP or MHCB or                                                                                              NonConf for 0 20                     0.17 Hours
       TMHU                                                                                                         Ho s
ICF not housed in   04/05/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               16:10:00 Standard    1   0   11: 9 00 Standard Conf for   1   0                                0    0      1     0    1     0 57    1     1.57   0     1.57
  PIP or MHCB or                                                                                             Conf for 0. 2 Hours                   0.15 Hours
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               13:00:00 Standard    1   0    12:3 :00 Cel Front NonCof   0   1                                0    0      0     0    0     0.5     0     05     0     0.5
  PIP or MHCB or                                                                                             Conf for 0.50 Hours                   0.00 Hours
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0   10:00 00 Standard Conf for   1   0   09:10:00 Standard Conf for   0    0      1     0    1     0 25    1     1.25   0     1.25
  PIP or MHCB or                                                                                                                                   0.25 Hours                           0 20 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    10 00:00 Cel Front NonCof   0   1                                0   0.5     0     0    0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                                                   0.50 Hours
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    17 33:00 Cel Front NonCof   0   1                                0   0 37    0     0    0      0     0.37   0.37   0     0.37
  PIP or MHCB or                                                                                                                                   0.37 Hours
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    1 30:00 Cel Front NonCof    0   1                                0   0.5     1     0    1      0     1.5    15     0     1.5
  PIP or MHCB or                                                                                                                                  0.50 Hours
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    10:00:00 Cel Front NonCof   0   1                                0   0.5     0     0    0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                                                   0.50 Hours
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               10: 5:00 Standard    1   0   10:30 00 Standard Conf for   1   0                                0    0     0.02   0   0.02   0 75   0.02   0.77   0     0.77
  PIP or MHCB or                                                                                             Conf for 0.25 Hours                   0.50 Hours
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    12:31:00 Cel Front NonCof   0   1                                0   0 07    1     0    1      0     1.07   1.07   0     1.07
  PIP or MHCB or                                                                                                                                   0.07 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0   10: 5 00 Standard Conf for   1   0   10:50:00 Standard Conf for   0    0      1     0    1     0.17    1     1.17   0     1.17
  PIP or MHCB or                                                                                                                                   0.17 Hours                           0 25 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    11:05:00 Cel Front NonCof   0   1                                0   0.15    0     1    1      0     0.15   0.15   1     1.15
  PIP or MHCB or                                                                                                                                   0.15 Hours
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    11:00:00 Cel Front NonCof   0   1                                0   0 23    3     0    3      0     3.23   3.23   0     3.23
  PIP or MHCB or                                                                                                                                   0.23 Hours
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    10:05:00 Cel Front NonCof   0   1                                0   0 07    0     0    0      0     0.07   0.07   0     0.07
  PIP or MHCB or                                                                                                                                   0.07 Hours
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.               12:25:00 Standard    1   0   10:06 00 Standard Conf for   1   0                                0    0      0     0    0     0 35    0     0.35   0     0.35
  PIP or MHCB or                                                                                             Conf for 0.35 Hours                   0.00 Hours
       TMHU
ICF not housed in   04/19/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0    09:11:00 Cel Front NonCof   0   1                                0   0.12    0     1    1      0     0.12   0.12   1     1.12
  PIP or MHCB or                                                                                                                                   0.12 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   CHCF   ML   THU   ICF   2/17 2021 11:0 :00 AM   62.                                    0   0   1 :07 00 Standard Conf for   1   0                                0    0      1     0    1     0.18    1     1.18   0     1.18
  PIP or MHCB or                                                                                                                                   0.18 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML   OHU   ICF    3/9 2021 9:09:00 AM     2. 8                                  0   0   12:38 00 Standard Conf for   1   0                                0    0      0     0    0     0 27    0     0.27   0     0.27
  PIP or MHCB or                                                                                                                                   0.27 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML   OHU   ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML   OHU   ICF    3/9 2021 9:09:00 AM     2. 8             13:58:00 Standard    1   0                                0   0                                0    0      0     0    0     0 28    0     0.28   0     0.28
  PIP or MHCB or                                                                                             Conf for 0.28 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML   OHU   ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                    Page 7
ICF not housed in   03/20/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8             1 55:00 Cel Front     0   1                                0   0                                0   0.12   0   0   0    0     0.12   0.12   0   0.12
  PIP or MHCB or                                                                                                  NonConf for 0.12
       TMHU                                                                                                           Ho s
ICF not housed in   04/02/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML     OHU     ICF    3/9 2021 9:09:00 AM     2. 8                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2               17: 0:00 Standard    1   0                                0   0                                0    0     0   0   0   0 33    0     0.33   0   0.33
  PIP or MHCB or                                                                                                  Conf for 0.33 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2               11:35:00 Standard    1   0                                0   0   11:00:00 Standard Conf for   0    0     0   0   0   0 33    0     0.33   0   0.33
  PIP or MHCB or                                                                                                  Conf for 0.33 Hours                                                        0 58 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ASU   ASUHub   ICF   3/26/2021 1:38:00 PM    23.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                  0   0   13: 5 00 Standard Conf for   1   0   09:00:00 Standard Conf for   0    0     0   0   0   0 08    0     0.08   0   0.08
  PIP or MHCB or                                                                                                                                        0.08 Hours                           0 50 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3            13 3 :00 Cel Front    0   1                                0   0                                0   0 02   0   0   0    0     0.02   0.02   0   0.02
  PIP or MHCB or                                                                                                  NonConf for 0 02
       TMHU                                                                                                            Ho s
ICF not housed in   03/24/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CHCF   ML     OHU     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CHCF   ML     EOP     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CHCF   ML     EOP     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CHCF   ML     EOP     ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                         Page 8
ICF not housed in   04/02/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     1    1      0       0      0      1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3             09:50:00 Standard     1   0                                0   0                                0    0      0     0    0     0. 2     0     0. 2    0   0. 2
  PIP or MHCB or                                                                                              Conf for 0. 2 Hours
       TMHU
ICF not housed in   04/10/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CHCF   ML   EOP   ICF   10/1 2020 10:26:00 AM   201. 3                                                                                                             0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CHCF   ML   EOP   EOP                                                                                                                 10: 6:00 Standard Conf for   0    0      3     0    3      0       3      3      0    3
  PIP or MHCB or                                                                                                                                                                          0 27 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                                                                                                                0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                1 :00:00 Standard     1   0   08:16 00 Standard Conf for   1   0                                0    0      0     2    2     1 72     0     1.72    2   3.72
  PIP or MHCB or                                                                                              Conf for 1.00 Hours                    0.72 Hours
       TMHU
ICF not housed in   04/16/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                                                                                                                0    0      2     0    2      0       2      2      0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                                                                                                                0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                                                                                                                0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                                                                                                                0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   CHCF   ML   EOP   ICF    /13/2021 2:56:00 PM     72                11:57:00 Standard     1   0                                0   0                                0   0 75   0.75   0   0.75   0 63    0.75   1.38    0   1.38
  PIP or MHCB or                                                                                              Conf for 0.63 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.              12 20:00 HoldingCe l   1   0   13:00 00 Standard Conf for   1   0                                0    0      0     0    0     1 27     0     1.27    0   1.27
  PIP or MHCB or                                                                                              Conf for 0.75 Hours                    0.52 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.              00 00:00 HoldingCe l   2   0                                0   0                                0    0      0     0    0     10.75    0     10 75   0   10.75
  PIP or MHCB or                                                                                                 Conf for 10.33
       TMHU                                                                                                          Hou s
ICF not housed in   04/03/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                   09:30 00 Conf for 0.17      0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or                                                                                                                                                                           Hours
       TMHU
ICF not housed in   04/08/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.              13: 5:00 Conf or       1   0                                0   0                                0    0      0     0    0      0.5     0      05     0    0.5
  PIP or MHCB or                                                                                                 0.50 Hou s
       TMHU
ICF not housed in   04/09/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CMF    ML   CTC   ICF   6/23 2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   CMF    ML   CTC   ICF   6/23/2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   CMF    ML   CTC   ICF   6/23/2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   CMF    ML   CTC   ICF   6/23/2020 10:0 :00 AM   301.                                                                                                               0    0      0     0    0      0       0      0      0    0
  PIP or MHCB or
       TMHU




                                                                                                     Page 9
ICF not housed in   04/16/2021   Region I   CMF   ML     CTC     ICF   6/23 2020 10:0 :00 AM   301.               09 00:00 HoldingCe l   1   0   0   0                            0    0     0    0      0     0. 2    0     0. 2    0     0. 2
  PIP or MHCB or                                                                                                  Conf for 0. 2 Hours
       TMHU
ICF not housed in   04/17/2021   Region I   CMF   ML     CTC     ICF   6/23 2020 10:0 :00 AM   301.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   CMF   ML     CTC     ICF   6/23 2020 10:0 :00 AM   301.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   CMF   ML     CTC     ICF   6/23 2020 10:0 :00 AM   301.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   CMF   ML     CTC     ICF   6/23 2020 10:0 :00 AM   301.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   CMF   ML      PF     GP                                                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CMF   ML      PF     ICF     /8/2021 8: 5:00 AM     12.5                                                                              0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   CMF   ML      PF     ICF     /8/2021 8: 5:00 AM     12.5                                                                              0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CMF   ML      PF     ICF     /8/2021 8: 5:00 AM     12.5                                                                              0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CMF   ML      PF     ICF     /8/2021 8: 5:00 AM     12.5                                                                              0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   CMF   ASU   ASUHub   ICF   8 6 2020 11:08 00 AM    257.                                                                               0    0     0   1 25   1.25    0      0      0     1 25   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CMF   ASU   ASUHub   ICF   8 6 2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CMF   ASU   ASUHub   ICF   8 6 2020 11:08 00 AM    257.               13 12:00 Cel Front     0   1   0   0                            0   3 07   0    0      0      0     3.07   3.07    0     3.07
  PIP or MHCB or                                                                                                  NonConf for 3 07
       TMHU                                                                                                            Ho s
ICF not housed in   03/19/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.               09 55:00 Cel Front     0   1   0   0                            0   0 08   0    0      0      0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                  NonConf for 0 08
       TMHU                                                                                                             Ho s
ICF not housed in   03/20/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.               11 30:00 Cel Front     0   1   0   0                            0   0.17   0    0      0      0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                                  NonConf for 0.17
       TMHU                                                                                                            Hou s
ICF not housed in   03/26/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                                                                               0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CMF   ASU   ASUHub   ICF   8 6/2020 11:08 00 AM    257.                10: 3:00 Standard     1   0   0   0                            0    0     0    0      0     1. 2    0     1. 2    0     1. 2
  PIP or MHCB or                                                                                                  Conf for 1. 2 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CMF   ML     CTC     ICF   9/1 /2020 12:2 00 PM    218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   CMF   ML     CTC     ICF   9/1 /2020 12:2 00 PM    218.35              15:35:00 Standard     1   0   0   0                            0    0     0    0      0     0.3     0     03      0     0.3
  PIP or MHCB or                                                                                                  Conf for 0.30 Hours
       TMHU
ICF not housed in   03/27/2021   Region I   CMF   ML     CTC     ICF   9/1 /2020 12:2 00 PM    218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35             15:55:00 Conf or       1   0   0   0                            0    0     0    0      0     0 33    0     0.33    0     0.33
  PIP or MHCB or                                                                                                     0.33 Hou s
       TMHU
ICF not housed in   03/31/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                                             0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   CMF   ML     CTC     ICF   9/1 2020 12:2 00 PM     218.35                                                    12: 5 00 Conf for 0.23   0    0     0    0      0      0      0      0      0      0
  PIP or MHCB or                                                                                                                                                 Hours
       TMHU




                                                                                                        Page 10
ICF not housed in   04/08/2021   Region I   CMF                 ML   CTC   ICF   9/1 /2020 12:2 00 PM    218.35                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   CMF                 ML   CTC   ICF   9/1 /2020 12:2 00 PM    218.35                                                                         11:20:00 Conf or      1   0                                0   0                                       0    0      0      0      0     0. 2    0     0. 2    0     0. 2
  PIP or MHCB or                                                                                                                                                                           0. 2 Hou s
       TMHU
ICF not housed in   04/10/2021   Region I   CMF                 ML   CTC   ICF   9/1 /2020 12:2 00 PM    218.35                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   CMF                 ML   CTC   ICF   9/1 2020 12:2 00 PM     218.35                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   CMF                 ML   CTC   ICF   9/1 2020 12:2 00 PM     218.35                                                                                               0   0   15 00:00 Therapeut cModule   1   0                                       0    0      0      0      0     0 25    0     0.25    0     0.25
  PIP or MHCB or                                                                                                                                                                                                          Conf or 0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0     1 25   1.25    0      0      0     1 25   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                          09:00:00 Standard    2   0                                0   0                                       0    0      0      0      0      2      0      2      0      2
  PIP or MHCB or                                                                                                                                                                        Conf for 1.00 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                            12:00:00 Standard Conf for          0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                                                                                                   0 25 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0     1 25    0     1.25    0     1.25   1.25    0     1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                               0   0   09:00 00 Standard Conf for   1   0                                       0    0      0      0      0      1      0      1      0      1
  PIP or MHCB or                                                                                                                                                                                                              1.00 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                          09:00:00 Standard    1   0                                0   0                                       0    0      0      0      0     0 75    0     0.75    0     0.75
  PIP or MHCB or                                                                                                                                                                        Conf for 0.75 Hours
       TMHU
ICF not housed in   03/26/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0     1 25   1.25    0      0      0     1 25   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   CMF                 ML   EOP   ICF   11 12/2020 2:2 00 PM    159.26                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                               0   0   11 15:00 Cel Front NonCof    0   1                                       0   0 25    0     1 25   1.25    0     0.25   0.25   1 25   1.5
  PIP or MHCB or                                                                                                                                                                                                             0.25 Hours
       TMHU
ICF not housed in   03/20/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                         13: 5:00 Cel Front    0   1                                0   0                                       0   0 08    0      0      0      0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                        NonConf for 0 08
       TMHU                                                                                                                                                                                  Hou s
ICF not housed in   03/24/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                            11:35:00 Standard Conf for          0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                                                                                                   0 25 Hours
       TMHU
ICF not housed in   03/26/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0     1 25   1.25    0      0      0     1 25   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CMF                 ML   EOP   ICF   11/5/2020 1:01:00 PM    166.32                                                                                                                                                                                0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   CMF                 ML   EOP   EOP                                                                                                                                                                             10:27:00 Standard Conf for          0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                                                                                                   0.17 Hours
       TMHU
ICF not housed in   03/26/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                                                                                                                                 0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                                                                                                                                 0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                                                                                                                                 0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                                                                                                                                 0    0      0     1 25   1.25    0      0      0     1 25   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                                                                                                                                 0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                                                                                                                                 0    0      0      0      0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   CMF                 ML   EOP   ICF   3/25 2021 12:35 00 PM    6.85                                                                          13 35:00 Cel Front    0   1                                0   0                                       0   0.17    0      0      0      0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                                                                                                        NonConf for 0.17
       TMHU                                                                                                                                                                                  Hou s
       TMHU         03/21/2021   Region I   FSP    Medium (A)   ML   GP    GP                                     3/21/2021   59:51 PM   3/21 2021 6:28:02 PM   0 06   MHCB                                   0   0   1 :30 00 Standard Conf for   1   0                                       0    0      0      0      0      1      0      1      0      1
                                                                                                                                                                                                                              1 00 Ho s
ICF not housed in   03/16/2021   Region I   MCSP                ML   EOP   ICF   9 22/2020 8:27 00 AM    210.51                                                                                               0   0   09:25 00 Standard Conf for   1   0                                       0    0      0      3      3     0 33    0     0.33    3     3.33
  PIP or MHCB or                                                                                                                                                                                                              0.33 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   MCSP                ML   EOP   ICF   9 22/2020 8:27 00 AM    210.51                                                                          13 50:00 Cel Front   0   1                                0   0                                0 02   1   0 35    0      0      0      0     0.35   0.35    0     0.35
  PIP or MHCB or                                                                                                                                                                         NonConf for 0 33
       TMHU                                                                                                                                                                                   Hou s
ICF not housed in   03/18/2021   Region I   MCSP                ML   EOP   ICF   9 22/2020 8:27 00 AM    210.51                                                                                                                                            10:0 :00 Standard Conf for          0    0      0      2      2      0      0      0      2      2
  PIP or MHCB or                                                                                                                                                                                                                                                   0.10 Hours
       TMHU




                                                                                                                                                                              Page 11
ICF not housed in   03/19/2021   Region I   MCSP   ML     EOP     ICF    9 22/2020 8:27 00 AM    210.51                                                                                                             0 02   1   0 02    0     0    0      0     0.02   0.02   0   0.02
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1                                                                                                                    0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1                                                                                                                    0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1                                                                                                             0 03   1   0 03    0     1    1      0     0.03   0.03   1   1.03
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1                                                                                                                    0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1                                                                                                                    0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1                                                                                                                    0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   MCSP   ML     EOP     ICF   12 11/2020 10: 9:00 AM   130. 1              08:30:00 Standard    1   0                                0   0                                       0    0      0     0    0     0 27    0     0.27   0   0.27
  PIP or MHCB or                                                                                                    Conf for 0.27 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   MCSP   ML     EOP     EOP                                                                                                                  09:07:00 Standard Conf for   0 02   1   0 02    0     0    0      0     0.02   0.02   0   0.02
  PIP or MHCB or                                                                                                                                                                               0 35 Hours
       TMHU
ICF not housed in   04/09/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38              12 10:00 Cel Front    0   1                                0   0                                       0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                    NonConf for 0 08
       TMHU                                                                                                              Ho s
ICF not housed in   04/13/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38              11 25:00 Cel Front    0   1                                0   0                                       0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                    NonConf for 0 08
       TMHU                                                                                                              Ho s
ICF not housed in   04/14/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                              0 02   1   0 02    0     0    0      0     0.02   0.02   0   0.02
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38              12: 0:00 Cel Front    0   1                                0   0                                       0   0 08    0     1    1      0     0.08   0.08   1   1.08
  PIP or MHCB or                                                                                                    NonConf for 0 08
       TMHU                                                                                                              Ho s
ICF not housed in   04/17/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38               1 25:00 Cel Front    0   1                                0   0                                       0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                     NonConf for 0 08
       TMHU                                                                                                              Hou s
ICF not housed in   04/20/2021   Region I   MCSP   ML     EOP     ICF     8/2021 11: 3 00 AM     12.38                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   MCSP   ASU   ASUHub   EOP                                                                                                                  09:19:00 Standard Conf for          0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                               0 32 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7               11:05:00 Standard    2   0                                0   0   10:02:00 Standard Conf for          0    0      1     0    1     1 67    0     1.67   0   1.67
  PIP or MHCB or                                                                                                    Conf for 0.33 Hours                                                        0.10 Hours
       TMHU
ICF not housed in   03/31/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7               12:03:00 Standard    1   0                                0   0                                       0    0     1.75   0   1.75   2 23    0     2.23   0   2.23
  PIP or MHCB or                                                                                                    Conf for 0. 8 Hours
       TMHU
ICF not housed in   04/03/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7               10:53:00 Standard    1   0                                0   0                                       0    0     0.5    2   2.5    0 87    0     0.87   2   2.87
  PIP or MHCB or                                                                                                    Conf for 0.37 Hours
       TMHU
ICF not housed in   04/07/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                    0   0   12 30:00 Therapeut cModule   1   0                                       0    0      0     2    2     0. 2    0     0. 2   2   2. 2
  PIP or MHCB or                                                                                                                                      Conf or 0. 2 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7               09:38:00 Standard    1   0                                0   0                                       0    0      0     0    0     0. 5    0     0. 5   0   0. 5
  PIP or MHCB or                                                                                                    Conf for 0. 5 Hours
       TMHU
ICF not housed in   04/09/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7               10:36:00 Standard    1   0                                0   0                                       0    0            0           .      0      .     0    .
  PIP or MHCB or                                                                                                    Conf for 0. 0 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7               10:01:00 Standard    1   0                                0   0                                       0    0      0     0    0     0.15    0     0.15   0   0.15
  PIP or MHCB or                                                                                                    Conf for 0.15 Hours
       TMHU
ICF not housed in   04/16/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0     05     0   0.5    0.5     0     05     0   0.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   MCSP   ASU   ASUHub   ICF    3 2 /2021 9:33 00 AM    27. 7                                                                                                                     0    0     1.25   0   1.25   1 25    0     1.25   0   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   MCSP   ML     EOP     ICF    3/ 2021 2 39:00 PM      12.16               08:39:00 Standard    1   1                                0   0                                       0    0      0     0    0     0 38   0.33   0.72   0   0.72
  PIP or MHCB or                                                                                                    Conf for 0.38 Hours
       TMHU




                                                                                                          Page 12
ICF not housed in   03/17/2021   Region I   MCSP                ASU   ASUHub   EOP                                                                                                                  09 02:00 Cel Front    0   1   0   0   11:12:00 Standard Conf for   0                  0 05   0    2   2      0     0.05   0.05   2   2.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05                              0 53 Hours
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/18/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                11 30:00 Cel Front    0   2   0   0                                0                  0.1    0    0   0      0     0.1    0.1    0   0.1
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/19/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                12: 3:00 Cel Front    0   1   0   0                                0                  0 02   0    2   2      0     0.02   0.02   2   2.02
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 02
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/20/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                10 15:00 Cel Front    0   1   0   0                                0                  0 08   0               0     0.08   0.08        .08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   03/24/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     2    0   2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                10: 3:00 Cel Front    0   1   0   0                                0                  0.17   0    0   0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0.17
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   03/26/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                12 09:00 Cel Front    0   1   0   0                                0                  0 05   0    2   2      0     0.05   0.05   2   2.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/30/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0               0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                 09:03:00 Standard    1   0   0   0                                0                   0     0    2   2     0 28    0     0.28   2   2.28
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.28 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     05   0   0.5   0.5     0     05     0   0.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                11 22:00 Cel Front    0   1   0   0                                0                  0 05   0    2   2      0     0.05   0.05   2   2.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   04/06/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0               0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                 09:01:00 Standard    1   0   0   0                                0                   0     0    2   2     0 38    0     0.38   2   2.38
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.38 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                08 05:00 Cel Front    0   1   0   0                                0                  0 05   0    2   2      0     0.05   0.05   2   2.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   04/13/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0               0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                08 19:00 Cel Front    0   1   0   0                                0                  0 05   0    2   2      0     0.05   0.05   2   2.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   04/15/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                 09:01:00 Standard    1   0   0   0                                0                   0     0    2   2     0 25    0     0.25   2   2.25
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.25 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   MCSP                ASU   ASUHub    ICF    3/17 2021 11:37:00 AM   3 .38                                                                                                                                                   0                   0     0               0      0      0
  PIP or MHCB or
       TMHU
       TMHU         03/21/2021   Region I   MCSP   Medium (A)   ML     SNY     CCCMS                                   3/21/2021 9 25:05 PM   3/22/2021 12:36 13 PM   0 63         MHCB                                                                                0                   0     0    0   0      0       0     0     0    0
       TMHU         03/22/2021   Region I   MCSP   Medium (A)   ML     SNY      MHCB   3/21/2021 8:3 :00 PM    10.61   3/21/2021 9 25:05 PM   3/22/2021 12:36 13 PM   0 63         MHCB                                                                                0                   0     0    0   0      0       0     0     0    0
       TMHU         03/23/2021   Region I   MCSP   Medium (A)   ML     SNY      EOP                                    3/23/2021 8 57:31 PM   3/2 2021 3:17:05 PM     0 76   MCB   MHCB                 17:50:00          0   1   0   0                                0   NSG at 10:00    0     0    0   0      0     0.82   0.82   0   0.82
                                                                                                                                                                                                    Therapeu icModu e
                                                                                                                                                                                                     NonConf for 0 82
       TMHU         03/24/2021   Region I   MCSP   Medium (A)    ML    SNY     MHCB    3/23/2021 6:51:00 PM    8 65    3/23/2021 8 57:31 PM   3/2 2021 3:17:05 PM     0 76   MCB   MHCB                                                                                0                   0     0    0   0      0      0      0     0    0
ICF not housed in   03/16/2021   Region I   MCSP                ASU   ASUHub    ICF    1 20/2021 9:3 00 AM     90. 7                                                                                                                                                   0                   0     0    2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   MCSP                ASU   ASUHub    ICF    1 20/2021 9:3 00 AM     90. 7                                                                                 11:13:00 Standard    2   0   0   0                                0                   0     0              0 83    0     0.83        .83
  PIP or MHCB or                                                                                                                                                                                    Conf for 0. 2 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   MCSP                ASU   ASUHub    ICF    1 20/2021 9:3 00 AM     90. 7                                                                                                                                                   0                   0     0    2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   MCSP                ML     EOP     EOP                                                                                                                                                        11:1 :00 Standard Conf for   0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                  0 23 Hours
       TMHU
ICF not housed in   04/09/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                    0                   0     1    0   1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                    0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                    0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                  13:32:00 Standard    1   0   0   0                                0                   0     0    0   0     0 22    0     0.22   0   0.22
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.22 Hours
       TMHU
ICF not housed in   04/13/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                    0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                 12: 5:00 Cel Front    0   1   0   0                                0                  0 25   0    0   0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 25
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   04/15/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                  08: 5 00 Yard        0   1   0   0                                0                   0     0    0   0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 25
       TMHU                                                                                                                                                                                               Hou s
ICF not housed in   04/16/2021   Region I   MCSP                ML     EOP      ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                    0                   0     0    0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                          Page 13
ICF not housed in   04/17/2021   Region I   MCSP                ML    EOP   ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                                                       0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   MCSP                ML    EOP   ICF     /8/2021 12:28:00 PM    12.3                                                                                                                                                                                       0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   MCSP                ML    EOP   ICF     /8/2021 12:28:00 PM    12.3                                                                                  11: 5 00 Yard       0   1                                0   0                                       0    0     0   0   0   0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 25
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   04/20/2021   Region I   MCSP                ML    EOP   ICF     /8/2021 12:28:00 PM    12.3                                                                                                      0   0   09: 0 00 Standard Conf for   1   0                                       0    0     0   0   0   0.3    0     03     0     0.3
  PIP or MHCB or                                                                                                                                                                                                                     0.30 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                10 56:00 Cel Front   0   1                                0   0                                       0   0 03   0   3   3   0     0.03   0.03   3     3.03
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 03
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   03/17/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                     0   0    1 :25:00 Cel Front NonCof   0   1                                       0   0 08   0   0   0   0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                                                     0.08 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                09:15:00 NonConf     0   1                                0   0                                       0    0     0   3   3   0     0.08   0.08   3     3.08
  PIP or MHCB or                                                                                                                                                                                  or 0.08 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                               0 02   1   0 02   0   0   0   0     0.02   0.02   0     0.02
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                     0   0    13:51:00 Cel Front NonCof   0   1                                       0   0 05   0   0   0   0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                                                                                                                                                     0.05 Hours
       TMHU
ICF not housed in   03/23/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                15 20:00 Cel Front   0   1                                0   0                                       0   0 05   0   1   1   0     0.05   0.05   1     1.05
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 05
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/24/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                08: 8:00 Cel Front   0   1                                0   0                                       0   0 08   0   0   0   0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 08
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   03/25/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   1   1   0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                09 19:00 Cel Front   0   1    15:11:00 Cel Front NonCof   0   1                                       0   0.1    0   0   0   0     0.1    0.1    0     0.1
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 02                     0.08 Hours
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   03/30/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                08 52:00 Cel Front   0   1                                0   0                                       0   0.13   0   1   1   0     0.13   0.13   1     1.13
  PIP or MHCB or                                                                                                                                                                                NonConf for 0.13
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/31/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   1   1   0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                09 00:00 Cel Front   0   1                                0   0   10:15:00 Standard Conf for          0   0 08   0   1   1   0     0.08   0.08   1     1.08
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 08                                                          0 05 Hours
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   04/07/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                1 : 5:00 Cel Front   0   1                                0   0                                       0   0 08   0   0   0   0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 08
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   04/08/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   1   1   0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                13 15:00 Cel Front   0   1                                0   0                                       0   0.1    0   1   1   0     0.1    0.1    1     1.1
  PIP or MHCB or                                                                                                                                                                                NonConf for 0.10
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   04/14/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                12: 8:00 Cel Front   0   1   09:00 00 NonCof 0.50 Hours   0   0                                       0   0 03   0   0   0   0     0.03   0.03   0.5   0.53
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 03
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   04/15/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   1   1   0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                                     0   0    1 :00:00 Cel Front NonCof   0   1                                       0   0 08   0   0   0   0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                                                     0.08 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   MCSP                ML    EOP   ICF    1/28 2021 11:38:00 AM   82.38                                                                                10:35:00 NonConf     0   1                                0   0                                       0    0     0   1   1   0     0.17   0.17   1     1.17
  PIP or MHCB or                                                                                                                                                                                  or 0.17 Hours
       TMHU
       TMHU         03/27/2021   Region I   MCSP   Medium (A)   ML    EOP   MHCB   3/26/2021 11:29 00 PM   0. 1    3/27/2021 12:19:20 AM   3/27 2021 11:37 20 AM   0. 7   EOP   EOP             09 00:00 Cel Front   0   1                                0   0                                       0   0.5    0   0   0   0     0.5    05     0     0.5
                                                                                                                                                                                                NonConf for 0 50

ICF not housed in   03/16/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                10 59:00 Cel Front   0   1    12:10:00 Cel Front NonCof   0   1                                       0   0 27   0   0   0   0     0.27   0.27   0     0.27
  PIP or MHCB or                                                                                                                                                                                NonConf for 0.10                     0.17 Hours
       TMHU                                                                                                                                                                                          Ho s
ICF not housed in   03/17/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                12 36:00 Cel Front   0   1                                0   0   09:15 00 Standard NonCof            0   0.1    0   0   0   0     0.1    0.1    0     0.1
  PIP or MHCB or                                                                                                                                                                                NonConf for 0.10                                                         0.10 Hours
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/18/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                                                                                                                      0    0     0   0   0   0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC                 ASU   ASU   ICF     2 7 2021 5: 5:00 PM    51.79                                                                                12 08:00 Cel Front   0   2                                0   0                                       0   0.13   0   0   0   0     0.13   0.13   0     0.13
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 07
       TMHU                                                                                                                                                                                          Ho s




                                                                                                                                                                                      Page 14
ICF not housed in   03/25/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79             13 16:00 Cel Front    0   1                                 0   0                                0   0 07    0     0    0      0     0.07   0.07   0   0.07
  PIP or MHCB or                                                                                               NonConf for 0 07
       TMHU                                                                                                        Ho s
ICF not housed in   03/30/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79             12 37:00 Cel Front    0   1   11:50:00 Cel Front NonCof     0   1                                0   0 25    0     0    0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                               NonConf for 0 08                    0.17 Hours
       TMHU                                                                                                        Hou s
ICF not housed in   03/31/2021   Region I   SAC   ASU   ASU   ICF    2 7 2021 5: 5:00 PM    51.79                 12:35:00          0   1                                 0   0                                0    0      0     0    0      0     0.33   0.33   0   0.33
  PIP or MHCB or                                                                                              Therapeu icModu e
       TMHU                                                                                                    NonConf for 0 33
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF   5/19 2020 10:35:00 AM   302.1              1 : 5:00 Cel Front   0   1                                 0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   03/17/2021   Region I   SAC   ML    EOP   ICF   5/19 2020 10:35:00 AM   302.1                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   EOP                                                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   3/22/2021 3:07:00 PM    29.23                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   3/22/2021 3:07:00 PM    29.23                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF   2/18/2021 2: 2:00 PM    28.83                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   ML    EOP   ICF   2/18/2021 2: 2:00 PM    28.83             12: 5:00 NonConf      0   1                                 0   0   09: 5:00 Standard Conf for   0    0      0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                or 0.08 Hours                                                             0 25 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   ML    EOP   ICF   2/18/2021 2: 2:00 PM    28.83                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   ML    EOP   ICF   2/18/2021 2: 2:00 PM    28.83             09 15:00 HoldingCe    0   1                                 0   0                                0    0      0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                          Hou s
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              1 :28:00 Standard    1   0                                 0   0   11:12:00 Standard Conf for   0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                              Conf for 0.25 Hours                                                         0 05 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              09 32:00 Cel Front   1   0                                 0   0                                0   0 08    0     0    0     0 08    0     0.08   0   0.08
  PIP or MHCB or                                                                                              Conf for 0.08 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              10 06:00 Cel Front   0   1                                 0   0                                0   0 07    0     0    0      0     0.07   0.07   0   0.07
  PIP or MHCB or                                                                                               NonConf for 0 07
       TMHU                                                                                                          Ho s
ICF not housed in   03/23/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              09:06:00 Standard    1   0                                 0   0                                0    0      0     1    1     0.15    0     0.15   1   1.15
  PIP or MHCB or                                                                                              Conf for 0.15 Hours
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              12:17:00 Standard    1   0                                 0   0                                0    0      0     0    0     0.18    0     0.18   0   0.18
  PIP or MHCB or                                                                                              Conf for 0.18 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71             10: 2:00 Cel Front    0   1                                 0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                        Hou s
ICF not housed in   04/02/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0     0.75   0   0.75   0 75    0     0.75   0   0.75
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              1 00:00 Cel Front    0   1                                 0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   04/09/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              10 30:00 Cel Front   0   1                                 0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   04/10/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              09:21:00 Standard    1   0                                 0   0   12: 0:00 Standard Conf for   0    0     0.75   0   0.75   0 83    0     0.83   0   0.83
  PIP or MHCB or                                                                                              Conf for 0.08 Hours                                                         0 08 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71              10:16:00 Standard    1   0   20: 5:00 Ce lF ont Conf for   1   0                                0   1.1     0     0    0     1 32    0     1.32   0   1.32
  PIP or MHCB or                                                                                              Conf for 0.22 Hours                  1.10 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.71                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC   ML    EOP   ICF    2 7 2021 5: 6:00 PM    67.81                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   ASU   ASU   ICF   2/16 2021 11:35:00 AM   63.38             11 05:00 Cel Front    0   1                                 0   0                                0   0.12    0     0    0      0     0.12   0.12   0   0.12
  PIP or MHCB or                                                                                              NonConf for 0.12
       TMHU                                                                                                        Ho s




                                                                                                    Page 15
ICF not housed in   03/17/2021   Region I   SAC             ASU   ASU   ICF   2/16 2021 11:35:00 AM   63.38                                                                                 12 30:00 Cel Front   0   1                                0   0                                0   0.1    0   0   0    0     0.1    0.1     0     0.1
  PIP or MHCB or                                                                                                                                                                            NonConf for 0.10
       TMHU                                                                                                                                                                                      Ho s
ICF not housed in   03/18/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                 09:00:00 Standard    1   0                                0   0                                0    0     0   0   0   0 55    0     0.55    0     0.55
  PIP or MHCB or                                                                                                                                                                           Conf for 0.55 Hours
       TMHU
ICF not housed in   03/20/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                 13:30:00 Standard    1   0                                0   0                                0    0     0   0   0   0.      0     0.      0     0.
  PIP or MHCB or                                                                                                                                                                           Conf for 0. 0 Hours
       TMHU
ICF not housed in   03/24/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                07 20:00 Cel Front    0   1                                0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                           NonConf for 0 08
       TMHU                                                                                                                                                                                     Hou s
ICF not housed in   03/27/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                      0   0   13:51 00 Standard Conf for   1   0                                0    0     0   0   0   0 35    0     0.35    0     0.35
  PIP or MHCB or                                                                                                                                                                                                                 0.35 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                 13:30:00 Standard    1   0                                0   0   11:30:00 Standard Conf for   0    0     0   0   0   0.17    0     0.17    0     0.17
  PIP or MHCB or                                                                                                                                                                           Conf for 0.17 Hours                                                        0.17 Hours
       TMHU
ICF not housed in   03/31/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                07 10:00 Cel Front    0   1                                0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                           NonConf for 0 08
       TMHU                                                                                                                                                                                     Ho s
ICF not housed in   04/02/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                 11:00:00 Standard    1   0                                0   0                                0    0     0   0   0   0 37    0     0.37    0     0.37
  PIP or MHCB or                                                                                                                                                                           Conf for 0.37 Hours
       TMHU
ICF not housed in   04/06/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                10 25:00 Cel Front    0   1                                0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                           NonConf for 0 08
       TMHU                                                                                                                                                                                     Hou s
ICF not housed in   04/10/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                 09:15:00 Standard    1   1                                0   0                                0    0     0   0   0   0 75   0.17   0.92    0     0.92
  PIP or MHCB or                                                                                                                                                                           Conf for 0.75 Hours
       TMHU
ICF not housed in   04/17/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                              23: 5 00 NonCof 0.25 Hours                                        0    0     0   0   0    0      0      0     0 25   0.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                10:25:00 NonConf      0   1                                0   0                                0    0     1   0   1    1     0.08   1.08    0     1.08
  PIP or MHCB or                                                                                                                                                                             or 0.08 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   SAC             ML    EOP   ICF   2/16 2021 11:35:00 AM   63.38                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC             ML    VAR   ICF     16/2021 6:51 00 AM     .58                                                                                                                                                                                 0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC             ML    VAR   ICF     16/2021 6:51 00 AM     .58                                                                                                                                                                                 0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC             ML    VAR   ICF     16/2021 6:51 00 AM     .58                                                                                                                                                                                 0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC             ML    VAR   ICF     16/2021 6:51 00 AM     .58                                                                                                                                                                                 0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC             ML    VAR   ICF     16/2021 6:51 00 AM     .58                                                                                                                                                    11:10:00 Standard Conf for   0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                                                                                                      0 08 Hours
       TMHU
       TMHU         03/25/2021   Region I   SAC   Maximum   PSU   PSU   EOP                                   3/25/2021 10:30:3 AM   3/25 2021 11:3 05 AM   00   UnlMCB   MHCB             0 50:00 HoldingCe l   0   1                                0   0                                0    0     0   0   0    0     0.33   0.33    0     0.33
                                                                                                                                                                                            NonConf for 0 33
                                                                                                                                                                                                 Hou s
ICF not housed in   04/01/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                 17 38:00 Cel Front   0   1                                0   0                                0   0 23   0   0   0    0     0.23   0.23    0     0.23
  PIP or MHCB or                                                                                                                                                                            NonConf for 0 23
       TMHU                                                                                                                                                                                      Hou s
ICF not housed in   04/02/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                                0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                      0   0    11 50:00 Cel Front NonCof   0   1                                0   0.17   0   1   1    0     0.17   0.17    1     1.17
  PIP or MHCB or                                                                                                                                                                                                                 0.17 Hours
       TMHU
ICF not housed in   04/08/2021   Region I   SAC             PSU   PSU   ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                   09:20:00 Standard Conf for   0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                                                                                                      0.15 Hours
       TMHU




                                                                                                                                                                                 Page 16
ICF not housed in   04/09/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                               1 :55 00 Yard        0   1                                0   0                                0    0     0   0   0    0     0.12   0.12   0   0.12
  PIP or MHCB or                                                                                                                                                                               NonConf for 0.12
       TMHU                                                                                                                                                                                         Ho s
ICF not housed in   04/10/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                             11: 0:00 Cel Front     0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                              NonConf for 0.17
       TMHU                                                                                                                                                                                        Hou s
ICF not housed in   04/17/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC                PSU    PSU     ICF   3 1 /2021 7:19 00 AM    35.12                                                                                  08:30 00          1   0                                0   0                                0    0     0   0   0    1      0      1     0    1
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Conf for 1.00 Hours
       TMHU         03/21/2021   Region I   SAC   Medium (A)   ML     EOP     EOP                                   3/21 2021 2 2 :59 AM   3/21 2021 3:35:5 PM   0 55   EOP   EOP              01 20:00 Standard     0                                    0   0                                0   0.5    0   0   0    0     1.38   1.38   0   1.38
                                                                                                                                                                                               NonConf for 0 33
                                                                                                                                                                                                     Ho s
ICF not housed in   03/23/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                  08:55 00          1   0                                0   0                                0    0     0   0   0   1 08    0     1.08   0   1.08
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Co f fo 1 08 Ho s
ICF not housed in   03/27/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                                                    0   0   08: 5:00 Cel Front NonCof    0   2                                0   0.5    0   0   0    0     0.5    05     0   0.5
  PIP or MHCB or                                                                                                                                                                                                                    0.25 Hours
       TMHU
ICF not housed in   03/30/2021   Region I   SAC                ASU   ASUHub   ICF   3 16/2021 8: 2 00 AM    1 .11                                                                             10 30:00 HoldingCe l   0   2                                0   0   09:30 00 Standard NonCof     0    0     0   0   0    0      1      1     0    1
  PIP or MHCB or                                                                                                                                                                               NonConf for 0 50                                                          0.13 Hours
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   04/15/2021   Region I   SAC                ASU    ASU     ICF   3/31 2021 10:03:00 AM   20. 5                                                                             12 05:00 Cel Front     0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                              NonConf for 0 25
       TMHU                                                                                                                                                                                        Hou s
ICF not housed in   04/16/2021   Region I   SAC                ASU    ASU     ICF   3/31 2021 10:03:00 AM   20. 5                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC                ASU    ASU     ICF   3/31 2021 10:03:00 AM   20. 5                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC                ASU    ASU     ICF   3/31 2021 10:03:00 AM   20. 5                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC                ASU    ASU     ICF   3/31 2021 10:03:00 AM   20. 5                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC                ASU    ASU     ICF   3/31 2021 10:03:00 AM   20. 5                                                                             11 12:00 Cel Front     0   1   11:00:00 Cel Front NonCof    0   1                                0   0 37   0   0   0    0     0.37   0.37   0   0.37
  PIP or MHCB or                                                                                                                                                                              NonConf for 0 20                      0.17 Hours
       TMHU                                                                                                                                                                                         Ho s
ICF not housed in   04/13/2021   Region I   SAC                PSU    PSU     EOP                                                                                                                                                                                 10:10:00 Standard Conf for   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                          0.17 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                                                                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                                                                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                                                                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                                                                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                                                                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                               10: 0:00 Standard     1   0                                0   0                                0    0     1   0   1   1 33    0     1.33   0   1.33
  PIP or MHCB or                                                                                                                                                                              Conf for 0.33 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   SAC                PSU    PSU     ICF    /13/2021 1:37:00 PM     7.3                                                                                                                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC                ML     EOP     ICF   2/2 2021 11:58:00 AM    19.82                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                             1 30:00 Cel Front      0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                              NonConf for 0 25
       TMHU                                                                                                                                                                                       Ho s
ICF not housed in   03/17/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                              12 15:00 Cel Front    0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                               NonConf for 0 25
       TMHU                                                                                                                                                                                         Ho s
ICF not housed in   03/20/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                              1 15:00 Cel Front     0   1                                0   0   12:15:00 Standard Conf for   0   0 25   0   1   1    0     0.25   0.25   1   1.25
  PIP or MHCB or                                                                                                                                                                               NonConf for 0 25                                                           0.17 Hours
       TMHU                                                                                                                                                                                        Hou s
ICF not housed in   03/24/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                    0   0   15:15 00 Standard Conf for   2   0                                0    0     0   0   0   0 52    0     0.52   0   0.52
  PIP or MHCB or                                                                                                                                                                                                                     0.17 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                              12 00:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                               NonConf for 0.17
       TMHU                                                                                                                                                                                         Hou s
ICF not housed in   03/27/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC                ML     EOP     ICF   2/25/2021 2:59:00 PM     2. 6                                                                              1 :32:00 Standard     1   0                                0   0                                0    0     1   0   1   1.3     0     13     0   1.3
  PIP or MHCB or                                                                                                                                                                              Conf for 0.30 Hours
       TMHU




                                                                                                                                                                                    Page 17
ICF not housed in   03/31/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6              11 10:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Ho s
ICF not housed in   04/02/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6              13: 5:00 NonConf      1   0                                0   0                                0    0     0   1   1   0 25    0     0.25   1 25   1.5
  PIP or MHCB or                                                                                                 or 0.25 Hours
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6              12 20:00 Cel Front    0   1                                0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   04/08/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6                                            20:25 00 NonCof 0.25 Hours                                        0    0     0   0   0    0      0      0     0 25   0.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   ML    EOP   ICF   2/25/2021 2:59:00 PM     2. 6               01: 5 00 Bedside     0   1                                0   0                                0    0     0   0   0    0     0.33   0.33    0     0.33
  PIP or MHCB or                                                                                                NonConf for 0 33
       TMHU                                                                                                           Hou s
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 3: 1:00 PM    105.86                  09:02 00         1   0                                0   0                                0    0     0   0   0   1 02    0     1.02    0     1.02
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Conf for 1.02 Hours
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 3: 1:00 PM    105.86                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             12 30:00 Cel Front    0   1                                0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   03/18/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             12 20:00 Cel Front    0   1    09: 5:00 Cel Front NonCof   0   1                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                               NonConf for 0 08                      0.08 Hours
       TMHU                                                                                                         Ho s
ICF not housed in   03/19/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                 08: 0:00          0   1                                0   0                                0    0     1   0   1    0     1.17   1.17    0     1.17
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                     NonConf for 0.17
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             09 00:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   03/25/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             13 00:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             11 15:00 Cel Front    0   1                                0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                          Hou s
ICF not housed in   04/03/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     1   0   1    1      0      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             12 20:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   04/08/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             1 10:00 Cel Front     0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                         Ho s
ICF not housed in   04/10/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                 09:00:00          0   1                                0   0                                0    0     0   0   0    0     0.25   0.25    0     0.25
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                     NonConf for 0 25
ICF not housed in   04/11/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    1     1   0   1    1      0      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                09: 5:00 Standard Conf for   0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                          0.17 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             12 35:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   04/15/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25             12 15:00 Cel Front    0   1    09:15:00 Cel Front NonCof   0   1                                0   0 25   0   0   0    0     0.25   0.25    0     0.25
  PIP or MHCB or                                                                                               NonConf for 0.17                      0.08 Hours
       TMHU                                                                                                         Hou s
ICF not housed in   04/17/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   PSU   PSU   ICF   12 28/2020 2:   00 PM   113.25                                                                                                             0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM    8 .22                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU




                                                                                                     Page 18
ICF not housed in   03/17/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22              10 15:00 Cel Front   0   1                               0   0                                0   0 08   0   0   0   0   0.08   0.08   0   0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                        Ho s
ICF not housed in   03/18/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22              1 30:00 Cel Front    0   1                               0   0                                0   0 08   0   0   0   0   0.08   0.08   0   0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                       Ho s
ICF not housed in   03/20/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                 10: 5:00 NonCof 0.25       0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or                                                                                                                                                                         Hours
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   1   1   0    0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                   0   0   12: 0:00 Cel Front NonCof   0   1                                0   0.17   0   0   0   0   0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                  0.17 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22              09 15:00 Cel Front   0   1                               0   0                                0   0 08   0   1   1   0   0.08   0.08   1   1.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                        Ho s
ICF not housed in   04/03/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22              08 30:00 Cel Front   0   1                               0   0                                0   0 08   0   0   0   0   0.08   0.08   0   0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                        Hou s
ICF not housed in   04/08/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   1   1   0    0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22              10 00:00 Cel Front   0   1                               0   0                                0   0.17   0   0   0   0   0.17   0.17   0   0.17
  PIP or MHCB or                                                                                              NonConf for 0.17
       TMHU                                                                                                        Ho s
ICF not housed in   04/14/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22              13: 5:00 Cel Front   0   1                               0   0                                0   0 08   0   0   0   0   0.08   0.08   0   0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   04/15/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   ML    EOP   ICF   1/26/2021 3:22:00 PM   8 .22                                                                                                            0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             10 08:00 Cel Front   0   1                               0   0                                0   0 02   0   0   0   0   0.02   0.02   0   0.02
  PIP or MHCB or                                                                                              NonConf for 0 02
       TMHU                                                                                                        Hou s
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                              09:59:00 Standard Conf for   0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or                                                                                                                                                                       0 08 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             12 33:00 Cel Front   0   1                               0   0                                0   0 05   0   0   0   0   0.05   0.05   0   0.05
  PIP or MHCB or                                                                                              NonConf for 0 05
       TMHU                                                                                                        Ho s
ICF not housed in   03/20/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   1   1   0    0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             12 09:00 Cel Front   0   1                               0   0                                0   0 05   0   0   0   0   0.05   0.05   0   0.05
  PIP or MHCB or                                                                                              NonConf for 0 05
       TMHU                                                                                                        Hou s
ICF not housed in   03/26/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             1 55:00 Cel Front    0   1                               0   0                                0   0 03   0   0   0   0   0.03   0.03   0   0.03
  PIP or MHCB or                                                                                              NonConf for 0 03
       TMHU                                                                                                         Hou s
ICF not housed in   03/27/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0     0   0   0   0    0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                    Page 19
ICF not housed in   03/31/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             1 50:00 Cel Front    0   1                               0   0                                0   0 05    0     0    0      0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                              NonConf for 0 05
       TMHU                                                                                                       Ho s
ICF not housed in   04/03/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             08: 0:00 Cel Front   0   1                               0   0                                0   0 07    0     1    1      0     0.07   0.07   1     1.07
  PIP or MHCB or                                                                                              NonConf for 0 07
       TMHU                                                                                                        Hou s
ICF not housed in   04/08/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             08 30:00 Cel Front   0   1                               0   0                                0   0 08    0     0    0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                        Hou s
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                  0   0   11:30:00 Cel Front NonCof   0   1                                0   0.17    0     0    0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                                                  0.17 Hours
       TMHU
ICF not housed in   04/10/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             1 :00:00 NonConf                                                                              0    0      0     0    0      0      0      0     0.5   0.5
  PIP or MHCB or                                                                                                or 0.50 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             12:30:00 NonConf                                                                              0    0      0     1    1      0      0      0     1.5   1.5
  PIP or MHCB or                                                                                                or 0.50 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             11 26:00 Cel Front   0   1                               0   0                                0   0 22    0     0    0      0     0.22   0.22   0     0.22
  PIP or MHCB or                                                                                              NonConf for 0 22
       TMHU                                                                                                        Ho s
ICF not housed in   04/16/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26             09 05:00 Cel Front   0   1                               0   0                                0   0 08    0     0    0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   04/17/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   PSU   PSU   ICF   9/30/2020 2:2 :00 PM   202.26                                                                                                           0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                               09:05:00 Standard Conf for   0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                       0 20 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                   0   0   10 30:00 Cel Front NonCof   0   1                                0   0.17    0     0    0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                                                  0.17 Hours
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6              15 00:00 Cel Front   0   1                               0   0                                0   0.17    0     0    0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                              NonConf for 0.17
       TMHU                                                                                                        Hou s
ICF not housed in   03/26/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6              1 56:00 Cel Front    0   1                               0   0                                0   0 05    0     0    0      0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                              NonConf for 0 05
       TMHU                                                                                                         Hou s
ICF not housed in   03/27/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6              13 13:00 Cel Front   0   1                               0   0                                0   0.18    0     0    0      0     0.18   0.18   0     0.18
  PIP or MHCB or                                                                                              NonConf for 0.18
       TMHU                                                                                                        Ho s
ICF not housed in   04/03/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6              08 35:00 Cel Front   0   2                               0   0                                0   0.15    0     0    0      0     0.15   0.15   0     0.15
  PIP or MHCB or                                                                                              NonConf for 0 07
       TMHU                                                                                                        Hou s
ICF not housed in   04/08/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0     0.82   0   0.82   0 82    0     0.82   0     0.82
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   SAC   PSU   PSU   ICF   3/1 2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   PSU   PSU   ICF   3/1/2021 6:23:00 AM     50.6                                                                                                            0    0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                    Page 20
ICF not housed in   04/14/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6              11 31:00 Cel Front    0   1                                0   0                              0   0 07   1   0   1    1     0.07   1.07   0   1.07
  PIP or MHCB or                                                                                               NonConf for 0 07
       TMHU                                                                                                         Ho s
ICF not housed in   04/16/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6              09 00:00 Cel Front    0   1                                0   0                              0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   04/17/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6                                    0   0   11 30:00 Cel Front NonCof    0   1                              0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                    0.17 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   PSU   PSU   ICF    3/1 2021 6:23:00 AM     50.6                                                                                                            0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF    3 11/2021 9:26 00 AM     0. 7                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF    3 11/2021 9:26 00 AM     0. 7                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18             12 30:00 Cel Front    0   1                                0   0                              0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   03/19/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   ML    EOP   ICF   12 29/2020 11: 6:00 AM   86.18             08 30:00 Cel Front    0   1   12: 5:00 Therapeut cModule   1   0                              0   0 08   0   0   0   0.17   0.08   0.25   0   0.25
  PIP or MHCB or                                                                                               NonConf for 0 08                  Conf or 0.17 Hours
       TMHU                                                                                                         Hou s
ICF not housed in   03/18/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.               1 06:00 Cel Front     0   1                                0   0                              0   0 78   0   0   0    0     0.78   0.78   0   0.78
  PIP or MHCB or                                                                                               NonConf for 0 78
       TMHU                                                                                                          Hou s
ICF not housed in   03/19/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.               12 38:00 Cel Front    0   1   12:00:00 Cel Front NonCof    0   1                              0   0 28   0   0   0    0     0.28   0.28   0   0.28
  PIP or MHCB or                                                                                               NonConf for 0.12                     0.17 Hours
       TMHU                                                                                                          Ho s
ICF not housed in   03/24/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                  10:30 00 Standard NonCof   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                         0 08 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.               12 00:00 Cel Front    0   1                                0   0                              0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Ho s
ICF not housed in   03/26/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.               12 58:00 Cel Front    0   1                                0   0                              0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   03/31/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                    13:50 00         1   0                                0   0                              0    0     0   1   1   0.5     0     05     1   1.5
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Conf for 0.50 Hours
ICF not housed in   04/02/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                 1 :00 00 Yard       0   1                                0   0                              0    0     0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                          Ho s
ICF not housed in   04/07/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                    13:51 00         1   0                                0   0                              0    0     0   0   0   0.18    0     0.18   0   0.18
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Co f fo 0 18 Ho s
ICF not housed in   04/09/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   SAC   ASU   ASU   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   ML    EOP   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   ML    EOP   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   ML    EOP   ICF    3 9/2021 10:05 00 AM     2.                09:50:00 Standard    1   0                                0   0                              0    0     0   0   0   0 22    0     0.22   0   0.22
  PIP or MHCB or                                                                                               Conf for 0.22 Hours
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   ML    EOP   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   ML    EOP   ICF    3 9/2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC   SHU   LRH   ICF    3 9 2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC   SHU   LRH   ICF    3 9 2021 10:05 00 AM     2.                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                     Page 21
ICF not housed in   04/18/2021   Region I   SAC                SHU   LRH   ICF    3 9/2021 10:05 00 AM     2.                                                                                                                                                                                       0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC                SHU   LRH   ICF    3 9/2021 10:05 00 AM     2.                                                                                      09 00:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   04/20/2021   Region I   SAC                SHU   LRH   ICF    3 9/2021 10:05 00 AM     2.                                                                                                            0   0    09:00 00 Standard Conf for   1   0                                0                  0     0   0   0   0 08    0     0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                                                          0.08 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                    13:15:00 Standard    1   0                                 0   0                                0                  0     0   0   0   1 25    0     1.25    0     1.25
  PIP or MHCB or                                                                                                                                                                                   Conf for 1.25 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                   13: 0:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/20/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC                ML    EOP   ICF     1 6 2021   06:00 PM    10 .19                                                                                                         0   0   17 30:00 Conf or 1.00 Hours   1   0                                0                  0     0   0   0    1      0      1      0      1
  PIP or MHCB or
       TMHU
       TMHU         04/02/2021   Region I   SAC   Medium (A)   ML    EOP   MHCB     2/2021 12:23 00 AM    10.53       2/2021 1 56:00 AM      2/2021 11:   27 AM   0. 1      MCB   MHCB                                                                                                              0                  0     0   0   0    0      0     0       0      0
       TMHU         03/16/2021   Region I   SAC    Maximum     PSU   PSU    ICF   1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                                                                                                09:50 00 Standard NonCof     0                  0     0   0   0    0     0.5    05      0     0.5
                                                                                                                                                                                                                                                                              0 50 Hours
     TMHU           03/17/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                            11 55:00 Cel Front    0   1                                 0   0                                0                 0.17   0   0   0    0     0.17   0.17    0     0.17
                                                                                                                                                                                                   NonConf for 0.17
                                                                                                                                                                                                        Ho s
     TMHU           03/18/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                            12 10:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
                                                                                                                                                                                                   NonConf for 0 08
                                                                                                                                                                                                        Ho s
     TMHU           03/19/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/20/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/21/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/22/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/23/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/24/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                          09 15:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
                                                                                                                                                                                                   NonConf for 0 08
                                                                                                                                                                                                         Ho s
     TMHU           03/25/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                            09 05:00 Cel Front    0   1                                 0   0                                0                 0 08   0   1   1    0     0.08   0.08    1     1.08
                                                                                                                                                                                                   NonConf for 0 08
                                                                                                                                                                                                         Ho s
     TMHU           03/26/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/27/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/28/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/29/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           03/30/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                          12: 0:00 Cel Front    0   1                                 0   0                                0                 0.17   0   0   0    0     0.17   0.17    0     0.17
                                                                                                                                                                                                   NonConf for 0.17
                                                                                                                                                                                                         Ho s
     TMHU           03/31/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                                                                                                                             0                  0     0   0   0    0       0     0      0      0
     TMHU           04/01/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                                                                                                                             0                  0     0   1   1    0       0     0      1      1
     TMHU           04/02/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                            11 00:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
                                                                                                                                                                                                   NonConf for 0 08
                                                                                                                                                                                                        Ho s
     TMHU           04/03/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0      0      0      0      0
     TMHU           04/04/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0      0      0      0      0
     TMHU           04/05/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   1   1    0      0      0      1      1
     TMHU           04/06/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                              10:00:00 Standard Conf for   0                  0     0   0   0   0 33    0     0.33    0     0.33
                                                                                                                                                                                                                                                                               0 33 Ho s
     TMHU           04/07/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                            12 10:00 Cel Front    0   1    10:15:00 Cel Front NonCof    0   1                                0                 0 25   0   0   0    0     0.25   0.25    0     0.25
                                                                                                                                                                                                   NonConf for 0.17                      0.08 Hours
                                                                                                                                                                                                        Ho s
     TMHU           04/08/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                                                                                                                             0   RT at 10:00    0     0   0   0    0       0     0      0      0
     TMHU           04/09/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12: 6:21 PM                          8 .33                            1 20:00 Cel Front     0   1                                 0   0                                0                 0.17   0   0   0    0     0.17   0.17    0     0.17
                                                                                                                                                                                                   NonConf for 0.17

     TMHU           04/10/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           04/11/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           04/12/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   1   1    0       0     0      1      1
     TMHU           04/13/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
     TMHU           04/14/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                          12 15:00 Cel Front    0   1                                 0   0                                0                 0.17   0   0   0    0     0.17   0.17    0     0.17
                                                                                                                                                                                                   NonConf for 0.17
                                                                                                                                                                                                         Ho s
       TMHU         04/15/2021   Region I   SAC   Maximum      PSU   PSU   ICF     1/15/2021 1:53:00 PM    95.29   1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
       TMHU         04/16/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
       TMHU         04/17/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
       TMHU         04/18/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
       TMHU         04/19/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
       TMHU         04/20/2021   Region I   SAC   Maximum      PSU   PSU   ICF    1/15/2021 1:53:00 PM    95.29    1 26/2021 12:   6:21 PM                        8   .33                                                                                                                           0                  0     0   0   0    0       0     0      0      0
ICF not housed in   03/16/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                   07 07:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/17/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                   06 52:00 Cel Front    0   1                                 0   0                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/20/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                   06 39:00 Cel Front    0   1                                 0   0   11:25 00 Standard NonCof     0                 0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08                                                           0.17 Hours
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/24/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                   06 30:00 Cel Front    0   1                                 0   0                                0                 0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0.17
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/27/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                   07 29:00 Cel Front    0   1                                 0   0                                0                 0 08   0   1   1    0     0.08   0.08    1     1.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/30/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                   07 19:00 Cel Front    0   1   09:30 00 NonCof 0.25 Hours    0   0                                0                 0 08   0   0   0    0     0.08   0.08   0 25   0.33
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/31/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                         0   0    10:10:00 Cel Front NonCof    0   1                                0                 0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                                                                                                                                                         0.08 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC                ML    EOP   ICF    10 20/2020 1:0 00 PM    182.32                                                                                                                                                                                    0                  0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                         Page 22
ICF not housed in   04/05/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32             06 56:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   04/09/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32             07 06:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   04/10/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32             07 06:00 Cel Front    0   1                               0   0                                 0   0 08   0   1   1    0     0.08   0.08   1   1.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   04/13/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32             06 53:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   04/16/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   ML    EOP   ICF   10 20/2020 1:0 00 PM    182.32              07 07:00 Cel Front   0   1                               0   0   11:15 00 Standard NonCof      0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                NonConf for 0 08                                                        0 08 Hours
       TMHU                                                                                                           Ho s
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF   3/12/2021 12:36 00 PM   10.07               11:00:00 Standard    1   0                               0   0                                 0    0     0   0   0   0 08    0     0.08   0   0.08
  PIP or MHCB or                                                                                               Conf for 0.08 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   ML    EOP   ICF   3/12 2021 12:36 00 PM   10.07                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   ML    EOP   ICF   3/12 2021 12:36 00 PM   10.07                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   ML    EOP   ICF   3/12 2021 12:36 00 PM   10.07                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   ML    EOP   ICF   3/12 2021 12:36 00 PM   10.07                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ML    EOP   ICF   3/12 2021 12:36 00 PM   10.07                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ML    EOP   ICF   3/12 2021 12:36 00 PM   10.07              11: 2:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                               09: 0 00 Standard NonCof      0    0     0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                        0.17 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2             11: 0:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   03/18/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2             11: 5:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   03/19/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2             1 00:00 Cel Front     0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2             09: 0:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Hou s
ICF not housed in   03/25/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                   0   0   09:15:00 Cel Front NonCof   0   1                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                    0.08 Hours
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2             12 25:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   03/31/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF   6/2 2020 10:38:00 AM    300. 2             10 20:00 Cel Front    0   1                               0   0                                 0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                               NonConf for 0 08
       TMHU                                                                                                         Ho s
ICF not housed in   03/18/2021   Region I   SAC   PSU   PSU   EOP                                                                                                                09:   :00 Standard Conf for   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                          0.15 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                                                0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                                                0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                                                0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                                                0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                                                0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                     13:55 00         1   0                               0   0                                 0    0     0   0   0   0 83    0     0.83   0   0.83
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Conf for 0.83 Hours
ICF not housed in   03/25/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                                                0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                     09:50 00         1   0                               0   0                                 0    0     0   1   1   0 55    0     0.55   1   1.55
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Co f fo 0 55 Ho s




                                                                                                     Page 23
ICF not housed in   03/27/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                1 15:00 Cel Front     0   1                               0   0   0   0 05   0   0   0    0     0.05   0.05   0   0.05
  PIP or MHCB or                                                                                               NonConf for 0 05
       TMHU                                                                                                        Ho s
ICF not housed in   03/31/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                13: 8:00 Cel Front    0   1                               0   0   0   0 05   0   1   1    0     0.05   0.05   1   1.05
  PIP or MHCB or                                                                                               NonConf for 0 05
       TMHU                                                                                                         Hou s
ICF not housed in   04/03/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                     10:00 00         1   0                               0   0   0    0     0   0   0   0 58    0     0.58   0   0.58
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Conf for 0.58 Hours
ICF not housed in   04/07/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                 08 30:00 Cel Front   0   1                               0   0   0   0 07   0   0   0    0     0.07   0.07   0   0.07
  PIP or MHCB or                                                                                                NonConf for 0 07
       TMHU                                                                                                           Hou s
ICF not housed in   04/08/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                      0   0   11 50:00 Cel Front NonCof   0   1   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                    0.17 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                 11: 0:00 Cel Front   0   1                               0   0   0   0.1    0   0   0    0     0.1    0.1    0   0.1
  PIP or MHCB or                                                                                                NonConf for 0.10
       TMHU                                                                                                           Hou s
ICF not housed in   04/16/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                     11:01 00         1   0                               0   0   0    0     0   1   1   0 67    0     0.67   1   1.67
  PIP or MHCB or                                                                                               Therapeu icModu e
       TMHU                                                                                                    Conf for 0.67 Hours
ICF not housed in   04/17/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   PSU   PSU   ICF   3/18 2021 10:13:00 AM   33.                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             13 30:00 Cel Front    0   1                               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Ho s
ICF not housed in   03/20/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             1 15:00 Cel Front     0   1                               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                        Hou s
ICF not housed in   03/23/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                   0   0   09:30:00 Cel Front NonCof   0   1   0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                    0.08 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             10: 5:00 Cel Front    0   1                               0   0   0   0.17   0   1   1    0     0.17   0.17   1   1.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   03/26/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             1 15:00 Cel Front     0   1                               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                        Ho s
ICF not housed in   03/30/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             1 10:00 Cel Front     0   1                               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                        Ho s
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             1 00:00 Cel Front     0   1                               0   0   0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                               NonConf for 0 25
       TMHU                                                                                                        Hou s
ICF not housed in   04/06/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31             13 05:00 Cel Front    0   1                               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                               NonConf for 0.17
       TMHU                                                                                                         Hou s
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF   12/1/2020 1:23:00 PM    1 0.31                                                                               0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU




                                                                                                     Page 24
ICF not housed in   04/10/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                      10:25 00         1   0                               0   0                                0    0      0     0    0      1      0      1     0    1
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Co f fo 1 00 Ho s
ICF not housed in   04/13/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                 1 00:00 Cel Front     0   1                               0   0                                0   0 33    0     0    0      0     0.33   0.33   0   0.33
  PIP or MHCB or                                                                                                                                                                              NonConf for 0 33
       TMHU                                                                                                                                                                                       Hou s
ICF not housed in   04/16/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                 1 05:00 Cel Front     0   1                               0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                              NonConf for 0.17
       TMHU                                                                                                                                                                                       Hou s
ICF not housed in   04/20/2021   Region I   SAC           PSU   PSU    ICF     12/1/2020 1:23:00 PM    1 0.31                                                                                                                                                   10:10 00 Standard NonCof     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                       0.17 Hours
       TMHU
ICF not housed in   04/07/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                       10: 6 00         1   0                               0   0                                0    0      0     0    0     0 68    0     0.68   0   0.68
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Co f fo 0 68 Ho s
ICF not housed in   04/10/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                  11 00:00 Cel Front    0   1                               0   0   10:30:00 Standard Conf for   0   0.1     0     0    0      0     0.1    0.1    0   0.1
  PIP or MHCB or                                                                                                                                                                              NonConf for 0.10                                                          0.13 Hours
       TMHU                                                                                                                                                                                        Hou s
ICF not housed in   04/15/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                       10:55 00         1   0                               0   0                                0    0     0.92   0   0.92   1 58    0     1.58   0   1.58
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Conf for 0.67 Hours
ICF not housed in   04/17/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC           ASU   ASU    ICF     2/18/2021 2:18:00 PM    61.27                                                                                  13 05:00 Cel Front    0   1                               0   0                                0   0.12    0     0    0      0     0.12   0.12   0   0.12
  PIP or MHCB or                                                                                                                                                                               NonConf for 0.12
       TMHU                                                                                                                                                                                        Ho s
       TMHU         03/23/2021   Region I   SAC   Close   ML    GP    EOPMod                                    3/23 2021 2: 9:00 AM   3/23 2021 11:01 59 AM   03   UnlMCB   MHCB                 06:15 00          1   1                               0   0                                0   0.17    0     0    0     0 25   0.17   0. 2   0   0. 2
                                                                                                                                                                                              Therapeu icModu e

ICF not housed in   03/16/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                  10: 5:00 Cel Front    0   2                               0   0                                0   0.13    0     0    0      0     0.13   0.13   0   0.13
  PIP or MHCB or                                                                                                                                                                              NonConf for 0 07
       TMHU                                                                                                                                                                                        Ho s
ICF not housed in   03/17/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                    10:23 00 Standard NonCof     0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                       0 05 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                  12 03:00 Cel Front    0   1                               0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                              NonConf for 0.17
       TMHU                                                                                                                                                                                        Ho s
ICF not housed in   03/20/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                       10:13 00         1   0                               0   0                                0    0      0     0    0     0 68    0     0.68   0   0.68
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Conf for 0.68 Hours
ICF not housed in   03/24/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                        0   0   13:00:00 Cel Front NonCof   0   1                                0   0.17    1     0    1      1     0.17   1.17   0   1.17
  PIP or MHCB or                                                                                                                                                                                                                   0.17 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                       10:02 00         1   0                               0   0                                0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Co f fo 0 25 Ho s
ICF not housed in   03/27/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                       11:02 00         2   0                               0   0                                0    0      0     0    0     2 37    0     2.37   0   2.37
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Co f fo 0 57 Ho s
ICF not housed in   03/31/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                       11:07 00         2   0                               0   0                                0    0      0     0    0     0. 3    0     0. 3   0   0. 3
  PIP or MHCB or                                                                                                                                                                              Therapeu icModu e
       TMHU                                                                                                                                                                                   Conf for 0.22 Hours
ICF not housed in   04/03/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                  12: 9:00 Cel Front    0   2                               0   0                                0   0.2     0     0    0      0     0.2    02     0   0.2
  PIP or MHCB or                                                                                                                                                                              NonConf for 0.10
       TMHU                                                                                                                                                                                        Hou s
ICF not housed in   04/07/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I   SAC           PSU   PSU    ICF     12 15/2020 3:00 00 PM   126.2                                                                                                                                                                                 0    0      0     0    0     1 67    0     1.67   0   1.67
  PIP or MHCB or
       TMHU




                                                                                                                                                                                    Page 25
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF   12 15/2020 3:00 00 PM    126.2              10: 3:00 Cel Front    0   1   11: 0:00 Cel Front NonCof    0   1                                0   0 33   0   0   0    0     0.33   0.33   0   0.33
  PIP or MHCB or                                                                                                NonConf for 0.17                     0.17 Hours
       TMHU                                                                                                          Ho s
ICF not housed in   04/10/2021   Region I   SAC   PSU   PSU   ICF   12 15/2020 3:00 00 PM    126.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   PSU   PSU   ICF   12 15/2020 3:00 00 PM    126.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   PSU   PSU   ICF   12 15/2020 3:00 00 PM    126.2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   ML    EOP   ICF   1/21 2021 11:1 :00 AM    53.88                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region I   SAC   ML    VAR   ICF     8/2021 10: 5 00 AM     12. 2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC   ML    VAR   ICF     8/2021 10: 5 00 AM     12. 2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   ML    VAR   ICF     8/2021 10: 5 00 AM     12. 2                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   ML    VAR   ICF     8/2021 10: 5 00 AM     12. 2              12 00:00 HoldingCe    0   1                                0   0                                0    0     0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                 NonConf for 0 25
       TMHU                                                                                                            Hou s
ICF not housed in   04/20/2021   Region I   SAC   ML    VAR   ICF     8/2021 10: 5 00 AM     12. 2              13 15:00 Cel Front    0   1   11:20 00 Yard NonCof 0.17    0   1                                0   0 33   0   0   0    0     0.5    05     0   0.5
  PIP or MHCB or                                                                                                NonConf for 0 33                        Hours
       TMHU                                                                                                          Hou s
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   12 29/2020 11 55:00 AM   78.06                                    0   0   11:00:00 Cel Front NonCof    0   1                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                     0.17 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   SAC   PSU   PSU   ICF   12 29/2020 11 55:00 AM   78.06               11 59:00 Cel Front   0   1                                0   0                                0   0 05   0   0   0    0     0.05   0.05   0   0.05
  PIP or MHCB or                                                                                                 NonConf for 0 05
       TMHU                                                                                                           Ho s
ICF not housed in   03/16/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5               13 30:00 Cel Front   0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                 NonConf for 0.17
       TMHU                                                                                                           Ho s
ICF not housed in   03/17/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5              11: 5:00 Cel Front    0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                          Ho s
ICF not housed in   03/20/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                 12:00:00 Standard Conf for   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                           0.17 Hours
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5              09 00:00 Cel Front    0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                          Hou s
ICF not housed in   03/25/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5              09 00:00 Cel Front    0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                          Ho s
ICF not housed in   03/27/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5              10 50:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                          Ho s
ICF not housed in   03/31/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   ML    VAR   ICF    1 25/2021 9:52 00 AM    85. 5              11 00:00 Cel Front    0   1                                0   0                                0   2 83   0   0   0    0     2.83   2.83   0   2.83
  PIP or MHCB or                                                                                                NonConf for 2 83
       TMHU                                                                                                          Hou s
ICF not housed in   04/03/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5               10:30:00 Standard    1   0                                0   0                                0    0     0   0   0   0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                Conf for 0.25 Hours
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5              12 00:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                          Hou s
ICF not housed in   04/08/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5              12 05:00 Cel Front    0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                          Ho s
ICF not housed in   04/10/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5               1 :10:00 Standard    1   0                                0   0                                0    0     0   0   0   0.5     0     05     0   0.5
  PIP or MHCB or                                                                                                Conf for 0.50 Hours
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                    0   0   12 20:00 Cel Front NonCof    0   1                                0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                     0.08 Hours
       TMHU
ICF not housed in   04/16/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5              13 25:00 Cel Front    0   1                                0   0                                0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                          Hou s
ICF not housed in   04/17/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                                                                                              0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5                                    0   0   11 30:00 Therapeut cModule   1   0                                0    0     0   1   1   0 25    0     0.25   1   1.25
  PIP or MHCB or                                                                                                                                  Conf or 0.25 Hours
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   ML    EOP   ICF    1 25/2021 9:52 00 AM    85. 5               13:50:00 Standard    1   0                                0   0   12:25:00 Standard Conf for   0    0     0   0   0   0 58    0     0.58   0   0.58
  PIP or MHCB or                                                                                                Conf for 0.58 Hours                                                        0 08 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   SAC   PSU   PSU   ICF   11/12 2020 12:16:00 PM   153.01                                                                                                             0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                      Page 26
ICF not housed in   03/17/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                   12 05:00 Cel Front    0   5   10:00:00 Cel Front NonCof   0                                    0   1.17   0   0   0    0     1.17   1.17   0   1.17
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0.17                     0.08 Hours
       TMHU                                                                                                                                                                                           Ho s
ICF not housed in   03/18/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                   11 50:00 Cel Front    0   1                               0   0                                0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 08
       TMHU                                                                                                                                                                                           Ho s
ICF not housed in   03/19/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                  13 00:00 Cel Front     0   7                               0   0                                0   0 75   0   0   0    0     0.75   0.75   0   0.75
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 08
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/24/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                  09: 5:00 Cel Front     0   1   11:15:00 Cel Front NonCof   0   1                                0   0 33   0   0   0    0     0.33   0.33   0   0.33
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 25                      0.08 Hours
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/25/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                  08 00:00 HoldingCe l   1   0                               0   0                                0    0     0   0   0   0 83    0     0.83   0   0.83
  PIP or MHCB or                                                                                                                                                                                Conf for 0.83 Hours
       TMHU
ICF not housed in   03/29/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                   11:00:00 Standard     5   0   10 00:00 Cel Front NonCof   0   1                                0   0 08   0   0   0   1. 2   0.08   15     0   1.5
  PIP or MHCB or                                                                                                                                                                                Conf for 0.08 Hours                   0.08 Hours
       TMHU
ICF not housed in   03/31/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                   10:30:00 Standard     1   0                               0   0                                0    0     1   0   1   1.5     0     15     0   1.5
  PIP or MHCB or                                                                                                                                                                                Conf for 0.50 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC             PSU   PSU   ICF    11/12/2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC             PSU   PSU   ICF    11/12/2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC             PSU   PSU   ICF    11/12/2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC             PSU   PSU   ICF    11/12/2020 12 16:00 PM   153.01                                                                                  11 00:00 Cel Front     0   1                               0   0   09:30:00 Standard Conf for   0   0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                NonConf for 0.17                                                           0 25 Hours
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   04/07/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                  09 00:00 Cel Front     0   1                               0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 25
       TMHU                                                                                                                                                                                           Hou s
ICF not housed in   04/08/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                   09:03:00 Standard     1   0                               0   0                                0    0     0   0   0   0 28    0     0.28   0   0.28
  PIP or MHCB or                                                                                                                                                                                Conf for 0.28 Hours
       TMHU
ICF not housed in   04/10/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC             PSU   PSU   ICF    11/12 2020 12:16:00 PM   153.01                                                                                   11:30:00 Standard     2   0                               0   0                                0    0     0   0   0   0.5     0     05     0   0.5
  PIP or MHCB or                                                                                                                                                                                Conf for 0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   SAC             ML    EOP   ICF    3 11/2021 9: 8 00 AM      0. 6                                                                                                                                                                                   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SAC             ML    EOP   ICF    2/18 2021 12:28 00 PM    28.08                                                                                                                                                                                   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC             ML    EOP   ICF    2/18 2021 12:28 00 PM    28.08                                                                                                          0   0   12 30:00 Cel Front NonCof   0   1                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                                                      0.25 Hours
       TMHU
ICF not housed in   03/18/2021   Region I   SAC             ML    EOP   ICF    2/18 2021 12:28 00 PM    28.08                                                                                                                                                      09: 5:00 Standard Conf for   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                           0 25 Hours
       TMHU
ICF not housed in   03/16/2021   Region I   SAC             PSU   PSU   ICF     11/1/2020 8:38:00 PM    135.65                                                                                   10 00:00 Cel Front    0   1                               0   0                                0   0 03   0   0   0    0     0.03   0.03   0   0.03
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 03
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/17/2021   Region I   SAC             PSU   PSU   ICF     11/1/2020 8:38:00 PM    135.65                                                                                   13 35:00 Cel Front    0   1                               0   0                                0   0 03   0   0   0    0     0.03   0.03   0   0.03
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 03
       TMHU                                                                                                                                                                                            Hou s
       TMHU         03/28/2021   Region I   SAC   Maximum   PSU   PSU   MHCB   3/27/2021 10:33 00 PM     0. 6    3/28 2021   2 :   AM   3/28/2021 12:38 06 PM   03     VAR     EOP               08: 5:00 Cel Front    1   0                               0   0                                0   0 25   0   0   0   0 25    0     0.25   0   0.25
                                                                                                                                                                                                Co f fo 0 25 Ho s
ICF not housed in   03/16/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                   13 05:00 Cel Front    0   1                               0   0                                0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 08
       TMHU                                                                                                                                                                                           Ho s
ICF not housed in   03/19/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                   10 00:00 Cel Front    0   1                               0   0                                0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 08
       TMHU                                                                                                                                                                                           Ho s
ICF not housed in   03/20/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SAC             ML    EOP   ICF    7 9/2020 10: 1 00 AM     259.13                                                                                                                                                     10:10:00 Standard Conf for   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                           0 08 Hours
       TMHU
       TMHU         03/27/2021   Region I   SAC   Maximum   ASU   ASU   EOP                                      3/27 2021 8:13:00 AM   3/27 2021 10:30 32 AM   0.1   UnlMCB   MHCB             03 30:00 HoldingCe l   0   2                               0   0                                0   0.17   0   0   0    0     1.17   1.17   0   1.17
                                                                                                                                                                                                 NonConf for 1 00
                                                                                                                                                                                                       Hou s
ICF not housed in   03/16/2021   Region I   SAC             ML    EOP   ICF     3/ /2021 8:00:00 AM     13.15                                                                                   09 15:00 Cel Front     0   1                               0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 25
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/17/2021   Region I   SAC             ML    EOP   ICF     3/ 2021 8:00:00 AM      13.15                                                                                   09 15:00 Cel Front     0   1                               0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 25
       TMHU                                                                                                                                                                                           Ho s
ICF not housed in   03/17/2021   Region I   SAC             ASU   ASU   EOP                                                                                                                                                                                        09:00:00 Standard Conf for   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                           0 50 Hours
       TMHU




                                                                                                                                                                                      Page 27
ICF not housed in   03/18/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22              08 05:00 Cel Front    0   3   0   0                                0   0 75    0     0    0      0     0.75   0.75   0   0.75
  PIP or MHCB or                                                                                              NonConf for 0. 2
       TMHU                                                                                                         Ho s
ICF not housed in   03/19/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                  12:00 00          1   0   0   0                                0    0      0     0    0     0 33    0     0.33   0   0.33
  PIP or MHCB or                                                                                             Therapeu icModu e
       TMHU                                                                                                  Co f fo 0 33 Ho s
ICF not housed in   03/20/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             16 55:00 Cel Front     0   1   0   0                                0   0 05    0     0    0      0     0.05   0.05   0   0.05
  PIP or MHCB or                                                                                             NonConf for 0 05
       TMHU                                                                                                       Ho s
ICF not housed in   03/23/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22              08:50:00 Standard     1   1   0   0                                0   0 33    0     0    0     0 92   0.33   1.25   0   1.25
  PIP or MHCB or                                                                                             Conf for 0.92 Hours
       TMHU
ICF not housed in   03/25/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22              11: 5:00 Standard     1   1   0   0                                0    0      1     0    1     1 25   0.17   1. 2   0   1. 2
  PIP or MHCB or                                                                                             Conf for 0.25 Hours
       TMHU
ICF not housed in   03/27/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             13 0 :00 Cel Front     0   1   0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                             NonConf for 0 08
       TMHU                                                                                                       Ho s
ICF not housed in   03/31/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             13 30:00 Cel Front     0   1   0   0                                0   0 25    0     0    0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                             NonConf for 0 25
       TMHU                                                                                                        Ho s
ICF not housed in   04/01/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                  09: 3 00          1   0   0   0                                0    0      1     0    1     1 62    0     1.62   0   1.62
  PIP or MHCB or                                                                                             Therapeu icModu e
       TMHU                                                                                                  Co f fo 0 62 Ho s
ICF not housed in   04/03/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                  12:50 00          1   1   0   0                                0   0 33    0     0    0     0.17   0.33   05     0   0.5
  PIP or MHCB or                                                                                             Therapeu icModu e
       TMHU                                                                                                  Conf for 0.17 Hours
ICF not housed in   04/08/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             13 00:00 Cel Front     0   1   0   0                                0   0 25    1     0    1      1     0.25   1.25   0   1.25
  PIP or MHCB or                                                                                             NonConf for 0 25
       TMHU                                                                                                       Hou s
ICF not housed in   04/10/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             16 00:00 Cel Front     0   1   0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                             NonConf for 0 08
       TMHU                                                                                                       Ho s
ICF not housed in   04/15/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             13 00:00 Cel Front     0   1   0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                             NonConf for 0 08
       TMHU                                                                                                       Ho s
ICF not housed in   04/16/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   ASU   ASU   ICF   3/17/2021 3:31:00 PM   3 .22             12 00:00 HoldingCe l   0   1   0   0                                0    0      0     0    0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                              NonConf for 0 25
       TMHU                                                                                                         Hou s
ICF not housed in   04/01/2021   Region I   SAC   PSU   PSU   EOP                                                                                   09:07:00 Standard Conf for   0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                            0 22 Hours
       TMHU
ICF not housed in   04/02/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87             09 00:00 Cel Front     0   1   0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                             NonConf for 0 08
       TMHU                                                                                                       Ho s
ICF not housed in   04/08/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87             1 26:00 Cel Front      0   1   0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                             NonConf for 0 08
       TMHU                                                                                                      Hou s
ICF not housed in   04/10/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87                                                                                 0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM   18.87              11:11:00 Standard     1   0   0   0                                0    0     0. 8   0   0. 8   1 22    0     1.22   0   1.22
  PIP or MHCB or                                                                                             Conf for 0.73 Hours
       TMHU




                                                                                                   Page 28
ICF not housed in   04/16/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM    18.87             10 15:00 Cel Front    0   1                                 0   0                                0   0 08   0   0   0    0     0.08   0.08    0     0.08
  PIP or MHCB or                                                                                              NonConf for 0 08
       TMHU                                                                                                        Ho s
ICF not housed in   04/17/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM    18.87                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM    18.87                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM    18.87                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I   SAC   PSU   PSU   ICF    /1/2021 11:5 :00 PM    18.87             08 55:00 Cel Front    0   1                                 0   0                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                              NonConf for 0.17
       TMHU                                                                                                        Ho s
ICF not housed in   03/16/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                                                                                                              0    0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36             09:00:00 NonConf                                                                                 0    0     0   2   2    0      0      0     2 25   2.25
  PIP or MHCB or                                                                                                or 0.25 Hours
       TMHU
ICF not housed in   03/19/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36                                                                                                              0    0     2   0   2    2      0      2      0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36                                                                                                              0    0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SQ    ML    PF    ICF   2/10 2021 12:03 00 PM   69.36             08 20:00 Cel Front    1   1    10:00 00 Standard Conf for   1   0                                0   0 33   1   1   2   1. 7   0.33   18      1     2.8
  PIP or MHCB or                                                                                              NonConf for 0 33                       0.17 Hours
       TMHU                                                                                                        Ho s
ICF not housed in   03/26/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36             08 00:00 Cel Front    0   1                                 0   0                                0   0 25   0   2   2    0     0.25   0.25    2     2.25
  PIP or MHCB or                                                                                              NonConf for 0 25
       TMHU                                                                                                         Ho s
ICF not housed in   03/27/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36             12 00:00 Cel Front    0   1                                 0   0                                0   0 25   0   0   0    0     0.25   0.25    0     0.25
  PIP or MHCB or                                                                                              NonConf for 0 25
       TMHU                                                                                                        Ho s
ICF not housed in   03/29/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                                           09:00 00 NonCof 0.50 Hours                                         0    0     0   2   2    0      0      0     2.5    2.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                  08: 8 00         1   0                                 0   0                                0    0     0   1   1   0 53    0     0.53    1     1.53
  PIP or MHCB or                                                                                              Therapeu icModu e
       TMHU                                                                                                   Conf for 0.53 Hours
ICF not housed in   03/31/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SQ    ML    PF    ICF   2/10/2021 12:03 00 PM   69.36                                   0   0   16 00:00 Conf or 0.25 Hours   1   0                                0    0     1   0   1   1 25    0     1.25    0     1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SQ    ML    DR    EOP                                                                                                                 11:00:00 Standard Conf for   0    0     0            0      0      0
  PIP or MHCB or                                                                                                                                                                          0 25 Hours
       TMHU
ICF not housed in   03/17/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38             08 20:00 Cel Front    0   1                                 0   0                                0   0 33   0   2   2    0     0.33   0.33    2     2.33
  PIP or MHCB or                                                                                              NonConf for 0 33
       TMHU                                                                                                        Ho s
ICF not housed in   03/23/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0            0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                   0   0    09 30:00 Cel Front NonCof    0   1                                0   0.17   0   0   0    0     0.17   0.17    0     0.17
  PIP or MHCB or                                                                                                                                    0.17 Hours
       TMHU
ICF not housed in   03/27/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38             09 00:00 Cel Front    0   1                                 0   0                                0   0 33   0   2   2    0     0.33   0.33    2     2.33
  PIP or MHCB or                                                                                              NonConf for 0 33
       TMHU                                                                                                        Hou s
ICF not housed in   03/30/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0            0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I   SQ    ML    DR    ICF   3/16 2021 11:3 :00 AM   35.38                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36                                                                                                              0    0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36                                                                                                              0    0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36             15 15:00 Cel Front    0   1                                 0   0                                0   0 25   0   2   2    0     0.25   0.25    2     2.25
  PIP or MHCB or                                                                                              NonConf for 0 25
       TMHU                                                                                                        Hou s
ICF not housed in   03/20/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36                                                                                                              0    0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I   SQ    ML    PF    ICF   3/ /2021 12:00:00 PM     7.36                                   0   0    09:00 00 Standard Conf for   1   0                                0    0     0   2   2   0.5     0     05      2     2.5
  PIP or MHCB or                                                                                                                                     0.50 Hours
       TMHU




                                                                                                    Page 29
ICF not housed in   03/23/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                                                                                            0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                  13:00:00 Standard    1   0                                 0   0          0                   0      0     2    2     0 75    0     0.75   2     2.75
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.75 Hours
       TMHU
ICF not housed in   03/27/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I    SQ                  ML   PF     ICF     3/ /2021 12:00:00 PM    7.36                                                                                                       0   0   12 30:00 Conf or 0.25 Hours   1   0          0                   0      0     1    1     0 25    0     0.25   1     1.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I    SQ                  ML   DR    EOPMod                                                                                                                                                                                           0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                 13: 5:00 Cel Front    0   1                                 0   0          0                  0 58    0     2    2      0     0.58   0.58   2     2.58
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 58
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/17/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                 12:00:00 NonConf                                                           0                   0     0.67   1   1.67   0 67    0     0.67   1.5   2.17
  PIP or MHCB or                                                                                                                                                                                    or 0.50 Hours
       TMHU
ICF not housed in   03/24/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                 13 2 :00 Cel Front    0   1                                 0   0          0                  0 33    0     2    2      0     0.33   0.33   2     2.33
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 33
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/27/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      1     1    2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                   07:00 00 Yard       0   1    09:10 00 Standard Conf for   1   0          0                   0      1     1    2     1. 2   0.25   1.67   1     2.67
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 25                      0. 2 Hours
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   04/02/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      2     0    2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      2     0    2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      1     1    2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                  12:07:00 Standard    1   0                                 0   0          0                   0      2     0    2     2.17    0     2.17   0     2.17
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.17 Hours
       TMHU
ICF not housed in   04/09/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      1     1    2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                 12 15:00 Cel Front    0   1                                 0   0          0                  0 25    0     0    0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 25
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   04/11/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      2     0    2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                 12: 5:00 Cel Front    0   1                                 0   0          0                  0.3     2     0    2      2     0.3    23     0     2.3
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 30
       TMHU                                                                                                                                                                                            Ho s
ICF not housed in   04/16/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      2     0    2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region I    SQ                  ML   PF     ICF     3/11/2021 : 2:00 PM     0.17                                                                                                                                                            0                   0      1     0    1      1      0      1     0      1
  PIP or MHCB or
       TMHU
       TMHU         03/16/2021   Region II   CCWF   Medium (A)   ML   VAR    EOP                                    3/16/2021 8 29:36 PM   3/17/2021 12: 6: 0 PM   0.68   VAR   EOP                18: 0:00 Cel Front   0   1                                 0   0          0   NSG at 08: 5   0 25    0     0    0      0     0.25   0.25   0     0.25
                                                                                                                                                                                                   NonConf for 0 25
                                                                                                                                                                                                         Ho s
     TMHU           03/17/2021   Region II   CCWF   Medium (A)   ML   VAR   MHCB     3/16/2021 7:1 :00 PM    0 61   3/16/2021 8 29:36 PM   3/17/2021 12: 6: 0 PM   0 68   VAR   EOP                09:00:00 Standard    2   0                                 0   0          0                   0      0     0    0      2      0      2     0      2
                                                                                                                                                                                                  Co f fo 1 00 Ho s
     TMHU           03/19/2021   Region II   CCWF   Medium (A)   ML   GP    MHCB     3/18/2021 11: 9 00 PM   0 39   3/19 2021 2 15:18 AM   3/20 2021 7: 9: 2 PM    1 73   GP    CCCMS              08 10:00 Cel Front   0   1                                 0   0          0                  0 33    0     0    0      0     0.33   0.33   0     0.33
                                                                                                                                                                                                   NonConf for 0 33
                                                                                                                                                                                                         Ho s
       TMHU         03/20/2021   Region II   CCWF   Medium (A)   ML   VAR   CCCMS                                   3/19 2021 2:15:18 AM    3/20 2021 7: 9: 2 PM   1 73   GP    CCCMS                                                                                        0                   0      0     0    0      0       0     0     0      0
       TMHU         03/31/2021   Region II   CCWF   Medium (A)   ML    GP    MHCB    3/31 2021 12:38:00 AM   5.38   3/31 2021 1:55: 6 AM   3/31 2021 11:50: 7 AM   0. 1   GP    CCCMS                                                                                        0                   0      0     0    0      0       0     0     0      0
ICF not housed in   03/16/2021   Region II   CMC                 ML   EOP     ICF     3/15/2021 1: 0:00 PM   3.05                                                                                                                                                     0 25   1                  0 25    0     0    0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                 ML   EOP    ICF     3/15/2021 1: 0:00 PM    3.05                                                                                                                                                     0 25   1                  0 25    0     0    0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU




                                                                                                                                                                                        Page 30
ICF not housed in   03/18/2021   Region II   CMC                ML     EOP     ICF   3/15/2021 1: 0:00 PM    3 05                                                                                1 27:00 HoldingCe l    0   1                                0   0   0 25   1   0 25   0   0   0    0     0.38   0.38   0   0.38
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0.13
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/16/2021   Region II   CMC                ASU   ASUHub   ICF   2/26/2021 12:23 00 PM   53.35                                                                                                                                                          0    0         0               0            0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ASU   ASUHub   ICF   2/26/2021 12:23 00 PM   53.35                                                                                                                                                          0    0     2   0   2    2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ASU   ASUHub   ICF   2/26 2021 12:23 00 PM   53.35                                                                                                                                                          0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC                ASU   ASUHub   ICF   2/26 2021 12:23 00 PM   53.35                                                                                                                                                          0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                08 30:00 Cel Front    0   1   09:00:00 Cel Front NonCof    0   1          0   1.5    0   3   3    0     1.5    15     3    .5
  PIP or MHCB or                                                                                                                                                                                  NonConf for 1 00                     0.50 Hours
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   04/13/2021   Region II   CMC                ASU   ASUHub   ICF   3/5 2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0            0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC                ASU   ASUHub   ICF   3/5 2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   3   3    0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC                ASU   ASUHub   ICF   3/5 2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   2   2    0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   2   2    0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                                                                                          0    0     0            0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC                ASU   ASUHub   ICF   3/5/2021 8:19:00 AM      6.52                                                                                10: 3:00 Standard     1   0                                0   0          0    0     2   0   2   2. 3    0     2. 3   0   2. 3
  PIP or MHCB or                                                                                                                                                                                 Conf for 0. 3 Hours
       TMHU
       TMHU         03/28/2021   Region II   CMC   Medium (A)   ML     EOP     EOP                                   3/28 2021 5:51:29 AM   3/28 2021 11: 3:   AM   0.2   MCB   MHCB              09 05:00 Cel Front    1   0                                0   0          0   0. 2   0   0   0   0. 2    0     0. 2   0   0. 2
                                                                                                                                                                                                 Co f fo 0 2 Ho s
ICF not housed in   03/16/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                 1 : 3:00 Standard     1   0                                0   0          0    0     0   0   0   0 23    0     0.23   0   0.23
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.23 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                 10:32:00 Standard     1   0                                0   0          0    0     0   0   0   0 08    0     0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.08 Hours
       TMHU
ICF not housed in   03/19/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                 10:1 :00 Standard     1   0                                0   0          0    0     0   0   0   0 37    0     0.37   0   0.37
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.37 Hours
       TMHU
ICF not housed in   03/23/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                15 27:00 Cel Front     0   1                                0   0          0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 08
       TMHU                                                                                                                                                                                           Ho s
ICF not housed in   03/26/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                 11:05:00 Standard     1   0                                0   0          0    0     0   0   0   0 27    0     0.27   0   0.27
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.27 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                 12:56:00 Standard     1   0                                0   0          0    0     0   0   0   0. 7    0     0. 7   0   0. 7
  PIP or MHCB or                                                                                                                                                                                 Conf for 0. 7 Hours
       TMHU
ICF not housed in   04/07/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                11 06:00 HoldingCe l   0   1                                0   0          0    0     0   0   0    0     0.15   0.15   0   0.15
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0.15
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   04/13/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                       0   0   09:30 00 Standard Conf for   1   0          0    0     1   0   1   0 25    1     1.25   0   1.25
  PIP or MHCB or                                                                                                                                                                                                                        0.25 Hours
       TMHU
ICF not housed in   04/15/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC                ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                                                                           0    0     1   0   1    0      1      1     0    1
  PIP or MHCB or
       TMHU




                                                                                                                                                                                       Page 31
ICF not housed in   04/17/2021   Region II   CMC   ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                               0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC   ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                               0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC   ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                                                                                                               0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC   ML     EOP     ICF    3/ 2021 5 18:00 PM      7.1                13:28:00 Standard    1   0                                0   0                                0    0     1     0   1     0 27    1     1.27   0   1.27
  PIP or MHCB or                                                                                                   Conf for 0.27 Hours
       TMHU
ICF not housed in   03/16/2021   Region II   CMC   ML     VAR     ICF   8 19/2020 9: 0 00 AM    210.95              13 5 :00 Cel Front   0   1                                0   0                                0   0 08    0    0    0     0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                    NonConf for 0 08
       TMHU                                                                                                              Ho s
ICF not housed in   03/17/2021   Region II   CMC   ML     VAR     ICF   8 19/2020 9: 0 00 AM    210.95                                                                                                             0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC   ML     VAR     ICF   8 19/2020 9: 0 00 AM    210.95                                                                                                             0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      3    0    3     3      0      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              10 59:00 Cel Front   0   1                                0   0                                0   0.1     1    0    1     1     0.1    1.1    0   1.1
  PIP or MHCB or                                                                                                    NonConf for 0.10
       TMHU                                                                                                              Hou s
ICF not housed in   03/18/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      5    0    .5    .5     0       5    0    .5
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      0    1    1     0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      1    0    1     1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      1    0    1     1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              10: 9:00 Cel Front   0   1                                0   0                                0   0.18    2    0    2     2     0.18   2.18   0   2.18
  PIP or MHCB or                                                                                                    NonConf for 0.18
       TMHU                                                                                                              Ho s
ICF not housed in   03/23/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      2    1    3     0      2      2     1    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36              10: :00 Standard     1   0                                0   0                                0    0      2    0   2     2 97    0     2.97   0   2.97
  PIP or MHCB or                                                                                                   Conf for 0.97 Hours
       TMHU
ICF not housed in   03/25/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     2.5   0   2.5   2.5     0     25     0   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0      2    1    3     0      2      2     1    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0     2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     1     0   1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              09:25:00 Standard    1   0   09:15 00 Standard Conf for   1   0                                0    0     0     3   3     0.7     0     07     3   3.7
  PIP or MHCB or                                                                                                   Conf for 0. 5 Hours                   0.25 Hours
       TMHU
ICF not housed in   03/30/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                09:03:00 Standard Conf for   0    0     2     0   2      2      0      2     0    2
  PIP or MHCB or                                                                                                                                                                              0 20 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0     0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              08: 0:00 Standard    1   0                                0   0                                0    0     3.5   0   3.5   3 72    0     3.72   0   3.72
  PIP or MHCB or                                                                                                   Conf for 0.22 Hours
       TMHU
ICF not housed in   04/02/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     1     0   1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0     2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0     1   1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              10:03:00 Standard    1   0                                0   0                                0    0     2     2         2. 2    0     2. 2   2    . 2
  PIP or MHCB or                                                                                                   Conf for 0. 2 Hours
       TMHU
ICF not housed in   04/06/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      3    0    3     1      2      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36                                                                                                             0    0      0    2    2     0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC   ASU   ASUHub   ICF   6/30/2020 12:05 00 PM   29 .36              08:52:00 Standard    1   0                                0   0                                0    0     3.5   0   3.5   3.9     0     39     0   3.9
  PIP or MHCB or                                                                                                   Conf for 0. 0 Hours
       TMHU
ICF not housed in   04/09/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0      0    1   1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0           0                 0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     1     0   1      0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              09:23:00 Standard    1   0                                0   0                                0    0     1     2   3     1.9     0     19     2   3.9
  PIP or MHCB or                                                                                                   Conf for 0.90 Hours
       TMHU
ICF not housed in   04/13/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                   0   0   10: 5 00 Standard Conf for   1   0                                0    0     2     0   2     0 25    2     2.25   0   2.25
  PIP or MHCB or                                                                                                                                         0.25 Hours
       TMHU
ICF not housed in   04/14/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0                0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              08:27:00 Standard    1   0                                0   0                                0    0      .5   0    .5   5 33    0     5.33   0   5.33
  PIP or MHCB or                                                                                                   Conf for 0.83 Hours
       TMHU
ICF not housed in   04/16/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0     2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     2     0   2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     1     0   1      0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36              08:25:00 Standard    1   0                                0   0                                0    0     0     2   2     0 52    0     0.52   2   2.52
  PIP or MHCB or                                                                                                   Conf for 0.52 Hours
       TMHU
ICF not housed in   04/20/2021   Region II   CMC   ASU   ASUHub   ICF   6/30 2020 12:05 00 PM   29 .36                                                                                                             0    0     0     2   2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC   ML     EOP     EOP                                                                                                                 12:57:00 Standard Conf for   0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                              0 25 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM     35.19                                                                                                              0    0      0    0    0     0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM     35.19               08: 5:00 Standard    1   0                                0   0                                0    0     0     0   0     0. 2    0     0. 2   0   0. 2
  PIP or MHCB or                                                                                                   Conf for 0. 2 Hours
       TMHU
ICF not housed in   03/19/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM     35.19                                                                                                              0    0     0     0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM     35.19                                                                                                              0    0     0     0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM     35.19                                                                                                              0    0     0     0   0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM     35.19               10:23:00 Standard    1   0                                0   0                                0    0     0     0   0     0 53    0     0.53   0   0.53
  PIP or MHCB or                                                                                                   Conf for 0.53 Hours
       TMHU




                                                                                                         Page 32
ICF not housed in   03/23/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19               13:33:00 Standard    1   0                               0   0                            0    0     0   0   0   0 35    0     0.35   0   0.35
  PIP or MHCB or                                                                                                  Conf for 0.35 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                    0   0   15 55:00 Cel Front NonCof   0   1                            0   0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                       0.08 Hours
       TMHU
ICF not housed in   04/02/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19               12:03:00 Standard    1   0                               0   0                            0    0     0   0   0   0 37    0     0.37   0   0.37
  PIP or MHCB or                                                                                                  Conf for 0.37 Hours
       TMHU
ICF not housed in   04/03/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19               10: 9:00 Standard    1   0                               0   0   11:52 00 Conf for 0.17   0    0     1   0   1   0 28    1     1.28   0   1.28
  PIP or MHCB or                                                                                                  Conf for 0.28 Hours                                                       Hours
       TMHU
ICF not housed in   04/07/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC   ML     EOP     ICF   3/16/2021 :09:00 PM    35.19                                                                                                         0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC   ASU   ASUHub   ICF   8/ /2020 12:20:00 PM   259.35                                                                                                        0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                        Page 33
ICF not housed in   04/18/2021   Region II   CMC             ASU   ASUHub   ICF    8/ /2020 12:20:00 PM    259.35                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC             ASU   ASUHub   ICF    8/ /2020 12:20:00 PM    259.35                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC             ASU   ASUHub   ICF    8/ /2020 12:20:00 PM    259.35                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
       TMHU         04/01/2021   Region II   CMC   Maximum   ML     EOP     EOP                                     /1/2021 8: 0 26 PM   /2 2021 9:   :58 AM   0.5   MCB   MHCB                                   0   0   08:30 00 Standard Conf for   1   0                            0    0      0     0    0     0 25    0     0.25   0   0.25
                                                                                                                                                                                                                                  0 25 Ho s
      TMHU          04/02/2021   Region II   CMC   Maximum   ML      PF     MHCB     1 2021 8 25:00 PM     13.57    /1/2021 8: 0 26 PM   /2 2021 9:   :58 AM   05    MCB   MHCB              07 50:00 Cel Front   0   1                                0   0                            0   0 33    0     0    0      0     0.33   0.33   0   0.33
                                                                                                                                                                                             NonConf for 0 33

ICF not housed in   03/16/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            11:30:00 Standard    1   0                                0   0                            0    0      0     0    0     0 87    0     0.87   0   0.87
  PIP or MHCB or                                                                                                                                                                            Conf for 0.87 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                           13:20:00 Conf or      1   0                                0   0                            0    0      0     0    0     0 82    0     0.82   0   0.82
  PIP or MHCB or                                                                                                                                                                               0.82 Hou s
       TMHU
ICF not housed in   03/19/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            13:57:00 Standard    1   0                                0   0                            0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                            Conf for 0.25 Hours
       TMHU
ICF not housed in   03/23/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                 0   0   09:15 00 Standard Conf for   1   0                            0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                                                  0.25 Hours
       TMHU
ICF not housed in   03/24/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                           12:3 :00 Conf or      1   0                                0   0                            0    0      0     0    0     0 77    0     0.77   0   0.77
  PIP or MHCB or                                                                                                                                                                               0.77 Hou s
       TMHU
ICF not housed in   03/25/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            11:25:00 Standard    1   0                                0   0                            0    0      0     0    0     1 02    0     1.02   0   1.02
  PIP or MHCB or                                                                                                                                                                            Conf for 1.02 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            08: 5:00 Standard    1   0                                0   0   11:00 00 Conf for 0.17   0    0      0     0    0     0 55    0     0.55   0   0.55
  PIP or MHCB or                                                                                                                                                                            Conf for 0.55 Hours                                                        Hours
       TMHU
ICF not housed in   04/07/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            11:26:00 Standard    1   0                                0   0                            0    0      0     1    1     1 08    0     1.08   1   2.08
  PIP or MHCB or                                                                                                                                                                            Conf for 1.08 Hours
       TMHU
ICF not housed in   04/09/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            1 :19:00 Standard    1   0                                0   0                            0    0      0     0    0     0 88    0     0.88   0   0.88
  PIP or MHCB or                                                                                                                                                                            Conf for 0.88 Hours
       TMHU
ICF not housed in   04/13/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                            11:17:00 Standard    1   0                                0   0                            0    0      0     1    1     0.9     0     09     1   1.9
  PIP or MHCB or                                                                                                                                                                            Conf for 0.90 Hours
       TMHU
ICF not housed in   04/15/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC             ML     EOP     ICF    12 23/2020 5:37 00 PM   118.13                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC             ASU   ASUHub   ICF    2 9/2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC             ASU   ASUHub   ICF    2 9/2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC             ASU   ASUHub   ICF    2 9/2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      3     0    3      2      1      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC             ASU   ASUHub   ICF    2 9/2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC             ASU   ASUHub   ICF    2 9 2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      2     0    2      0      2      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC             ASU   ASUHub   ICF    2 9 2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC             ASU   ASUHub   ICF    2 9 2021 11:03 00 AM     7.3                                                                                                   0   0   10 30:00 Cel Front NonCof    0   1                            0   0 25    3     0    3      2     1.25   3.25   0   3.25
  PIP or MHCB or                                                                                                                                                                                                                 0.25 Hours
       TMHU
ICF not housed in   03/23/2021   Region II   CMC             ASU   ASUHub   ICF    2 9 2021 11:03 00 AM     7.3                                                                              09:30:00 Standard    1   0                                0   0                            0    0     2 83   0   2.83   1.13    2     3.13   0   3.13
  PIP or MHCB or                                                                                                                                                                            Conf for 0.30 Hours
       TMHU
ICF not housed in   03/24/2021   Region II   CMC             ASU   ASUHub   ICF    2 9 2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC             ASU   ASUHub   ICF    2 9 2021 11:03 00 AM     7.3                                                                                                                                                                         0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU




                                                                                                                                                                                  Page 34
ICF not housed in   03/26/2021   Region II   CMC             ASU   ASUHub   ICF    2 9/2021 11:03 00 AM    7.3                                                                                                                                                      0    0     2   0   2    0      2      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC             ASU   ASUHub   ICF    2 9/2021 11:03 00 AM    7.3                                                                                                                                                      0    0     2   0   2    0      2      2     0    2
  PIP or MHCB or
       TMHU
       TMHU         03/28/2021   Region II   CMC   Maximum   ASU   ASUHub    ICF   2 9/2021 11:03 00 AM    7.3    3/28/2021 7 31:12 PM   3/29 2021 10:16 30 AM   0.61   ASUHub   ICF                                                                                0    0     1   0   1    1      0     1      0    1
       TMHU         03/29/2021   Region II   CMC   Maximum    ML     PF     MHCB   3/28/2021 7:12:00 PM   0.57    3/28/2021 7 31:12 PM   3/29 2021 10:16 30 AM   0.61   ASUHub   ICF                  08:00 00         1   0                                0   0   0    0     0   2   2   0.5     0     05     2   2.5
                                                                                                                                                                                                 Therapeu icModu e
                                                                                                                                                                                                 Co f fo 0 50 Ho s
ICF not housed in   03/30/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0         0               0            0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                    10:10:00 Standard    1   0   09:30 00 Standard Conf for   1   0   0    0     1   0   1   2 33    0     2.33   0   2.33
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.83 Hours                   0.50 Hours
       TMHU
ICF not housed in   04/02/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     2   0   2    2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                    10: 8:00 Standard    1   0                                0   0   0    0         0        .15    0      .15   0    .15
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.15 Hours
       TMHU
ICF not housed in   04/06/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     3   0   3    3      0      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0         0               0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     2   0   2    2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0         0               0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     1   0   1    0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     3   0   3    1      2      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                    11:25:00 Standard    1   0                                0   0   0    0     3   0   3   3.5     0     35     0   3.5
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.50 Hours
       TMHU
ICF not housed in   04/14/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     2   2        2      0      2     2
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     2   0   2    2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     2   0   2    2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     1   0   1    1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                                                                                      0    0         0               0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC             ASU   ASUHub   ICF    3 29/2021 8:51 00 AM   22.5                                                                                    08:30:00 Standard    1   0   10 15:00 Cel Front NonCof    0   1   0   0 25   0   0   0   0.5    0.25   0.75   0   0.75
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.50 Hours                  0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                   1 :25:00 Standard    1   0                                0   0   0    0     0   0   0   0.17    0     0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.17 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                   15:15:00 Standard    1   0                                0   0   0    0     0   0   0   0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.25 Hours
       TMHU
ICF not housed in   03/24/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                   10:35:00 Standard    1   0                                0   0   0    0     0   0   0   0.5     0     05     0   0.5
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.50 Hours
       TMHU
ICF not housed in   03/27/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC             ML     EOP     ICF    2 8/2021 10: 1 00 AM   71. 2                                                                                   09:10:00 Standard    1   0                                0   0   0    0     0   0   0   0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.25 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                   09: 5:00 Standard    1   0                                0   0   0    0     0   0   0   0 08    0     0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.08 Hours
       TMHU
ICF not housed in   04/07/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC             ML     EOP     ICF    2 8 2021 10: 1 00 AM   71. 2                                                                                   09:00:00 Standard    1   0                                0   0   0    0     0   0   0   0.17    0     0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                 Conf for 0.17 Hours
       TMHU




                                                                                                                                                                                       Page 35
ICF not housed in   04/09/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                   09:10:00 Standard    1   0                                0   0   11:55:00 Standard Conf for   0    0     1   0   1   0 03    1     1.03   0   1.03
  PIP or MHCB or                                                                                                                                                                                     Conf for 0.03 Hours                                                        0.12 Hours
       TMHU
ICF not housed in   04/15/2021   Region II   CMC                ML     EOP     ICF    2 8/2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC                ML     EOP     ICF    2 8 2021 10: 1 00 AM    71. 2                                                                                   08:35:00 Standard    1   0                                0   0                                0    0     1   0   1   0. 2    1     1. 2   0   1. 2
  PIP or MHCB or                                                                                                                                                                                     Conf for 0. 2 Hours
       TMHU
ICF not housed in   04/17/2021   Region II   CMC                ML     EOP     ICF    2 8 2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC                ML     EOP     ICF    2 8 2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC                ML     EOP     ICF    2 8 2021 10: 1 00 AM    71. 2                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC                ML     EOP     ICF    2 8 2021 10: 1 00 AM    71. 2                                                                                   08: 0:00 Standard    1   0                                0   0                                0    0     0   0   0   0 08    0     0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                     Conf for 0.08 Hours
       TMHU
       TMHU         03/24/2021   Region II   CMC   Medium (A)   ML     EOP     EOP                                     3/2 2021 1:35: 5 AM     3/2 /2021 12:23 10 PM   0. 5   EOP   EOP               08 30:00 Cel Front   1   1                                0   0                                0   0 77   0   0   0   0 77   0.22   0.98   0   0.98
                                                                                                                                                                                                     Co f fo 0 77 Ho s
      TMHU          04/02/2021   Region II   CMC   Medium (A)   ML      PF     MHCB     1 2021 8 5 :00 PM     10.58      /1/2021 9:00 20 PM      /2 2021 9:   :57 AM   0 53   MCB   MHCB              07 30:00 Cel Front   0   1                                0   0                                0   0 33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                      NonConf for 0 33

ICF not housed in   03/16/2021   Region II   CMC                ML     EOP     ICF     1 7 2021 3 00:00 PM    70.0                                                                                    1 : 8:00 Standard    1   0                                0   0                                0    0     0   0   0   0.17    0     0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                     Conf for 0.17 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ML     EOP     ICF     1 7 2021 3 00:00 PM    70.0                                                                                                                                                                                   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ML     EOP     ICF     1 7 2021 3 00:00 PM    70.0                                                                                                                                                                                   0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC                ASU   ASUHub   ICF     / /2021 12:57:00 PM    16.32                                                                                                        0   0   10:30 00 Standard Conf for   1   0                                0    0     0   0   0   0.5     0     05     0   0.5
  PIP or MHCB or                                                                                                                                                                                                                           0.50 Hours
       TMHU
ICF not housed in   04/16/2021   Region II   CMC                ASU   ASUHub   ICF     / /2021 12:57:00 PM    16.32                                                                                   09:17:00 Standard    1   0                                0   0                                0    0     0   0   0   1 22    0     1.22   0   1.22
  PIP or MHCB or                                                                                                                                                                                     Conf for 1.22 Hours
       TMHU
ICF not housed in   04/17/2021   Region II   CMC                ASU   ASUHub   ICF     / /2021 12:57:00 PM    16.32                                                                                                                                                                                  0    0     2   0   2    2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC                ASU   ASUHub   ICF     / /2021 12:57:00 PM    16.32                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC                ASU   ASUHub   ICF     / /2021 12:57:00 PM    16.32                                                                                                                                                                                  0    0     3   0   3    2      1      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC                ASU   ASUHub   ICF     / /2021 12:57:00 PM    16.32                                                                                                                                                                                  0    0     1   2   3    1      0      1     2    3
  PIP or MHCB or
       TMHU
       TMHU         03/22/2021   Region II   CMC   Medium (A)   ML     EOP     EOP                                     3 22/2021 11:5 :25 PM   3/23 2021 10: 8:23 AM   0. 5   MCB   MHCB             12:30:00 Standard     1   0   08:30 00 Standard Conf for   1   0                                0    0     0   0   0   0. 2    0     0. 2   0   0. 2
                                                                                                                                                                                                     Co f fo 0 17 Ho s                     0 25 Ho s
       TMHU         03/23/2021   Region II   CMC   Medium (A)   ML      PF     MHCB   3/22/2021 11:27 00 PM    9 55    3 22/2021 11:5 :25 PM   3/23 2021 10: 8 23 AM   0. 5   MCB   MHCB                                                                                                             0    0     0   0   0    0      0      0     0    0
ICF not housed in   03/16/2021   Region II   CMC                ML     EOP      ICF   12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                  10:00:00 Standard    1   0                                0   0                                0    0     0   0   0   0 33    0     0.33   0   0.33
  PIP or MHCB or                                                                                                                                                                                     Conf for 0.33 Hours
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                  08 15:00 Cel Front   0   1                                0   0                                0   0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                                      NonConf for 0 25
       TMHU                                                                                                                                                                                                Ho s
ICF not housed in   03/24/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC                ML     EOP     ICF    12/1 2020 10:58:00 AM   1 0. 1                                                                                                                                                                                 0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                   11 51:00 Cel Front   1   0                                0   0                                0   0. 8   0   0   0   0. 8    0     0. 8   0   0. 8
  PIP or MHCB or                                                                                                                                                                                     Conf for 0. 8 Hours
       TMHU
ICF not housed in   03/23/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                   11:55:00 Standard    1   0   10:30 00 Standard Conf for   1   0   13:22:00 Standard Conf for   0    0     0   0   0   0. 8    0     0. 8   0   0. 8
  PIP or MHCB or                                                                                                                                                                                     Conf for 0.15 Hours                   0.33 Hours                           0 08 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                           Page 36
ICF not housed in   04/03/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0     0.75   0   0.75    0     0.75   0.75   0   0.75
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                 13:1 :00 Standard    1   0                                0   0                                0    0      0     0    0     0.13    0     0.13   0   0.13
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.13 Hours
       TMHU
ICF not housed in   04/09/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                 13:27:00 Standard    1   0                                0   0                                0    0      0     0    0     0.13    0     0.13   0   0.13
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.13 Hours
       TMHU
ICF not housed in   04/13/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      1     0    1      0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC                ML     EOP     ICF     3/ 2021 1 19:00 PM      7.31                                                                                                                                                                                0    0     0.75   0   0.75    0     0.75   0.75   0   0.75
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC                ASU   ASUHub   ICF    1/27/2021 1:23:00 PM    83.31                                                                                                      0   0   09:15:00 Cel Front NonCof    0   1                                0   0 25    1     0    1      1     0.25   1.25   0   1.25
  PIP or MHCB or                                                                                                                                                                                                                        0.25 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ASU   ASUHub   ICF    1/27/2021 1:23:00 PM    83.31                                                                                                                                                                                0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ASU   ASUHub   ICF    1/27/2021 1:23:00 PM    83.31                                                                                                                                                                                0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
       TMHU         04/02/2021   Region II   CMC   Medium (A)    ML     EOP    EOP                                     /2/2021 7:30 11 PM      3/2021 11:26 26 AM    0.66   EOP   EOP                                                                                                              0    0      0     0    0      0      0      0     0    0
       TMHU         04/03/2021   Region II   CMC   Medium (A)    ML      PF    MHCB      2 2021 6 39:00 PM    0.67     /2/2021 7:30 11 PM      3/2021 11:26 26 AM    0.66   EOP   EOP                                                                                                              0    0      0     0    0      0      0      0     0    0
ICF not housed in   03/16/2021   Region II   CMC                ASU   ASUHub    ICF   1/26 2021 10:12:00 AM   53.33                                                                                                      0   0   09:30 00 Standard Conf for   1   0                                0    0     0.5    2   2.5    0 75    0     0.75   2   2.75
  PIP or MHCB or                                                                                                                                                                                                                         0.25 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ASU   ASUHub   ICF    1/26 2021 10:12:00 AM   53.33                                                                                 10: 2:00 Standard    1   0                                0   0                                0    0      2     0    2     2.18    0     2.18   0   2.18
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.18 Hours
       TMHU
ICF not housed in   03/18/2021   Region II   CMC                ASU   ASUHub   ICF    1/26 2021 10:12:00 AM   53.33                                                                                                                                                                                0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   CMC                ASU   ASUHub   ICF    1/26 2021 10:12:00 AM   53.33                                                                                                                                                                                0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
       TMHU         03/20/2021   Region II   CMC   Maximum      ASU   ASUHub    ICF   1/26 2021 10:12:00 AM   53.33   3/20/2021 6 01:05 PM   3/21 2021 10:0 :27 AM   0.67   MCB   MHCB                                                                                                             0    0      0     0    0      0      0      0     0    0
       TMHU         03/21/2021   Region II   CMC   Maximum       ML     PF     MHCB    3/20/2021 6:05:00 PM   2.73    3/20/2021 6 01:05 PM   3/21 2021 10:0 :27 AM   0.67   MCB   MHCB                                                                                                             0    0      0     0    0      0      0      0     0    0
ICF not housed in   03/31/2021   Region II   CMC                ASU   ASUHub    ICF   3/23/2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11 32:00 AM   28.38                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11 32:00 AM   28.38                                                                                 09:25:00 Standard    1   0                                0   0                                0    0      0     2    2     0 35    0     0.35   2   2.35
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.35 Hours
       TMHU
ICF not housed in   04/03/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11 32:00 AM   28.38                                                                                                                                                                                0    0      2     1    3      2      0      2     1    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                 09:32:00 Standard    1   0   09:00 00 Standard Conf for   2   0                                0    0      0     2    2     1 37    0     1.37   2   3.37
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.37 Hours                   0.50 Hours
       TMHU
ICF not housed in   04/06/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0            0                  0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0            0                  0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                 09:16:00 Standard    1   0                                0   0                                0    0      0                0 33    0     0.33        .33
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.33 Hours
       TMHU
ICF not housed in   04/10/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                 10:25:00 Standard    1   1                                0   0                                0    0      0     3    3     0.2    0.2    0.     3   3.
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.20 Hours
       TMHU
ICF not housed in   04/13/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      2     2           2      0      2     2
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                   09: 8:00 Standard Conf for   0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or                                                                                                                                                                                                                                                              0.12 Hours
       TMHU
ICF not housed in   04/15/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11:32:00 AM   28.38                                                                                                                                                                                0    0     3.5    0   3.5    3.5     0     35     0   3.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11:32:00 AM   28.38                                                                                 10:05:00 Standard    1   0                                0   0                                0    0      2     0    2     2 32    0     2.32   0   2.32
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.32 Hours
       TMHU
ICF not housed in   04/17/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11 32:00 AM   28.38                                                                                                                                                                                0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC                ASU   ASUHub   ICF    3/23/2021 11 32:00 AM   28.38                                                                                                                                                                                0    0      1     0    1      0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                 10 1 :00 Cel Front   0   1   09: 5 00 Standard Conf for   1   0                                0   0 02    2     2          0 25   2.02   2.27   2    .27
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 02                     0.25 Hours
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   04/20/2021   Region II   CMC                ASU   ASUHub   ICF    3/23 2021 11:32:00 AM   28.38                                                                                                                                                                                0    0      3     0    3      3      0      3     0    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC                ML     EOP     ICF    2/18 2021 11:17:00 AM   61.39                                                                                                                                                                                0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC                ML     EOP     ICF    2/18 2021 11:17:00 AM   61.39                                                                                                      0   0   10:00 00 Standard Conf for   1   0                                0    0      0     0    0     0.17    0     0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                                                         0.17 Hours
       TMHU




                                                                                                                                                                                         Page 37
ICF not housed in   04/13/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16                                     0   0    10:00 00 Standard Conf for   1   0                                0    0     0    0   0     0.5     0     05       0   0.5
  PIP or MHCB or                                                                                                                                            0.50 Hours
       TMHU
ICF not housed in   04/14/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16               10:30:00 Standard     1   0                                 0   0                                0    0          0         5 02    0     5.02     0   5.02
  PIP or MHCB or                                                                                                    Conf for 1.02 Hours
       TMHU
ICF not housed in   04/15/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16                                                                                                                0    0      5   0    .5    .5     0          5   0    .5
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16                                                                                                                0    0     0    2   2      0      0      0       2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16                                                                                                                0    0     0    1   1      0      0      0       1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16               09:27:00 Standard     1   0                                 0   0                                0    0     2    2         2.      0     2.       2    .
  PIP or MHCB or                                                                                                    Conf for 0. 0 Hours
       TMHU
ICF not housed in   04/20/2021   Region II   CMC   ASU   ASUHub   ICF      5 2021 : 7:00 PM      15.16                                                                                                                0    0     0    1   1      0      0      0       1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   CMC   ML     EOP     ICF   12 22/2020 11 17:00 AM   119.39                                                                                                               0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC   ASU   ASUHub   ICF   12 22/2020 11 17:00 AM   119.39                                                                                                               0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                     0   0    10:00 00 Standard Conf for   1   0                                0    0     0    0   0     0.5     0     05       0   0.5
  PIP or MHCB or                                                                                                                                            0.50 Hours
       TMHU
ICF not housed in   03/19/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26              12: 0:00 HoldingCe l   0   1                                 0   0                                0    0     0    0   0      0     0.08   0.08     0   0.08
  PIP or MHCB or                                                                                                     NonConf for 0 08
       TMHU                                                                                                                Hou s
ICF not housed in   03/26/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26               08:30:00 Standard     2   0                                 0   0                                0    0     0    0   0     0 68    0     0.68     0   0.68
  PIP or MHCB or                                                                                                    Conf for 0. 0 Hours
       TMHU
ICF not housed in   03/27/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26               10:19:00 Standard     1   0                                 0   0   1 :05:00 Standard Conf for   0    0     0    0   0     0.12    0     0.12     0   0.12
  PIP or MHCB or                                                                                                    Conf for 0.12 Hours                                                          0 08 Hours
       TMHU
ICF not housed in   03/31/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC   ML     EOP     ICF    2 3 2021 2 26:00 PM     76.26                                     0   0   13 30:00 Conf or 0.25 Hours   1   0                                0    0     0    0   0     0 25    0     0.25     0   0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   CMC   ASU   ASUHub   ICF   2/22/2021 11:55:00 AM    57.37                                                                                                                0    0     3    0   3      3      0      3       0    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   CMC   ASU   ASUHub   ICF   2/22/2021 11 55:00 AM    57.37                                     0   0    10 00:00 Cel Front NonCof    0   1                                0   0 25   2    0   2      2     0.25   2.25     0   2.25
  PIP or MHCB or                                                                                                                                           0.25 Hours
       TMHU
ICF not housed in   03/18/2021   Region II   CMC   ASU   ASUHub   ICF   2/22/2021 11 55:00 AM    57.37               10: :00 Standard      1   0                                 0   0                                0    0     2    0   2     0 68    2     2.68     0   2.68
  PIP or MHCB or                                                                                                    Conf for 0.68 Hours
       TMHU
ICF not housed in   03/19/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     2    0   2      0      2      2       0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     1    0   1      1      0      1       0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     2    2          0      2      2       2
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     2    0   2      0      2      2       0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37               10 30:00 Cel Front    0   1                                 0   0                                0   0 52   1    2   3      1     0.52   1.52     2   3.52
  PIP or MHCB or                                                                                                     NonConf for 0 52
       TMHU                                                                                                               Ho s
ICF not housed in   03/25/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37               11 05:00 Cel Front    0   1                                 0   0                                0   0.17   35   0   3.5   3.5    0.17   3.67     0   3.67
  PIP or MHCB or                                                                                                     NonConf for 0.17
       TMHU                                                                                                               Ho s
ICF not housed in   03/26/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     1    0   1      0      1      1       0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     1    0   1      1      0      1       0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     1    0   1      1      0      1       0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     3    0   3      2      1      3       0    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     3    0   3      3      0      3       0    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37               11:03:00 Standard     1   0    10:00 00 Standard Conf for   1   0                                0    0     2    0   2     0 38    2     2.38     0   2.38
  PIP or MHCB or                                                                                                    Conf for 0.13 Hours                     0.25 Hours
       TMHU
ICF not housed in   04/02/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     3    0   3      3      0      3       0    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     1    0   1      1      0      1       0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0     0    0   0      0      0      0       0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37                                                                                                                0    0          0          0                     0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   CMC   ASU   ASUHub   ICF   2/22 2021 11:55:00 AM    57.37               10:30:00 Standard     2   0                                 0   0                                0    0     3    0   3             0              0
  PIP or MHCB or                                                                                                    Conf for 0.50 Hours
       TMHU




                                                                                                          Page 38
ICF not housed in   04/07/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      3     0      3     1      2      3     0      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      3     0      3     3      0      3     0      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      2     0      2     2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      1     0      1     1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      1     0      1     0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0            0            0                   0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      0     1      1     0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0            0                   0            0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37             11: 5:00 Cel Front   0   1                                0   0                                0   0. 2   35     0     3.5    3.5   0. 2   3.92   0     3.92
  PIP or MHCB or                                                                                                     NonConf for 0. 2
       TMHU                                                                                                               Hou s
ICF not housed in   04/16/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      2     2            2      0      2     2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      2     0      2     2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0     0.75   0     0.75   0     0.75   0.75   0     0.75
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      3     0      3     1      2      3     0      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC    ASU   ASUHub    ICF    2/22 2021 11:55:00 AM   57.37                                                                                                            0    0      0     2      2     0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   CMC    ASU   ASUHub    ICF      /7/2021 9:39:00 AM    13. 6                                  0   0   09:30 00 Standard Conf for   1   0                                0    0      0     0      0     0.5    0     05     0     0.5
  PIP or MHCB or                                                                                                                                          0.50 Hours
       TMHU
ICF not housed in   04/16/2021   Region II   CMC    ASU   ASUHub    ICF      /7/2021 9:39:00 AM    13. 6             13 00:00 Cel Front   0   1                                0   0                                0   0 33    0     0      0     0     0.33   0.33   0     0.33
  PIP or MHCB or                                                                                                     NonConf for 0 33
       TMHU                                                                                                               Ho s
ICF not housed in   04/17/2021   Region II   CMC    ASU   ASUHub    ICF      /7 2021 9:39:00 AM    13. 6                                                                                                            0    0      0     2      2     0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   CMC    ASU   ASUHub    ICF      /7 2021 9:39:00 AM    13. 6                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   CMC    ASU   ASUHub    ICF      /7/2021 9:39:00 AM    13. 6                                                                                                            0    0      0     3      3     0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   CMC    ASU   ASUHub    ICF      /7/2021 9:39:00 AM    13. 6                                                                                                            0    0      1     2      3     1      0      1     2      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   SVSP   ASU    SRH     EOP                                                                                                                 09: 5:00 Standard Conf for   0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                               0 58 Hours
       TMHU
ICF not housed in   03/25/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12             09 35:00 Cel Front   0   1                                0   0                                0   0 05    0     1.5   1.5    0     0.05   0.05   1.5   1.55
  PIP or MHCB or                                                                                                     NonConf for 0 05
       TMHU                                                                                                               Ho s
ICF not housed in   03/31/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12             08: 5:00 Cel Front   0   1                                0   0                                0   0.1     0     1.5   1.5    0     0.1    0.1    1.5   1.6
  PIP or MHCB or                                                                                                     NonConf for 0.10
       TMHU                                                                                                               Hou s
ICF not housed in   04/07/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12             09 15:00 Cel Front   0   1                                0   0                                0   0 08    0     1.5   1.5    0     0.08   0.08   1.5   1.58
  PIP or MHCB or                                                                                                     NonConf for 0 08
       TMHU                                                                                                               Ho s
ICF not housed in   04/14/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   SVSP   ASU    SRH      ICF    3/2 /2021 5: 7:00 PM    27.12             08 50:00 Cel Front   0   1                                0   0                                0   0 08    0     1.5   1.5    0     0.08   0.08   1.5   1.58
  PIP or MHCB or                                                                                                     NonConf for 0 08
       TMHU                                                                                                               Hou s
ICF not housed in   03/26/2021   Region II   SVSP   ML     VAR      ICF    12/3 2019 10:37:00 AM   78.97                                                                                                            0    0      0     0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ACUTE not housed    04/20/2021   Region II   SVSP   ML     CTC     CCCMS                                                                                                               12:10:00 Bedside Conf for    0    0      0     0      0     0      0      0     0      0
in PIP or MHCB or                                                                                                                                                                             0 33 Hours
       TMHU




                                                                                                           Page 39
     TMHU           03/23/2021   Region II   SVSP   Maximum      ASU   SRH   MHCB    3/22/2021 11:   00 PM    0. 2    3/23/2021 12:33: 2 AM   3/23 2021 5:01:18 PM   0 69   SRH   CCCMS              09:00:00 Standard     1   0                                0   0                                       0                   0     0   0     0     0.5     0     05     0     0.5
                                                                                                                                                                                                    Co f fo 0 50 Ho s
ICF not housed in   03/16/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                  1 : 0:00 Cel Front     0   1                                0   0                                       0                  0.1    0   0     0      0     0.1    0.1    0     0.1
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0.10
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/18/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                 11:15 00 NonCof 1.00 Hours                                               0                   0     0   0     0      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                  1 15:00 Cel Front      0   1                                0   0                                       0                  0.17   0   0     0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0.17
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/25/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                      09:15:00 Standard Conf for          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                0 25 Hours
       TMHU
ICF not housed in   03/26/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                  13 25:00 Cel Front     0   1                                0   0                                       0                  0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   03/27/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                  1 20:00 Cel Front      0   1                                0   0                                       0                  0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/31/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                  13: 0:00 Cel Front     0   1                                0   0                                       0                  0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   04/03/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   SVSP                ML    EOP    ICF     3 5 2021 7 38:00 PM     6.05                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   SVSP                ASU   SRH   EOP                                                                                                                    16 13:00 Cel Front     0   1                                0   0   10: 8:00 Standard Conf for          0                  0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08                                                            0.15 Hours
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   04/15/2021   Region II   SVSP                ASU   SRH    ICF     /1 /2021 3:26:00 PM     17                                                                                                                                                                                            0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ACUTE not housed    04/16/2021   Region II   SVSP                ASU   SRH    ICF     /1 /2021 3:26:00 PM     17                                                                                                                                                                                            0                   0     0   0     0      0      0      0     0      0
in PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   SVSP                ASU   SRH    ICF     /1 /2021 3:26:00 PM     17                                                                                                                                                                                            0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ACUTE not housed    04/17/2021   Region II   SVSP                ASU   SRH   ACUTE     16/2021 9:10 00 AM      . 8                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/18/2021   Region II   SVSP                ASU   SRH   ACUTE     16/2021 9:10 00 AM      . 8                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/19/2021   Region II   SVSP                ASU   SRH   ACUTE     16/2021 9:10 00 AM      . 8                                                                                  1 : 0:00 Conf or       1   0                                0   0                                       0                   0     0   0     0     0 33    0     0.33   0     0.33
in PIP or MHCB or                                                                                                                                                                                      0.33 Hou s
       TMHU
ICF not housed in   03/16/2021   Region II   SVSP                ML    EOP    ICF    2/18/2021 12:28 00 PM   61.3                                                                                    09:08:00 Standard     1   0                                0   0                                       0                   0     1   0     1     0 62    1     1.62   0     1.62
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.62 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   SVSP                ML    EOP    ICF    2/18 2021 12:28 00 PM   61.3                                                                                                                                                                                           0                   0     1   0     1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   SVSP                ML    EOP    ICF    2/18 2021 12:28 00 PM   61.3                                                                                                                                                       11:3 :00 Standard Conf for          0                   0     1   0     1      0      1      1     0      1
  PIP or MHCB or                                                                                                                                                                                                                                                                0 33 Hours
       TMHU
ICF not housed in   03/19/2021   Region II   SVSP                ML    EOP    ICF    2/18 2021 12:28 00 PM   61.3                                                                                                                                                                                           0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   SVSP                ML    EOP    ICF    2/18 2021 12:28 00 PM   61.3                                                                                                                                                                                           0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   SVSP                ML    EOP    ICF    2/18 2021 12:28 00 PM   61.3                                                                                                                                                                                           0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   SVSP                ML    EOP    ICF    2/18 2021 12:28 00 PM   61.3                                                                                                                                                                                           0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/19/2021   Region II   SVSP   Medium (A)   ML    SNY   MHCB    3/18/2021 6:02:00 PM    10.71    3/18/2021 8 30:50 PM    3/19 2021 3:2 :25 PM   0.79   MCB   MHCB               10:11:00 Standard     1   0                                0   0                                       0   NSG at 07: 5    0     0   0     0     0 28    0     0.28   0     0.28
                                                                                                                                                                                                    Co f fo 0 28 Ho s
ICF not housed in   03/16/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                  12 10:00 HoldingCe l   1   0                                0   0                                       0                   0     0   1.5   1.5   0.5     0     05     1.5    2
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.50 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                                                                                       10:10 00 Conf for 0.17             0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                 Hours
       TMHU
ICF not housed in   03/18/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   SVSP                ASU   SRH    ICF    2/17/2021 6:18:00 PM     62.1                                                                                                                                                                                          0                   0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   SVSP                ML    CTC    ICF    12/ /2020 1:18:00 PM    137.31                                                                                                                                                                                  0 25   1                  0 25   0   0     0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   SVSP                ML    CTC    ICF    12/ /2020 1:18:00 PM    137.31                                                                                                                                                                                  0 25   1                  0 25   0   0     0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   SVSP                ML    CTC    ICF    12/ /2020 1:18:00 PM    137.31                                                                                                                                                                                   1     1                   0     0   0     0      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   SVSP                ML    CTC    ICF    12/ /2020 1:18:00 PM    137.31                                                                                                                                                                                  0 25   1                  0 25   0   0     0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU




                                                                                                                                                                                          Page 40
ICF not housed in   03/20/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0      0     0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                         1   1    0     0   0     0      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   SVSP                ML    CTC   ICF    12/ /2020 1:18:00 PM   137.31                                                                                                                                                                             0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/26/2021   Region II   SVSP   Medium (A)   ML    EOP   EOP                                    3/26/2021 6 20:29 PM   3/27 2021 3: 6:57 PM   0 89   MHCB                                                                                                                 0    0     0   0     0      0      0     0      0      0
       TMHU         03/27/2021   Region II   SVSP   Medium (A)   ML    SNY   MHCB   3/26/2021 6:01:00 PM   16.73    3/26/2021 6 20:29 PM   3/27 2021 3: 6:57 PM   0 89   MHCB              11:09:00 Standard    1   0                                0   0                                    0    0     0   0     0     0.3     0     03     0     0.3
                                                                                                                                                                                          Co f fo 0 30 Ho s
ICF not housed in   03/24/2021   Region II   SVSP                ASU   SRH   EOP                                                                                                           09:05:00 Standard    1   0                                0   0   09:05:00 Standard Conf for       0    0     0   0     0     0 07    0     0.07   0     0.07
  PIP or MHCB or                                                                                                                                                                          Conf for 0.07 Hours                                                        0 67 Hours
       TMHU
ICF not housed in   03/25/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                           11:20:00 Standard    1   0                                0   0                                    0    0     0   0     0     0 67    0     0.67   0     0.67
  PIP or MHCB or                                                                                                                                                                          Conf for 0.67 Hours
       TMHU
ICF not housed in   03/30/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   1.5   1.5    0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                           13:15:00 Standard    1   0                                0   0                                    0    0     0   0     0     0 77    0     0.77   0     0.77
  PIP or MHCB or                                                                                                                                                                          Conf for 0.77 Hours
       TMHU
ICF not housed in   04/02/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                           11:25:00 Standard    1   0                                0   0                                    0    0     0   0     0     0.5     0     05     0     0.5
  PIP or MHCB or                                                                                                                                                                          Conf for 0.50 Hours
       TMHU
ICF not housed in   04/06/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                          09 35:00 Cel Front    0   1                                0   0                                    0   0 08   0   1.5   1.5    0     0.08   0.08   1.5   1.58
  PIP or MHCB or                                                                                                                                                                          NonConf for 0 08
       TMHU                                                                                                                                                                                    Ho s
ICF not housed in   04/07/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                           1 :55:00 Standard    1   0                                0   0                                    0    0     0   0     0     0 33    0     0.33   0     0.33
  PIP or MHCB or                                                                                                                                                                          Conf for 0.33 Hours
       TMHU
ICF not housed in   04/09/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM    27.16                                                                                                        10:15 00 NonCof 0.50 Hours                                            0    0     0   0     0      0      0      0     0.5   0.5
  PIP or MHCB or
       TMHU




                                                                                                                                                                                Page 41
ICF not housed in   04/10/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                 09 08:00 Cel Front    0   1                                0   0          0                               0 05   0   0     0      0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 05
       TMHU                                                                                                                                                                                            Ho s
ICF not housed in   04/13/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   1.5   1.5    0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                 19 15:00 Cel Front    0   1                                0   0          0                               0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 08
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   04/16/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                       0   0   09 23:00 Therapeut cModule   1   0          0                                0     0   0     0     0.18    0     0.18   0     0.18
  PIP or MHCB or                                                                                                                                                                                                                    Conf or 0.18 Hours
       TMHU
ICF not housed in   04/17/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                  09:18:00 Standard    1   0                                0   0          0                                0     0   0     0     0 07    0     0.07   0     0.07
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.07 Hours
       TMHU
ICF not housed in   04/20/2021   Region II   SVSP                ASU   SRH   ICF    3/2 /2021 :55:00 PM     27.16                                                                                                                                                           0                                0     0   1.5   1.5    0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                   0 25   1                               0 25   0   0     0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                   0 25   1                                0     0   0     0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   SVSP                ML    CTC   ICF    12/1/2020 1:10:00 PM    1 0.32                                                                                                                                                          0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/20/2021   Region II   SVSP   Medium (A)   ML    EOP   MHCB   3/19/2021 10:52 00 PM    0.77    3/20/2021 12:26:30 AM   3/20 2021 6: 0:10 PM   0.76   EOP   EOP               17:07:00 Standard    1   0                                0   0          0   NSG at 08:00 NSG at 16 15    0     0   0     0     0 25    0     0.25   0     0.25
                                                                                                                                                                                                  Co f fo 0 25 Ho s
     TMHU           03/27/2021   Region II   SVSP   Maximum      ASU   SRH   EOP                                     3/27/2021 8 18:57 PM    3/28 2021 3: 3:15 PM   0 81   SRH   MHCB                                                                                       0                                0     0   0     0      0      0      0     0      0
     TMHU           03/28/2021   Region II   SVSP   Maximum       ML   SNY   MHCB   3/27/2021 7: 5:00 PM     0 62    3/27/2021 8 18:57 PM    3/28 2021 3: 3:15 PM   0 81   SRH   MHCB              1 :10:00 Standard    2   0                                0   0          0                                0     0   0     0     0 67    0     0.67   0     0.67
                                                                                                                                                                                                  Co f fo 0 33 Ho s
ICF not housed in   03/16/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                  09:38:00 Standard    1   0                                0   0          0                                0     0   0     0     0.3     0     03     0     0.3
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.30 Hours
       TMHU
ICF not housed in   03/17/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                 12 58:00 Cel Front    0   1                                0   0          0                               0 07   0   2     2      0     0.07   0.07   2     2.07
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 07
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/19/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                  09:13:00 Standard    1   0                                0   0          0                                0     0   1     1     0.13    0     0.13   1     1.13
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.13 Hours
       TMHU
ICF not housed in   03/23/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   SVSP                ML    EOP   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                  09: 3:00 Standard    1   0                                0   0          0                                0     0   2     2     0.1     0     0.1    2     2.1
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.10 Hours
       TMHU
ICF not housed in   03/25/2021   Region II   SVSP                ML    SNY   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region II   SVSP                ML    SNY   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                 10 10:00 Cel Front    0   1                                0   0          0                               0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 08
       TMHU                                                                                                                                                                                            Ho s
ICF not housed in   04/09/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   SVSP                ASU   SRH   ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                           0                                0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                        Page 42
ICF not housed in   04/12/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0     15     0     1.5    1.5     0     15     0     1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   SVSP                ASU   SRH    ICF    2/25 2021 10:53:00 AM   5 . 1                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/24/2021   Region II   SVSP   Medium (A)   ML    SNY   CCCMS                                   3/2 /2021 5 10:50 PM    3/25 2021 3:50:59 PM    09     SNY   CCCMS                                                                                 0                                0      0     0      0      0      0      0     0      0
       TMHU         03/25/2021   Region II   SVSP   Medium (A)   ML    SNY    MHCB   3/2 /2021 :19:00 PM     0.87    3/2 /2021 5 10:50 PM    3/25 2021 3:50:59 PM    0.9    SNY   CCCMS              12:05:00 Standard     1   0   0   0                                0                                0      0     0      0     0 33    0     0.33   0     0.33
                                                                                                                                                                                                    Co f fo 0 33 Ho s
     TMHU           03/30/2021   Region II   SVSP   Maximum      ASU   SRH   CCCMS                                   3/30/2021 9 13:29 PM    3/31 2021 6:56:23 PM    0.9    MCB   MHCB                                                                                  0                                0      0     0      0      0      0      0     0      0
     TMHU           03/31/2021   Region II   SVSP   Maximum       ML   SNY    MHCB   3/30/2021 9:00:00 PM    2 57    3/30/2021 9 13:29 PM    3/31 2021 6:56:23 PM    0.9    MCB   MHCB               11:08:00 Standard     1   0   0   0                                0                                0      0     0      0     0 37    0     0.37   0     0.37
                                                                                                                                                                                                    Co f fo 0 37 Ho s
     TMHU           03/16/2021   Region II   SVSP   Medium (A)   ML    SNY   MHCB    3/15/2021 9:0 :00 PM    0 58    3 15/2021 10: 9:03 PM   3/16 2021 8: 1:56 PM    0 91   GP    CCCMS                                                                                 0   NSG at 08:30                 0      0     0      0      0      0      0     0      0

     TMHU           03/29/2021   Region II   SVSP   Medium (A)   ML    SNY   MHCB    3 29/2021 : 6 00 AM     0 23    3/29 2021 5 37:51 AM    3/29 2021 3:53:58 PM    0. 3   SNY    GP                09 50:00 Standard     1   0   0   0                                0                                0      0     0      0     0.5     0     05     0     0.5
                                                                                                                                                                                                    Co f fo 0 50 Ho s
     TMHU           03/24/2021   Region II   VSP    Medium (A)   ML    EOP   EOP                                     3/2 /2021 3 50:36 PM    3/2 2021 5:39:01 PM     0 08         MHCB               11:00:00 Standard     2   0   0   0                                0                                0     1.98   0     1.98   2 65    0     2.65   0     2.65
                                                                                                                                                                                                    Co f fo 0 50 Ho s
     TMHU           03/22/2021   Region II   VSP    Medium (A)   ML    EOP   EOP                                     3/22/2021 1:   :10 PM   3/22 2021 2:13:55 PM    0 02         MHCB              12 25:00 HoldingCe l   1   0   0   0                                0   NSG at 16: 1                 0      0     0      0     0 33    0     0.33   0     0.33
                                                                                                                                                                                                    Conf for 0.33 Hours

     TMHU           03/29/2021   Region II   VSP    Medium (A)   ML    PF     GP                                     3 29/2021 12:17:53 PM   3/29 2021 3:59:55 PM    0.15         MHCB              11:35:00 Yard Conf     1   0   0   0                                0                                0      0     0      0     0 33    0     0.33   0     0.33
                                                                                                                                                                                                       fo 0 33 Ho s
     TMHU           03/18/2021   Region II   VSP    Medium (A)   ML    EOP   EOP                                     3/18/2021   05:39 PM    3/18 2021 7:17: 9 PM    0.13         MHCB               13: 8:00 Standard     2   0   0   0   13:25:00 Standard Conf for   0   NSG at 16: 1                 0      3     0      3     3 68    0     3.68   0     3.68
                                                                                                                                                                                                    Co f fo 0 52 Ho s                              0 17 Ho s
      TMHU          04/01/2021   Region II   VSP    Medium (A)   ML    PF    MHCB      /1 2021 9: 7:00 AM    6 05     /1/2021 11 33:03 AM      1/2021   00:56 PM     0.19         MHCB                    09:15 00         1   0   0   0                                0                                0      0     0      0     0. 2    0     0. 2   0     0. 2
                                                                                                                                                                                                    Therapeu icModu e

     TMHU           04/01/2021   Region II   VSP    Medium (A)   ML    PF    CCCMS                                     /1/2021 :17 59 PM      /2/2021 12:02:11 PM    0 82         MHCB              1 :15:00 Standard      1   1   0   0                                0                                0      0     0      0     0 25   0.98   1.23   0     1.23
                                                                                                                                                                                                    NonConf for 0 98

     TMHU           04/02/2021   Region II   VSP    Medium (A)   ML    VAR   MHCB      1 2021 3: 0:00 PM     6 78      /1/2021 :17 59 PM      /2/2021 12:02:11 PM    0 82         MHCB                                                                                  0   NSG at 07:00                 0      0     0      0      0      0      0     0      0

ICF not housed in   03/16/2021   Region II   VSP                 ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   VSP                 ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12                                                                                                                                                      0                                0      1     0      1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   VSP                 ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12                                                                                   08:15:00 Standard     2   0   0   0    11:05 00 Conf for 0.12      0                                0      0     0      0     0 75    0     0.75   0     0.75
  PIP or MHCB or                                                                                                                                                                                    Conf for 0.25 Hours                             Hours
       TMHU
ICF not housed in   03/19/2021   Region II   VSP                 ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12                                                                                                                                                      0                                0      1     1      2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   VSP                 ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   VSP                 ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12                                                                                                                                                      0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/22/2021   Region II   VSP    Maximum      ML    EOP    ICF    2/25 2021 11:36:00 AM   25.12   3/22/2021 3 58:57 PM    3/22 2021 5:19:58 PM    0.06         MHCB              1 15:00 HoldingCe      0   1   0   0                                0                                0      0     0      0      0     0.1    0.1    0     0.1
                                                                                                                                                                                                     NonConf for 0.10
                                                                                                                                                                                                          Hou s
     TMHU           03/19/2021   Region II   VSP    Medium (A)   ML    EOP   EOP                                     3/19/2021 6 15:03 PM    3/20 2021 3:09:56 PM    0.87         MHCB                                                                                  0                                0      1     0      1      1      0      1     0      1
     TMHU           03/20/2021   Region II   VSP    Medium (A)   ML    VAR   MHCB    3/19/2021 6:13:00 PM    10.63   3/19/2021 6 15:03 PM    3/20 2021 3:09:56 PM    0.87         MHCB                                                                                  0                                0      0     0      0      0      0      0     0      0
     TMHU           03/18/2021   Region II   VSP    Medium (A)   ML    EOP   EOP                                     3/18 2021 8:23:19 AM    3/18/2021 12:51 19 PM   0.19         MHCB              07: 5:00 Standard      1   0   0   0                                0   NSG at 09:23 NSG at 16: 1    0      0     1      1     0 25    0     0.25   1     1.25
                                                                                                                                                                                                    Co f fo 0 25 Ho s
ICF not housed in   03/16/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                    11 05:00 Cel Front    0   1   0   0                                0                               0 08    0     0      0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                     NonConf for 0 08
       TMHU                                                                                                                                                                                                Ho s
ICF not housed in   03/17/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                   12 10:00 Cel Front     0   1   0   0                                0                               0 08    0     0      0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/26/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                   12: 8:00 Cel Front     0   1   0   0                                0                               0 05    0     0      0      0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/31/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   VSP                 ML    EOP    ICF    2/16/2021 1:38:00 PM    63.3                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   VSP                 ML    VAR    ICF    2/25 2021 10:15:00 AM    2.1                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   VSP                 ML    VAR    ICF    2/25 2021 10:15:00 AM    2.1                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                          Page 43
ICF not housed in   03/18/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                           12: 6:00 Standard    1   0                                0   0                                0                   0     0   0   0   0 73    0     0.73   0   0.73
  PIP or MHCB or                                                                                                                                                                           Conf for 0.73 Hours
       TMHU
ICF not housed in   03/23/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region II   VSP                ML    VAR    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                             11:27:00 Standard Conf for   0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                      0 27 Hours
       TMHU
ICF not housed in   03/26/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II   VSP                ML    EOP    ICF     2/25/2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Region II   VSP                ML    EOP    ICF     2/25/2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II   VSP                ML    EOP    ICF     2/25/2021 10:15:00 AM    2.1                                                                           11:01:00 Standard    1   0                                0   0                                0                   0     0   0   0   0 32    0     0.32   0   0.32
  PIP or MHCB or                                                                                                                                                                           Conf for 0.32 Hours
       TMHU
ICF not housed in   04/02/2021   Region II   VSP                ML    EOP    ICF     2/25/2021 10 15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                                                                                                                          0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   VSP                ML    EOP    ICF     2/25 2021 10:15:00 AM    2.1                                                                            10: 0 00 Yard       1   1                                0   0                                0                   0     0   0   0   0.5    0.08   0.58   0   0.58
  PIP or MHCB or                                                                                                                                                                            NonConf for 0 08
       TMHU                                                                                                                                                                                      Hou s
ICF not housed in   04/02/2021   Region II   VSP                ML    OHU   EOPMod                                                                                                                               0   0   13 25:00 Beds de Conf for    1   0   09:35:00 Standard Conf for   0                   0     0   0   0   0 53    0     0.53   0   0.53
  PIP or MHCB or                                                                                                                                                                                                                0.53 Hours                            0. 2 Hours
       TMHU
ICF not housed in   04/03/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                          12: 9:00 Standard    1   0                                0   0                                0                   0     0   0   0   0 68    0     0.68   0   0.68
  PIP or MHCB or                                                                                                                                                                           Conf for 0.68 Hours
       TMHU
ICF not housed in   04/09/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                          13: 0:00 Standard    1   0                                0   0                                0                   0     0   0   0   0 38    0     0.38   0   0.38
  PIP or MHCB or                                                                                                                                                                           Conf for 0.38 Hours
       TMHU
ICF not housed in   04/16/2021   Region II   VSP                ML    OHU    ICF       2 2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Region II   VSP                ML    OHU    ICF       2/2021 10:00 00 AM    18. 5                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                          11 39:00 Cel Front   1   0                                0   0   13:30:00 Standard Conf for   0                  0.3    0   0   0   0.3     0     03     0   0.3
  PIP or MHCB or                                                                                                                                                                           Conf for 0.30 Hours                                                        0 50 Hours
       TMHU
ICF not housed in   03/18/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                          11 26:00 Cel Front   0   1                                0   0                                0                  0.15   0   0   0    0     0.15   0.15   0   0.15
  PIP or MHCB or                                                                                                                                                                            NonConf for 0.15
       TMHU                                                                                                                                                                                      Hou s
ICF not housed in   03/19/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                          12 15:00 Cel Front   0   1                                0   0                                0                  0 25   0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                                                                                            NonConf for 0 25
       TMHU                                                                                                                                                                                       Hou s
ICF not housed in   03/20/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                                                                                                                         0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region II   VSP                ASU   ASU    ICF     2/10 2021 11:55:00 AM   69.37                                                                          11:56:00 Standard    1   0   20:00 00 Standard Conf for   1   0                                0                   0     0   0   0   0 37    0     0.37   0   0.37
  PIP or MHCB or                                                                                                                                                                           Conf for 0.03 Hours                   0.33 Hours
       TMHU
       TMHU         03/29/2021   Region II   VSP   Medium (A)   ML    VAR   CCCMS                                    3 29/2021 11: 9:59 PM   3/30 2021 :09:56 PM   0.68   MHCB                                                                                                             0   NSG at 18:30    0     0   0   0    0      0      0     0    0




                                                                                                                                                                                 Page 44
      TMHU          03/30/2021   Region II    VSP   Medium (A)   ML     VAR     MHCB    3/29/2021 11:21 00 PM    9.      3 29/2021 11: 9:59 PM   3/30 2021 :09:56 PM     0 68         MHCB               09 30:00 Cel Front   1   0                                0   0                               0                               0 25    0     0      0     0 25    0     0.25   0     0.25
                                                                                                                                                                                                        Co f fo 0 25 Ho s
ICF not housed in   03/25/2021   Region II    VSP                ML     EOP      EOP                                                                                                                                                                                        12:03 00 Conf for 0.10     0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                    Hours
       TMHU
ICF not housed in   03/26/2021   Region II    VSP                ML     EOP      ICF    3/25/2021 12:5 00 PM    26.33                                                                                    11:00:00 Standard    1   0                                0   0                               0                                0      0     1      1     0 33    0     0.33   1     1.33
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.33 Hours
       TMHU
ICF not housed in   03/27/2021   Region II    VSP                ML     EOP      ICF    3/25/2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                    08:33:00 Standard    1   0   09:06 00 Standard Conf for   2   0                               0                                0      0     0      0     1. 7    0     1. 7   0     1. 7
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.53 Hours                   0. 7 Hours
       TMHU
ICF not housed in   03/31/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      1     0      1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                    09:16:00 Standard    1   0                                0   0                               0                                0      1     0      1     1 37    0     1.37   0     1.37
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.37 Hours
       TMHU
ICF not housed in   04/03/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                    08: :00 Standard     1   0                                0   0                               0                                0      0     1      1     0 27    0     0.27   1     1.27
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.27 Hours
       TMHU
ICF not housed in   04/07/2021   Region II    VSP                ML     EOP      ICF    3/25 2021 12:5 00 PM    26.33                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/22/2021   Region II    VSP   Medium (A)   ML      PF     CCCMS                                    3/22/2021 10:17:12 PM   3/23 2021 10:52:11 AM   0.52   VAR   EOP                                     0   0   1 :15 00 Standard Conf for   1   0                               0                                0      0     0      0     0.5     0     05     0     0.5
                                                                                                                                                                                                                                              0 50 Ho s
      TMHU          03/23/2021   Region II    VSP   Medium (A)   ML     VAR     MHCB    3/22/2021 9:33:00 PM     0 53    3 22/2021 10:17:12 PM   3/23 2021 10:52 11 AM   0 52   VAR   EOP                09:00 00 Bedside     1   0                                0   0                               0   NSG at 17:16                 0      0     0      0     0. 2    0     0. 2   0     0. 2
                                                                                                                                                                                                        Co f fo 0 2 Ho s
      TMHU          03/25/2021   Region II    VSP      UN        ML      PF     CCCMS                                    3/25/2021 8 58: 1 PM    3/26 2021 10: 8 37 AM   0 58   PF    CCCMS                                                                                                            0   NSG at 06: 0 NSG at 19 01    0      0     0      0      0      0      0     0      0

      TMHU          03/26/2021   Region II    VSP      UN        ML     VAR     MHCB    3/25/2021 8:33:00 PM     0 55    3/25/2021 8 58: 1 PM    3/26 2021 10: 8 37 AM   0 58   PF    CCCMS              09 00:00 Cel Front   1   0                                0   0                               0   NSG at 16:18                0.5     0     0      0     0.5     0     05     0     0.5
                                                                                                                                                                                                        Co f fo 0 50 Ho s
      TMHU          03/28/2021   Reg on III   CAC   Medium (A)   ML     GP      MHCB    3/28 2021 12:51:00 AM    8 51    3/28 2021 5:02:31 AM    3/28 2021 10: 9 03 AM   02           MHCB                                    0   0   19:15:00 Cel Front NonCof    0   1                               0                               0 23    0     0      0      0     0.23   0.23   0     0.23
                                                                                                                                                                                                                                             0 23 Ho s
      TMHU          03/24/2021   Reg on III   CCI   Maximum      ML     SNY      GP                                      3 2 /2021 12:56:03 PM   3/2 2021 3:31: 2 PM     0.11         MHCB               10: 8 00 Bedside     2   0                                0   0                               0                                0      0     0      0     1.3     0     13     0     1.3
                                                                                                                                                                                                        Co f fo 0 65 Ho s
ICF not housed in   03/30/2021   Reg on III   COR                SHU    LRH     CCCMS                                                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   COR                SHU    LRH      ICF    3 30/2021 8:25 00 AM    21.51                                                                                                                                                                                  0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   COR                SHU    LRH      ICF    3 30/2021 8:25 00 AM    21.51                                                                                    09 55:00 Cel Front   0   1                                0   0                               0                               0 05    0     0      0      0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                                                                                                                         NonConf for 0 05
       TMHU                                                                                                                                                                                                   Ho s
ICF not housed in   04/02/2021   Reg on III   COR                SHU    LRH      ICF    3 30/2021 8:25 00 AM    21.51                                                                                                         0   0   1 :02:00 Cel Front NonCof    0   1   12:50:00 Ce lFront NonCof   0                               0 33    0     1.5   1.5     0     0.33   0.33   1.5   1.83
  PIP or MHCB or                                                                                                                                                                                                                             0.33 Hours                           0 25 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                   10:3 :00 Standard    1   0                                0   0                               0                                0      2     0      2     2 38    0     2.38   0     2.38
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.38 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                   10:15:00 Standard    1   0                                0   0                               0                                0      2     0      2     2.6     0     26     0     2.6
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.60 Hours
       TMHU
ICF not housed in   03/20/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10:19:00 AM   2 6. 3                                                                                   11:36:00 Standard    1   0                                0   0                               0                                0     3 92   0     3.92    37     0      .37   0      .37
  PIP or MHCB or                                                                                                                                                                                        Conf for 0. 5 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10 19:00 AM   2 6. 3                                                                                   10:17:00 Standard    1   0                                0   0                               0                                0      2     0      2     2.7     0     27     0     2.7
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.70 Hours
       TMHU
ICF not housed in   03/27/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10 19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10 19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0            0                    0            0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                   09:25:00 Standard    1   0                                0   0                               0                                0      2     0      2     2 35    0     2.35   0     2.35
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.35 Hours
       TMHU
ICF not housed in   04/02/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                   12:27:00 Standard    1   0                                0   0                               0                                0      2     0      2     2 63    0     2.63   0     2.63
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.63 Hours
       TMHU
ICF not housed in   04/03/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                        0   0   1 18:00 Therapeut cModule    1   0                               0                                0      25    0      .25    52     0      .52   0      .52
  PIP or MHCB or                                                                                                                                                                                                                         Conf or 0.27 Hours
       TMHU
ICF not housed in   04/07/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                   11:07:00 Standard    1   0                                0   0                               0                                0     3 88   0     3.88    38     0      .38   0      .38
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.50 Hours
       TMHU
ICF not housed in   04/08/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17 2020 10:19:00 AM   2 6. 3                                                                                   08:17:00 Standard    1   0                                0   0                               0                                0      0     0      0     0.13    0     0.13   0     0.13
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.13 Hours
       TMHU
ICF not housed in   04/10/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   COR                ASU   ASUHub    ICF    8/17/2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                              Page 45
ICF not housed in   04/12/2021   Reg on III   COR              ASU   ASUHub   ICF   8/17 2020 10:19:00 AM   2 6. 3                                                                                                                                                                                 0    0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Reg on III   COR              ASU   ASUHub   ICF   8/17 2020 10:19:00 AM   2 6. 3                                                                                                       0   0   16 00:00 Therapeut cModule   1   0                                0    0      0                  0 25    0     0.25          .25
  PIP or MHCB or                                                                                                                                                                                                                     Conf or 0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  12: 5:00 Cel Front    0   1                                0   0                                0   0 07    2     2             2     0.07   2.07   2      .07
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 07
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/17/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      1     0      1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  12: 0:00 Cel Front    0   1                                0   0                                0   0 03    0     2      2      0     0.03   0.03   2     2.03
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 03
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/19/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  13 20:00 Cel Front    0   1                                0   0                                0   0 03    0                   0     0.03   0.03          .03
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 03
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/24/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  1 30:00 Cel Front     0   1                                0   0                                0   0 05    0     2      2      0     0.05   0.05   2     2.05
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 05
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/26/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                13:00 00 Standard Conf for                                        0    0      0     0      0      0      0      0     0.5   0.5
  PIP or MHCB or                                                                                                                                                                                                                         0.50 Hours
       TMHU
ICF not housed in   03/29/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  12 00:00 Cel Front    0   1                                0   0                                0   0 05    0                   0     0.05   0.05          .05
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 05
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/31/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  1 25:00 Cel Front     0   1                                0   0                                0   0 02    0     2      2      0     0.02   0.02   2     2.02
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 02
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   04/02/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                        0   0   16:05:00 Cel Front NonCof    0   1                                0   0 25    0     2      2      0     0.25   0.25   2     2.25
  PIP or MHCB or                                                                                                                                                                                                                        0.25 Hours
       TMHU
ICF not housed in   04/03/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  12 19:00 Cel Front    0   1                                0   0                                0   0 08    0                   0     0.08   0.08          .08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   04/07/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                      10:17 00 Conf for 0.13      0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or                                                                                                                                                                                                                                                               Hours
       TMHU
ICF not housed in   04/08/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                  12 05:00 Cel Front    0   1                                0   0                                0   0 07    0     2      2      0     0.07   0.07   2     2.07
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 07
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   04/09/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Reg on III   COR              ML     EOP     ICF   1/13 2021 10:26:00 AM   97. 3                                                                                                                                                                                  0    0      0     3      3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   COR              ASU   ASUHub   ICF   1/27/2021 2:27:00 PM    83.26                                                                                  13 30:00 Cel Front    0   1   1 39:00 Therapeut cModule    1   0                                0   0 08   1.57   0     1.57   2 08   0.08   2.17   0     2.17
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08                 Conf or 0.52 Hours
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/17/2021   Reg on III   COR              ASU   ASUHub   ICF   1/27/2021 2:27:00 PM    83.26                                                                                  08 16:00 Cel Front    0   1   16:30 00 Standard Conf for   1   0                                0   0 08    0     2      2     0 33   0.08   0. 2   2     2. 2
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08                      0.33 Hours
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   03/26/2021   Reg on III   COR              ML     VAR     ICF   7/29 2020 10:19:00 AM   2 1.29                                                                                                                                                                                 0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   COR              ML     VAR     ICF   7/29 2020 10:19:00 AM   2 1.29                                                                                      16: 5 00         1   0                                0   0                                0    0      0     0      0     0.5     0     05     0     0.5
  PIP or MHCB or                                                                                                                                                                                   Therapeu icModu e
       TMHU                                                                                                                                                                                        Conf for 0.50 Hours
ICF not housed in   03/16/2021   Reg on III   KVSP             ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   KVSP             ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   KVSP             ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03                                                                                       09:31 00         1   0                                0   0                                0    0      0     1.5   1.5    0.17    0     0.17   1.5   1.67
  PIP or MHCB or                                                                                                                                                                                   Therapeu icModu e
       TMHU                                                                                                                                                                                        Co f fo 0 17 Ho s
ICF not housed in   03/19/2021   Reg on III   KVSP             ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   KVSP             ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   KVSP             ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/22/2021   Reg on III   KVSP   Maximum   ASU    SRH     ICF   2/12/2021 3:53:00 PM     0.03    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP                 13: 2 00          1   0                                0   0                                0    0      0     1.5   1.5     0      0      0     1.5   1.5
                                                                                                                                                                                                   Therapeu icModu e

     TMHU           03/23/2021   Reg on III   KVSP   Maximum   ML     VAR     ICF   2/12/2021 3:53:00 PM     0.03    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP             09 07:00 Cel Front    0   1                                0   0                                0   0 22    0     0      0      0     0.22   0.22   0     0.22
                                                                                                                                                                                                   NonConf for 0 22
                                                                                                                                                                                                        Ho s
     TMHU           03/24/2021   Reg on III   KVSP   Maximum   ML     VAR     ICF   2/12/2021 3:53:00 PM     0.03    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP                                                                                11 05:00 Standard Conf for   0    0      0     0      0      0      0      0     0      0
                                                                                                                                                                                                                                                                              0 08 Ho s
     TMHU           03/25/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP             08 50:00 Cel Front    0   1                                0   0                                0   0.1     0     1.5   1.5     0     0.1    0.1    1.5   1.6
                                                                                                                                                                                                   NonConf for 0.10
                                                                                                                                                                                                        Ho s
     TMHU           03/26/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   :   6 AM   17.   9   GP   EOP                                                                                                             0    0      0      0     0      0      0      0      0     0
     TMHU           03/27/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   :   6 AM   17.   9   GP   EOP                                                                                                             0    0      0      0     0      0      0      0      0     0
     TMHU           03/28/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   :   6 AM   17.   9   GP   EOP                                                                                                             0    0      0      0     0      0      0      0      0     0
     TMHU           03/29/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   :   6 AM   17.   9   GP   EOP                                   0   0   10:30 00 Standard Conf for   1   0                                0    0      0     1.5   1.5    0 75    0     0.75   1.5   2.25
                                                                                                                                                                                                                                         0 75 Ho s
     TMHU           03/30/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP             09 00:00 Cel Front    0   1                                0   0                                0   0 08    0     0      0      0     0.08   0.08   0     0.08
                                                                                                                                                                                                   NonConf for 0 08
                                                                                                                                                                                                        Ho s
     TMHU           03/31/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP                                                                                                             0    0      0      0     0      0       0     0      0     0
     TMHU           04/01/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP             08 16:00 Cel Front    0   1                                0   0                                0   0 08    0     1.5   1.5     0     0.08   0.08   1.5   1.58
                                                                                                                                                                                                   NonConf for 0 08

     TMHU           04/02/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP                                                                                                             0    0      0     0      0      0      0      0     0      0
     TMHU           04/03/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP                                                                                                             0    0      0     0      0      0      0      0     0      0
     TMHU           04/04/2021   Reg on III   KVSP   Maximum   ML     VAR     EOP                                    3/22/2021 9 00:58 PM   /9 2021 8:   : 6 AM     17. 9     GP   EOP                                                                                                             0    0      0     0      0      0      0      0     0      0




                                                                                                                                                                                         Page 46
     TMHU           04/05/2021   Reg on III   KVSP   Maximum   ML    VAR   EOP                                    3/22/2021 9 00:58 PM     /9 2021 8:   : 6 AM   17. 9   GP    EOP               10 56:00 Cel Front    0   1                                0   0                                0   0 08    0     1.5   1.5     0     0.08   0.08   1.5   1.58
                                                                                                                                                                                                 NonConf for 0 08

     TMHU           04/06/2021   Reg on III   KVSP   Maximum   ML    VAR   EOP                                    3/22/2021 9 00:58 PM     /9 2021 8:   : 6 AM   17. 9   GP    EOP                                                                                                               0    0      0     0      0      0      0      0     0      0
     TMHU           04/07/2021   Reg on III   KVSP   Maximum   ML    VAR   EOP                                    3/22/2021 9 00:58 PM     /9 2021 8:   : 6 AM   17. 9   GP    EOP                                                                                  09:00:00 Ce lFront NonCof    0    0      0     0      0      0      0      0     0      0
                                                                                                                                                                                                                                                                           0 08 Ho s
     TMHU           04/08/2021   Reg on III   KVSP   Maximum   ML    VAR   EOP                                    3/22/2021 9 00:58 PM     /9 2021 8:   : 6 AM   17. 9   GP    EOP              08 28:00 Cel Front     0   1                                0   0                                0   0 08    0     0      0      0     0.08   0.08   0     0.08
                                                                                                                                                                                                NonConf for 0 08
                                                                                                                                                                                                     Ho s
     TMHU           04/09/2021   Reg on III   KVSP   Maximum   ML    VAR   EOP                                    3/22/2021 9 00:58 PM     /9 2021 8: : 6 AM     17. 9   GP    EOP                                                                                                               0    0      0     0      0      0      0      0     0      0
     TMHU           03/16/2021   Reg on III   KVSP   Maximum   ML    VAR   MHCB   3/15/2021 6: 7:00 PM     3 76   3/15/2021 8: 2:2 PM    3/16/2021 12:57 10 PM   0 68    MCB   MHCB                  08: 0 00          2   0   13 15:00 Therapeut cModule   1   0                                0    0      0     0      0     0 65    0     0.65   0     0.65
                                                                                                                                                                                                Therapeu icModu e                  Conf or 0.23 Hours
                                                                                                                                                                                                Co f fo 0 25 Ho s
ICF not housed in   03/16/2021   Reg on III   KVSP             ML    SNY   ICF     3 3 2021 3 35:00 PM     8.21                                                                                  15 00:00 Cel Front    0   1                                0   0                                0   0 25    0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                                                                                                 NonConf for 0 25
       TMHU                                                                                                                                                                                            Hou s
ICF not housed in   03/17/2021   Reg on III   KVSP             ML    SNY   ICF     3 3 2021 3 35:00 PM     8.21                                                                                                        0   0   16:00 00 Standard Conf for   1   0                                0    0      0     0      0     0 33    0     0.33   0     0.33
  PIP or MHCB or                                                                                                                                                                                                                       0.33 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                  12 13:00 HoldingCe l   1   0                                0   0                                0    0      0     0      0     0 87    0     0.87   0     0.87
  PIP or MHCB or                                                                                                                                                                                Conf for 0.87 Hours
       TMHU
ICF not housed in   03/17/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                  12 30:00 HoldingCe l   1   0                                0   0                                0    0      0     0      0     0 97    0     0.97   0     0.97
  PIP or MHCB or                                                                                                                                                                                Conf for 0.97 Hours
       TMHU
ICF not housed in   03/20/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                  12 15:00 HoldingCe l   1   0                                0   0                                0    0      0     0      0     1. 2    0     1. 2   0     1. 2
  PIP or MHCB or                                                                                                                                                                                Conf for 1. 2 Hours
       TMHU
ICF not housed in   03/24/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                  12 05:00 Cel Front     0   1                                0   0                                0   0 08    0     1.5   1.5     0     0.08   0.08   1.5   1.58
  PIP or MHCB or                                                                                                                                                                                NonConf for 0 08
       TMHU                                                                                                                                                                                          Hou s
ICF not housed in   03/26/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                 13:00 00 NonCof 0.50 Hours                                        0    0      0     1.5   1.5     0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                  09: 0:00 HoldingCe l   1   0                                0   0   09:10:00 Standard Conf for   0    0      0     0      0     1 33    0     1.33   0     1.33
  PIP or MHCB or                                                                                                                                                                                Conf for 1.33 Hours                                                         0 33 Hours
       TMHU
ICF not housed in   03/31/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                  12 05:00 HoldingCe l   1   0                                0   0                                0    0      0     0      0     1 28    0     1.28   0     1.28
  PIP or MHCB or                                                                                                                                                                                Conf for 1.28 Hours
       TMHU
ICF not housed in   04/03/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   KVSP             ASU   SRH   ICF    8/21 2020 10:1 :00 AM   2 2.                                                                                                                                                                                   0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   KVSP             ML    EOP   EOP                                                                                                                                                                                      10:51:00 Standard Conf for   0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or                                                                                                                                                                                                                                                            0 22 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0     0 83   1     1.83   0 83    0     0.83   1     1.83
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   KVSP             ML    EOP   ICF    3/17 2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   KVSP             ML    EOP   ICF    3/17 2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   KVSP             ML    EOP   ICF    3/17 2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   KVSP             ML    EOP   ICF    3/17 2021 8:06:00 PM    21.86                                                                                  11: 0:00 Standard     1   0                                0   0                                0    0      0     2      2     0 25    0     0.25   2     2.25
  PIP or MHCB or                                                                                                                                                                                Conf for 0.25 Hours
       TMHU
ICF not housed in   03/24/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0     1.75   0     1.75   1 75    0     1.75   0     1.75
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0     0.75   1     1.75   0 75    0     0.75   1     1.75
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                  12: 5:00 Standard     1   0                                0   0                                0    0     1. 2   0     1. 2   1 58    0     1.58   0     1.58
  PIP or MHCB or                                                                                                                                                                                Conf for 0.17 Hours
       TMHU
ICF not housed in   03/31/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      1     1      2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0     0.75   1     1.75   0 75    0     0.75   1     1.75
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                  11:30:00 Standard     1   0                                0   0                                0    0      1     1      2     1 33    0     1.33   1     2.33
  PIP or MHCB or                                                                                                                                                                                Conf for 0.33 Hours
       TMHU
ICF not housed in   04/07/2021   Reg on III   KVSP             ML    EOP   ICF    3/17/2021 8:06:00 PM    21.86                                                                                                                                                                                  0    0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU




                                                                                                                                                                                      Page 47
ICF not housed in   04/08/2021   Reg on III   KVSP   ML     EOP      ICF    3/17/2021 8:06:00 PM    21.86                   16:30 00         1   0   12:30 00 Standard Conf for   1   0                                0    0     1   1     2     1.6     0     16     1     2.6
  PIP or MHCB or                                                                                                       Therapeu icModu e                     0.35 Hours
       TMHU                                                                                                            Co f fo 0 25 Ho s
ICF not housed in   04/15/2021   Reg on III   KVSP   ML     EOP      ICF       9 2021 : 8:00 PM     11.16                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Reg on III   KVSP   ML     EOP      ICF       9 2021 : 8:00 PM     11.16                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   KVSP   ML     EOP      ICF       9 2021 : 8:00 PM     11.16                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   KVSP   ML     EOP      ICF       9 2021 : 8:00 PM     11.16                                    0   0    11:30:00 Cel Front NonCof   0   1                                0   0 95   0   0     0      0     0.95   0.95   0     0.95
  PIP or MHCB or                                                                                                                                             0.95 Hours
       TMHU
ICF not housed in   04/19/2021   Reg on III   KVSP   ML     EOP      ICF       9 2021 : 8:00 PM     11.16                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   KVSP   ML     EOP      ICF       9 2021 : 8:00 PM     11.16                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   KVSP   ASU   ASUStd    ICF      /8 2021 7:37:00 AM    12.55               07 55:00 Cel Front   0   1                                0   0                                0   0 08   0   0     0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                        NonConf for 0 08
       TMHU                                                                                                                  Hou s
ICF not housed in   04/09/2021   Reg on III   KVSP   ASU   ASUStd    ICF      /8 2021 7:37:00 AM    12.55                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   KVSP   ASU    SRH     CCCMS                                                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   KVSP   ASU    SRH      ICF      /8 2021 7: 9:00 AM    12.5                                                                                                               0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   KVSP   ML     VAR      ICF    2 27/2021 8:   00 AM     23.3               09 07:00 Cel Front   0   1                                0   0                                0   0.12   0   0     0      0     0.12   0.12   0     0.12
  PIP or MHCB or                                                                                                        NonConf for 0.12
       TMHU                                                                                                                  Hou s
ICF not housed in   03/17/2021   Reg on III   KVSP   ML     VAR      ICF    2 27/2021 8:   00 AM     23.3                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   KVSP   ASU    SRH      ICF    2 27/2021 8:   00 AM     23.3               10: 5:00 Cel Front   0   1                                0   0                                0   0 25   0   1.5   1.5    0     0.25   0.25   1.5   1.75
  PIP or MHCB or                                                                                                        NonConf for 0 25
       TMHU                                                                                                                  Ho s
ICF not housed in   03/19/2021   Reg on III   KVSP   ASU    SRH      ICF    2 27/2021 8:   00 AM     23.3                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   KVSP   ASU    SRH      ICF    2 27/2021 8:   00 AM     23.3                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   KVSP   ASU    SRH      ICF    2 27/2021 8:   00 AM     23.3                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   KVSP   ASU    SRH      ICF    2 27/2021 8:   00 AM     23.3                   15:26 00         1   0   08:30 00 NonCof 0.50 Hours   0   1                                0   0.13   0   1.5   1.5   0. 2   0.13   0.55   2     2.55
  PIP or MHCB or                                                                                                       Therapeu icModu e
       TMHU                                                                                                            Co f fo 0 2 Ho s
ICF not housed in   03/23/2021   Reg on III   LAC    ML     EOP     EOP                                                 13:29:00 Standard    1   0                                0   0   10:20:00 Standard Conf for   0    0     0   0     0     0 27    0     0.27   0     0.27
  PIP or MHCB or                                                                                                       Conf for 0.27 Hours                                                        0.17 Hours
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   2     2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22               13:50:00 Standard    1   0                                0   0                                0    0     0   1     1     0 32    0     0.32   1     1.32
  PIP or MHCB or                                                                                                       Conf for 0.32 Hours
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   3     3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22               13:39:00 Standard    1   0                                0   0                                0    0     0   1     1     0.3     0     03     1     1.3
  PIP or MHCB or                                                                                                       Conf for 0.30 Hours
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   3     3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                    0   0   12:00 00 Standard Conf for   1   0                                0    0     0   0     0     0.5     0     05     0     0.5
  PIP or MHCB or                                                                                                                                             0.50 Hours
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22               1 :11:00 Standard    1   0                                0   0                                0    0     0   0     0     0 23    0     0.23   0     0.23
  PIP or MHCB or                                                                                                       Conf for 0.23 Hours
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   3     3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                                              0    0     0   1     1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC    ML     EOP      ICF    3/23/2021 3:26:00 PM    28.22                                                                                 11:38:00 Standard Conf for   0    0     0   0     0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                  0 05 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC    ML     EOP      ICF    7/30/2020 11 00:00 AM   26 . 1                                                                                                             0    0     0   2     2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC    ASU   ASUHub    ICF    3/1/2021 12:06:00 PM    50.36                                    0   0   11:18 00 Standard Conf for   2   0                                0    0     0   2     2     0 57    0     0.57   2     2.57
  PIP or MHCB or                                                                                                                                             0.28 Hours
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC    ASU   ASUHub    ICF    3/1/2021 12:06:00 PM    50.36               12:21:00 Standard    1   0                                0   0                                0    0     1   1.5   2.5   1. 8    0     1. 8   1.5   2.98
  PIP or MHCB or                                                                                                       Conf for 0. 8 Hours
       TMHU




                                                                                                             Page 48
ICF not housed in   03/18/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0      .5    .5     0      0      0      .5    .5
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     3      3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      1     1      2      0      1      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36              12:00:00 Standard    1   0                                0   0                                0    0      0     2.5   2.5    0. 2    0     0. 2   2.5   2.92
  PIP or MHCB or                                                                                                  Conf for 0. 2 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      1     1      2      0      1      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0      .5    .5     0      0      0      .5    .5
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     3      3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36              10: 5:00 Standard    1   0                                0   0                                0    0      0     2      2     0 33    0     0.33   2     2.33
  PIP or MHCB or                                                                                                  Conf for 0.33 Hours
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ASU   ASUHub   ICF   3 1/2021 12:06:00 PM   50.36                                                                                                             0    0     1 25   1     2.25   1 25    0     1.25   1     2.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ASU   ASUHub   ICF   3 1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC   ASU   ASUHub   ICF   3 1/2021 12:06:00 PM   50.36                                                                                                             0    0      0      .5     5     0      0      0      .5    .5
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     3      3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36              11:56:00 Standard    1   0                                0   0   09:16:00 Standard Conf for   0    0      0     0      0     0.2     0     02     0     0.2
  PIP or MHCB or                                                                                                  Conf for 0.20 Hours                                                        0 23 Hours
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0                   0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     2.5   2.5     0      0      0     2.5   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                   0   0   11: 8 00 Standard Conf for   1   0                                0    0      0     3      3     0.1     0     0.1    3     3.1
  PIP or MHCB or                                                                                                                                        0.10 Hours
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36              11:2 :00 Standard    1   0                                0   0                                0    0      0     2      2     0.3     0     03     2     2.3
  PIP or MHCB or                                                                                                  Conf for 0.30 Hours
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      1     1.5   2.5     1      0      1     1.5   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      1     3             0      1      1     3
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     2.5   25      0      0      0     2.5   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC   ASU   ASUHub   ICF   3 1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC   ASU   ASUHub   ICF   3 1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0     15     1.5    3     1.5     0     15     1.5    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC   ASU   ASUHub   ICF   3/1/2021 12:06:00 PM   50.36                                                                                                             0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8              13 00:00 Cel Front   0   2                                0   0                                0   0.15    0     1      1      0     0.15   0.15   1     1.15
  PIP or MHCB or                                                                                                   NonConf for 0 07
       TMHU                                                                                                             Hou s
ICF not housed in   03/18/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                           08:30 00 NonCof 1.00 Hours                                        0    0      0     1      1      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8              13 30:00 Cel Front   0   1    12: 1:00 Cel Front NonCof   0   1                                0   0 77    0     0      0      0     0.77   0.77   0     0.77
  PIP or MHCB or                                                                                                   NonConf for 0 07                     0.70 Hours
       TMHU                                                                                                             Ho s
ICF not housed in   03/25/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ML     EOP     ICF   3/3/2021 9:16:00 AM     8. 8              11: 5:00 Cel Front   0   1                                0   0                                0   0 07    0     0      0      0     0.07   0.07   0     0.07
  PIP or MHCB or                                                                                                   NonConf for 0 07
       TMHU                                                                                                             Hou s
ICF not housed in   03/30/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ML     EOP     ICF   3/3 2021 9:16:00 AM     8. 8                                                                                                             0    0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                        Page 49
ICF not housed in   04/01/2021   Reg on III   LAC                ML     EOP     ICF     3/3 2021 9:16:00 AM     8. 8                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC                ML     EOP     ICF     3/3 2021 9:16:00 AM     8. 8                                                                                                                                                                                     0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC                ML     EOP     ICF     3/3 2021 9:16:00 AM     8. 8                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC                ML     EOP     ICF     3/3 2021 9:16:00 AM     8. 8                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC                ML     EOP     ICF     3/3/2021 9:16:00 AM     8. 8                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC                ML     EOP     ICF     3/3/2021 9:16:00 AM     8. 8                                                                                                                                                        09:39:00 Standard Conf for   0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                    0.10 Hours
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC                ML     EOP     ICF     3/3/2021 9:16:00 AM     8. 8                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC                ASU   ASUHub   EOP                                                                                                                      11: 2:00 Standard    1   0                                 0   0   08:15:00 Standard Conf for   0                   0      1     1.5   2.5    1.18    0     1.18   1.5   2.68
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.18 Hours                                                         0.17 Hours
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC                ASU   ASUHub   ICF     /1 /2021 1:21:00 PM     6.31                                                                                                                                                                                     0                   0      1     3             0      1      1     3
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC                ASU   ASUHub   ICF     /1 /2021 1:21:00 PM     6.31                                                                                                                                                                                     0                   0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC                ASU   ASUHub   ICF     /1 /2021 1:21:00 PM     6.31                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC                ASU   ASUHub   ICF     /1 /2021 1:21:00 PM     6.31                                                                                                                                                                                     0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC                ASU   ASUHub   ICF     /1 /2021 1:21:00 PM     6.31                                                                                                                                                                                     0                   0     1 83   0     1.83   1 83    0     1.83   0     1.83
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC                ASU   ASUHub   ICF     /1 /2021 1:21:00 PM     6.31                                                                                                                                                                                     0                   0      1     1      2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                    10:00:00 Standard    1   0                                 0   0                                0                   0      0     1      1     0 32    0     0.32   1     1.32
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.32 Hours
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                       10: 5:00 Standard Conf for   0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                    0 30 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                    10:00:00 Standard    1   0                                 0   0                                0                   0      0     1      1     0.3     0     03     1     1.3
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.30 Hours
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                         0   0    10:30 00 Standard Conf for   1   0                                0                   0      0     3      3     0 33    0     0.33   3     3.33
  PIP or MHCB or                                                                                                                                                                                                                               0.33 Hours
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC                ML     EOP     ICF    9/16 2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC                ML     EOP     ICF    9/16/2020 12:16 00 PM   216.35                                                                                                                                                                                    0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                      11:17:00 Standard    1   0                                 0   0                                0                   0      0     0      0     0.1     0     0.1    0     0.1
  PIP or MHCB or                                                                                                                                                                                        Conf for 0.10 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC                ML     EOP     ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                         09:01:00 Standard Conf for   0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                    0 08 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC                ASU   ASUHub   ICF    10/9 2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC                ASU   ASUHub   ICF    10/9/2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC                ASU   ASUHub   ICF    10/9/2020 11:0 :00 AM   193.                                                                                                                                                                                      0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/28/2021   Reg on III   LAC   Maximum      ASU   ASUHub   ICF    10/9/2020 11:0 :00 AM   193.     3/28 2021 9:16:3 AM     3 29/2021 9:25 5 AM     1.01            ICF                                                                                                              0                   0      0     0      0      0      0      0     0      0
       TMHU         03/29/2021   Reg on III   LAC   Maximum      ASU   ASUHub   ICF    10/9/2020 11 0 :00 AM   193.     3/28 2021 9:16:3 AM     3 29/2021 9:25 5 AM     1.01            ICF                                   0   0   16 30:00 Conf or 0.25 Hours   1   0                                0   NSG at 15:15    0      0     0      0     0 25    0     0.25   0     0.25

     TMHU           03/27/2021   Reg on III   LAC   Maximum      ML     EOP     MHCB   3/26 2021 11:18 00 PM    0. 6    3/27/2021 12:1 :13 AM   3/27 2021 12:59 28 PM   0.53   ASUHub   EOP             07 55:00 Cel Front    0   1                                 0   0                                0                  0 33    0     0      0      0     0.33   0.33   0     0.33
                                                                                                                                                                                                        NonConf for 0 33

      TMHU          03/16/2021   Reg on III   LAC   Medium (A)   ML     EOP     EOP                                     3/16 2021 1: 1:29 AM    3/16 2021 10:3 : 8 AM   0 37    EOP     EOP              08 13:00 Cel Front   0   2                                 0   0                                0   NSG at 12:28   0 62    0     1      1      0     0.9    09     1     1.9
                                                                                                                                                                                                         NonConf for 0 62

ICF not housed in   03/16/2021   Reg on III   LAC                ML     EOP     ICF    8/12 2020 11:35:00 AM   216.15                                                                                                                                                       13:00:00 Standard Conf for   0                   0      0     0      0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                                                                                                                    0 25 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC                ML     EOP     ICF    7/21 2020 11:5 :00 AM   273.37                                                                                    15 20:00 Cel Front   0   1                                 0   0                                0                  0.13    0     1      1      0     0.13   0.13   1     1.13
  PIP or MHCB or                                                                                                                                                                                         NonConf for 0.13
       TMHU                                                                                                                                                                                                   Hou s
ICF not housed in   03/17/2021   Reg on III   LAC                ML     EOP     ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                                                    0                   0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU




                                                                                                                                                                                              Page 50
ICF not housed in   03/18/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                              09:32:00 Standard    1   0                                0   0   0                   0      0     1    1     0 63    0     0.63   1   1.63
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.63 Hours
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC                ML     EOP      ICF    7/21/2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC                ML     EOP      ICF    7/21/2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC                ML     EOP      ICF    7/21/2020 11:5 :00 AM   273.37                                                                             15 55:00 Cel Front    0   1                                0   0   0                  0.2     0     1    1      0     0.2    02     1   1.2
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 20
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   04/03/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                              07 55:00 Cel Front   0   1                                0   0   0                  0 07    0     0    0      0     0.07   0.07   0   0.07
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 07
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   04/06/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC                ML     EOP      ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                              08:19:00 Standard    1   0                                0   0   0                   0      0     0    0     0 68    0     0.68   0   0.68
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.68 Hours
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                   0   0   13:15 00 Standard Conf for   1   0   0                   0      0     1    1     0.12    0     0.12   1   1.12
  PIP or MHCB or                                                                                                                                                                                                                         0.12 Hours
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     3    3      0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21 2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21/2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC                ASU   ASUHub    ICF    7/21/2020 11:5 :00 AM   273.37                                                                                                                                                0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                                                                                                 0                   0      .5    0    .5     .5     0       5    0    .5
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                                                                                                 0                   0      2     0    2      0      2      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                                                    0   0   10:02 00 Standard Conf for   2   0   0                   0     2.33   0   2.33   3.      0     3.     0   3.
  PIP or MHCB or                                                                                                                                                                                                                         0.53 Hours
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                                                                                                 0                   0      2     0    2      2      0      2     0    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                                                                                                 0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                                                                                                 0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                ASU   ASUHub    ICF    2/1/2021 12:51:00 PM    78.33                                                                               09:51:00 Standard    1   0                                0   0   0                   0      0     1    1     0 67    0     0.67   1   1.67
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.67 Hours
       TMHU
       TMHU         03/28/2021   Reg on III   LAC   Medium (A)   ML     EOP     CCCMS                                    3/28 2021 :19:3 AM   3/28 2021 :57:52 PM   0.53   EOP   CCCMS             08 29:00 Cel Front    0   1                                0   0   0   NSG at 08:00   0 27    0     0    0      0     0.27   0.27   0   0.27
                                                                                                                                                                                                   NonConf for 0 27

ICF not housed in   03/16/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                                                                                                 0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                                                                                                 0                   0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                                                                                                 0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                               13 35:00 Cel Front   0   1                                0   0   0                  0 05    0     1    1      0     0.05   0.05   1   1.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                              Hou s
ICF not housed in   03/20/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                                                                                                 0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                                                                                                 0                   0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                ML     EOP      ICF     2/1 2021 8:59:00 AM    78. 9                                                                               11:37:00 Standard    1   0                                0   0   0                   0      0     0    0     0 38    0     0.38   0   0.38
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.38 Hours
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC                ML     EOP      ICF     2/1/2021 8:59:00 AM    78. 9                                                                                                                                                 0                   0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU




                                                                                                                                                                                         Page 51
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF   2/1 2021 8:59:00 AM    78. 9                                                                                                             0    0      2   0     2      0       2      2      0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ML     EOP     ICF   2/1 2021 8:59:00 AM    78. 9                                                                                                             0    0      0   1     1      0       0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ML     EOP     ICF   2/1 2021 8:59:00 AM    78. 9                                                                                                             0    0      0   1     1      0       0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ML     EOP     ICF   2/1 2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ML     EOP     ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ML     EOP     ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC   ML     EOP     ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   1     1      0       0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   2     2      0       0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9              12:30:00 Standard    1   0                                0   0                                0    0      0   0     0     0 67     0     0.67    0     0.67
  PIP or MHCB or                                                                                                  Conf for 0.67 Hours
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   3     3      0       0      0      3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                   0   0   00 00:00 Cel Front NonCof    0   2                                0   11.58   0                0     11.58   11 58         15.58
  PIP or MHCB or                                                                                                                                       11. 2 Hours
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                08:59:00 Standard Conf for   0    0      0   0     0      0      0       0      0      0
  PIP or MHCB or                                                                                                                                                                             0 28 Hours
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   2     2      0      0       0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1 2021 8:59:00 AM    78. 9                                                                                                             0    0      0   2.5   2.5    0       0      0      2.5    2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1 2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                                                                                             0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC   ASU   ASUHub   ICF   2/1/2021 8:59:00 AM    78. 9                                   0   0   16:10 00 Standard Conf for   1   0                                0    0      0   3     3     0 25     0     0.25    3     3.25
  PIP or MHCB or                                                                                                                                        0.25 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      1       0      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                    0   0   11:   00 Standard Conf for   2   0                                0    0      1   0     1     6 67     1     7.67    0     7.67
  PIP or MHCB or                                                                                                                                        3.33 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               12: 1:00 Standard    1   0                                0   0                                0    0      0   0     0     0. 5     0     0. 5    0     0. 5
  PIP or MHCB or                                                                                                  Conf for 0. 5 Hours
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53              15 02:00 Cel Front    0   1                                0   0                                0   0.13    1   0     1      0     1.13    1.13    0     1.13
  PIP or MHCB or                                                                                                  NonConf for 0.13
       TMHU                                                                                                            Ho s
ICF not housed in   03/23/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               13:33:00 Standard    1   0                                0   0                                0    0      0   0     0     0. 3     0     0. 3    0     0. 3
  PIP or MHCB or                                                                                                  Conf for 0. 3 Hours
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               10 20:00 Cel Front   0   1                                0   0   13: 9:00 Standard Conf for   0   0.17    1   0     1      0     1.17    1.17    0     1.17
  PIP or MHCB or                                                                                                   NonConf for 0.17                                                          0.10 Hours
       TMHU                                                                                                             Hou s
ICF not housed in   03/30/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               11: 5:00 Cel Front   0   1                                0   0                                0   0 25    1   0     1      0     1.25    1.25    0     1.25
  PIP or MHCB or                                                                                                   NonConf for 0 25
       TMHU                                                                                                             Ho s
ICF not housed in   04/03/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               12:10:00 Standard    1   0                                0   0                                0    0      1   0     1     0.5      1      15     0      1.5
  PIP or MHCB or                                                                                                  Conf for 0.50 Hours
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    1      1   0     1      0       1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               13:20:00 Standard    1   0                                0   0                                0    0      0   0     0     0 37     0     0.37    0     0.37
  PIP or MHCB or                                                                                                  Conf for 0.37 Hours
       TMHU
ICF not housed in   04/10/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   0     0      0       0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53               11:50:00 Standard    1   0                                0   0                                0    0      0   0     0     0 33    0      0.33    0     0.33
  PIP or MHCB or                                                                                                  Conf for 0.33 Hours
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      0   1     1      0      0       0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC   ML     EOP     ICF   8/18/2020 1:32:00 PM   2 53                                                                                                              0    0      1   0     1      0      1       1      0      1
  PIP or MHCB or
       TMHU




                                                                                                        Page 52
ICF not housed in   04/15/2021   Reg on III   LAC   ML     EOP     ICF    8/18/2020 1:32:00 PM    2 53               10:16:00 Standard    1   0                                0   0                                0   0    1     0      1     0 27    1     1.27   0     1.27
  PIP or MHCB or                                                                                                    Conf for 0.27 Hours
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC   ML     EOP     ICF    8/18/2020 1:32:00 PM    2 53                                    0   0   10:00 00 Standard Conf for   1   0                                0   0    0     0      0     0.5     0     05     0     0.5
  PIP or MHCB or                                                                                                                                          0.50 Hours
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC   ML     EOP     ICF    8/18/2020 1:32:00 PM    2 53                                                                                                              0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC   ML     EOP     ICF    8/18/2020 1:32:00 PM    2 53                                                                                                              0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC   ML     EOP     ICF    8/18/2020 1:32:00 PM    2 53               11: 1:00 Standard    1   0                                0   0                                0   0    3     0      3     0 53    3     3.53   0     3.53
  PIP or MHCB or                                                                                                    Conf for 0.53 Hours
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC   ML     EOP     ICF    8/18/2020 1:32:00 PM    2 53                                                                                                              0   0    1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ASU   ASUHub   ICF    3/15 2021 11: 6:00 AM   10.22                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ASU   ASUHub   ICF    3/15 2021 11: 6:00 AM   10.22              08:35:00 Standard    1   0                                0   0                                0   0    0     0      0     0 75    0     0.75   0     0.75
  PIP or MHCB or                                                                                                    Conf for 0.75 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ASU   ASUHub   ICF    3/15 2021 11: 6:00 AM   10.22                                                                                                             0   0   1 33   0     1.33   1 33    0     1.33   0     1.33
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ASU   ASUHub   ICF    3/15 2021 11: 6:00 AM   10.22                                                                                                             0   0   1 33   0     1.33   1 33    0     1.33   0     1.33
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ML     EOP     ICF    3/15 2021 11: 6:00 AM   10.22                                                                                                             0   0    0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML     EOP     ICF    3/15/2021 11: 6:00 AM   10.22                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML     EOP     ICF    3/15/2021 11: 6:00 AM   10.22                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML     EOP     ICF    3/15/2021 11: 6:00 AM   10.22                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ML     EOP     ICF    3/15/2021 11: 6:00 AM   10.22                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF    3/15 2021 11: 6:00 AM   10.22             10:00:00 NonConf      1   1   1 :30 00 NonCof 1.00 Hours   0   0                                0   0    0     0      0     0 37   0.25   0.62   1     1.62
  PIP or MHCB or                                                                                                      or 0.25 Hours
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF    3/15 2021 11: 6:00 AM   10.22             10:00:00 NonConf      1   1   1 :30 00 NonCof 1.00 Hours   0   0                                0   0    0     0      0     0 37   0.25   0.62   1     1.62
  PIP or MHCB or                                                                                                      or 0.25 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ASU   ASUHub   ICF    3/15 2021 11: 6:00 AM   10.22                 12:20:00          0   1                                0   0                                0   0    0     0      0      0     0.97   0.97   0     0.97
  PIP or MHCB or                                                                                                    Therapeu icModu e
       TMHU                                                                                                          NonConf for 0 97
ICF not housed in   03/29/2021   Reg on III   LAC   ASU   ASUHub   EOP                                               08:17:00 Standard    1   0                                0   0                                0   0    0     0      0     0 35    0     0.35   0     0.35
  PIP or MHCB or                                                                                                    Conf for 0.35 Hours
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC   ASU   ASUHub   ICF    3 29/2021 8:11 00 AM     .66                   13:25 00         1   0   12:03 00 Standard Conf for   1   0                                0   0    0     0      0     0 32    0     0.32   0     0.32
  PIP or MHCB or                                                                                                    Therapeu icModu e                     0.15 Hours
       TMHU                                                                                                         Conf for 0.17 Hours
ICF not housed in   03/31/2021   Reg on III   LAC   ASU   ASUHub   ICF    3 29/2021 8:11 00 AM      66                                                                                                              0   0    0     2.5   2.5     0      0      0     2.5   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ASU   ASUHub   ICF    3 29/2021 8:11 00 AM     .66                                                                                                              0   0   1.33   1     2.33   1 33    0     1.33   1     2.33
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC   ASU   ASUHub   ICF    3 29/2021 8:11 00 AM     .66                  10:30:00          0   1                                0   0                                0   0    0     2      2      0     0.25   0.25   2     2.25
  PIP or MHCB or                                                                                                    Therapeu icModu e
       TMHU                                                                                                          NonConf for 0 25
ICF not housed in   04/03/2021   Reg on III   LAC   ASU   ASUHub   MHCB     3/2021 12:0 00 AM     0. 1                                                                                                              0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27              10:2 :00 Standard    1   0                                0   0                                0   0    0     1      1     0. 3    0     0. 3   1     1. 3
  PIP or MHCB or                                                                                                    Conf for 0. 3 Hours
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    1     0      1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                09:50:00 Standard Conf for   0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or                                                                                                                                                                               0.12 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                   0   0   11:10 00 Standard Conf for   1   0                                0   0    1     0      1     1 33    0     1.33   0     1.33
  PIP or MHCB or                                                                                                                                          0.33 Hours
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27              11:27:00 Standard    1   0                                0   0                                0   0    1     0      1     0 08    1     1.08   0     1.08
  PIP or MHCB or                                                                                                    Conf for 0.08 Hours
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                   0   0   10:05 00 Standard Conf for   1   0                                0   0    1     0      1     0 23    1     1.23   0     1.23
  PIP or MHCB or                                                                                                                                          0.23 Hours
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0   2.65   0     2.65    1     1.65   2.65   0     2.65
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    1     0      1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27              11:38:00 Standard    1   0                                0   0                                0   0   0.67   0     0.67   0 93    0     0.93   0     0.93
  PIP or MHCB or                                                                                                    Conf for 0.27 Hours
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0   2.6    0     2.6     1     1.6    26     0     2.6
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27                                                                                                             0   0    0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ML     EOP     ICF     2 9 2021 2 20:00 PM    70.27              11:32:00 Standard    1   0                                0   0                                0   0   0 83   0     0.83   0 27   0.83   1.1    0     1.1
  PIP or MHCB or                                                                                                    Conf for 0.27 Hours
       TMHU




                                                                                                          Page 53
ICF not housed in   04/10/2021   Reg on III   LAC             ML     EOP     ICF     2 9 2021 2 20:00 PM     70.27                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC             ML     EOP     ICF     2 9 2021 2 20:00 PM     70.27                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC             ML     EOP     ICF     2 9 2021 2 20:00 PM     70.27                                                                                          08 28:00 Cel Front   0   1                                0   0                                0                               0 03    1     0      1      1     0.03   1.03   0     1.03
  PIP or MHCB or                                                                                                                                                                                            NonConf for 0 03
       TMHU                                                                                                                                                                                                      Ho s
ICF not housed in   04/13/2021   Reg on III   LAC             ML     EOP     ICF     2 9 2021 2 20:00 PM     70.27                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC             ML     EOP     ICF     2 9 2021 2 20:00 PM     70.27                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/16/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     2.5   2.5     0      0      0     2.5   2.5
       TMHU         03/17/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0      2     2      0      0      0      2     2
       TMHU         03/18/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                   10:05 00         1   0                                0   0                                0                                0      0     3.5   3.5    0 37    0     0.37   3.5   3.87
                                                                                                                                                                                                           Therapeu icModu e
                                                                                                                                                                                                           Co f fo 0 37 Ho s
     TMHU           03/19/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16:23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      2     0      2      2       0     2     0      2
     TMHU           03/20/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     0      0      0       0     0     0      0
     TMHU           03/21/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     0      0      0       0     0     0      0
     TMHU           03/22/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF               11 00:00 Cel Front   0   1                                0   0                                0                               0.17    0     1      1      0     0.17   0.17   1     1.17
                                                                                                                                                                                                            NonConf for 0.17
                                                                                                                                                                                                                  Ho s
      TMHU          03/23/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16:23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     2.5   2.5     0      0      0     2.5   2.5
      TMHU          03/24/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0      2     2      0      0      0      2     2
      TMHU          03/25/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                                    0   0   11:35 00 Standard Conf for   1   0                                0                                0      0      .5    .5    0 93    0     0.93    .5   5. 3
                                                                                                                                                                                                                                                 0 93 Ho s
     TMHU           03/26/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16:23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     2      2      0      0     0      2      2
     TMHU           03/27/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     0      0      0      0     0      0      0
     TMHU           03/28/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     0      0      0      0     0      0      0
     TMHU           03/29/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16 23 AM    6.73   ASUHub    ICF                   09:00 00         1   0                                0   0   08:37:00 Standard Conf for   0                                0      0     2      2     0.5     0     05     2     2.5
                                                                                                                                                                                                           Therapeu icModu e                                                          0 33 Hours
                                                                                                                                                                                                           Co f fo 0 50 Ho s
     TMHU           03/30/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0                   0      0      0
     TMHU           03/31/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0     1.5     1    2.5    1.5     0     15      1    2.5
     TMHU           04/01/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0     2.5     2     .5    2.5     0     25      2     .5
     TMHU           04/02/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0      2     2      0      0      0      2     2
     TMHU           04/03/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0      0     0      0      0      0      0     0
     TMHU           04/04/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0      0     0      0      0      0      0     0
     TMHU           04/05/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0      2     2      0      0      0      2     2
     TMHU           04/06/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     2.5   2.5     0      0      0     2.5   2.5
     TMHU           04/07/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      1      1     2      1      0      1      1     2
     TMHU           04/08/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF                                                                                                              0                                0      0     1.5   1.5     0      0      0     1.5   1.5
     TMHU           04/09/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2 18/2021 1:25:00 PM     61.3    2/22 2021 7:   2:   2 AM     10/2021 1:16 23 AM    6.73   ASUHub    ICF              09 10:00 Cel Front    0   1                                0   0                                0                               0.1     1      1     2      1     0.1    1.1     1    2.1
                                                                                                                                                                                                           NonConf for 0.10
                                                                                                                                                                                                                 Ho s
      TMHU          04/10/2021   Reg on III   LAC   Maximum   ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3    2/22 2021 7: 2: 2 AM         10/2021 1:16:23 AM    6.73   ASUHub    ICF                                                                                                              0   NSG at 08: 5 NSG at 15 05    0      0     0      0      0      0      0     0      0

ICF not housed in   04/11/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      1     1      2      1      0      1     1      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     2.5   2.5     0      0      0     2.5   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                          10 30:00 Cel Front   0   1                                0   0                                0                               0.17    1     3             1     0.17   1.17   3      .17
  PIP or MHCB or                                                                                                                                                                                            NonConf for 0.17
       TMHU                                                                                                                                                                                                      Ho s
ICF not housed in   04/15/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     2.5   2.5     0      0      0     2.5   2.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC             ASU   ASUHub   ICF     2/18/2021 1:25:00 PM     61.3                                                                                                                                                                                         0                                0      0     2.5   2.5     0      0      0     2.5   2.5
  PIP or MHCB or
       TMHU
       TMHU         03/30/2021   Reg on III   LAC   Maximum   ML     SNY     MHCB    3 30/2021 3:53 00 AM     0.27    3/30 2021 :06:15 AM        3/30 2021 11: 8: 3 AM   0.32    SNY     CCCMS             03: 6:00 HoldingCe    1   1                                0   0                                0                               0.5     0     0      0     0.12   0.5    0.62   0     0.62
                                                                                                                                                                                                           Conf for 0.12 Hours

ICF not housed in   03/16/2021   Reg on III   LAC             ML     EOP     ICF    12 17/2020 10: 6:00 AM   90.11                                                                                                                                                                                         0                                0      1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC             ML     EOP     ICF    12 17/2020 10: 6:00 AM   90.11                                                                                                                                                                                         0                                0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                         09:02:00 Standard    1   0                                0   0                                0                                0      0     1      1     0 63    0     0.63   1     1.63
  PIP or MHCB or                                                                                                                                                                                           Conf for 0.63 Hours
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      1     0      1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     2      2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                         10: 5:00 Standard    1   0                                0   0                                0                                0      0     1      1     0.3     0     03     1     1.3
  PIP or MHCB or                                                                                                                                                                                           Conf for 0.30 Hours
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     3      3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0     0 25   0     0.25   0 25    0     0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                         10:31:00 Standard    1   0                                0   0                                0                                0      0     1      1     0 37    0     0.37   1     1.37
  PIP or MHCB or                                                                                                                                                                                           Conf for 0.37 Hours
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC             ML     EOP     ICF    12 15/2020 10: 3:00 AM   126. 2                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                                 Page 54
ICF not housed in   04/05/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      1     0    1      0      1      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0     16     1   2.6     0     1.6    16     1   2.6
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                 10:00:00 Standard Conf for   0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                             0 50 Hours
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2              15 0 :00 Cel Front   0   1    08:00 00 Standard Conf for   1   0                                0   0 03    0     1    1     0.5    0.03   0.53   1   1.53
  PIP or MHCB or                                                                                                  NonConf for 0 03                      0.50 Hours
       TMHU                                                                                                            Ho s
ICF not housed in   04/10/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2              08:57:00 Standard    1   0                                 0   0                                0    0     0.82   0   0.82   0 35   0.82   1.17   0   1.17
  PIP or MHCB or                                                                                                 Conf for 0.35 Hours
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      1     0    1      1      0      1     0    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC   ML   EOP   ICF   12 15/2020 10: 3:00 AM   126. 2                                                                                                              0    0      0     3    3      0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28                                                                                                              0    0     0.17   2   2.17    0     0.17   0.17   2   2.17
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28                                                                                 09:32:00 Standard Conf for   0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                             0.13 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28             1 00:00 Cel Front     0   1                                 0   0                                0   0 03    0     2    2      0     0.03   0.03   2   2.03
  PIP or MHCB or                                                                                                 NonConf for 0 03
       TMHU                                                                                                          Hou s
ICF not housed in   03/19/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML   EOP   ICF    11/ /2020 2:03:00 PM    167.28                                   0   0   0 00:00 Conf or 0.25 Hours    1   0                                0    0      0     1    1     0 25    0     0.25   1   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36              12: 8:00 Standard    1   0                                 0   0                                0    0      0     1    1     0. 8    0     0. 8   1   1. 8
  PIP or MHCB or                                                                                                 Conf for 0. 8 Hours
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36              13:30:00 Standard    1   0                                 0   0                                0    0      0     1    1     0 62    0     0.62   1   1.62
  PIP or MHCB or                                                                                                 Conf for 0.62 Hours
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     2    2      0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36              13:30:00 Standard    1   0                                 0   0                                0    0      0     1    1     0 05    0     0.05   1   1.05
  PIP or MHCB or                                                                                                 Conf for 0.05 Hours
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                 10:11:00 Standard Conf for   0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                             0.17 Hours
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     1    1      0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     3    3      0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ML   EOP   ICF   11 2 2020 12:01 00 PM    169.36              13 29:00 Cel Front   0   1                                 0   0                                0   0 05    0     1    1      0     0.05   0.05   1   1.05
  PIP or MHCB or                                                                                                  NonConf for 0 05
       TMHU                                                                                                            Hou s
ICF not housed in   04/10/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC   ML   EOP   ICF   11 2/2020 12:01 00 PM    169.36                                                                                                              0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU




                                                                                                       Page 55
ICF not housed in   04/12/2021   Reg on III   LAC   ML     EOP     ICF   11 2/2020 12:01 00 PM   169.36                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC   ML     EOP     ICF   11 2/2020 12:01 00 PM   169.36                                                                                                             0    0     0     1      1     0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC   ML     EOP     ICF   11 2/2020 12:01 00 PM   169.36                                                                                                             0    0     11    1     12     0     11     11      1     12
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC   ML     EOP     ICF   11 2/2020 12:01 00 PM   169.36                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC   ML     EOP     ICF   11 2 2020 12:01 00 PM   169.36              12:56:00 Standard    1   0                                0   0                                0    0     0     1     1     0 32    0     0.32    1     1.32
  PIP or MHCB or                                                                                                    Conf for 0.32 Hours
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC   ML     EOP     ICF   11 2 2020 12:01 00 PM   169.36                                                                                                             0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC   ML     EOP     ICF   11 2 2020 12:01 00 PM   169.36                                                                                                             0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC   ML     EOP     ICF   11 2 2020 12:01 00 PM   169.36                                                                                                             0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC   ML     EOP     ICF   11 2 2020 12:01 00 PM   169.36              12:55:00 Standard    1   0                                0   0                                0    0     0     1     1     0 08    0     0.08    1     1.08
  PIP or MHCB or                                                                                                    Conf for 0.08 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ASU   ASUHub   ICF   11/5/2020 1:09:00 PM     132                                     0   0    13 50:00 Cel Front NonCof   0   2                                0   0.     0     2.5   2.5    0     0.     0.     2.5    2.9
  PIP or MHCB or                                                                                                                                          0.20 Hours
       TMHU
ACUTE not housed    03/17/2021   Reg on III   LAC   ASU   ASUHub   ICF   11/5/2020 1:09:00 PM     132               08: 5:00 Cel Front    0   1                                0   0   09:30:00 Standard Conf for   0   0 08   0     2      2     0     0.08   0.08    2     2.08
in PIP or MHCB or                                                                                                   NonConf for 0 08                                                           0.17 Hours
       TMHU                                                                                                              Hou s
ICF not housed in   03/17/2021   Reg on III   LAC   ASU   ASUHub   ICF   11/5/2020 1:09:00 PM     132               08: 5:00 Cel Front    0   1                                0   0   09:30:00 Standard Conf for   0   0 08   0     2      2     0     0.08   0.08    2     2.08
  PIP or MHCB or                                                                                                    NonConf for 0 08                                                           0.17 Hours
       TMHU                                                                                                               Hou s
ICF not housed in   03/16/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     1      1     0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     2     0      2     2      0      2      0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38               13:02 00 Yard       0   1                                0   0                                0    0     0     1      1     0     0.07   0.07    1     1.07
  PIP or MHCB or                                                                                                     NonConf for 0 07
       TMHU                                                                                                               Ho s
ICF not housed in   03/19/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     1      1     0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                   0   0   13: 5 00 Standard Conf for   1   0                                0    0     0     1      1    0 33    0     0.33    1     1.33
  PIP or MHCB or                                                                                                                                          0.33 Hours
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     2     0      2     2      0      2      0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38              13 32:00 Cel Front   0   1                                0   0                                0   0 23   1     0      1     1     0.23   1.23    0     1.23
  PIP or MHCB or                                                                                                     NonConf for 0 23
       TMHU                                                                                                               Hou s
ICF not housed in   03/26/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     1      1     0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                10: 5:00 Standard Conf for   0    0     0     1     1      0      0      0      1      1
  PIP or MHCB or                                                                                                                                                                               0.17 Hours
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     2     0     2      0      2      2      0      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38              09 30:00 Cel Front   0   1                                0   0                                0   0.1    1     0      1     1     0.1    1.1     0     1.1
  PIP or MHCB or                                                                                                     NonConf for 0.10
       TMHU                                                                                                               Ho s
ICF not housed in   04/02/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     05    0     0.5   0.5     0     05      0     0.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38              11: 8:00 Standard    1   0                                0   0                                0    0     0     0      0    0.3     0     03      0     0.3
  PIP or MHCB or                                                                                                    Conf for 0.30 Hours
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     1     0     1      1      0      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     1.5   0     1.5   1.5     0     15      0     1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC   ML     EOP     ICF   8/13 2020 11:35:00 AM   250.38                                                                                                             0    0     0     1     1      0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML     EOP     ICF   3/15 2021 12:38 00 PM    0.96                                                                                                              0    0     0     2     2      0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC   ML     EOP     ICF   3/15 2021 12:38 00 PM    0.96                                                                                                              0    0     0     2     2      0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                                                                                              0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                    0   0   12:30 00 Standard Conf for   1   0                                0    0     0     1     1      1      0      1      1      2
  PIP or MHCB or                                                                                                                                          1.00 Hours
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38              09: 5:00 Conf or      1   0                                0   0                                0    0     0     1     1     0.      0     0.      1     1.
  PIP or MHCB or                                                                                                       0. 0 Hou s
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC   ML     EOP     ICF   3/16/2021 11: 1:00 AM   35.38                                                                                                              0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC   ML     EOP     ICF   3/16/2021 11: 1:00 AM   35.38                                                                                                              0    0     0     0     0      0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                                                                                              0    0     0     1      1     0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                                                                                              0    0     0     2      2     0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                            15:00 00 NonCof 0.25 Hours            08:53 00 Conf for 0.12      0    0     0     0      0     0      0      0     0 25   0.25
  PIP or MHCB or                                                                                                                                                                                Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                                                                                              0    0     0     1      1     0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38               09 30:00 Cel Front   0   1                                0   0                                0   0 05   0     1      1     0     0.05   0.05    1     1.05
  PIP or MHCB or                                                                                                     NonConf for 0 05
       TMHU                                                                                                               Hou s
ICF not housed in   03/27/2021   Reg on III   LAC   ML     EOP     ICF   3/16 2021 11: 1:00 AM   35.38                                                                                                              0    0     0     0      0     0      0      0      0      0
  PIP or MHCB or
       TMHU




                                                                                                          Page 56
ICF not housed in   03/28/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                       0   0   09:55 00 Standard Conf for   1   0                                0                   0     0   1   1   0 27    0     0.27   1   1.27
  PIP or MHCB or                                                                                                                                                                                                                        0.27 Hours
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   3   3    0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                 09:29:00 Conf or      1   0                                0   0                                0                   0     0   1   1   0 05    0     0.05   1   1.05
  PIP or MHCB or                                                                                                                                                                                     0.05 Hou s
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   3   3    0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC                ML   EOP   ICF    3/16 2021 11: 1:00 AM    35.38                                                                                                                                                                                 0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
       TMHU         03/16/2021   Reg on III   LAC   Medium (A)   ML   SNY   MHCB    3/16/2021 8:06:00 PM    13.67    3/16/2021 9 02:2 PM     3/17 2021 2:05:32 PM   0.71         MHCB                                                                                                             0   NSG at 16:00    0     0   0   0    0      0      0     0    0

     TMHU           03/17/2021   Reg on III   LAC   Medium (A)   ML   EOP   MHCB    3/16/2021 8:06:00 PM    13.67    3/16/2021 9 02:2 PM     3/17/2021 2:05:32 PM   0.71         MHCB              08 20:00 Cel Front   0   1                                0   0                                0   NSG at 08: 9   0 37   0   0   0    0     0.37   0.37   0   0.37
                                                                                                                                                                                                   NonConf for 0 37
                                                                                                                                                                                                         Ho s
ICF not housed in   03/16/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                 12:00:00 Standard    1   0                                0   0                                0                   0     0   1   1   0 38    0     0.38   1   1.38
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.38 Hours
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   2   2    0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                   12:20:00 Standard Conf for   0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                             0 25 Hours
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   2   2    0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC                ML   EOP   ICF    8/19/2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC                ML   EOP   ICF    8/19/2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   2   2    0      0      0     2    2
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   3   3    0      0      0     3    3
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                13 08:00 Cel Front    0   1                                0   0                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or                                                                                                                                                                                  NonConf for 0 00
       TMHU                                                                                                                                                                                            Ho s
ICF not housed in   04/10/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC                ML   EOP   ICF    8/19 2020 11:2 :00 AM    236.03                                                                                                                                                   12:56:00 Standard Conf for   0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                                                                                                             0 35 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC                ML   EOP   ICF    10/22 2020 12:58:00 PM   180.32                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ML   EOP   ICF    10/22 2020 12:58:00 PM   180.32                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ML   EOP   ICF    10/22 2020 12:58:00 PM   180.32                                                                                                                                                                                0                   0     0   0   0    0      0      0     0    0
  PIP or MHCB or
       TMHU
       TMHU         03/23/2021   Reg on III   LAC     Close      ML   EOP   MHCB   3/22 2021 11:53 00 PM     0.      3/23/2021 12:09:35 AM   3/23 2021 2:58:17 PM   0.62   EOP   EOP              08 31:00 Cel Front    0   1                                0   0                                0                  0.5    0   0   0    0     0.5    05     0   0.5
                                                                                                                                                                                                  NonConf for 0 50
                                                                                                                                                                                                        Ho s
      TMHU          03/26/2021   Reg on III   LAC   Medium (A)   ML   EOP   EOP                                      3/26 2021 2 07:11 AM    3/26/2021 12:52 1 PM   0. 5   EOP   EOP              06 39:00 Cel Front    1   1                                0   0                                0   NSG at 08:20   0 35   0   1   1   0 25   0.35   06     1   1.6
                                                                                                                                                                                                  NonConf for 0 35
                                                                                                                                                                                                        Ho s
ICF not housed in   03/16/2021   Reg on III   LAC                ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   LAC                ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                 10:52:00 Standard    1   0                                0   0   09:33:00 Standard Conf for   0                   0     0   0   0   0.3     0     03     0   0.3
  PIP or MHCB or                                                                                                                                                                                  Conf for 0.30 Hours                                                        0.17 Hours
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                0                   0     0   1   1    0      0      0     1    1
  PIP or MHCB or
       TMHU




                                                                                                                                                                                        Page 57
ICF not housed in   03/20/2021   Reg on III   LAC                 ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                   0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   LAC                 ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                   0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   LAC                 ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                 10 59:00 Cel Front    0   1                                 0   0                                 0                  0 08    0     2    2      0     0.08   0.08   2     2.08
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 08
       TMHU                                                                                                                                                                                              Ho s
ICF not housed in   03/23/2021   Reg on III   LAC                 ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                   0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   LAC                 ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                   0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Reg on III   LAC                 ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33                                                                                                                                                                                   0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/26/2021   Reg on III   LAC    Medium (A)   ML   EOP   ICF    12 10/2020 11: 3:00 AM   106.33   3/26/2021 8 36:19 PM   3/27/2021 12:12: 9 PM   0.65   EOP   EOP              08 20:00 HoldingCe l   0   1                                 0   0                                 0                   0      0     1    1      0     0.15   0.15   1     1.15
                                                                                                                                                                                                    NonConf for 0.15
                                                                                                                                                                                                          Hou s
      TMHU          03/27/2021   Reg on III   LAC    Medium (A)   ML   EOP   MHCB    3/26/2021 7:35:00 PM     0.57    3/26/2021 8 36:19 PM   3/27/2021 12:12: 9 PM   0.65   EOP   EOP               07 30:00 Cel Front    0   1   10:00 00 NonCof 0.50 Hours    0   0                                 0                  0 33    0     0    0      0     0.33   0.33   0.5   0.83
                                                                                                                                                                                                    NonConf for 0 33
                                                                                                                                                                                                          Ho s
ICF not housed in   03/29/2021   Reg on III   LAC                 ML   EOP   EOP                                                                                                                    13:35:00 Standard     2   0                                 0   0                                 0                   0      2     1    3     2 33    0     2.33   1     3.33
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.17 Hours
       TMHU
ICF not housed in   03/30/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      1     0    1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                  11 55:00 HoldingCe     0   2                                 0   0                                 0                   0      0     3    3      0     0.33   0.33   3     3.33
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0.17
       TMHU                                                                                                                                                                                               Hou s
ICF not housed in   04/06/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/08/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                   11: 8:00 Standard     1   0                                 0   0   09:15:00 Standard Conf for    0                   0      0     0    0     0 37    0     0.37   0     0.37
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.37 Hours                                                          0 25 Hours
       TMHU
ICF not housed in   04/09/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/10/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/11/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/12/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     3    3      0      0      0     3      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/13/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/14/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      1     0    1      1      0      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/15/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                   11: 0:00 Standard     1   0                                 0   0                                 0                   0      0     0    0     0 33    0     0.33   0     0.33
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.33 Hours
       TMHU
ICF not housed in   04/16/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/17/2021   Reg on III   LAC                 ML   EOP   ICF    3/29/2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/18/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/19/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      2     1    3      2      0      2     1      3
  PIP or MHCB or
       TMHU
ICF not housed in   04/20/2021   Reg on III   LAC                 ML   EOP   ICF    3/29 2021 12:32 00 PM    22.3                                                                                                                                                                                     0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   LAC                 ML   EOP   ICF    1/11 2021 11:32:00 AM    99.38                                                                                  18 03:00 Cel Front    0   1                                 0   0                                 0                  0 05    0     0    0      0     0.05   0.05   0     0.05
  PIP or MHCB or                                                                                                                                                                                    NonConf for 0 05
       TMHU                                                                                                                                                                                               Hou s
ICF not housed in   03/17/2021   Reg on III   LAC                 ML   EOP   ICF    1/11 2021 11:32:00 AM    99.38                                                                                  09: 2:00 Standard     1   0                                 0   0                                 0                   0      0     1    1     0.18    0     0.18   1     1.18
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.18 Hours
       TMHU
ICF not housed in   03/18/2021   Reg on III   LAC                 ML   EOP   ICF    1/11 2021 11:32:00 AM    99.38                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   LAC                 ML   EOP   ICF    1/11 2021 11:32:00 AM    99.38                                                                                                                                                                                    0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   LAC                 ML   EOP   EOP                                                                                                                   1 :12:00 NonConf       0   1                                 0   0   10:   :00 Standard Conf for   0                   0      0     0    0      0     0.28   0.28   0     0.28
  PIP or MHCB or                                                                                                                                                                                     or 0.28 Hours                                                               0 30 Hours
       TMHU
       TMHU         03/27/2021   Reg on III   LAC    Medium (A)   ML   EOP   MHCB    3/26/2021 8:3 :00 PM     2.67    3/26/2021 8 5 :58 PM   3/27 2021 3:3 : 1 PM    0.78   MCB   MHCB                                                                                                                0   NSG at 11:00    0      0     0    0      0      0      0     0      0

ICF not housed in   03/16/2021   Reg on III   LAC                 ML   EOP   ICF    1/11 2021 11:31:00 AM    99.38                                                                                                        0   0   17 00:00 Conf or 0.25 Hours   1   0                                 0                   0      0     0    0     0 25    0     0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     2    2      0      0      0     2      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                        0   0    08:00 00 Standard Conf for   1   0                                 0                  0 98   0.98   0   0.98   0 25   0.98   1.23   0     1.23
  PIP or MHCB or                                                                                                                                                                                                                           0.25 Hours
       TMHU
ICF not housed in   03/23/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                  11 00:00 Standard     1   0                                 0   0                                 0                   0      0     2    2     0.1     0     0.1    2     2.1
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.10 Hours
       TMHU
ICF not housed in   03/25/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     1    1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   NKSP                RC   RC    ICF    3/11 2021 11:51:00 AM     0.37                                                                                                                                                                                    0                   0      0     0    0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                         Page 58
ICF not housed in   03/28/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                 09:52:00 Standard    1   0                                0   0                                0                   0     0   1   1   0.2     0     02      1     1.2
  PIP or MHCB or                                                                                                                                                                                   Conf for 0.20 Hours
       TMHU
ICF not housed in   03/30/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/31/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   NKSP                RC    RC     ICF    3/11 2021 11:51:00 AM    0.37                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     1   0   1    0      1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                 10 07:00 Cel Front    0   1                                0   0                                0                  0 08   0   1   1    0     0.08   0.08    1     1.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/18/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     1   0   1    0      1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                 13 02:00 Cel Front    0   1   15:00 00 NonCof 0.25 Hours   0   0                                0                  0 08   0   1   1    0     0.08   0.08   1 25   1.33
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Hou s
ICF not housed in   03/25/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     1   0   1    0      1      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     1   0   1    1      0      1      0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                 12 0 :00 Cel Front    0   1                                0   0                                0                  0 08   1   0   1    1     0.08   1.08    0     1.08
  PIP or MHCB or                                                                                                                                                                                   NonConf for 0 08
       TMHU                                                                                                                                                                                             Ho s
ICF not housed in   03/31/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   2   2    0      0      0      2      2
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                       0   0    12:00:00 Cel Front NonCof   0   1                                0                   1     0   0   0    0      1      1      0      1
  PIP or MHCB or                                                                                                                                                                                                                         1.00 Hours
       TMHU
ICF not housed in   04/04/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                     10:39:00          0   1                                0   0                                0                   0     0   1   1    0     0.08   0.08    1     1.08
  PIP or MHCB or                                                                                                                                                                                   Therapeu icModu e
       TMHU                                                                                                                                                                                         NonConf for 0 08
ICF not housed in   04/06/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                                                                                                                 0                   0     0   1   1    0      0      0      1      1
  PIP or MHCB or
       TMHU
ICF not housed in   04/07/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 12:1 00 PM     9.1                                                                                     1 :15:00          0   2                                0   0                                0                   0     0   1   1    0     0.33   0.33    1     1.33
  PIP or MHCB or                                                                                                                                                                                   Therapeu icModu e
       TMHU                                                                                                                                                                                         NonConf for 0.17
ICF not housed in   03/16/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 1:09:00 PM    28.01                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or
       TMHU
ACUTE not housed    03/17/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 1:09:00 PM    28.01                                                                                                                                                   09:00:00 Standard Conf for   0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or                                                                                                                                                                                                                                                             0 28 Hours
       TMHU
ICF not housed in   03/17/2021   Reg on III   NKSP                ASU   SRH    ICF    2/17/2021 1:09:00 PM    28.01                                                                                                                                                   09:00:00 Standard Conf for   0                   0     0   0   0    0      0      0      0      0
  PIP or MHCB or                                                                                                                                                                                                                                                              0 28 Hours
       TMHU
       TMHU         03/16/2021   Reg on III   PVSP   Medium (A)   ML    SNY   MHCB    3/15/2021 5:33:00 PM    0 63    3/15/2021 6: 1:52 PM   3/16 2021 10:3 39 AM   0 66   VAR   CCCMS              07 20:00 Cel Front   1   0                                0   0                                0   NSG at 12:39   0 88   0   0   0   0 88    0     0.88    0     0.88
                                                                                                                                                                                                   Co f fo 0 88 Ho s
ACUTE not housed    04/08/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                   11:30:00 Bedside Conf for    0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or                                                                                                                                                                                                                                                            0 08 Hours
       TMHU
ACUTE not housed    04/09/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                 10:31:00 Standard    1   0                                0   0                                0                   0     0   0   0   0. 8    0     0. 8    0     0. 8
in PIP or MHCB or                                                                                                                                                                                  Conf for 0. 8 Hours
       TMHU
ACUTE not housed    04/10/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/11/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                      0   0    13 00:00 Beds de Conf for   1   0                                0                   0     0   0   0   0.15    0     0.15    0     0.15
in PIP or MHCB or                                                                                                                                                                                                                        0.15 Hours
       TMHU
ACUTE not housed    04/12/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/13/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                 10:20:00 Standard    1   0                                0   0                                0                   0     0   0   0   0.5     0     05      0     0.5
in PIP or MHCB or                                                                                                                                                                                  Conf for 0.50 Hours
       TMHU
ACUTE not housed    04/14/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/15/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/16/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                 10:00:00 Standard    1   0                                0   0                                0                   0     0   0   0   0 75    0     0.75    0     0.75
in PIP or MHCB or                                                                                                                                                                                  Conf for 0.75 Hours
       TMHU
ACUTE not housed    04/17/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or
       TMHU
ACUTE not housed    04/18/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                      0   0    12: 6:00 Beds de Conf for   1   0                                0                   0     0   0   0   0.17    0     0.17    0     0.17
in PIP or MHCB or                                                                                                                                                                                                                        0.17 Hours
       TMHU
ACUTE not housed    04/19/2021   Reg on III   SATF                ML    CTC   ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                                                                                                                0                   0     0   0   0    0      0      0      0      0
in PIP or MHCB or
       TMHU




                                                                                                                                                                                         Page 59
ACUTE not housed    04/20/2021   Reg on III   SATF                ML     CTC     ACUTE    /8/2021 12: 5:00 PM    12.33                                                                                  09: 5:00 Standard    1   0                                0   0                                       0                                0      0     0      0     0.5     0     05     0     0.5
in PIP or MHCB or                                                                                                                                                                                      Conf for 0.50 Hours
       TMHU
ICF not housed in   03/16/2021   Reg on III   SATF                ASU    SRH      ICF    12/1 2020 10: 7:00 AM   1 0. 1                                                                                 09: 5:00 Cel Front   0   1                                0   0                                       0                               0 25   1.58   0     1.58   1 58   0.25   1.83   0     1.83
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0 25
       TMHU                                                                                                                                                                                                  Ho s
ICF not housed in   03/17/2021   Reg on III   SATF                ASU    SRH      ICF    12/1 2020 10: 7:00 AM   1 0. 1                                                                                                                                                                                       0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
       TMHU         03/23/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP                                                                                                              0 03   1   NSG at 08:30 RT at 13: 0    0 03    0     0      0      0     0.03   0.03   0     0.03
                                                     classi ied
     TMHU           03/24/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP               15: 8:00 Standard    1   0                                0   0                                0.18   1   NSG at 07:00 RT at 12 00    0.18    0     0      0     0 27   0.18   0. 5   0     0. 5
                                                     classi ied                                                                                                                                        Co f fo 0 27 Ho s
     TMHU           03/25/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP                                    0   0   10:10 00 Standard Conf for   1   0                                 0     1   NSG at 07:18 RT at 09 00     0      0     0      0     0.17    0     0.17   0     0.17
                                                     classi ied                                                                                                                                                                              0 17 Ho s
     TMHU           03/26/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP                                                                                                              0 02   1   NSG at 06:00                0 02    0     0      0      0     0.02   0.02   0     0.02
                                                     classi ied
     TMHU           03/27/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP                                                                                                                     0   NSG at 07:33                 0      0     0      0      0      0      0     0      0
                                                     classi ied
     TMHU           03/28/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP                                                                                                                     0   NSG at 08:00 NSG at 08 15    0      0     0      0      0      0      0     0      0
                                                     classi ied
     TMHU           03/29/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP               11:30:00 Standard    1   0                                0   0                                 0     1   NSG at 09:00 RT at 15 00     0      0     0      0     0.5     0     05     0     0.5
                                                     classi ied                                                                                                                                        Co f fo 0 50 Ho s
     TMHU           03/30/2021   Reg on III   WSP     Not yet     RC     RC      EOP                                      3/22/2021 7 29: 0 PM    3 30/2021 9:57:13 AM    7.6    RC   EOP                                                                                                               0     1   RT at 1 :00                  0      0     0      0      0      0      0     0      0
                                                     classi ied
     TMHU           03/26/2021   Region IV    CAL    Medium (A)   ML     GP      MHCB    3/25/2021 11:53 00 PM   10.      3/26/2021 12: 6:35 AM   3/26 2021 10:20: 2 AM   0.          MHCB                 08:50 00          3   0   12:00 00 Standard Conf for   1   0                                       0                                0      0     0      0     1.5     0     15     0     1.5
                                                                                                                                                                                                       Therapeu icModu e                     0.50 Hours

     TMHU           03/29/2021   Region IV    CAL    Maximum      ASU   ASUStd   MHCB    3/29/2021 2:56:00 PM     2 97    3/29/2021 3 56:50 PM    3/29 2021 6:03:52 PM    0 09        MHCB                  13:50 00         2   0                                0   0                                       0                                0      0     0      0     2 83    0     2.83   0     2.83
                                                                                                                                                                                                       Therapeu icModu e
                                                                                                                                                                                                       Co f fo 1 2 Ho s
     TMHU           03/21/2021   Region IV    CEN    Maximum      ML     GP      MHCB    3/21/2021 5:25:00 PM     7 75    3/21/2021 6 37:53 PM    3/21 2021 7:59:51 PM    0 06        MHCB              16: 5:00 Standard    1   0                                0   0                                       0                                0      0     0      0     1 25    0     1.25   0     1.25
                                                                                                                                                                                                       Conf for 1 25 Hours
ICF not housed in   04/17/2021   Region IV    CIW                 ML     CTC      ICF    12/8 2020 10: 3:00 AM   133. 2                                                                                 09:15:00 Standard    1   0                                0   0                                       0                                0      0     0      0     0 92    0     0.92   0     0.92
  PIP or MHCB or                                                                                                                                                                                       Conf for 0.92 Hours
       TMHU
ICF not housed in   04/18/2021   Region IV    CIW                 ML     CTC      ICF    12/8 2020 10: 3:00 AM   133. 2                                                                                 07:15:00 Standard    1   0                                0   0                                       0                                0      0     0      0     0 83    0     0.83   0     0.83
  PIP or MHCB or                                                                                                                                                                                       Conf for 0.83 Hours
       TMHU
ICF not housed in   04/19/2021   Region IV    CIW                 ML     CTC      ICF    12/8 2020 10: 3:00 AM   133. 2                                                                                 08 00:00 Cel Front   0   1                                0   0                                       0                               0 25   05     0     0.5    0.5    0.25   0.75   0     0.75
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0 25
       TMHU                                                                                                                                                                                                  Hou s
ICF not housed in   04/20/2021   Region IV    CIW                 ML     CTC      ICF    12/8 2020 10: 3:00 AM   133. 2                                                                                 11 30:00 Cel Front   0   1                                0   0                                       0                               0.17   05     0     0.5    0.5    0.17   0.67   0     0.67
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0.17
       TMHU                                                                                                                                                                                                  Hou s
ACUTE not housed    03/24/2021   Region IV    CIW                 ML     CTC      ICF    1/27/2020 12:19 00 PM    22.09                                                                                 07: 5:00 Cel Front   0   1   11:25 00 Standard Conf for   1   0           11:30:00                    0                               0. 2    0     0      0     0.5    0. 2   0.92   0     0.92
in PIP or MHCB or                                                                                                                                                                                       NonConf for 0. 2                     0.50 Hours                   Therapeu icModu e Conf for
       TMHU                                                                                                                                                                                                  Hou s                                                               0 75 Hours
ICF not housed in   03/24/2021   Region IV    CIW                 ML     CTC      ICF    1/27/2020 12:19 00 PM    22.09                                                                                 07: 5:00 Cel Front   0   1   11:25 00 Standard Conf for   1   0           11:30:00                    0                               0. 2    0     0      0     0.5    0. 2   0.92   0     0.92
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0. 2                     0.50 Hours                   Therapeu icModu e Conf for
       TMHU                                                                                                                                                                                                  Hou s                                                               0 75 Hours
ACUTE not housed    03/25/2021   Region IV    CIW                 ML     CTC     ACUTE   3/2 /2021 2:31:00 PM    27.26                                                                                                       0   0   09:00 00 Standard Conf for   1   0                                       0                                0      0     0      0     0.5     0     05     0     0.5
in PIP or MHCB or                                                                                                                                                                                                                            0.50 Hours
       TMHU
ACUTE not housed    03/26/2021   Region IV    CIW                 ML     CTC     ACUTE   3/2 /2021 2:31:00 PM    27.26                                                                                                       0   0   09:3 00 Standard Conf for    1   0                                       0                                0      0     0      0     2. 7    0     2. 7   0     2. 7
in PIP or MHCB or                                                                                                                                                                                                                           0.30 Hours
       TMHU
ACUTE not housed    03/27/2021   Region IV    CIW                 ML     CTC     ACUTE   3/2 /2021 2:31:00 PM    27.26                                                                                 21 22:00 Cel Front    0   1                                0   0                                       0                               0.17    0     0      0      0     0.17   0.17   0     0.17
in PIP or MHCB or                                                                                                                                                                                      NonConf for 0.17
       TMHU                                                                                                                                                                                                  Ho s
ACUTE not housed    03/28/2021   Region IV    CIW                 ML     CTC     ACUTE   3/2 /2021 2:31:00 PM    27.26                                                                                 15: 0:00 Conf or      1   0                                0   0                                       0                                0      0     0      0     0 33    0     0.33   0     0.33
in PIP or MHCB or                                                                                                                                                                                         0.33 Hou s
       TMHU
ACUTE not housed    03/29/2021   Region IV    CIW                 ML     CTC     ACUTE   3/2 /2021 2:31:00 PM    27.26                                                                                                       0   0   16 30:00 Cel Front NonCof    0   1                                       0                               0 75   0.75   0     0.75   0 75   0.75   15     0     1.5
in PIP or MHCB or                                                                                                                                                                                                                           0.75 Hours
       TMHU
ICF not housed in   03/16/2021   Region IV    CIW                 ML     EOP     EOP                                                                                                                    09:17:00 Standard    1   0                                0   0   09:17:00 Standard Conf for          0                                0      2     0      2     2 38    0     2.38   0     2.38
  PIP or MHCB or                                                                                                                                                                                       Conf for 0.38 Hours                                                        0 38 Hours
       TMHU
ICF not housed in   03/17/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0     0.85   1     1.85   0 85    0     0.85   1     1.85
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/21/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/22/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      1     2      3      1      0      1     2      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                   13:20:00 Standard    1   0                                0   0                                       0                                0     1 88   1.5   3.38   2.5     0     25     1.5
  PIP or MHCB or                                                                                                                                                                                       Conf for 0.62 Hours
       TMHU
ICF not housed in   03/24/2021   Region IV    CIW                 ML     EOP      ICF    3/16/2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      2     0      2      2      0      2     0      2
  PIP or MHCB or
       TMHU
ICF not housed in   03/25/2021   Region IV    CIW                 ML     EOP      ICF    3/16/2021 10 05:00 AM   19.9                                                                                                                                                                                         0                                0     1 95   0     1.95   1 95    0     1.95   0     1.95
  PIP or MHCB or
       TMHU
ICF not housed in   03/26/2021   Region IV    CIW                 ML     EOP      ICF    3/16/2021 10 05:00 AM   19.9                                                                                                                                                                                         0                                1      1     0      1      0      1      1     0      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/27/2021   Region IV    CIW                 ML     EOP      ICF    3/16/2021 10 05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/28/2021   Region IV    CIW                 ML     EOP      ICF    3/16/2021 10 05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   03/29/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     1      1      0      0      0     1      1
  PIP or MHCB or
       TMHU
ICF not housed in   03/30/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                  11:51:00 Conf or      1   0                                0   0                                       0                                0      0     1      1     0 57    0     0.57   1     1.57
  PIP or MHCB or                                                                                                                                                                                          0.57 Hou s
       TMHU
ICF not housed in   03/31/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/01/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     1.5   1.5     0      0      0     1.5   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   04/02/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/03/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/04/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region IV    CIW                 ML     EOP      ICF    3/16 2021 10:05:00 AM   19.9                                                                                                                                                                                         0                                0      3     0      3      3      0      3     0      3
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                  09 00:00 Cel Front   0   1                                0   0                                       0                               0.5    0.25   0     0.25    0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0 25
       TMHU                                                                                                                                                                                                  Ho s
ICF not housed in   03/17/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                  16 15:00 Cel Front   0   1   1 :00:00 Cel Front NonCof    0   2                                       0                               0 75    0     0      0      0     0.75   0.75   0     0.75
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0. 2                    0.17 Hours
       TMHU                                                                                                                                                                                                   Ho s
ICF not housed in   03/18/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                  09 36:00 Cel Front   0   1                                0   0                                       0                               0 82   35     0     3.5     0     3.82   3.82   0     3.82
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0 32
       TMHU                                                                                                                                                                                                   Ho s
ICF not housed in   03/19/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                                       0   0   09:00:00 Cel Front NonCof    0   1                                       0                               0 25    0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                                                                                                                                            0.25 Hours
       TMHU
ICF not housed in   03/20/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                  09 50:00 Cel Front   0   1                                0   0                                       0                               0.17    0     3      3      0     0.17   0.17   3     3.17
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0.17
       TMHU                                                                                                                                                                                                  Ho s
ICF not housed in   03/21/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                  09 50:00 Cel Front   0   1                                0   0                                       0                               0 08    0     0      0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                                                                        NonConf for 0 08
       TMHU                                                                                                                                                                                                  Hou s
ICF not housed in   03/22/2021   Region IV    RJD                 ASU   ASUHub    ICF     3 9 2021 1: 5:00 PM     2.29                                                                                                                                                                                        0                                0      0     0      0      0      0      0     0      0
  PIP or MHCB or
       TMHU




                                                                                                                                                                                             Page 60
ICF not housed in   03/23/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              09: 5:00 Cel Front   0   1                                0   0                                0    2     1.75   0     1.75    0      2      2     0      2
  PIP or MHCB or                                                                                                 NonConf for 0 25
       TMHU                                                                                                           Ho s
ICF not housed in   03/24/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             1 0 :00 HoldingCe l   0   1   12: 0:00 Therapeut cModule   0   1   11:03:00 Standard Conf for   0    0      0     0      0      0     0.35   0.35   0     0.35
  PIP or MHCB or                                                                                                 NonConf for 0 27                 NonCof 0.08 Hours                        0.12 Hours
       TMHU                                                                                                           Hou s
ICF not housed in   03/25/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              1 53:00 Cel Front    0   1                                0   0                                0   1 55   15     0     1.5     0     1.55   1.55   0     1.55
  PIP or MHCB or                                                                                                 NonConf for 0 05
       TMHU                                                                                                            Ho s
ICF not housed in   03/26/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              13:56:00 Standard    1   0    08: 6:00 Cel Front NonCof   0   1                                0   0 08    0     0      0     1.3    0.08   1.38   0     1.38
  PIP or MHCB or                                                                                                Conf for 1.30 Hours                   0.08 Hours
       TMHU
ICF not housed in   03/27/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             10 50:00 Cel Front    0   1                                0   0                                0   0.17    0     3      3      0     0.17   0.17   3     3.17
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                          Hou s
ICF not housed in   03/28/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             11 06:00 Cel Front    0   1                                0   0                                0   0.1     0     0      0      0     0.1    0.1    0     0.1
  PIP or MHCB or                                                                                                NonConf for 0.10
       TMHU                                                                                                          Hou s
ICF not housed in   03/29/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29                                   0   0    10:25:00 Cel Front NonCof   0   1                                0   0 08    0     0      0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                                                      0.08 Hours
       TMHU
ICF not housed in   03/30/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              12 00:00 Cel Front   0   1                                0   0                                0   0.5     0     0      0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                 NonConf for 0 50
       TMHU                                                                                                            Hou s
ICF not housed in   03/31/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              09 11:00 Cel Front   0   1                                0   0                                0   0 07    0     0      0      0     0.07   0.07   0     0.07
  PIP or MHCB or                                                                                                 NonConf for 0 07
       TMHU                                                                                                            Hou s
ICF not housed in   04/01/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              10:20:00 Standard    1   0                                0   0                                0    0      0     0      0     0 32    0     0.32   0     0.32
  PIP or MHCB or                                                                                                Conf for 0.32 Hours
       TMHU
ICF not housed in   04/02/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29                                   0   0   08:51 00 Standard Conf for   1   0                                0    0      0     0      0     0 08    0     0.08   0     0.08
  PIP or MHCB or                                                                                                                                      0.08 Hours
       TMHU
ICF not housed in   04/03/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              08 29:00 Cel Front   0   1                                0   0                                0   1 02    0     3      3      0     1.02   1.02   3      .02
  PIP or MHCB or                                                                                                 NonConf for 1 02
       TMHU                                                                                                            Ho s
ICF not housed in   04/04/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              10 1 :00 Cel Front   0   1                                0   0                                0   0.13    0     0      0      0     0.13   0.13   0     0.13
  PIP or MHCB or                                                                                                 NonConf for 0.13
       TMHU                                                                                                            Ho s
ICF not housed in   04/05/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29                10:00 00 Yard      0   1    13: 0:00 Cel Front NonCof   0   1                                0   0 33    0     0      0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                 NonConf for 0.17                     0.33 Hours
       TMHU                                                                                                            Ho s
ICF not housed in   04/06/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              10 00:00 Cel Front   0   1                                0   0                                0   0.17    0     0      0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                 NonConf for 0.17
       TMHU                                                                                                            Ho s
ICF not housed in   04/07/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              1 30:00 Cel Front    0   1    08: 5:00 Cel Front NonCof   0   1                                0   0 25    0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                 NonConf for 0.17                     0.08 Hours
       TMHU                                                                                                            Ho s
ICF not housed in   04/08/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              10 30:00 Cel Front   0   1                                0   0                                0   0 25    3     0      3      0     3.25   3.25   0     3.25
  PIP or MHCB or                                                                                                 NonConf for 0 25
       TMHU                                                                                                            Hou s
ICF not housed in   04/09/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29              10:5 :00 Standard    1   0    08:51:00 Cel Front NonCof   0   1                                0   0 08    0     0      0     0 83   0.08   0.92   0     0.92
  PIP or MHCB or                                                                                                Conf for 0.83 Hours                   0.08 Hours
       TMHU
ICF not housed in   04/10/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             10 0 :00 Cel Front    0   2                                0   0                                0   0.6     0     3      3      0     0.6    06     3     3.6
  PIP or MHCB or                                                                                                NonConf for 0 02
       TMHU                                                                                                          Hou s
ICF not housed in   04/11/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             11 1 :00 Cel Front    0   1                                0   0                                0   0 08    0     0      0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                NonConf for 0 08
       TMHU                                                                                                          Hou s
ICF not housed in   04/12/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29                                   0   0    10:00:00 Cel Front NonCof   0   1                                0   0.17    0     0      0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                                                      0.17 Hours
       TMHU
ICF not housed in   04/13/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             10: 5:00 Cel Front    0   1                                0   0                                0   0.17    0     1.5   1.5     0     0.17   0.17   1.5   1.67
  PIP or MHCB or                                                                                                NonConf for 0.17
       TMHU                                                                                                           Hou s
ICF not housed in   04/14/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             09 10:00 Cel Front    0   1    08: 6:00 Cel Front NonCof   0   1                                0   0 25    0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                NonConf for 0.17                      0.08 Hours
       TMHU                                                                                                           Ho s
ICF not housed in   04/15/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             10 30:00 Cel Front    0   1                                0   0                                0   0 25    0     3      3      0     0.25   0.25   3     3.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                           Ho s
ICF not housed in   04/16/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             13:32:00 Conf or      1   0    09:0 :00 Cel Front NonCof   0   1                                0   0 08    0     0      0     0 27   0.08   0.35   0     0.35
  PIP or MHCB or                                                                                                   0.27 Hou s                         0.08 Hours
       TMHU
ICF not housed in   04/17/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             09 28:00 Cel Front    0   1                                0   0                                0   0.12    0     3      3      0     0.12   0.12   3     3.12
  PIP or MHCB or                                                                                                NonConf for 0.12
       TMHU                                                                                                          Ho s
ICF not housed in   04/18/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             10 30:00 Cel Front    0   1                                0   0                                0   0 03    0     0      0      0     0.03   0.03   0     0.03
  PIP or MHCB or                                                                                                NonConf for 0 03
       TMHU                                                                                                          Ho s
ICF not housed in   04/19/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29                                   0   0    13:25:00 Cel Front NonCof   0   1                                0   0 25    0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                                                      0.25 Hours
       TMHU
ICF not housed in   04/20/2021   Region IV   RJD   ASU   ASUHub   ICF   3 9 2021 1: 5:00 PM    2.29             13 01:00 Cel Front    0   1                                0   0                                0   0 25    0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or                                                                                                NonConf for 0 25
       TMHU                                                                                                           Hou s
ICF not housed in   03/16/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07             09:01:00 Conf or      1   0                                0   0                                0    0      1     0      1     0.2     1     12     0     1.2
  PIP or MHCB or                                                                                                   0.20 Hou s
       TMHU
ICF not housed in   03/17/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07                                   0   0    1 00:00 Cel Front NonCof    0   1                                0   1 25    1     0      1      0     1.25   1.25   0     1.25
  PIP or MHCB or                                                                                                                                     0.25 Hours
       TMHU
ICF not housed in   03/18/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07             13:18:00 Conf or      1   0                                0   0                                0    0      1     0      1     0.2     1     12     0     1.2
  PIP or MHCB or                                                                                                   0.20 Hou s
       TMHU
ICF not housed in   03/19/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07                                   0   0   1 :15 00 NonCof 0.25 Hours   0   1                                0    0      0     0      0      0     0.25   0.25   0     0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07             10 00:00 Cel Front    0   1                                0   0                                0   0.5     0     0      0      0     0.5    05     0     0.5
  PIP or MHCB or                                                                                                 NonConf for 0 50
       TMHU                                                                                                           Hou s
ICF not housed in   03/21/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07             09:33:00 NonConf      0   1                                0   0                                0    0      0     0      0      0     0.2    02     0     0.2
  PIP or MHCB or                                                                                                  or 0.20 Hours
       TMHU
ICF not housed in   03/22/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07                                   0   0   10:07 00 NonCof 0.13 Hours   0   1                                0    0      0     0      0      0     0.13   0.13   0     0.13
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07              13:30:00 Standard    1   0                                0   0                                0    0      1     0      1     0 23    1     1.23   0     1.23
  PIP or MHCB or                                                                                                Conf for 0.23 Hours
       TMHU
ICF not housed in   03/24/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07                                   0   0   10: 5 00 Standard Conf for   1   0                                0    0      0     0      0     0 25    0     0.25   0     0.25
  PIP or MHCB or                                                                                                                                      0.25 Hours
       TMHU
ICF not housed in   03/25/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07             13:39:00 Conf or      1   0                                0   0                                0    0      1     0      1     0 38    1     1.38   0     1.38
  PIP or MHCB or                                                                                                   0.38 Hou s
       TMHU
ICF not housed in   03/26/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07                                   0   0   09:15 00 Standard Conf for   1   0    11:28 00 Conf for 0.22      0    0      1     0      1     0 25    1     1.25   0     1.25
  PIP or MHCB or                                                                                                                                      0.25 Hours                            Hours
       TMHU
ICF not housed in   03/27/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07             09 37:00 Cel Front    0   1                                0   0                                0   0 08    0     0      0      0     0.08   0.08   0     0.08
  PIP or MHCB or                                                                                                 NonConf for 0 08
       TMHU                                                                                                           Ho s
ICF not housed in   03/28/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07             11:31:00 NonConf      0   1                                0   0                                0    0      0     0      0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                  or 0.17 Hours
       TMHU
ICF not housed in   03/29/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07                                   0   0   11:28 00 Standard Conf for   1   0                                0    0      0     0      0     0.2     0     02     0     0.2
  PIP or MHCB or                                                                                                                                      0.20 Hours
       TMHU
ICF not housed in   03/30/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07             09:23:00 Conf or      1   0                                0   0                                0    0      1     0      1     0 38    1     1.38   0     1.38
  PIP or MHCB or                                                                                                   0.38 Hou s
       TMHU
ICF not housed in   03/31/2021   Region IV   RJD   ML     EOP     ICF   2/2/2021 9:12:00 AM   66.07                09:25 00 Yard      0   1                                0   0                                0    0      0     0      0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                 NonConf for 0.17
       TMHU                                                                                                            Hou s
ICF not housed in   04/01/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07              13:55:00 Standard    1   0                                0   0                                0    0      0     0      0     0 27    0     0.27   0     0.27
  PIP or MHCB or                                                                                                Conf for 0.27 Hours
       TMHU
ICF not housed in   04/02/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07                                   0   0   13:00 00 Standard Conf for   1   0                                0    0      0     0      0     0 25    0     0.25   0     0.25
  PIP or MHCB or                                                                                                                                      0.25 Hours
       TMHU
ICF not housed in   04/03/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07             11 30:00 Cel Front    0   1                                0   0                                0   0 33    0     0      0      0     0.33   0.33   0     0.33
  PIP or MHCB or                                                                                                 NonConf for 0 33
       TMHU                                                                                                           Ho s
ICF not housed in   04/04/2021   Region IV   RJD   ML     EOP     ICF   2/2 2021 9:12:00 AM   66.07             11: 0:00 NonConf      0   1                                0   0                                0    0      0     0      0      0     0.17   0.17   0     0.17
  PIP or MHCB or                                                                                                  or 0.17 Hours
       TMHU




                                                                                                      Page 61
ICF not housed in   04/05/2021   Region IV   RJD   ML     EOP     ICF    2/2 2021 9:12:00 AM   66.07                                   0   0   12:15 00 Standard Conf for   1   0                                0    0      0     0    0     0.15    0     0.15   0   0.15
  PIP or MHCB or                                                                                                                                       0.15 Hours
       TMHU
ICF not housed in   04/06/2021   Region IV   RJD   ML     EOP     ICF    2/2 2021 9:12:00 AM   66.07             10:28:00 Conf or      1   0                                0   0                                0    0      1     0    1     0 55    1     1.55   0   1.55
  PIP or MHCB or                                                                                                    0.55 Hou s
       TMHU
ICF not housed in   04/07/2021   Region IV   RJD   ML     EOP     ICF    2/2 2021 9:12:00 AM   66.07                                   0   0   12:30 00 Standard Conf for   1   0                                0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   04/08/2021   Region IV   RJD   ML     EOP     ICF    2/2 2021 9:12:00 AM   66.07              13:07:00 Standard    1   0                                0   0                                0    0      1     0    1     0.13    1     1.13   0   1.13
  PIP or MHCB or                                                                                                 Conf for 0.13 Hours
       TMHU
ICF not housed in   04/09/2021   Region IV   RJD   ML     EOP     ICF    2/2/2021 9:12:00 AM   66.07                                                                                10:32:00 Standard Conf for   0    0      1     0    1      0      1      1     0    1
  PIP or MHCB or                                                                                                                                                                            0 27 Hours
       TMHU
ICF not housed in   03/16/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             12: 1:00 Conf or      1   0                                0   0                                0    0      0     0    0     0.13    0     0.13   0   0.13
  PIP or MHCB or                                                                                                    0.13 Hou s
       TMHU
ICF not housed in   03/17/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   12:00 00 NonCof 0.25 Hours   0   1                                0   0 25   0 25   1   1.25    0     0.5    05     1   1.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             11 11:00 Cel Front    0   1                                0   0                                0   0.15    0     0    0      0     0.15   0.15   0   0.15
  PIP or MHCB or                                                                                                 NonConf for 0.15
       TMHU                                                                                                           Hou s
ICF not housed in   03/19/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   11:00 00 Yard NonCof 0.17    0   1                                0   0.17   1.17   0   1.17    0     1.33   1.33   0   1.33
  PIP or MHCB or                                                                                                                                         Hours
       TMHU
ICF not housed in   03/20/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10 12:00 Cel Front    0   1                                0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                  NonConf for 0 08
       TMHU                                                                                                            Hou s
ICF not housed in   03/21/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10:02:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.1    0.1    0   0.1
  PIP or MHCB or                                                                                                   or 0.10 Hours
       TMHU
ICF not housed in   03/22/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   11: 2 00 Yard NonCof 0.12    0   1                                0    1      1     0    1      0     1.12   1.12   0   1.12
  PIP or MHCB or                                                                                                                                         Hours
       TMHU
ICF not housed in   03/23/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             13:52:00 Conf or      1   0                                0   0                                0    0      0     0    0     0.17    0     0.17   0   0.17
  PIP or MHCB or                                                                                                    0.17 Hou s
       TMHU
ICF not housed in   03/24/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   10:30 00 Standard Conf for   1   0                                0    0      1     0    1     0 25    1     1.25   0   1.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   03/25/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             13:15:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                   or 0.08 Hours
       TMHU
ICF not housed in   03/26/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   09:00 00 Standard Conf for   1   0    09:27 00 Conf for 0.12      0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                       0.25 Hours                            Hours
       TMHU
ICF not housed in   03/27/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10:20:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.5    05     0   0.5
  PIP or MHCB or                                                                                                   or 0.50 Hours
       TMHU
ICF not housed in   03/28/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             11 05:00 Cel Front    0   1                                0   0                                0   0 07    0     0    0      0     0.07   0.07   0   0.07
  PIP or MHCB or                                                                                                 NonConf for 0 07
       TMHU                                                                                                           Ho s
ICF not housed in   03/29/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   09: 7 00 Standard Conf for   1   0                                0    0      1     0    1     0 25    1     1.25   0   1.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   03/30/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             11:02:00 Conf or      1   0                                0   0                                0    0      0     0    0     0.18    0     0.18   0   0.18
  PIP or MHCB or                                                                                                    0.18 Hou s
       TMHU
ICF not housed in   03/31/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             09:05:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                   or 0.17 Hours
       TMHU
ICF not housed in   04/01/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             08 32:00 Cel Front    0   1                                0   0                                0   0 07    0     0    0      0     0.07   0.07   0   0.07
  PIP or MHCB or                                                                                                 NonConf for 0 07
       TMHU                                                                                                           Hou s
ICF not housed in   04/02/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   12: 5 00 Standard Conf for   1   0                                0    0      1     0    1     0 25    1     1.25   0   1.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   04/03/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10 36:00 Cel Front    0   1                                0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                 NonConf for 0.17
       TMHU                                                                                                           Hou s
ICF not housed in   04/04/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                                                                                             0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or
       TMHU
ICF not housed in   04/05/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   10:50 00 Standard Conf for   1   0                                0    0      1     0    1     0.2     1     12     0   1.2
  PIP or MHCB or                                                                                                                                       0.20 Hours
       TMHU
ICF not housed in   04/06/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             11: 8:00 Cel Front    0   1                                0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                 NonConf for 0 08
       TMHU                                                                                                           Ho s
ICF not housed in   04/07/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   09:30 00 Standard Conf for   1   0                                0    0      1     0    1     0 25    1     1.25   0   1.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   04/08/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             1 : 0:00 Cel Front    0   1                                0   0                                0   0 08    0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                 NonConf for 0 08
       TMHU                                                                                                           Ho s
ICF not housed in   04/09/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   09:15 00 Standard Conf for   1   0                                0    0      0     0    0     0 25    0     0.25   0   0.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   04/10/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10 36:00 Cel Front    0   1                                0   0                                0   0.15    0     0    0      0     0.15   0.15   0   0.15
  PIP or MHCB or                                                                                                  NonConf for 0.15
       TMHU                                                                                                            Hou s
ICF not housed in   04/11/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             13:00:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.25   0.25   0   0.25
  PIP or MHCB or                                                                                                   or 0.25 Hours
       TMHU
ICF not housed in   04/12/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   15:00 00 Standard Conf for   1   0                                0    0      1     0    1     0 25    1     1.25   0   1.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   04/13/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10:02:00 Conf or      1   0                                0   0                                0    0      0     0    0     0 28    0     0.28   0   0.28
  PIP or MHCB or                                                                                                    0.28 Hou s
       TMHU
ICF not housed in   04/14/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0    12 00:00 Cel Front NonCof   0   1                                0   0.17    0     1    1      0     0.17   0.17   1   1.17
  PIP or MHCB or                                                                                                                                       0.17 Hours
       TMHU
ICF not housed in   04/15/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             13:08:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.05   0.05   0   0.05
  PIP or MHCB or                                                                                                   or 0.05 Hours
       TMHU
ICF not housed in   04/16/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   08:30 00 Standard Conf for   1   0                                0    0      0     1    1     0 25    0     0.25   1   1.25
  PIP or MHCB or                                                                                                                                       0.25 Hours
       TMHU
ICF not housed in   04/17/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             10:29:00 NonConf      0   1                                0   0                                0    0      0     0    0      0     0.1    0.1    0   0.1
  PIP or MHCB or                                                                                                   or 0.10 Hours
       TMHU
ICF not housed in   04/18/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6             09: 0:00 Cel Front    0   1                                0   0                                0   0.12    0     0    0      0     0.12   0.12   0   0.12
  PIP or MHCB or                                                                                                 NonConf for 0.12
       TMHU                                                                                                           Ho s
ICF not housed in   04/19/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6                                   0   0   09:2 00 Standard Conf for    1   0                                0    0      0     0    0     0.18    0     0.18   0   0.18
  PIP or MHCB or                                                                                                                                      0.18 Hours
       TMHU
ICF not housed in   04/20/2021   Region IV   RJD   ML     EOP     ICF   2 16/2021 9:   00 AM   63. 6               13:00 00 Yard       0   1                                0   0                                0    0      0     0    0      0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                  NonConf for 0 08
       TMHU                                                                                                            Ho s
ICF not housed in   03/24/2021   Region IV   RJD   ASU   ASUHub   EOP                                                                                                               09:55:00 Standard Conf for   0    0      0     0    0      0      0      0     0    0
  PIP or MHCB or                                                                                                                                                                            0. 3 Hours
       TMHU
ICF not housed in   03/25/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3             12 06:00 Cel Front    0   2                                0   0                                0   0. 3    3     0    3      0     3. 3   3. 3   0   3. 3
  PIP or MHCB or                                                                                                 NonConf for 0 22
       TMHU                                                                                                           Ho s
ICF not housed in   03/26/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3                                   0   0    09:0 00 Bedside NonCof      0   1                                0    0      0     0    0      0     0.12   0.12   0   0.12
  PIP or MHCB or                                                                                                                                      0.12 Hours
       TMHU
ICF not housed in   03/27/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3              11:20 00 Yard        0   1                                0   0                                0    0      3     0    3      0     3.12   3.12   0   3.12
  PIP or MHCB or                                                                                                 NonConf for 0.12
       TMHU                                                                                                           Hou s
ICF not housed in   03/28/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3             10: 3:00 Cel Front    0   1                                0   0                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                 NonConf for 0.17
       TMHU                                                                                                           Hou s
ICF not housed in   03/29/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3                                   0   0    10:15:00 Cel Front NonCof   0   1                                0   0.17    0     0    0      0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                       0.17 Hours
       TMHU
ICF not housed in   03/30/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3              1 :32:00 Standard    1   0                                0   0                                0    0     15     0   1.5    1.9     0     19     0   1.9
  PIP or MHCB or                                                                                                 Conf for 0. 0 Hours
       TMHU
ICF not housed in   03/31/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3               09:20 00 Yard       0   1                                0   0                                0    0      0     0    0      0     0.22   0.22   0   0.22
  PIP or MHCB or                                                                                                  NonConf for 0 22
       TMHU                                                                                                            Hou s
ICF not housed in   04/01/2021   Region IV   RJD   ASU   ASUHub   ICF   3/2 2021 10:2 :00 AM   27. 3                                                                                                             0    0      0     3    3      0      0      0     3    3
  PIP or MHCB or
       TMHU




                                                                                                       Page 62
ICF not housed in   04/02/2021   Region IV   RJD                ASU   ASUHub    ICF    3/2 2021 10:2 :00 AM    27. 3                                                                                                            0   0    09:15:00 Cel Front NonCof    0   1                                0                 0 08    0     0    0      0     0.08    0.08    0   0.08
  PIP or MHCB or                                                                                                                                                                                                                                0.08 Hours
       TMHU
ICF not housed in   04/03/2021   Region IV   RJD                ASU   ASUHub    ICF    3/2 2021 10:2 :00 AM    27. 3                                                                                      09 37:00 Cel Front    0   1                                 0   0                                0                 0 23    3     0    3      0     3.23    3.23    0   3.23
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 23
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/04/2021   Region IV   RJD                ASU   ASUHub    ICF    3/2 2021 10:2 :00 AM    27. 3                                                                                      10 08:00 Cel Front    0   1                                 0   0                                0                 0.1     0     0    0      0      0.1     0.1    0    0.1
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.10
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/05/2021   Region IV   RJD                ASU   ASUHub    ICF    3/2 2021 10:2 :00 AM    27. 3                                                                                                            0   0    09: 8 00 Standard Conf for   1   0                                0                  0      0     0    0     0 53    0      0.53    0   0.53
  PIP or MHCB or                                                                                                                                                                                                                                 0.53 Hours
       TMHU
ICF not housed in   04/06/2021   Region IV   RJD                ASU   ASUHub    ICF    3/2 2021 10:2 :00 AM    27. 3                                                                                      08 58:00 Cel Front    0   1                                 0   0                                0                 0.12    0     0    0      0     0.12    0.12    0   0.12
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.12
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/07/2021   Region IV   RJD                ASU   ASUHub    ICF    3/2 2021 10:2 :00 AM    27. 3                                                                                                            0   0    08:58:00 Cel Front NonCof    0   1                                0                 0 08    0     0    0      0     0.08    0.08    0   0.08
  PIP or MHCB or                                                                                                                                                                                                                                0.08 Hours
       TMHU
       TMHU         03/27/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                      3/27 2021 : 3:21 AM     3/27 2021 1:20:5 PM     0 36    EOP      EOP               09 30:00 Cel Front   0   1                                 0   0                                0                 0 33    0     0    0      0     0.33    0.33    0   0.33
                                                                                                                                                                                                           NonConf for 0 33
                                                                                                                                                                                                                Ho s
     TMHU           03/20/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                      3/20 2021   38:33 AM    3/20 2021 11: 6 51 AM   0.3     MCB     MHCB               10 00:00 Cel Front   0   2    12:30 00 Bedside NonCof      0   1                                0                 1 25    0     0    0      0     2.25    2.25    0   2.25
                                                                                                                                                                                                           NonConf for 0 75                     1.00 Hours
                                                                                                                                                                                                                Ho s
     TMHU           03/28/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                      3/28/2021 8 51:33 PM    3 29/2021 8:52:56 AM    0.5             MHCB                                                                                                               0                  0      0     0    0      0       0      0      0    0
     TMHU           03/29/2021   Region IV   RJD   Medium (A)   ML     EOP     MHCB    3/28/2021 7: 2:00 PM     7 76    3/28/2021 8 51:33 PM    3 29/2021 8:52:56 AM    0.5             MHCB              07: 0:00 Standard     1   1    21:16:00 Cel Front NonCof    0   1                                0                 0 05    0     1    1     0.17   0.38    0.55    1   1.55
                                                                                                                                                                                                          NonConf for 0 33                      0.05 Hours

     TMHU           03/27/2021   Region IV   RJD   Medium (A)   ML     EOP      EOP                                     3/27 2021 : 3:21 AM     3/28 2021 10:39 55 AM   1 25            MHCB               09 10:00 Cel Front   0   3                                 0   0                                0                 0.3     0     0    0      0     1.22    1.22    0   1.22
                                                                                                                                                                                                           NonConf for 0 30
                                                                                                                                                                                                                Ho s
     TMHU           03/28/2021   Region IV   RJD   Medium (A)   ML     EOP     MHCB    3/27/2021 2: 2:00 PM    11.87    3/27 2021 : 3:21 AM     3/28 2021 10:39 55 AM   1 25            MHCB                                                                                                               0                  0      0     0    0      0       0      0      0    0
     TMHU           03/27/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                      3/27/2021 2 56:1 PM     3/28 2021 10:39 58 AM   0 82            MHCB              09: 5:00 Cel Front    0   1                                 0   0                                0                 0 25    0     0    0      0     0.25    0.25    0   0.25
                                                                                                                                                                                                          NonConf for 0 25

       TMHU         03/28/2021   Region IV   RJD   Medium (A)   ML     EOP     MHCB    3/27 2021 11:07:00 AM   10.0     3/27/2021 2 56:1 PM     3/28 2021 10:39 58 AM   0 82            MHCB                                                                                                               0                  0      0     0    0      0       0      0      0     0
       TMHU         03/20/2021   Region IV   RJD     Close      ML     EOP     EOP                                      3/20/2021 5 58: 3 PM    3/21 2021 10:59 20 AM   0 71    EOP     EOP                                                                                                                0                  0      0     0    0      0       0      0      0     0
       TMHU         03/21/2021   Region IV   RJD     Close      ML     EOP     MHCB    3/20/2021 : 6:00 PM     0.71     3/20/2021 5 58: 3 PM    3/21 2021 10:59 20 AM   0.71    EOP     EOP                                                                                                                0                  0      0     0    0      0       0      0      0     0
ICF not housed in   03/20/2021   Region IV   RJD                ML     EOP      ICF    1/13 2021 12:22 00 PM   65.86                                                                                      09 35:00 Cel Front    0   1                                 0   0                                0                 0.3     0     0    0      0      0.3     03     0    0.3
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 30
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   03/16/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                                                                                                       0                  0      0     1    1      0      0       0      1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/17/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                            0   0    12:05 00 Standard Conf for   1   0                                0                 0.17   0.17   0   0.17   0 53   0.17     07     0    0.7
  PIP or MHCB or                                                                                                                                                                                                                                 0.53 Hours
       TMHU
ICF not housed in   03/18/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                                                                                                       0                  0      0     1    1      0      0       0      1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/19/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                            0   0    11:31 00 Standard Conf for   1   0                                0                  0      0     1    1     0. 2    0      0. 2    1   1. 2
  PIP or MHCB or                                                                                                                                                                                                                                 0. 2 Hours
       TMHU
ICF not housed in   03/20/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                      11 10:00 Cel Front    0   1                                 0   0                                0                 0 08    0     0    0      0     0.08    0.08    0   0.08
  PIP or MHCB or                                                                                                                                                                                           NonConf for 0 08
       TMHU                                                                                                                                                                                                     Hou s
ICF not housed in   03/21/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                      10:28:00 NonConf      0   1                                 0   0                                0                  0      0     0    0      0     0.17    0.17    0   0.17
  PIP or MHCB or                                                                                                                                                                                            or 0.17 Hours
       TMHU
ICF not housed in   03/22/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                            0   0   07:30 00 NonCof 0.50 Hours    0   1                                0                  0      0     0    0      0      0.5     05     0    0.5
  PIP or MHCB or
       TMHU
ICF not housed in   03/23/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                                                                                                       0                  0      0     1    1      0      0       0      1    1
  PIP or MHCB or
       TMHU
ICF not housed in   03/24/2021   Region IV   RJD                ML     EOP      ICF    2/22/2021 3:3 :00 PM    57.22                                                                                                            0   0   13 30:00 Conf or 0.25 Hours   1   0                                0                  0      0     0    0     0 25    0      0.25    0   0.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/16/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                       09:11:00 Standard    1   0                                 0   0                                0                  0      0     1    1     0 22    0      0.22    1   1.22
  PIP or MHCB or                                                                                                                                                                                          Conf for 0.22 Hours
       TMHU
ICF not housed in   03/17/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                                            0   0   15:00 00 NonCof 0.25 Hours    0   1                                0                 0.5    0.5    0   0.5     0     0.75    0.75    0   0.75
  PIP or MHCB or
       TMHU
ICF not housed in   03/18/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                      08 05:00 Cel Front    0   1                                 0   0                                0                 0 08    1     0    1      0     1.08    1.08    0   1.08
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 08
       TMHU                                                                                                                                                                                                     Ho s
ICF not housed in   03/19/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                                            0   0   13:15 00 NonCof 0.25 Hours    0   1                                0                  1      1     0    1      0     1.25    1.25    0   1.25
  PIP or MHCB or
       TMHU
ICF not housed in   03/20/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                      09 30:00 Cel Front    0   1                                 0   0                                0                 0.5     0     0    0      0      0.5     05     0    0.5
  PIP or MHCB or                                                                                                                                                                                           NonConf for 0 50
       TMHU                                                                                                                                                                                                     Ho s
ICF not housed in   03/21/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                      09:25:00 NonConf      0   1                                 0   0                                0                  0      0     0    0      0     0.08    0.08    0   0.08
  PIP or MHCB or                                                                                                                                                                                            or 0.08 Hours
       TMHU
ICF not housed in   03/22/2021   Region IV   RJD                ML     EOP      ICF    1 26/2021 9: 8 00 AM    8 . 6                                                                                                                                                                                       0                  0      0     0    0      0      0       0      0    0
  PIP or MHCB or
       TMHU
       TMHU         04/01/2021   Region IV   RJD   Medium (A)   ML     SNY     CCCMS                                     /1/2021 11 38:0 PM      /2/2021 12:20:11 PM    0 53    MCB     MHCB                                                                                                               0                  0      0     0    0      0      0       0      0    0
       TMHU         04/02/2021   Region IV   RJD   Medium (A)   ML     EOP      MHCB    /1/2021 10:57:00 PM      . 6     /1/2021 11 38:0 PM      /2/2021 12:20:11 PM    0.53    MCB     MHCB              11:00:00 Standard     1   0                                 0   0                                0                  0      0     0    0     0 25    0      0.25    0   0.25
                                                                                                                                                                                                          Co f fo 0 25 Ho s
     TMHU           03/27/2021   Region IV   RJD     Close      ML     EOP     EOP                                      3/27/2021 8 39: 7 PM    3/28 2021 11:   33 AM   0 63    EOP     EOP                                                                                                                0                  0      0     0    0      0       0      0      0    0
     TMHU           03/28/2021   Region IV   RJD     Close      ML     EOP     MHCB    3/27/2021 8:06:00 PM     0 61    3/27/2021 8 39: 7 PM    3/28 2021 11:   33 AM   0.63    EOP     EOP               10 30:00 Cel Front    0   1                                 0   0                                0                 0 25    0     0    0      0     0.25    0.25    0   0.25
                                                                                                                                                                                                          NonConf for 0 25
                                                                                                                                                                                                               Ho s
ICF not housed in   04/12/2021   Region IV   RJD                ML     EOP     EOP                                                                                                                                                                                            09:10:00 Standard Conf for   0                  0      1     0    1      0      1       1      0    1
  PIP or MHCB or                                                                                                                                                                                                                                                                      0 38 Hours
       TMHU
ICF not housed in   04/13/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8.33                                                                                       09:21:00 Standard    1   0                                 0   0                                0                  0      0     0    0     1.18    0      1.18    0   1.18
  PIP or MHCB or                                                                                                                                                                                          Conf for 1.18 Hours
       TMHU
ICF not housed in   04/14/2021   Region IV   RJD                ML     EOP      ICF     /12 2021 12:56 00 PM    8.33                                                                                          16:50:00          0   1    10:00 00 Standard Conf for   1   0                                0                  0      1     0    1     0.5    25.17   25 67   0   25.67
  PIP or MHCB or                                                                                                                                                                                          Therapeu icModu e                      0.50 Hours
       TMHU                                                                                                                                                                                               NonConf or 2 .17
ICF not housed in   04/15/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8 33                                                                                      13:0 :00 NonConf      0   1                                 0   0                                0                  0      1     0    1      1     0.17    1.17    0   1.17
  PIP or MHCB or                                                                                                                                                                                            or 0.17 Hours
       TMHU
ICF not housed in   04/16/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8 33                                                                                                            0   0    09:30 00 Standard Conf for   1   0                                0                  0      1     0    1     0 25    1      1.25    0   1.25
  PIP or MHCB or                                                                                                                                                                                                                                 0.25 Hours
       TMHU
ICF not housed in   04/17/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8.33                                                                                      09 13:00 Cel Front    0   1                                 0   0                                0                 0.1     0     0    0      0      0.1     0.1    0    0.1
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.10
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/18/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8 33                                                                                      11 33:00 Cel Front    0   1                                 0   0                                0                 0.1     0     0    0      0      0.1     0.1    0    0.1
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.10
       TMHU                                                                                                                                                                                                    Hou s
ICF not housed in   04/19/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8 33                                                                                                            0   0    09:03 00 Standard Conf for   1   0                                0                  0      0     0    0     0.18    0      0.18    0   0.18
  PIP or MHCB or                                                                                                                                                                                                                                 0.18 Hours
       TMHU
ICF not housed in   04/20/2021   Region IV   RJD                ML     EOP      ICF     /12/2021 12:56 00 PM    8 33                                                                                                                                                                                       0                  0      0     0    0      0      0       0      0    0
  PIP or MHCB or
       TMHU
       TMHU         03/27/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                      3/27/2021 7 33:06 PM    3/28 2021 5:09:22 PM    0.9             MHCB                                                                                                               0                  0      0     0    0      0       0      0      0    0
       TMHU         03/28/2021   Region IV   RJD   Medium (A)   ML     EOP     MHCB    3/27/2021 5:58:00 PM     9.65    3/27/2021 7 33:06 PM    3/28 2021 5:09:22 PM    0.9             MHCB              09 39:00 Cel Front    0   1                                 0   0                                0                 0 35    0     0    0      0     0.35    0.35    0   0.35
                                                                                                                                                                                                          NonConf for 0 35

     TMHU           03/23/2021   Region IV   RJD   Medium (A)   ML     EOP     MHCB    3/22/2021 11:31 00 PM   16. 6    3/23/2021 12:23:37 AM   3/23 2021 10:11 03 AM   0. 1    MCB     MHCB               08 25:00 Cel Front   0   1                                 0   0                                0                 0 22    0     0    0      0     0.22    0.22    0   0.22
                                                                                                                                                                                                           NonConf for 0 22
                                                                                                                                                                                                                 Ho s
ICF not housed in   03/16/2021   Region IV   RJD                ML     EOP      ICF    12 3/2020 12:53 00 PM   10 .93                                                                                      10:30:00 Standard    1   0                                 0   0                                0                  0      0     0    0     0 33    0      0.33    0   0.33
  PIP or MHCB or                                                                                                                                                                                          Conf for 0.33 Hours
       TMHU
ICF not housed in   03/17/2021   Region IV   RJD                ML     EOP      ICF    12 3/2020 12:53 00 PM   10 .93                                                                                                           0   0    10:38 00 Standard Conf for   1   0                                0                  1      2     0    2     0.13    2      2.13    0   2.13
  PIP or MHCB or                                                                                                                                                                                                                                 0.13 Hours
       TMHU
ICF not housed in   03/18/2021   Region IV   RJD                ML     EOP      ICF    12 3/2020 12:53 00 PM   10 .93                                                                                                                                                         10:15:00 Standard Conf for   0                  0      0     0    0      0      0       0      0    0
  PIP or MHCB or                                                                                                                                                                                                                                                                      0 25 Hours
       TMHU
       TMHU         03/24/2021   Region IV   RJD   Maximum      ASU   ASUHub   CCCMS                                    3 2 /2021 11:32:50 PM   3/25/2021 12:15: 6 PM   0.53    SNY     CCCMS                                                                                                              0                  0      0     0    0      0       0      0      0    0
       TMHU         03/25/2021   Region IV   RJD    Close        ML    EOP      MHCB   3/2 2021 10:37 00 PM     0.38    3 2 /2021 11:32:50 PM   3/25/2021 12:15: 6 PM   0.53    SNY     CCCMS             07 38:00 Cel Front    0   2                                 0   0                                0                 0 33    0     0    0      0     0.33    0.33    0   0.33
                                                                                                                                                                                                          NonConf for 0.17

     TMHU           03/30/2021   Region IV   RJD   Medium (A)   ML     EOP     MHCB    3/29/2021 11:17 00 PM    6.5     3/30/2021 12:1 :33 AM   3/30 2021 11:51:   AM   0. 8            MHCB               09 16:00 Cel Front   0   1                                 0   0                                0                 0.18    0     0    0      0     0.18    0.18    0   0.18
                                                                                                                                                                                                           NonConf for 0.18
                                                                                                                                                                                                                 Ho s
     TMHU           03/30/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                      3/30 2021   32:35 AM    3/30 2021 11: 9 55 AM   0.3             MHCB               09 50:00 Cel Front   0   1                                 0   0                                0                 0.17    0     1    1      0     0.17    0.17    1   1.17
                                                                                                                                                                                                           NonConf for 0.17
                                                                                                                                                                                                                 Ho s
     TMHU           03/16/2021   Region IV   RJD   Maximum      ASU   ASUHub   EOP                                      3 16/2021 11:25:10 PM   3/17 2021 2:15:39 PM    0 62   ASUHub    EOP               09: 0:00 Standard    1   0                                 0   0                                0   RT at 08: 5   0 25   0.25   0   0.25   0 78   0.25    1.03    0   1.03
                                                                                                                                                                                                          Co f fo 0 78 Ho s




                                                                                                                                                                                                Page 63
      TMHU          03/17/2021   Region IV   RJD   Maximum      ASU    ASU     MHCB    3/16/2021 10:   00 PM   0.      3 16/2021 11:25:10 PM   3/17 2021 2:15:39 PM    0 62   ASUHub   EOP               08:37:00 Conf or      1   0                                0   0                                0                  0     0   0   0   0.      0     0.     0   0.
                                                                                                                                                                                                            0 0 Ho s
      TMHU          03/28/2021   Region IV   RJD   Medium (A)   ML     EOP     EOP                                     3/28/2021 11: 7:35 AM   3/28 2021 5:10:2 PM     0 22            MHCB                  09:35:00          0   1                                0   0                                0                  0     0   0   0    0     0.5    05     0   0.5
                                                                                                                                                                                                         Therapeu icModu e
                                                                                                                                                                                                          NonConf for 0 50
      TMHU          03/26/2021   Region IV   RJD     Close      ML     EOP     EOP                                     3/26/2021 7:   :57 PM   3/27 2021 11:07 56 AM   06              MHCB               19:00:00 Standard    1   0                                0   0                                0   RT at 12: 5    0     1   0   1   0.5     1     15     0   1.5
                                                                                                                                                                                                         Co f fo 0 50 Ho s
       TMHU         03/27/2021   Region IV   RJD     Close      ML     EOP     MHCB    3/26/2021 7:11:00 PM    10.63   3/26/2021 7:   :57 PM   3/27 2021 11:07 56 AM   06              MHCB                                                                                                              0                  0     0   0   0    0       0     0     0    0
ICF not housed in   04/03/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                     11:05:00 NonConf      0   1                                0   0                                0                  0     0   0   0    0     0.33   0.33   0   0.33
  PIP or MHCB or                                                                                                                                                                                           or 0.33 Hours
       TMHU
ICF not housed in   04/04/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                      09 50:00 Cel Front   0   1                                0   0                                0                 0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.17
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/05/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                                           0   0   11: 5 00 NonCof 0.25 Hours   0   1                                0                  0     0   0   0    0     0.25   0.25   0   0.25
  PIP or MHCB or
       TMHU
ICF not housed in   04/06/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                      11:52:00 Standard    1   0   12:26 00 Standard Conf for   1   0                                0                  0     0   1   1   0 25    0     0.25   1   1.25
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.12 Hours                   0.13 Hours
       TMHU
ICF not housed in   04/07/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                                           0   0   11:17 00 Standard Conf for   3   0                                0                  0     0   1   1   1 05    0     1.05   1   2.05
  PIP or MHCB or                                                                                                                                                                                                                               0.35 Hours
       TMHU
ICF not housed in   04/08/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                      11:50:00 Standard    2   0                                0   0                                0                  0     0   0   0   1.17    0     1.17   0   1.17
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.58 Hours
       TMHU
ICF not housed in   04/09/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                                           0   0   11:56 00 Standard Conf for   1   0   09: 9:00 Standard Conf for   0                  0     1   0   1   0.      1     1.     0   1.
  PIP or MHCB or                                                                                                                                                                                                                               0. 0 Hours                           0 20 Hours
       TMHU
ICF not housed in   04/10/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                     09: 0:00 NonConf      0   1                                0   0                                0                  0     0   0   0    0     0.33   0.33   0   0.33
  PIP or MHCB or                                                                                                                                                                                           or 0.33 Hours
       TMHU
ICF not housed in   04/11/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                     11:05:00 NonConf      0   1                                0   0                                0                  0     0   0   0    0     0.27   0.27   0   0.27
  PIP or MHCB or                                                                                                                                                                                           or 0.27 Hours
       TMHU
ICF not housed in   04/12/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                                           0   0    08 30:00 Cel Front NonCof   0   1                                0                 0.17   0   1   1    0     0.17   0.17   1   1.17
  PIP or MHCB or                                                                                                                                                                                                                               0.17 Hours
       TMHU
ICF not housed in   04/13/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                      12:52:00 Standard    1   0                                0   0                                0                  0     0   0   0   0 22    0     0.22   0   0.22
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.22 Hours
       TMHU
ICF not housed in   04/14/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                                           0   0   09:37 00 Standard Conf for   1   0                                0                  0     0   1   1   0.2     0     02     1   1.2
  PIP or MHCB or                                                                                                                                                                                                                               0.20 Hours
       TMHU
ICF not housed in   04/15/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                      1 :06:00 Standard    1   0                                0   0                                0                  0     0   0   0   0 23    0     0.23   0   0.23
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.23 Hours
       TMHU
ICF not housed in   04/16/2021   Region IV   RJD                ML     EOP      ICF    1/11 2021 12:57 00 PM   99.32                                                                                                           0   0   12:31 00 Standard Conf for   1   0                                0                  0     0   1   1   0.13    0     0.13   1   1.13
  PIP or MHCB or                                                                                                                                                                                                                               0.13 Hours
       TMHU
ICF not housed in   04/17/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                      10 20:00 Cel Front   0   1                                0   0                                0                 0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.17
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/18/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                      11 15:00 Cel Front   0   1                                0   0                                0                 0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 08
       TMHU                                                                                                                                                                                                    Ho s
ICF not housed in   04/19/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                                           0   0    12:20:00 Cel Front NonCof   0   1                                0                 0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                                                               0.17 Hours
       TMHU
ICF not housed in   04/20/2021   Region IV   RJD                ML     EOP      ICF    1/11/2021 12:57 00 PM   99.32                                                                                      10 05:00 Cel Front   0   1                                0   0                                0                 0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.17
       TMHU                                                                                                                                                                                                     Ho s
ICF not housed in   04/03/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      09 30:00 Cel Front   0   1                                0   0                                0                 0.1    0   0   0    0     0.1    0.1    0   0.1
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0.10
       TMHU                                                                                                                                                                                                     Ho s
ICF not housed in   04/04/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      10 27:00 Cel Front   0   1                                0   0                                0                 0 03   0   0   0    0     0.03   0.03   0   0.03
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 03
       TMHU                                                                                                                                                                                                     Ho s
ICF not housed in   04/05/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      12:5 :00 Standard    1   0   09:15 00 Standard Conf for   1   0                                0                  0     0   0   0   1.15    0     1.15   0   1.15
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.65 Hours                   0.50 Hours
       TMHU
ICF not housed in   04/06/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      12:52:00 Standard    1   0                                0   0                                0                  0     0   0   0   0 58    0     0.58   0   0.58
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.58 Hours
       TMHU
ICF not housed in   04/07/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                                           0   0    08 52:00 Cel Front NonCof   0   1                                0                 0 08   3   0   3   1.5    1.58   3.08   0   3.08
  PIP or MHCB or                                                                                                                                                                                                                               0.08 Hours
       TMHU
ICF not housed in   04/08/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      09:58:00 Standard    1   0                                0   0                                0                  0     0   3   3   0 93    0     0.93   3   3.93
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.93 Hours
       TMHU
ICF not housed in   04/09/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                                           0   0    09 03:00 Cel Front NonCof   0   1                                0                 0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                                                               0.08 Hours
       TMHU
ICF not housed in   04/10/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      10 07:00 Cel Front   0   1                                0   0                                0                 0 05   0   0   0    0     0.05   0.05   0   0.05
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 05
       TMHU                                                                                                                                                                                                    Hou s
ICF not housed in   04/11/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      11 19:00 Cel Front   0   1                                0   0                                0                 0 03   0   3   3    0     0.03   0.03   3   3.03
  PIP or MHCB or                                                                                                                                                                                          NonConf for 0 03
       TMHU                                                                                                                                                                                                     Ho s
ICF not housed in   04/12/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                                           0   0    09:30:00 Cel Front NonCof   0   1                                0                 0.17   0   0   0    0     0.17   0.17   0   0.17
  PIP or MHCB or                                                                                                                                                                                                                               0.17 Hours
       TMHU
ICF not housed in   04/13/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      13:18:00 Standard    1   0                                0   0                                0                  0     0   0   0   0.5     0     05     0   0.5
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.50 Hours
       TMHU
ICF not housed in   04/14/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                                           0   0    08 58:00 Cel Front NonCof   0   1   10:28:00 Standard Conf for   0                 0 08   0   0   0    0     0.08   0.08   0   0.08
  PIP or MHCB or                                                                                                                                                                                                                               0.08 Hours                           0 22 Hours
       TMHU
ICF not housed in   04/15/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                      09:56:00 Standard    1   0                                0   0                                0                  0     0   3   3   0 78    0     0.78   3   3.78
  PIP or MHCB or                                                                                                                                                                                         Conf for 0.78 Hours
       TMHU
ICF not housed in   04/16/2021   Region IV   RJD                ASU   ASUHub    ICF    3 19/2021 8: 5 00 AM    28.06                                                                                     10 35:00 Cel Front    0   2   09:16 00 Yard NonCof 0 08    0   2                                0                 1 08   0   1   1    0     1.17   1.17   1   2.17
  PIP or MHCB or                                                                                                                                                                                         NonConf for 0 50                        Hours
       TMHU                                                                                                                                                                                                    Ho s
       TMHU         04/01/2021   Region IV   RJD   Maximum      ASU    ASU     CCCMS                                     1/2021   55:56 AM       1/2021 7 5 :07 PM     0 62    ASU     CCCMS             08 29:00 Conf or      1   0                                0   0                                0                  0     0   0   0   0.6     0     06     0   0.6
                                                                                                                                                                                                            0 60 Ho s




                                                                                                                                                                                               Page 64
EXHIBIT 5
EXHIBIT 6
    April 3, 2021
Roadmap Phase Report
No filters applied

Facility Type / Institution / Facility   INSTITUTION   FACILITY                                                 TOTAL FAC STATUS
Camps                                    CCC           CCC‐Alder Camp                                                   1 Phase 3
Camps                                    CCC           CCC‐Antelope Camp                                                1 Phase 3
Camps                                    CCC           CCC‐Ben Lomond Camp                                              1 Phase 3
Camps                                    CCC           CCC‐Chamberlain Creek Camp                                       1 Phase 1
Camps                                    CCC           CCC‐Deadwood Camp                                                1 Phase 3
Camps                                    CCC           CCC‐Delta Camp                                                   1 Phase 3
Camps                                    CCC           CCC‐Devils Garden Camp                                           1 Phase 1
Camps                                    CCC           CCC‐Eel River Camp                                               1 Phase 3
Camps                                    CCC           CCC‐High Rock Camp                                               1 Phase 1
Camps                                    CCC           CCC‐Intermountain                                                1 Phase 3
Camps                                    CCC           CCC‐Ishi Camp                                                    1 Phase 3
Camps                                    CCC           CCC‐Konocti Camp                                                 1 Phase 3
Camps                                    CCC           CCC‐Parlin Fork Camp                                             1 Phase 3
Camps                                    CCC           CCC‐Salt Creek Camp                                              1 Phase 3
Camps                                    CCC           CCC‐Sugar Pine Camp                                              1 Phase 3
Camps                                    CCC           CCC‐Trinity Camp                                                 1 Phase 3
Camps                                    CCC           CCC‐Valley View Camp                                             1 Phase 1
Camps                                    CCC           CCC‐Washington Ridge Camp                                        1 Phase 3
Camps                                    CIW           CIW‐Malibu Camp                                                  1 Phase 2
Camps                                    CIW           CIW‐Puerta La Cruz                                               1 Phase 2
Camps                                    CIW           CIW‐Rainbow Camp                                                 1 Phase 1
Camps                                    SCC           SCC‐Acton Camp                                                   1 Phase 2
Camps                                    SCC           SCC‐Baseline Camp                                                1 Phase 1
Camps                                    SCC           SCC‐Bautista Camp                                                1 Phase 2
Camps                                    SCC           SCC‐Fenner Camp                                                  1 Phase 2
Camps                                    SCC           SCC‐Francisquito Camp                                            1 Phase 2
Camps                                    SCC           SCC‐Gabilan Camp                                                 1 Phase 2
Camps                                    SCC           SCC‐Growlersburg Camp                                            1 Phase 2
Camps                                    SCC           SCC‐Holton Camp                                                  1 Phase 2
Camps                                    SCC           SCC‐Julius Klein Camp                                            1 Phase 2
Camps                                    SCC           SCC‐La Cima Camp                                                 1 Phase 2
Camps                                    SCC           SCC‐McCain Valley Camp                                           1 Phase 1
Camps                                    SCC           SCC‐Miramonte Camp                                               1 Phase 2
Camps                                    SCC           SCC‐Mountain Home Camp                                           1 Phase 2
Camps                                    SCC           SCC‐Mt. Bullion Camp                                             1 Phase 2
Camps                                    SCC           SCC‐Oak Glen Camp                                                1 Phase 2
Camps                                    SCC           SCC‐Owens Valley Camp                                            1 Phase 2
Camps                                    SCC           SCC‐Pilot Rock Camp                                              1 Phase 1
Camps                                    SCC           SCC‐Prado Camp                                                   1 Phase 2
Camps                                    SCC           SCC‐Vallecito Camp                                               1 Phase 2
Contract Beds Unit                       CBU           FCRF‐Female Community Reentry Facility                           1 Phase 1
Contract Beds Unit                       CBU           SMCCF‐Shafter Modified Community Correctional Facility           1 Phase 1
Contract Beds Unit                       CBU           TMCCF‐Taft Modified Community Correctional Facility              1 Phase 2
Mainline                                 ASP           ASP‐Central Service                                              1 Phase 3
Mainline                                 ASP           ASP‐Facility A                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility B                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility C                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility D                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility E                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility F                                                   1 Phase 3
Mainline                                 CAC           CAC‐Facility A                                                   1 Phase 1
Mainline                                 CAC           CAC‐Facility B                                                   1 Phase 2
Mainline                                 CAC           CAC‐Facility C                                                   1 Phase 2
Mainline                                 CAL           CAL‐AD SEG                                                       1 Phase 1
Mainline                                 CAL           CAL‐Central Service                                              1 Phase 1
Mainline                                 CAL           CAL‐Facility A                                                   1 Phase 2
Mainline                                 CAL           CAL‐Facility B                                                   1 Phase 2
Mainline                                 CAL           CAL‐Facility C                                                   1 Phase 2
Mainline                                 CAL           CAL‐Facility D                                                   1 Phase 2
Mainline   CAL    CAL‐MSF                 1   Phase 3
Mainline   CCC    CCC‐Central Service     1   Phase 3
Mainline   CCC    CCC‐Facility A          1   Phase 2
Mainline   CCC    CCC‐Facility B          1   Phase 3
Mainline   CCC    CCC‐Facility C          1   Phase 2
Mainline   CCC    CCC‐Firehouse           1   Phase 3
Mainline   CCC    CCC‐MSF                 1   Phase 3
Mainline   CCI    CCI‐Central Service     1   Phase 1
Mainline   CCI    CCI‐Facility A          1   Phase 2
Mainline   CCI    CCI‐Facility B          1   Phase 2
Mainline   CCI    CCI‐Facility C          1   Phase 2
Mainline   CCI    CCI‐Facility D          1   Phase 3
Mainline   CCI    CCI‐Facility E          1   Phase 3
Mainline   CCWF   CCWF‐Central Service    1   Phase 2
Mainline   CCWF   CCWF‐Facility A         1   Phase 1
Mainline   CCWF   CCWF‐Facility B         1   Phase 2
Mainline   CCWF   CCWF‐Facility C         1   Phase 2
Mainline   CCWF   CCWF‐Facility D         1   Phase 2
Mainline   CEN    CEN‐AD SEG              1   Phase 2
Mainline   CEN    CEN‐Central Service     1   Phase 2
Mainline   CEN    CEN‐Facility A          1   Phase 3
Mainline   CEN    CEN‐Facility B          1   Phase 2
Mainline   CEN    CEN‐Facility C          1   Phase 2
Mainline   CEN    CEN‐Facility D          1   Phase 3
Mainline   CEN    CEN‐MSF                 1   Phase 3
Mainline   CHCF   CHCF‐Central Services   1   Phase 2
Mainline   CHCF   CHCF‐Facility A         1   Phase 2
Mainline   CHCF   CHCF‐Facility B         1   Phase 2
Mainline   CHCF   CHCF‐Facility C         1   Phase 2
Mainline   CHCF   CHCF‐Facility D         1   Phase 2
Mainline   CHCF   CHCF‐Facility E         1   Phase 2
Mainline   CIM    CIM‐Facility A          1   Phase 1
Mainline   CIM    CIM‐Facility B          1   Phase 3
Mainline   CIM    CIM‐Facility C          1   Phase 2
Mainline   CIM    CIM‐Facility D          1   Phase 3
Mainline   CIW    CIW‐Central Service     1   Phase 1
Mainline   CIW    CIW‐Facility A          1   Phase 1
Mainline   CMC    CMC‐Central Service     1   Phase 2
Mainline   CMC    CMC‐Facility A          1   Phase 2
Mainline   CMC    CMC‐Facility B          1   Phase 2
Mainline   CMC    CMC‐Facility C          1   Phase 2
Mainline   CMC    CMC‐Facility D          1   Phase 2
Mainline   CMC    CMC‐Facility E          1   Phase 2
Mainline   CMC    CMC‐Facility F          1   Phase 2
Mainline   CMC    CMC‐Facility G          1   Phase 2
Mainline   CMC    CMC‐Facility H          1   Phase 4
Mainline   CMC    CMC‐MSF                 1   Phase 2
Mainline   CMF    CMF‐Central Service     1   Phase 2
Mainline   CMF    CMF‐Facility A          1   Phase 2
Mainline   CMF    CMF‐Facility B          1   Phase 2
Mainline   CMF    CMF‐Facility C          1   Phase 2
Mainline   CMF    CMF‐MSF                 1   Phase 2
Mainline   COR    COR‐Central Service     1   Phase 2
Mainline   COR    COR‐Facility 03A        1   Phase 2
Mainline   COR    COR‐Facility 03B        1   Phase 2
Mainline   COR    COR‐Facility 03C        1   Phase 2
Mainline   COR    COR‐Facility 04A        1   Phase 2
Mainline   COR    COR‐Facility 04B        1   Phase 2
Mainline   COR    COR‐MSF                 1   Phase 2
Mainline   COR    COR‐STRH                1   Phase 2
Mainline   CRC    CRC‐Central Service     1   Phase 3
Mainline   CRC    CRC‐Facility A          1   Phase 2
Mainline   CRC    CRC‐Facility B             1   Phase 3
Mainline   CRC    CRC‐Facility C             1   Phase 3
Mainline   CRC    CRC‐Facility D             1   Phase 3
Mainline   CTF    CTF‐Facility A             1   Phase 2
Mainline   CTF    CTF‐Facility B             1   Phase 2
Mainline   CTF    CTF‐Facility C             1   Phase 2
Mainline   CTF    CTF‐Facility D             1   Phase 2
Mainline   CVSP   CVSP‐Central Service       1   Phase 2
Mainline   CVSP   CVSP‐Facility A            1   Phase 3
Mainline   CVSP   CVSP‐Facility B            1   Phase 2
Mainline   CVSP   CVSP‐Facility C            1   Phase 2
Mainline   CVSP   CVSP‐Facility D            1   Phase 3
Mainline   CVSP   CVSP‐MSF                   1   Phase 3
Mainline   DVI    DVI‐Central Service        1   Phase 2
Mainline   DVI    DVI‐Facility A             1   Phase 2
Mainline   DVI    DVI‐MSF                    1   Phase 2
Mainline   FSP    FSP‐Central Service        1   Phase 2
Mainline   FSP    FSP‐Facility A             1   Phase 2
Mainline   FSP    FSP‐Facility B             1   Phase 2
Mainline   FSP    FSP‐MSF                    1   Phase 3
Mainline   HDSP   HDSP‐Central Service       1   Phase 2
Mainline   HDSP   HDSP‐Facility A            1   Phase 2
Mainline   HDSP   HDSP‐Facility B            1   Phase 2
Mainline   HDSP   HDSP‐Facility C            1   Phase 2
Mainline   HDSP   HDSP‐Facility D            1   Phase 2
Mainline   HDSP   HDSP‐MSF                   1   Phase 3
Mainline   HDSP   HDSP‐STRH                  1   Phase 2
Mainline   ISP    ISP‐Central Service        1   Phase 2
Mainline   ISP    ISP‐Facility A             1   Phase 2
Mainline   ISP    ISP‐Facility B             1   Phase 2
Mainline   ISP    ISP‐Facility C             1   Phase 2
Mainline   ISP    ISP‐Facility D             1   Phase 2
Mainline   ISP    ISP‐MSF                    1   Phase 2
Mainline   KVSP   KVSP‐Central Service       1   Phase 3
Mainline   KVSP   KVSP‐Facility A            1   Phase 2
Mainline   KVSP   KVSP‐Facility B            1   Phase 2
Mainline   KVSP   KVSP‐Facility C            1   Phase 2
Mainline   KVSP   KVSP‐Facility D            1   Phase 2
Mainline   KVSP   KVSP‐Facility Z01 ‐ STRH   1   Phase 3
Mainline   KVSP   KVSP‐Facility Z02          1   Phase 3
Mainline   KVSP   KVSP‐MSF                   1   Phase 3
Mainline   LAC    LAC‐Central Service        1   Phase 2
Mainline   LAC    LAC‐Facility A             1   Phase 2
Mainline   LAC    LAC‐Facility B             1   Phase 2
Mainline   LAC    LAC‐Facility C             1   Phase 2
Mainline   LAC    LAC‐Facility D             1   Phase 2
Mainline   LAC    LAC‐MSF                    1   Phase 2
Mainline   LAC    LAC‐STRH                   1   Phase 2
Mainline   MCSP   MCSP‐Central Service       1   Phase 2
Mainline   MCSP   MCSP‐Facility A            1   Phase 2
Mainline   MCSP   MCSP‐Facility B            1   Phase 2
Mainline   MCSP   MCSP‐Facility C            1   Phase 2
Mainline   MCSP   MCSP‐Facility D            1   Phase 2
Mainline   MCSP   MCSP‐Facility E            1   Phase 2
Mainline   MCSP   MCSP‐MSF                   1   Phase 2
Mainline   NKSP   NKSP‐Central Service       1   Phase 1
Mainline   NKSP   NKSP‐Facility A            1   Phase 2
Mainline   NKSP   NKSP‐Facility B            1   Phase 1
Mainline   NKSP   NKSP‐Facility C            1   Phase 1
Mainline   NKSP   NKSP‐Facility D            1   Phase 1
Mainline   NKSP   NKSP‐MSF                   1   Phase 2
Mainline   PBSP   PBSP‐Central Service       1   Phase 2
Mainline   PBSP   PBSP‐Facility A        1   Phase 2
Mainline   PBSP   PBSP‐Facility B        1   Phase 2
Mainline   PBSP   PBSP‐Facility C        1   Phase 2
Mainline   PBSP   PBSP‐Facility D        1   Phase 2
Mainline   PBSP   PBSP‐MSF               1   Phase 2
Mainline   PBSP   PBSP‐STRH              1   Phase 2
Mainline   PVSP   PVSP‐Central Service   1   Phase 2
Mainline   PVSP   PVSP‐Facility A        1   Phase 1
Mainline   PVSP   PVSP‐Facility B        1   Phase 2
Mainline   PVSP   PVSP‐Facility C        1   Phase 2
Mainline   PVSP   PVSP‐Facility D        1   Phase 2
Mainline   PVSP   PVSP‐MSF               1   Phase 3
Mainline   PVSP   PVSP‐STRH              1   Phase 2
Mainline   RJD    RJD‐Central Service    1   Phase 2
Mainline   RJD    RJD‐Facility A         1   Phase 2
Mainline   RJD    RJD‐Facility B         1   Phase 2
Mainline   RJD    RJD‐Facility C         1   Phase 2
Mainline   RJD    RJD‐Facility D         1   Phase 2
Mainline   RJD    RJD‐Facility E         1   Phase 2
Mainline   RJD    RJD‐MSF                1   Phase 2
Mainline   SAC    SAC‐Central Service    1   Phase 2
Mainline   SAC    SAC‐Facility A         1   Phase 2
Mainline   SAC    SAC‐Facility B         1   Phase 2
Mainline   SAC    SAC‐Facility C         1   Phase 2
Mainline   SAC    SAC‐MSF                1   Phase 2
Mainline   SAC    SAC‐STRH               1   Phase 2
Mainline   SATF   SATF‐Central Service   1   Phase 2
Mainline   SATF   SATF‐Facility A        1   Phase 2
Mainline   SATF   SATF‐Facility B        1   Phase 2
Mainline   SATF   SATF‐Facility C        1   Phase 2
Mainline   SATF   SATF‐Facility D        1   Phase 2
Mainline   SATF   SATF‐Facility E        1   Phase 2
Mainline   SATF   SATF‐Facility F        1   Phase 2
Mainline   SATF   SATF‐Facility G        1   Phase 2
Mainline   SATF   SATF‐STRH              1   Phase 2
Mainline   SCC    SCC‐Central Service    1   Phase 2
Mainline   SCC    SCC‐Facility A         1   Phase 2
Mainline   SCC    SCC‐Facility B         1   Phase 2
Mainline   SCC    SCC‐Facility C         1   Phase 2
Mainline   SOL    SOL‐Central Service    1   Phase 2
Mainline   SOL    SOL‐Facility A         1   Phase 2
Mainline   SOL    SOL‐Facility B         1   Phase 2
Mainline   SOL    SOL‐Facility C         1   Phase 2
Mainline   SOL    SOL‐Facility D         1   Phase 2
Mainline   SQ     SQ‐Central Service     1   Phase 2
Mainline   SQ     SQ‐Facility A          1   Phase 2
Mainline   SQ     SQ‐Facility B          1   Phase 2
Mainline   SVSP   SVSP‐Central Service   1   Phase 1
Mainline   SVSP   SVSP‐Facility A        1   Phase 2
Mainline   SVSP   SVSP‐Facility B        1   Phase 3
Mainline   SVSP   SVSP‐Facility C        1   Phase 3
Mainline   SVSP   SVSP‐Facility D        1   Phase 3
Mainline   SVSP   SVSP‐Facility I        1   Phase 3
Mainline   SVSP   SVSP‐MSF               1   Phase 3
Mainline   SVSP   SVSP‐STRH              1   Phase 3
Mainline   VSP    VSP‐Central Service    1   Phase 2
Mainline   VSP    VSP‐Facility A         1   Phase 2
Mainline   VSP    VSP‐Facility B         1   Phase 2
Mainline   VSP    VSP‐Facility C         1   Phase 2
Mainline   VSP    VSP‐Facility D         1   Phase 2
Mainline   WSP    WSP‐Central Service    1   Phase 2
Mainline   WSP    WSP‐Facility A         1   Phase 2
Mainline   WSP   WSP‐Facility B   1   Phase 2
Mainline   WSP   WSP‐Facility C   1   Phase 2
Mainline   WSP   WSP‐Facility D   1   Phase 2
Mainline   WSP   WSP‐Facility H   1   Phase 2
Mainline   WSP   WSP‐MSF          1   Phase 2
    April 12, 2021
Roadmap Phase Report
No filters applied

Facility Type / Institution / Facility   INSTITUTION   FACILITY                                                 TOTAL FACSTATUS
Camps                                    CCC           CCC‐Alder Camp                                                   1 Phase 3
Camps                                    CCC           CCC‐Antelope Camp                                                1 Phase 3
Camps                                    CCC           CCC‐Ben Lomond Camp                                              1 Phase 3
Camps                                    CCC           CCC‐Chamberlain Creek Camp                                       1 Phase 1
Camps                                    CCC           CCC‐Deadwood Camp                                                1 Phase 3
Camps                                    CCC           CCC‐Delta Camp                                                   1 Phase 3
Camps                                    CCC           CCC‐Devils Garden Camp                                           1 Phase 1
Camps                                    CCC           CCC‐Eel River Camp                                               1 Phase 3
Camps                                    CCC           CCC‐High Rock Camp                                               1 Phase 1
Camps                                    CCC           CCC‐Intermountain                                                1 Phase 3
Camps                                    CCC           CCC‐Ishi Camp                                                    1 Phase 3
Camps                                    CCC           CCC‐Konocti Camp                                                 1 Phase 3
Camps                                    CCC           CCC‐Parlin Fork Camp                                             1 Phase 3
Camps                                    CCC           CCC‐Salt Creek Camp                                              1 Phase 3
Camps                                    CCC           CCC‐Sugar Pine Camp                                              1 Phase 3
Camps                                    CCC           CCC‐Trinity Camp                                                 1 Phase 3
Camps                                    CCC           CCC‐Valley View Camp                                             1 Phase 1
Camps                                    CCC           CCC‐Washington Ridge Camp                                        1 Phase 3
Camps                                    CIW           CIW‐Malibu Camp                                                  1 Phase 2
Camps                                    CIW           CIW‐Puerta La Cruz                                               1 Phase 2
Camps                                    CIW           CIW‐Rainbow Camp                                                 1 Phase 1
Camps                                    SCC           SCC‐Acton Camp                                                   1 Phase 2
Camps                                    SCC           SCC‐Baseline Camp                                                1 Phase 1
Camps                                    SCC           SCC‐Bautista Camp                                                1 Phase 2
Camps                                    SCC           SCC‐Fenner Camp                                                  1 Phase 2
Camps                                    SCC           SCC‐Francisquito Camp                                            1 Phase 2
Camps                                    SCC           SCC‐Gabilan Camp                                                 1 Phase 2
Camps                                    SCC           SCC‐Growlersburg Camp                                            1 Phase 2
Camps                                    SCC           SCC‐Holton Camp                                                  1 Phase 2
Camps                                    SCC           SCC‐Julius Klein Camp                                            1 Phase 2
Camps                                    SCC           SCC‐La Cima Camp                                                 1 Phase 2
Camps                                    SCC           SCC‐McCain Valley Camp                                           1 Phase 1
Camps                                    SCC           SCC‐Miramonte Camp                                               1 Phase 2
Camps                                    SCC           SCC‐Mountain Home Camp                                           1 Phase 2
Camps                                    SCC           SCC‐Mt. Bullion Camp                                             1 Phase 2
Camps                                    SCC           SCC‐Oak Glen Camp                                                1 Phase 2
Camps                                    SCC           SCC‐Owens Valley Camp                                            1 Phase 2
Camps                                    SCC           SCC‐Pilot Rock Camp                                              1 Phase 1
Camps                                    SCC           SCC‐Prado Camp                                                   1 Phase 2
Camps                                    SCC           SCC‐Vallecito Camp                                               1 Phase 2
Contract Beds Unit                       CBU           FCRF‐Female Community Reentry Facility                           1 Phase 1
Contract Beds Unit                       CBU           SMCCF‐Shafter Modified Community Correctional Facility           1 Phase 1
Contract Beds Unit                       CBU           TMCCF‐Taft Modified Community Correctional Facility              1 Phase 2
Mainline                                 ASP           ASP‐Central Service                                              1 Phase 3
Mainline                                 ASP           ASP‐Facility A                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility B                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility C                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility D                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility E                                                   1 Phase 3
Mainline                                 ASP           ASP‐Facility F                                                   1 Phase 3
Mainline                                 CAC           CAC‐Facility A                                                   1 Phase 1
Mainline                                 CAC           CAC‐Facility B                                                   1 Phase 2
Mainline                                 CAC           CAC‐Facility C                                                   1 Phase 2
Mainline                                 CAL           CAL‐AD SEG                                                       1 Phase 2
Mainline                                 CAL           CAL‐Central Service                                              1 Phase 2
Mainline                                 CAL           CAL‐Facility A                                                   1 Phase 2
Mainline                                 CAL           CAL‐Facility B                                                   1 Phase 2
Mainline                                 CAL           CAL‐Facility C                                                   1 Phase 2
Mainline                                 CAL           CAL‐Facility D                                                   1 Phase 2
Mainline   CAL    CAL‐MSF                 1   Phase 3
Mainline   CCC    CCC‐Central Service     1   Phase 3
Mainline   CCC    CCC‐Facility A          1   Phase 2
Mainline   CCC    CCC‐Facility B          1   Phase 3
Mainline   CCC    CCC‐Facility C          1   Phase 2
Mainline   CCC    CCC‐Firehouse           1   Phase 3
Mainline   CCC    CCC‐MSF                 1   Phase 3
Mainline   CCI    CCI‐Central Service     1   Phase 1
Mainline   CCI    CCI‐Facility A          1   Phase 2
Mainline   CCI    CCI‐Facility B          1   Phase 2
Mainline   CCI    CCI‐Facility C          1   Phase 2
Mainline   CCI    CCI‐Facility D          1   Phase 3
Mainline   CCI    CCI‐Facility E          1   Phase 3
Mainline   CCWF   CCWF‐Central Service    1   Phase 2
Mainline   CCWF   CCWF‐Facility A         1   Phase 1
Mainline   CCWF   CCWF‐Facility B         1   Phase 2
Mainline   CCWF   CCWF‐Facility C         1   Phase 2
Mainline   CCWF   CCWF‐Facility D         1   Phase 2
Mainline   CEN    CEN‐AD SEG              1   Phase 2
Mainline   CEN    CEN‐Central Service     1   Phase 2
Mainline   CEN    CEN‐Facility A          1   Phase 3
Mainline   CEN    CEN‐Facility B          1   Phase 2
Mainline   CEN    CEN‐Facility C          1   Phase 2
Mainline   CEN    CEN‐Facility D          1   Phase 3
Mainline   CEN    CEN‐MSF                 1   Phase 3
Mainline   CHCF   CHCF‐Central Services   1   Phase 2
Mainline   CHCF   CHCF‐Facility A         1   Phase 2
Mainline   CHCF   CHCF‐Facility B         1   Phase 2
Mainline   CHCF   CHCF‐Facility C         1   Phase 2
Mainline   CHCF   CHCF‐Facility D         1   Phase 2
Mainline   CHCF   CHCF‐Facility E         1   Phase 2
Mainline   CIM    CIM‐Facility A          1   Phase 2
Mainline   CIM    CIM‐Facility B          1   Phase 3
Mainline   CIM    CIM‐Facility C          1   Phase 1
Mainline   CIM    CIM‐Facility D          1   Phase 3
Mainline   CIW    CIW‐Central Service     1   Phase 1
Mainline   CIW    CIW‐Facility A          1   Phase 1
Mainline   CMC    CMC‐Central Service     1   Phase 3
Mainline   CMC    CMC‐Facility A          1   Phase 3
Mainline   CMC    CMC‐Facility B          1   Phase 3
Mainline   CMC    CMC‐Facility C          1   Phase 3
Mainline   CMC    CMC‐Facility D          1   Phase 3
Mainline   CMC    CMC‐Facility E          1   Phase 3
Mainline   CMC    CMC‐Facility F          1   Phase 3
Mainline   CMC    CMC‐Facility G          1   Phase 3
Mainline   CMC    CMC‐Facility H          1   Phase 4
Mainline   CMC    CMC‐MSF                 1   Phase 3
Mainline   CMF    CMF‐Central Service     1   Phase 2
Mainline   CMF    CMF‐Facility A          1   Phase 2
Mainline   CMF    CMF‐Facility B          1   Phase 2
Mainline   CMF    CMF‐Facility C          1   Phase 2
Mainline   CMF    CMF‐MSF                 1   Phase 2
Mainline   COR    COR‐Central Service     1   Phase 2
Mainline   COR    COR‐Facility 03A        1   Phase 2
Mainline   COR    COR‐Facility 03B        1   Phase 2
Mainline   COR    COR‐Facility 03C        1   Phase 2
Mainline   COR    COR‐Facility 04A        1   Phase 2
Mainline   COR    COR‐Facility 04B        1   Phase 2
Mainline   COR    COR‐MSF                 1   Phase 3
Mainline   COR    COR‐STRH                1   Phase 3
Mainline   CRC    CRC‐Central Service     1   Phase 3
Mainline   CRC    CRC‐Facility A          1   Phase 3
Mainline   CRC    CRC‐Facility B             1   Phase 3
Mainline   CRC    CRC‐Facility C             1   Phase 3
Mainline   CRC    CRC‐Facility D             1   Phase 3
Mainline   CTF    CTF‐Facility A             1   Phase 2
Mainline   CTF    CTF‐Facility B             1   Phase 2
Mainline   CTF    CTF‐Facility C             1   Phase 2
Mainline   CTF    CTF‐Facility D             1   Phase 2
Mainline   CVSP   CVSP‐Central Service       1   Phase 2
Mainline   CVSP   CVSP‐Facility A            1   Phase 3
Mainline   CVSP   CVSP‐Facility B            1   Phase 2
Mainline   CVSP   CVSP‐Facility C            1   Phase 2
Mainline   CVSP   CVSP‐Facility D            1   Phase 3
Mainline   CVSP   CVSP‐MSF                   1   Phase 3
Mainline   DVI    DVI‐Central Service        1   Phase 2
Mainline   DVI    DVI‐Facility A             1   Phase 2
Mainline   DVI    DVI‐MSF                    1   Phase 2
Mainline   FSP    FSP‐Central Service        1   Phase 2
Mainline   FSP    FSP‐Facility A             1   Phase 2
Mainline   FSP    FSP‐Facility B             1   Phase 3
Mainline   FSP    FSP‐MSF                    1   Phase 3
Mainline   HDSP   HDSP‐Central Service       1   Phase 2
Mainline   HDSP   HDSP‐Facility A            1   Phase 2
Mainline   HDSP   HDSP‐Facility B            1   Phase 2
Mainline   HDSP   HDSP‐Facility C            1   Phase 2
Mainline   HDSP   HDSP‐Facility D            1   Phase 2
Mainline   HDSP   HDSP‐MSF                   1   Phase 3
Mainline   HDSP   HDSP‐STRH                  1   Phase 2
Mainline   ISP    ISP‐Central Service        1   Phase 2
Mainline   ISP    ISP‐Facility A             1   Phase 2
Mainline   ISP    ISP‐Facility B             1   Phase 2
Mainline   ISP    ISP‐Facility C             1   Phase 3
Mainline   ISP    ISP‐Facility D             1   Phase 2
Mainline   ISP    ISP‐MSF                    1   Phase 2
Mainline   KVSP   KVSP‐Central Service       1   Phase 3
Mainline   KVSP   KVSP‐Facility A            1   Phase 2
Mainline   KVSP   KVSP‐Facility B            1   Phase 2
Mainline   KVSP   KVSP‐Facility C            1   Phase 2
Mainline   KVSP   KVSP‐Facility D            1   Phase 2
Mainline   KVSP   KVSP‐Facility Z01 ‐ STRH   1   Phase 3
Mainline   KVSP   KVSP‐Facility Z02          1   Phase 3
Mainline   KVSP   KVSP‐MSF                   1   Phase 3
Mainline   LAC    LAC‐Central Service        1   Phase 2
Mainline   LAC    LAC‐Facility A             1   Phase 2
Mainline   LAC    LAC‐Facility B             1   Phase 2
Mainline   LAC    LAC‐Facility C             1   Phase 2
Mainline   LAC    LAC‐Facility D             1   Phase 2
Mainline   LAC    LAC‐MSF                    1   Phase 2
Mainline   LAC    LAC‐STRH                   1   Phase 2
Mainline   MCSP   MCSP‐Central Service       1   Phase 2
Mainline   MCSP   MCSP‐Facility A            1   Phase 2
Mainline   MCSP   MCSP‐Facility B            1   Phase 2
Mainline   MCSP   MCSP‐Facility C            1   Phase 2
Mainline   MCSP   MCSP‐Facility D            1   Phase 2
Mainline   MCSP   MCSP‐Facility E            1   Phase 2
Mainline   MCSP   MCSP‐MSF                   1   Phase 2
Mainline   NKSP   NKSP‐Central Service       1   Phase 1
Mainline   NKSP   NKSP‐Facility A            1   Phase 2
Mainline   NKSP   NKSP‐Facility B            1   Phase 1
Mainline   NKSP   NKSP‐Facility C            1   Phase 1
Mainline   NKSP   NKSP‐Facility D            1   Phase 1
Mainline   NKSP   NKSP‐MSF                   1   Phase 2
Mainline   PBSP   PBSP‐Central Service       1   Phase 2
Mainline   PBSP   PBSP‐Facility A        1   Phase 2
Mainline   PBSP   PBSP‐Facility B        1   Phase 2
Mainline   PBSP   PBSP‐Facility C        1   Phase 2
Mainline   PBSP   PBSP‐Facility D        1   Phase 2
Mainline   PBSP   PBSP‐MSF               1   Phase 2
Mainline   PBSP   PBSP‐STRH              1   Phase 2
Mainline   PVSP   PVSP‐Central Service   1   Phase 2
Mainline   PVSP   PVSP‐Facility A        1   Phase 1
Mainline   PVSP   PVSP‐Facility B        1   Phase 2
Mainline   PVSP   PVSP‐Facility C        1   Phase 2
Mainline   PVSP   PVSP‐Facility D        1   Phase 2
Mainline   PVSP   PVSP‐MSF               1   Phase 3
Mainline   PVSP   PVSP‐STRH              1   Phase 2
Mainline   RJD    RJD‐Central Service    1   Phase 2
Mainline   RJD    RJD‐Facility A         1   Phase 2
Mainline   RJD    RJD‐Facility B         1   Phase 2
Mainline   RJD    RJD‐Facility C         1   Phase 2
Mainline   RJD    RJD‐Facility D         1   Phase 2
Mainline   RJD    RJD‐Facility E         1   Phase 2
Mainline   RJD    RJD‐MSF                1   Phase 2
Mainline   SAC    SAC‐Central Service    1   Phase 2
Mainline   SAC    SAC‐Facility A         1   Phase 2
Mainline   SAC    SAC‐Facility B         1   Phase 2
Mainline   SAC    SAC‐Facility C         1   Phase 2
Mainline   SAC    SAC‐MSF                1   Phase 2
Mainline   SAC    SAC‐STRH               1   Phase 1
Mainline   SATF   SATF‐Central Service   1   Phase 2
Mainline   SATF   SATF‐Facility A        1   Phase 2
Mainline   SATF   SATF‐Facility B        1   Phase 2
Mainline   SATF   SATF‐Facility C        1   Phase 2
Mainline   SATF   SATF‐Facility D        1   Phase 2
Mainline   SATF   SATF‐Facility E        1   Phase 2
Mainline   SATF   SATF‐Facility F        1   Phase 2
Mainline   SATF   SATF‐Facility G        1   Phase 2
Mainline   SATF   SATF‐STRH              1   Phase 2
Mainline   SCC    SCC‐Central Service    1   Phase 2
Mainline   SCC    SCC‐Facility A         1   Phase 2
Mainline   SCC    SCC‐Facility B         1   Phase 2
Mainline   SCC    SCC‐Facility C         1   Phase 2
Mainline   SOL    SOL‐Central Service    1   Phase 2
Mainline   SOL    SOL‐Facility A         1   Phase 2
Mainline   SOL    SOL‐Facility B         1   Phase 2
Mainline   SOL    SOL‐Facility C         1   Phase 2
Mainline   SOL    SOL‐Facility D         1   Phase 2
Mainline   SQ     SQ‐Central Service     1   Phase 2
Mainline   SQ     SQ‐Facility A          1   Phase 2
Mainline   SQ     SQ‐Facility B          1   Phase 2
Mainline   SVSP   SVSP‐Central Service   1   Phase 1
Mainline   SVSP   SVSP‐Facility A        1   Phase 2
Mainline   SVSP   SVSP‐Facility B        1   Phase 3
Mainline   SVSP   SVSP‐Facility C        1   Phase 3
Mainline   SVSP   SVSP‐Facility D        1   Phase 3
Mainline   SVSP   SVSP‐Facility I        1   Phase 3
Mainline   SVSP   SVSP‐MSF               1   Phase 3
Mainline   SVSP   SVSP‐STRH              1   Phase 3
Mainline   VSP    VSP‐Central Service    1   Phase 2
Mainline   VSP    VSP‐Facility A         1   Phase 2
Mainline   VSP    VSP‐Facility B         1   Phase 2
Mainline   VSP    VSP‐Facility C         1   Phase 2
Mainline   VSP    VSP‐Facility D         1   Phase 2
Mainline   WSP    WSP‐Central Service    1   Phase 2
Mainline   WSP    WSP‐Facility A         1   Phase 2
Mainline   WSP   WSP‐Facility B   1   Phase 2
Mainline   WSP   WSP‐Facility C   1   Phase 2
Mainline   WSP   WSP‐Facility D   1   Phase 2
Mainline   WSP   WSP‐Facility H   1   Phase 2
Mainline   WSP   WSP‐MSF          1   Phase 2
EXHIBIT 7
CCWF ASU & STRH
  February 2021
UNIT: ASU
                                                                  Item                                                                      Response                         Comments
                                                                                                         Thermometer
                                                                                                                                                              This is shared information from the STRH
How many buildings were checked?                                                                                                                   1          tab below.
1. Is a working Thermometer present?                                                                                                               1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                              1     NR
3. Is there a heat log that is current? (Logged last hour)                                                                                  NR           NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                      NR           NR

5. Is there a current heat risk list available on the unit?                                                                                 NR          NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           NR          NR Heat Plan not in effect
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.


                                                                     Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                           5   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                                  1     NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                                                                      Intake Procedures
                                                                                                                                                           This is shared information from the STRH
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                            16    NR tab below.
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                      16   100%
3. How many inmates are within the first 72 hours of intake?                                                                                       4     NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                         4   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                                                Entertainment Appliances
                                                                                                                                                           This is shared information from the STRH
1. How many cells were observed?                                                                                                                  62    NR tab below.


                                                                                                                                                           The team toured the unit on both tiers
                                                                                                                                                           and discovered there were multiple
                                                                                                                                                           inmates without some sort of
                                                                                                                                                           entertainment appliance, had a state
                                                                                                                                                           hand crank radio which was inoperable
                                                                                                                                                           (inmate claims) or were absent earbuds.
                                                                                                                                                           This deficiency included inmates on 72
                                                                                                                                                           hour and 21 day intake status. ASU staff
                                                                                                                                                           received a new order of hand crank
2. Of those, how many were in possession of an entertainment appliance? (Approved appliances are                                                           radios/earbuds and were preparing them
a television, tablet or radio)                                                                                                                    42   68% for distribution before the team left.
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                     Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody                                                                       This is shared information from the STRH
supervisor responsible at the end of each shift (should be 90)?                                                                                   82    NR tab below.
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                    90   91%
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                                              Out of Cell Time and Showers

                                                                                                                                                           Due to CCWF's unique programming
                                                                                                                                                           within their restricted housing location
                                                                                                                                                           (504), multiple programs are present
                                                                                                                                                           (ASU/STRH), the team reviewed 16 STRH
                                                                                                                                                           files and six ASU files for a total review on
1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                 24    NR the unit of 20 114 files.
                                                                                                                                                           During the review for yard, the missing
                                                                                                                                                           times were all identified during the same
                                                                                                                                                           week time frame, February 8‐14 & 15‐21,
2. Of those, how many weeks were 10 hours of yard offered?                                                                                        16   67% 2021.
                                                                                                                                                           On one occasion, one inmates was only
                                                                                                                                                           documented as being offered one
3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                    23   96% shower.
                                                                                                                                                    Overall rating of the accumliative
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.             81% percentages above.
                                                                                           Officers with CPR Mouth Shields
                                                                                                                                                    This is shared information from the STRH
1. How many peace officers were observed?                                                                                                  5     NR tab below.

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                4    80%
**Ask housing unit and floor staff.
                                                                                                   Cut‐Down Kits/Tools
                                                                                                                                                    This is shared information from the STRH
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                            1   100% tab below.

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                         1     NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                                    Phone Calls, Issuance of Property and Transfer Timelines for NDS
                                                                                                                                                    This is shared information from the STRH
1.   Are non‐NDS inmates offered 2 phone calls a month?                                                                                    1     NR tab below.
2.   Do staff know which inmates are NDS?                                                                                                  1     NR
3.   Is there tracking for provision of phone calls?                                                                                       1     NR
4.   Are NDS inmates offered a weekly phone call?                                                                                          1     NR
5.   Is there tracking for issuance of property for NDS inmates?                                                                           1   100%
6.   How many NDS inmates were reviewed for transfer timelines?                                                                       NR         NR
7.   When applicable, how many were transferred within 72 hours?                                                                      NR         NR
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?
                                                                                                 Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                     1   100%
                                                             Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?            Yes
2. Are all disciplines attending the Huddles?                                                       Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                           Yes
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                           Yes
UNIT: STRH
                                                                  Item                                                                      Response                           Comments
                                                                                                             Thermometer
How many buildings were checked?                                                                                                                   1
1. Is a working Thermometer present?                                                                                                               1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                              1     NR
3. Is there a heat log that is current? (Logged last hour)                                                                                  NR           NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                      NR           NR
5. Is there a current heat risk list available on the unit?                                                                                 NR           NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           NR           NR Heat Plan not in effect
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                                        Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                           5   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                                  1     NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                                            Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                            16     NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                      16   100%
3. How many inmates are within the first 72 hours of intake?                                                                                       4     NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                         4   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                                                     Entertainment Appliances
1. How many cells were observed?                                                                                                                  62     NR

                                                                                                                                                            The team toured the unit on both tiers and
                                                                                                                                                            discovered there were multiple inmates
                                                                                                                                                            without some sort of entertainment
                                                                                                                                                            appliance, had a state hand crank radio which
                                                                                                                                                            was inoperable (inmate claims) or were absent
                                                                                                                                                            earbuds. This deficiency included inmates on
                                                                                                                                                            72 hour and 21 day intake status. ASU staff
                                                                                                                                                            received a new order of hand crank
2. Of those, in how many were entertainment appliances permitted and/or provided? (Approved                                                                 radios/earbuds and were preparing them for
appliances are a television, tablet or radio)                                                                                                     42    68% distribution before the team left.
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                         Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody
supervisor responsible at the end of each shift (should be 90)?                                                                                   82    91%
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                    90     NR
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                                                  Treatment Module Standards
                                                                                                                                                            CCWF does not have traditional Treatment
                                                                                                                                                            Modules (TTM) rather CCWF utilizes Security
1. For groups, are the modules in a semi‐circle?                                                                                                   1   100% Desks with the Lexan divider.


                                                                                                                                                            CCWF utilizes two separate locations to
                                                                                                                                                            facilitate groups. One of those areas is located
                                                                                                                                                            within a confined location within their
                                                                                                                                                            designated EOP building on Facility A which
                                                                                                                                                            meets all the confidentiality requirements.
                                                                                                                                                            However; the team was informed, if the
                                                                                                                                                            groups were larger than three inmate
                                                                                                                                                            participants, the groups would be facilitated
                                                                                                                                                            within the housing unit (504) which is a 270
                                                                                                                                                            design unit. The treatment setting is Security
                                                                                                                                                            Desks with the Lexan divider and located in
                                                                                                                                                            the dayroom of the housing unit. Due to the
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the                                                              location of this treatment space, it would not
interaction?                                                                                                                                       0     0% meet the requirements for confidentiality.
3. Do the modules meet PIA approval standards?                                                                                                     1   100%

                                                                                                                                                            Staff report sufficient desks however, due to
                                                                                                                                                            Covid‐19 and social distancing guidelines,
                                                                                                                                                            CCWF continues to utilized the security desks
4. Do staff report sufficient number of TX modules for providing treatment?                                                                        1   100% in the dayroom of housinh unit 504.
5. Are treatment modules clean?                                                                                                            1    100%
                                                                                                                                                     Overall rating of the accumliative percentages
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                          80% above.
                                                                                                 Out of Cell Time and Showers
                                                                                                                                                     Due to CCWF's unique programming within
                                                                                                                                                     their restricted housing location (504),
                                                                                                                                                     multiple programs are present (ASU/STRH),
                                                                                                                                                     the team reviewed 16 STRH files and six ASU
                                                                                                                                                     files for a total review on the unit of 20 114
1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                          56     NR files.
                                                                                                                                                     During the review for yard, the missing times
2. Of those, how many weeks were 13.5 hours of yard offered within time allocated 7 days per                                                         were all identified during the same week time
week?                                                                                                                                      47    84% frame, February 15‐21, 2021.

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                             56   100%
                                                                                                                                                     Overall rating of the accumliative percentages
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.              92% above.
                                                                                                Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                  5      NR

                                                                                                                                                     When asked to produce a CPR Mouth Shield,
                                                                                                                                                     one officer did not have their Mouth Shield on
                                                                                                                                                     their person. Unit Supervisors were present
                                                                                                                                                     during these interactions and the team
2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                4     80% referred this to the Supervisor to address.
**Ask housing unit and floor staff.
                                                                          Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                            1    100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                         1      NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                                         Phone Calls, Issuance of Property and Transfer Timelines for NDS


                                                                                                                                                     The team noted most inmates were offered
                                                                                                                                                     phone calls bi‐weekly (institutional phone sign
                                                                                                                                                     up sheet), however; there was not consistent
                                                                                                                                                     documentation within the inmate 114 files.
                                                                                                                                                     The staff applauded the institution for their
                                                                                                                                                     inhouse tracking ability but recommended the
                                                                                                                                                     114 be the primary method of recording these
1. Are non‐NDS inmates offered 2 phone calls a month?                                                                                      1    100% priveleges attended or refused.
2. Do staff know which inmates are NDS?                                                                                                    1    100%
3. Is there tracking for provision of phone calls?                                                                                         1    100%
                                                                                                                                                     The one NDS priveleged inmate was just
                                                                                                                                                     deemed NDS at last ICC (2/18/2021) and no
                                                                                                                                                     phone call been recorded at the time of this
4. Are NDS inmates offered a weekly phone call?                                                                                            1    100% review.

                                                                                                                                                     The property officer was in the process of
                                                                                                                                                     retrieving the inmates NDS property and
                                                                                                                                                     indicated when doin so, attaches the property
                                                                                                                                                     rquest to the 114 file, documents the issuance
                                                                                                                                                     on the 114A and denotes the property
5. Is there tracking for issuance of property for NDS inmates?                                                                             1    100% issuance as "NDS Property Issued".
6. How many NDS inmates were reviewed for transfer timelines?                                                                         NR          NR
                                                                                                                                                     Although the inmate was designated as NDS,
                                                                                                                                                     the inmate did not meet criteria for
                                                                                                                                                     excelerated transfer. Additionally, due to
7. When applicable, how many were transferred within 72 hours?                                                                        NR          NR Covid‐19, transfers have been delayed.
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?                                                                                         100%
                                                                                                      Unclothed Body Search
                                                                                                                                                     CCWF indicated the searches are conducted in
                                                                                                                                                     a shower out of view of inmates and
1. Are unclothed body searches done in a private area?                                                                                     1    100% unnecessary staff.
                                                                  Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?             Yes
2. Are all disciplines attending the Huddles?                                                        Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                            Yes                                               In a binder in the Sergeants office
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                            Yes
CMC EOP HUB
 March 2021
UNIT: EOP HUB
                                                                   Item                                                                       Response                                    Comments
                                                                                                                      Thermometer
How many buildings were checked?                                                                                                                      1
1. Is a working Thermometer present?                                                                                                                  1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                                 1     NR
3. Is there a heat log that is current? (Logged last hour)                                                                                    N/A           NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                        N/A           NR
5. Is there a current heat risk list available on the unit?                                                                                   N/A           NR Heat Plan not in effect
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                             N/A            NR Heat Plan not in effect
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.


                                                                            Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                             10   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                                     1     NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for 128MH5,
respond once for each housing unit observed.
                                                                                  Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                               19      NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                         19   100%
3. How many inmates are within the first 72 hours of intake?                                                                                          0     NR

4. How many inmates housed in ASU for the first 72 hours are either double celled with an                                                                       No percentage recorded as CMC did not have any inmate
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                            0 #DIV/0! housed within the first 72 hours of placement
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                                                             Entertainment Appliances
1. How many cells were observed?                                                                                                                    100      NR
                                                                                                                                                                  The team toured all three tiers of the ASU and all inmates
2. Of those, how many were in possession of an entertainment appliance? (Approved appliances are a                                                                housed within ASU had state issued hand crank radios
television, tablet or radio)                                                                                                                        100   100%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                               Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody supervisor
responsible at the end of each shift (should be 90)?                                                                                                 82      NR
                                                                                                                                                                Two Guard 1 reports were missing from the month of
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                       84     98% February 2021
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                            Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                      1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                          1   100%
3. Do the modules meet PIA approval standards?                                                                                                        1   100%
4. Do staff report sufficient number of TX modules for providing treatment?                                                                           1   100%
5. Are treatment modules clean?                                                                                                                       1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                   100%
                                                                                                           Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                    80     NR
2. Of those, how many weeks were 10 hours of yard offered?                                                                                           80   100%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                       80   100%
                                                                                                                                                               All inmates within ASU were offered the appropriate
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                       100% activities
                                                                                                         Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                            10      NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                          10   100%
**Ask housing unit and floor staff.
                                                                                                                 Cut‐Down Kits/Tools
                                                                                                                                                               This percentage reflects for one HU but three cut down kits
                                                                                                                                                               (one for each tier), all kits were complete and good working
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                       1   100% order

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                                    1      NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                                                  Phone Calls, Issuance of Property and Transfer Timelines for NDS

                                                                                                                                                                All inmates housed within ASU are receiving the required
1. Are non‐NDS inmates offered 2 phone calls a month?                                                                                                 1      NR phone calls relative to Covid‐19 protocols
                                                                                                                                                                An updated list is maintained for staffs utilization through
2. Do staff know which inmates are NDS?                                                                                                               1      NR ICC
3. Is there tracking for provision of phone calls?                                                                                          1     NR Staff utilize the CDCR 114‐A to track phone calls

                                                                                                                                                     All inmates housed within ASU are receiving the required
4. Are NDS inmates offered a weekly phone call?                                                                                             1     NR phone calls relative to Covid‐19 protocols

5. Is there tracking for issuance of property for NDS inmates?                                                                              1     NR Staff utilize the CDCR 114‐A to track phone calls
                                                                                                                                                     Due to Covid restrictions many inmates are not being
6. How many NDS inmates were reviewed for transfer timelines?                                                                         N/A         NR transferred
                                                                                                                                                     Due to Covid restrictions many inmates are not being
7. When applicable, how many were transferred within 72 hours?                                                                        N/A         NR transferred
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?
                                                                                                          Unclothed Body Search

                                                                                                                                                     Unclothed body searches are conducted in a shower on the
1. Are unclothed body searches done in a private area?                                                          1                               100% tier for privacy and confidentiality
                                                                       Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?                        1
2. Are all disciplines attending the Huddles?                                                                   1
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                                       1
                                                                                                                                                     The institution reported‐ EOP ML: Stopped due to COVID
                                                                                                                                                     social distancing. May begin in next phases
                                                                                                                                                     EOP ASU: Stopped due to COVID social distancing. May
                                                                                                                                                     begin in next phases
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                                                                   0
COR LTRH, STRH &
    EOP HUB
   March 2021
UNIT: LTRH
                                                                  Item                                                                      Response          Comments
                                                                                                Thermometer
How many buildings were checked?                                                                                                                   1
1. Is a working Thermometer present?                                                                                                               1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                       Yes          NR
3. Is there a heat log that is current? (Logged last hour                                                                                   n/a          NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                      n/a          NR
5. Is there a current heat risk list available on the unit?                                                                                 Yes          NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           n/a         NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                              Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                           2   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                           Yes          NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                            Entertainment Appliances
1. How many cells were observed?                                                                                                                  10    NR
2. Of those, in how many were entertainment appliances permitted and/or provided? (Approved
appliances are a television, tablet or radio)                                                                                                     10   100%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody supervisor
responsible at the end of each shift (should be 90)?                                                                                              90   100%
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                    90     NR
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                              Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                   1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                       1   100%
3. Do the modules meet PIA approval standards?                                                                                                     1   100%
4. Do staff report sufficient number of TX modules for providing treatment?                                                                        1   100%
5. Are treatment modules clean?                                                                                                                    1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                100%
                                                                                     Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                 80    NR
2. Of those, how many weeks were 10 hours of yard and 3.5 hours of additional out of cell activities
offered?                                                                                                                                          80   100%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                    80   100%
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                    100%
                                                                                   Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                          2    NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                        2   100%
**Ask housing unit and floor staff.
                                                                 Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                    1   100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                                 1    NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                                   Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                             1   100%
                                                      Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?                                                    Yes
2. Are all disciplines attending the Huddles?                                                                                               Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                                                                   Yes
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                                                                   Yes
UNIT: STRH
                                                                  Item                                                                        Response          Comments
                                                                                                Thermometer
How many buildings were checked?                                                                                                                     1
1. Is a working Thermometer present?                                                                                                                 1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                         Yes          NR
3. Is there a heat log that is current? (Logged last hour)                                                                                    n/a          NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                        n/a          NR
5. Is there a current heat risk list available on the unit?                                                                                   n/a          NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                             n/a         NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                               Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                             8   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                             Yes          NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for 128MH5,
respond once for each housing unit observed.
                                                                       Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                               5    NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                         5   100%
3. How many inmates are within the first 72 hours of intake?                                                                                         4     NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                           4   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                            Entertainment Appliances
1. How many cells were observed?                                                                                                                    50    NR
2. Of those, in how many were entertainment appliances permitted and/or provided? (Approved
appliances are a television, tablet or radio)                                                                                                       49   98%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody supervisor
responsible at the end of each shift (should be 90)?                                                                                                90   100%
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                      90     NR
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                              Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                     1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                         1   100%
3. Do the modules meet PIA approval standards?                                                                                                       1   100%
4. Do staff report sufficient number of TX modules for providing treatment?                                                                          1   100%
5. Are treatment modules clean?                                                                                                                      1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                  100%
                                                                                     Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                   80    NR

2. Of those, how many weeks were 18.5 hours of yard offered within time allocated 7 days per week?                                                  80   100%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                      80   100%
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                      100%
                                                                                   Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                            8    NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                          8   100%
**Ask housing unit and floor staff.
                                                                 Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                      1   100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                                   1    NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                Phone Calls, Issuance of Property and Transfer Timelines for NDS
1.   Are non‐NDS inmates offered 2 phone calls a month?                                                                                     1   100%
2.   Do staff know which inmates are NDS?                                                                                                   1   100%
3.   Is there tracking for provision of phone calls?                                                                                        1   100%
4.   Are NDS inmates offered a weekly phone call?                                                                                           1   100%
5.   Is there tracking for issuance of property for NDS inmates?                                                                            1   100%
6.   How many NDS inmates were reviewed for transfer timelines?                                                                             0     NR
7.   When applicable, how many were transferred within 72 hours?                                         n/a                                    100%
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?                                                                                         100%
                                                                                      Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                      1   100%
                                                       Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?                                              Yes
2. Are all disciplines attending the Huddles?                                                                                         Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                                                             Yes
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                                                             Yes
UNIT: EOP HUB
                                                                  Item                                                                      Response          Comments
                                                                                                         Thermometer
How many buildings were checked?                                                                                                                   1
1. Is a working Thermometer present?                                                                                                               1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                       Yes          NR
3. Is there a heat log that is current? (Logged last hour)                                                                                  n/a          NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                      n/a          NR

5. Is there a current heat risk list available on the unit?                                                                                 Yes         NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           n/a         NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.


                                                                     Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                           6   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                           Yes          NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                                           Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                             3    NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                       3   100%
3. How many inmates are within the first 72 hours of intake?                                                                                       0     NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                         0   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                   Entertainment Appliances
1. How many cells were observed?                                                                                                                  25    NR
2. Of those, how many were in possession of an entertainment appliance? (Approved appliances are
a television, tablet or radio)                                                                                                                    25   100%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                     Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody
supervisor responsible at the end of each shift (should be 90)?                                                                                   90     NR
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                    90   100%
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                    Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                   1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                       1   100%
3. Do the modules meet PIA approval standards?                                                                                                     1   100%
4. Do staff report sufficient number of TX modules for providing treatment?                                                                        1   100%
5. Are treatment modules clean?                                                                                                                    1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                100%
                                                                                              Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                 40     NR
2. Of those, how many weeks were 10 hours of yard offered?                                                                                        40   100%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                    40   100%
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                    100%
                                                                                            Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                          6    NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                        6   100%
**Ask housing unit and floor staff.
                                                                     Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                    1   100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                          Yes         NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                   Phone Calls, Issuance of Property and Transfer Timelines for NDS
1. Are non‐NDS inmates offered 2 phone calls a month?                                                           1                                       NR
2. Do staff know which inmates are NDS?                                                                         1                                       NR
3. Is there tracking for provision of phone calls?                                                              1                                       NR
4.   Are NDS inmates offered a weekly phone call?                                                                                     1     NR
5.   Is there tracking for issuance of property for NDS inmates?                                                                      1   100%
6.   How many NDS inmates were reviewed for transfer timelines?                                                                       0     NR
7.   When applicable, how many were transferred within 72 hours?                                                                      0   100%
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?
                                                                                             Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                1   100%
                                                             Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?            Yes
2. Are all disciplines attending the Huddles?                                                       Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                           Yes
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                           Yes
KVSP STRH
March 2021
UNIT: STRH
                                                                  Item                                                                        Response          Comments
                                                                                                Thermometer
How many buildings were checked?                                                                                                                     1
1. Is a working Thermometer present?                                                                                                                 1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                         Yes          NR
3. Is there a heat log that is current? (Logged last hour)                                                                                    Yes          NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                        Yes          NR
5. Is there a current heat risk list available on the unit?                                                                                   Yes          NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                                         NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                               Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                             6   100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                                                             Yes          NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for 128MH5,
respond once for each housing unit observed.
                                                                       Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                               3    NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                         3   100%
3. How many inmates are within the first 72 hours of intake?                                                                                         0     NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                           0   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                            Entertainment Appliances
1. How many cells were observed?                                                                                                                    25    NR
2. Of those, in how many were entertainment appliances permitted and/or provided? (Approved
appliances are a television, tablet or radio)                                                                                                       23   92%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody supervisor
responsible at the end of each shift (should be 90)?                                                                                                90   100%
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                      90     NR
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                              Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                     1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                         1   100%
3. Do the modules meet PIA approval standards?                                                                                                       1   100%
4. Do staff report sufficient number of TX modules for providing treatment?                                                                          1   100%
5. Are treatment modules clean?                                                                                                                      1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                  100%
                                                                                     Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                   80    NR

2. Of those, how many weeks were 18.5 hours of yard offered within time allocated 7 days per week?                                                  80   100%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                      70   88%
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                      94%
                                                                                   Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                            6    NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                          6   100%
**Ask housing unit and floor staff.
                                                                 Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                      1   100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                            Yes         NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                Phone Calls, Issuance of Property and Transfer Timelines for NDS
1.   Are non‐NDS inmates offered 2 phone calls a month?                                                                                     1   100%
2.   Do staff know which inmates are NDS?                                                                                                   1   100%
3.   Is there tracking for provision of phone calls?                                                                                        1   100%
4.   Are NDS inmates offered a weekly phone call?                                                                                           1   100%
5.   Is there tracking for issuance of property for NDS inmates?                                                                            1   100%
6.   How many NDS inmates were reviewed for transfer timelines?                                                                             0     NR
7.   When applicable, how many were transferred within 72 hours?                                                                            0   100%
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?                                                                                         100%
                                                                                      Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                      1   100%
                                                       Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?                                              Yes
2. Are all disciplines attending the Huddles?                                                                                         Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                                                             Yes
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                                                             Yes
LAC STRH & EOP HUB
     March 2021
UNIT: STRH
                                                                  Item                                                                      Response          Comments
                                                                                                               Thermometer
1. Is a working Thermometer present?                                                                                                               1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                       Yes          NR
3. Is there a heat log that is current? (Logged last hour)                                                                                  Yes          NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                      Yes          NR
5. Is there a current heat risk list available on the unit?                                                                                 Yes          NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           N/A         NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                                         Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                           1   100%
2. Are 128MH5's accessible and available to staff? (revised 5/14)                                    Yes                                                 NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                                             Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                             4    NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                       4    NR
3. How many inmates are within the first 72 hours of intake?                                                                                       0    NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                         0   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                      Entertainment Appliances
1. How many cells were observed?                                                                                                                  25    NR
2. Of those, in how many were entertainment appliances permitted and/or provided? (Approved
appliances are a television, tablet or radio)                                                                                                     23   92%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                          Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody
supervisor responsible at the end of each shift (should be 90)?                                                                                   88   98%
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                    90    NR
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                        Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                   1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                       1   100%
3. Do the modules meet PIA approval standards?                                                                                                     1   100%
4. Do staff report sufficient number of tx modules for providing treatment?                                                                        1   100%
5. Are treatment modules clean?                                                                                                                    1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                100%
                                                                                                    Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                 80    NR
2. Of those, how many weeks were 18.5 hours of yard offered within time allocated 7 days per
week?                                                                                                                                             78   98%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                    77   96%
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                    97%
                                                                                                  Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                          5    NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                        5   100%
**Ask housing unit and floor staff.
                                                                           Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                    1   100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                                 1    NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                          Phone Calls, Issuance of Property and Transfer Timelines for NDS
1.   Are non‐NDS inmates offered 2 phone calls a month?                                                          1       100%
2.   Do staff know which inmates are NDS?                                                                        1       100%
3.   Is there tracking for provision of phone calls?                                                             1       100%
4.   Are NDS inmates offered a weekly phone call?                                                                1       100%
5.   Is there tracking for issuance of property for NDS inmates?                                                 1       100%
6.   How many NDS inmates were reviewed for transfer timelines?                                                  0         NR
7.   When applicable, how many were transferred within 72 hours?                                                 0       100%
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?                                                                                                100%
                                                                                                         Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                             1   100%
                                                                   Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?            Yes
2. Are all disciplines attending the Huddles?                                                       Yes
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                           No          MH Staff are keeping the copies.
                                                                                                                844's Reviewed (SharePoint Site) are only
                                                                                                                occurring on 2W and missing custody staff in
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                           No          attendance.
UNIT: EOP HUB
                                                                  Item                                                                      Response          Comments
                                                                                                             Thermometer
1. Is a working Thermometer present?                                                                                                               1   100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                       Yes          NR
3. Is there a heat log that is current? (Logged last hour)                                                                                  Yes          NR
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                      Yes          NR
5. Is there a current heat risk list available on the unit?                                                                                 Yes          NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           N/A         NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                                        Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                                                           1   100%
2. Are 128MH5's accessible and available to staff? (revised 5/14)                                     Yes                                                NR
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                                            Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                                                            34    NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                                                      34   100%
3. How many inmates are within the first 72 hours of intake?                                                                                       1     NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                                                         1   100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                      Entertainment Appliances
1. How many cells were observed?                                                                                                                  86    NR
2. Of those, how many were in possession of an entertainment appliance? (Approved appliances are
a television, tablet or radio)                                                                                                                    86   100%
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                         Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody
supervisor responsible at the end of each shift (should be 90)?                                                                                   90     NR
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                                                                    90   100%
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                       Treatment Module Standards
1. For groups, are the modules in a semi‐circle?                                                                                                   1   100%
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                       1   100%
3. Do the modules meet PIA approval standards?                                                                                                     1   100%
4. Do staff report sufficient number of tx modules for providing treatment?                                                                        1   100%
5. Are treatment modules clean?                                                                                                                    1   100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                100%
                                                                                                  Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                 80     NR
2. Of those, how many weeks were 10 hours of yard offered?                                                                                        80   100%

3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                    80   100%
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                    100%
                                                                                                Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                          4    NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                        4   100%
**Ask housing unit and floor staff.
                                                                          Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                    1   100%

2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                          Yes         NR
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                       Phone Calls, Issuance of Property and Transfer Timelines for NDS
1. Are non‐NDS inmates offered 2 phone calls a month?                                                  Yes              NR
2. Do staff know which inmates are NDS?                                                                Yes              NR The Property Officer Tracks This.
                                                                                                                           A phone log is kept in the unit. Phone Calls are
                                                                                                                           NOT being documented in the 114A's. It is
                                                                                                                           recommended staff document phone calls
3. Is there tracking for provision of phone calls?                                                     Yes              NR offered in the 114a's.
4. Are NDS inmates offered a weekly phone call?                                                        Yes              NR
5. Is there tracking for issuance of property for NDS inmates?                                                   1    100% The Property Officer Tracks This.
6. How many NDS inmates were reviewed for transfer timelines?                                                    0      NR
7. When applicable, how many were transferred within 72 hours?                                                   0    100%
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?
                                                                                                 Unclothed Body Search
1. Are unclothed body searches done in a private area?                                                                                     1   100%
                                                              Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?         Yes
2. Are all disciplines attending the Huddles?                                                    Yes
                                                                                                                                                      In reviewing LAC's clipboard (where the forms
                                                                                                                                                      are being stored within the SGT's office), it
                                                                                                                                                      appears LAC is no longer storing a copy of the
                                                                                                                                                      form in the office for review. It was
                                                                                                                                                      recommended to Custody/MH staff to resume
3. Are the Huddle reports (Attachment B) in a binder for staff to review?                                                             No              archiving a copy on the clipboard.
                                                                                                                                                      844's Reviewed (SharePoint Site) are only
4. Are Quarterly Roundtables occurring on both 2W and 3W?                                                                             No              occurring on 2W for Q4 in the HUB.
SVSP STRH
March 2021
UNIT: STRH
                                                                   Item                                                                    Response                                                 Comments
                                                                                                                                      Thermometer
How many buildings were checked?                                                                                                                   1
1. Is a working Thermometer present?                                                                                                               1       100%
2. Is the thermometer in a location that give an accurate reading of the temperature?                                                              1         NR
3. Is there a heat log that is current? (Logged last hour)                                                                                 N/A               NR Heat Plan not in effect
4. Are the staff documenting the highest reading (NOT averaging them)?                                                                     N/A               NR Heat Plan not in effect
5. Is there a current heat risk list available on the unit?                                                                                N/A               NR
6. Does the DAR reflect alternative out of cell activities were offered during periods in which
temperatures exceeded 90 degrees?                                                                                                           N/A              NR
**Complete Heat Plan audit during May‐October in all housing units where MH inmate patients are housed. Check DAR for random
period of 10 days when temp exceeded 90 degrees.
                                                                                     Mental Health Referral Process
1. Are housing unit staff aware of their responsibility to complete a 128MH5 when inmates exhibit
signs of mental illness?                                                                                     4      100%
2. Are 128MH5's accessible and available to staff? (revised 8/19)                                            1      100%
** Interview all staff in units. Respond once for each individual housing unit staff person interviewed. Physically check units for
128MH5, respond once for each housing unit observed.
                                                                                            Intake Procedures
1. How many inmates are in ASU for 21 days or less on "intake" status?                                        4                                              NR
2. How many inmates in ASU for 21 days or less have "intake" identifying markers posted on the
outside of their cell doors?                                                                                  4                                            100%
3. How many inmates are within the first 72 hours of intake?                                                  1                                              NR
4. How many inmates housed in ASU for the first 72 hours are either double celled with an
appropriate cell partner or are celled alone in a retrofitted intake cell?                                    1                                            100%
**Generate SOMS housing roster for ASU building and cross reference with the Printout of ASU Retrofitted Intake Cells to determine
current 72 hour ASU placement, (generate day of audit).
                                                                                                                             Entertainment Appliances
1. How many cells were observed?                                                                                                                 91          NR
                                                                                                                                                                The team observed the one inmate on 72 our intake without an entertainment
2. Of those, in how many were entertainment appliances permitted and/or provided? (Approved                                                                     device. Staff assured the team the inmate would be provided a device before
appliances are a television, tablet or radio)                                                                                                     90        99% our departure.
**Query staff for number of cell w/ electricity. (Bring ASU housing list electricity cell survey. Review DOM sup / LOP re: Property) Spot
check for entertainment appliances in cells.
                                                                                        Welfare Checks
1. How many Rounds Tracker Shift Summary reports reviewed were signed by the custody supervisor                                                                 Many of these Guard 1 reports were missing and were not printed for the
responsible at the end of each shift (should be 90)?                                                   58                                                   69% teams review.
2. How many Rounds Tracker Shift Summary reports were reviewed (should be 90)?                         84                                                    NR Due to the month reviewed was February (28 days).
**Respond to questions overall for all checks in each 24 hour review period. Review 24 hour periods for past 30 days using the round
tracker shift summary.
                                                                                                                          Treatment Module Standards

                                                                                                                                                                SVSP utilizes the security desks with the Lexan divider. Additionally, staff
1. For groups, are the modules in a semi‐circle?                                                                                                   1       100% report the limited use of the group area due to COVID‐19 guidelines.
2. Are the modules in an area where other inmates and/or staff are not able to hear or see the
interaction?                                                                                                                                       1       100%
3. Do the modules meet PIA approval standards?                                                                                                     1       100%
4. Do staff report sufficient number of TX modules for providing treatment?                                                                        1       100%
5. Are treatment modules clean?                                                                                                                    1       100%
**PIA standards are: 42 inches wide, 72 inches tall, depth 49.5 inches. Must have a fold down desk and fold down chair.                                    100%
                                                                                                                          Out of Cell Time and Showers

1. Out of the past 4 weeks, how many weeks were required (not prevented by safety security etc.)?                                                 80         NR
2. Of those, how many weeks were 18.5 hours of yard offered within time allocated 7 days per                                                                    The week identified where yard was not offered was recorded as "S" but no
week?                                                                                                                                             79        99% reason was recorded.
                                                                                                                                                                The week identified was absent one required shower but did not articulate any
3. Out of the past 4 weeks, how many weeks were showers offered at least three times per week?                                                    79        99% reason.
**Yard time and showers audit ‐ Exclude I/p who have not gone to ICC or not in ASU for 4 weeks. Count "R" refused times as offered.                         99% This is an overall percentage of activities offered above.
                                                                                                                         Officers with CPR Mouth Shields
1. How many peace officers were observed?                                                                                                        4           NR

2. Of these, how many peace officers were observed to carry a (CPR) mouth shield on person?                                                        3        75%
**Ask housing unit and floor staff.
                                                                                                                                Cut‐Down Kits/Tools
1. Does the housing unit/inmate living area have an approved cut‐down kit/tool?                                                                   1        100%
                                                                                                                                                                At the time of the teams review, no inventory was present for the unit. This
                                                                                                                                                                information was communicated to the unit manager and was remedied prior
2. Is the cut‐down kit/tool inventoried each shift on standardized "Cut Down Kit" Inventory Sheet?                                                 0         NR to the teams departure.
** Select one random date over the past 30 days, prior to visit, to check in each applicable unit/area for compliance.
                                                                                                 Phone Calls, Issuance of Property and Transfer Timelines for NDS
                                                                                                                                                        All inmates are being offered the appropriate phones relative to COVID‐19
1.   Are non‐NDS inmates offered 2 phone calls a month?                                                                                   1       100% guidelines.
2.   Do staff know which inmates are NDS?                                                                                                 1       100% An NDS roster is maintained by unit staff.
3.   Is there tracking for provision of phone calls?                                                                                      1       100% Phone calls are being documented within the 114 files.
4.   Are NDS inmates offered a weekly phone call?                                                                                         1       100%
                                                                                                                                                        NDS property issuance is occurring within 7‐10 days of designation is generally
5. Is there tracking for issuance of property for NDS inmates?                                                                            1       100% recorded within the 114 files.
6. How many NDS inmates were reviewed for transfer timelines?                                                                    N/A                NR Due to COVID‐19 transfer guidelines at time of review.
7. When applicable, how many were transferred within 72 hours?                                                                   N/A                NR Due to COVID‐19 transfer guidelines at time of review.
**Run NDS report in SOMS 72 hours prior to visit. Ask staff the following: 1. How do you track your NDS inmates? 2. Can you show me
how you track NDS phone calls and issuance of property?                                                                                                    100%
                                                                                                                              Unclothed Body Search
                                                                                                                          Staff identified holding cell built within the main walkway as the area where
1. Are unclothed body searches done in a private area?                                                      1       100% unclothed body searches are conducted.
                                                                               Custody and Mental Health Partnership Plan
1. Are Huddles being conducted and logged in the unit log book during each shift change?                    1
2. Are all disciplines attending the Huddles?                                                               1
3. Are the Huddle reports (Attachment B) in a binder for staff to review?   1

4. Are Quarterly Roundtables occurring on both 2W and 3W?                   1   The institution reported‐ Yes and 844's are uploaded to the SharePoint.
EXHIBIT 8
From:                              Basa, Francesca@CDCR on behalf of CDCR MHPolicyUnit@CDCR
Sent:                              Friday, March 26, 2021 11:30 AM
Subject:                           TMHU Removal for Pending Inpatient Transfers
Attachments:                       REVISED - COVID 19 Screening and Testing Matrix Final 21-01-08.pdf


                  Please review the below information with attachment and disseminate as appropriate.
           (Sent to Executive Staff, Regional Mental Health Administrators, Psychiatry Leadership, and Chiefs of Mental
                                                         Health)

Effective April 2, 2021 patients shall no longer be placed in the Temporary Mental Health Unit (TMHU) pending transfer
to Mental Health Crisis Bed (MHCB), Acute, or Intermediate Care Facilities (ICF) levels of care. This direction supersedes
the following temporary COVID memorandums:

      04.17.20 COVID Emergency MH Treatment Guidance for MAX Custody Patients and COVID EOP Temporary
Transfer Guidelines
      04.17.20 COVID Segregated Emergency Mental Health Treatment Guidance
     04.17.20 COVID EOP Temporary Emergency Transfer Guidelines
     04.17.20 Temp MHU beds
     04.10.20 MH HQ Memorandum ‐ COVID Emergency MH Treatment Guidance
     04.10.20 COVID‐19 Emergency Mental Health Treatment Guidance
     04.10.20 COVID‐19 Temporary Emergency Transfer Guidelines

The following processes shall be followed:

    1. Transfer patients according to the most recent version (currently 1/8/2021) of the Movement Matrix “COVID‐19:
       Interim Guidance for Health Care and Public Health Providers: COVID‐19 Screening and Testing Matrix for
       Patient Movement” (attached).
    2. Follow all pre‐COVID referral procedures available on the mental health intranet at
       http://intranet/Pro/dhcs/mentalhealth/Pages/QMmemos.aspx. Please ensure that every MHCB referral has an
       MHCB place in order in EHRS and that HCPOP is contacted via email immediately upon referral. Patients may be
       placed in alternative housing only after completion of the MHCB place in order.
    3. Patients pending Acute LOC shall be treated in MHCB until transferred for admission to Acute LOC.
    4. Patients referred to ICF shall continue to receive an enhanced plan while awaiting transfer to ICF, and shall be
       referred to MHCB as necessary and increase referral level of care to acute as clinically necessary. Notify the
       Inpatient Referral Unit (IRU) via email at CDCR DHCS DSH Referral Updates@CDCR if patients referred to ICF and
       are waiting for acceptance and transfer appear to be decompensating. IRU staff will work with your team to
       assess for expedited transfer.




                                                             1
